EXHIBIT 10.1


Execution Version

 

CREDIT AND GUARANTY AGREEMENT

 

Among
DELTA AIR LINES, INC.,
as Borrower,
and
THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,
as Guarantors
and
THE LENDERS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 

BARCLAYS BANK PLC,
BANK OF AMERICA, N.A.,
WELLS FARGO BANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agent,

BBVA COMPASS,
and
FIFTH THIRD BANK,
as Co-Documentation Agents,

J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
BBVA COMPASS,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES INC.,
FIFTH THIRD BANK,
GOLDMAN SACHS LENDING PARTNERS LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
WELLS FARGO SECURITIES, LLC,
NATIXIS, NEW YORK BRANCH,
U.S. BANK NATIONAL ASSOCIATION
and



--------------------------------------------------------------------------------



UBS SECURITIES LLC,
as Revolving Facility Joint Lead Arrangers and Revolving Facility Joint
Bookrunners
and
BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
BBVA COMPASS,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK SECURITIES INC.,
FIFTH THIRD BANK,
GOLDMAN SACHS LENDING PARTNERS LLC,
WELLS FARGO SECURITIES, LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Term Loan Joint Lead Arrangers and Term Loan Joint Bookrunners
 

Dated as of August 24, 2015





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
SECTION 1. DEFINITIONS
1
SECTION 1.01. Defined Terms
1
SECTION 1.02. Terms Generally
42
SECTION 1.03. Accounting Terms; GAAP
42
SECTION 2. AMOUNT AND TERMS OF CREDIT
43
SECTION 2.01. Commitments of the Lenders; Term Loans
43
SECTION 2.02. Letters of Credit
44
SECTION 2.03. Requests for Borrowings
49
SECTION 2.04. Funding of Borrowings
51
SECTION 2.05. Interest Elections
51
SECTION 2.06. Limitation on Eurodollar Tranches
52
SECTION 2.07. Interest on Loans
52
SECTION 2.08. Default Interest
53
SECTION 2.09. Alternate Rate of Interest
53
SECTION 2.10. Amortization of Term Loans; Repayment of Loans; Evidence of Debt
53
SECTION 2.11. Optional Termination or Reduction of Revolving Commitments
54
SECTION 2.12. Mandatory Prepayment of Loans and Mandatory Commitment Reductions;
Commitment Termination
54
SECTION 2.13. Optional Prepayment of Loans
56
SECTION 2.14. Increased Costs
57
SECTION 2.15. Break Funding Payments
59
SECTION 2.16. Taxes
59
SECTION 2.17. Payments Generally; Pro Rata Treatment
62
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
63
SECTION 2.19. Certain Fees
64
SECTION 2.20. Commitment Fee and Upfront Term Loan Fee
64
SECTION 2.21. Letter of Credit Fees
64
SECTION 2.22. Nature of Fees
64
SECTION 2.23. Right of Set-Off
65
SECTION 2.24. Security Interest in Letter of Credit Account
65
SECTION 2.25. Payment of Obligations
65
SECTION 2.26. Defaulting Lenders
65
SECTION 2.27. Currency Equivalents
69
SECTION 2.28. Increase in Commitments
69
SECTION 2.29. Extension of the Term Loans; Extension of Revolving Loans
71
SECTION 3. REPRESENTATIONS AND WARRANTIES
74
SECTION 3.01. Organization and Authority
74
SECTION 3.02. Air Carrier Status
74
SECTION 3.03. Due Execution
75
SECTION 3.04. Statements Made
75




--------------------------------------------------------------------------------


SECTION 3.05. Financial Statements; Material Adverse Change
76
SECTION 3.06. Ownership
76
SECTION 3.07. Liens
76
SECTION 3.08. Use of Proceeds
76
SECTION 3.09. Litigation and Compliance with Laws
76
SECTION 3.10. Primary FAA Slot Utilization
77
SECTION 3.11. Primary Foreign Slot Utilization
77
SECTION 3.12. Primary Routes
78
SECTION 3.13. Margin Regulations; Investment Company Act
78
SECTION 3.14. ERISA
78
SECTION 3.15. Properties
78
SECTION 3.16. Perfected Security Interests
79
SECTION 3.17. Payment of Taxes
79
SECTION 3.18. Section 1110
79
SECTION 3.19. Anti-Money Laundering and Economic Sanctions Laws
79
SECTION 3.20. Anti-Corruption Laws
80
SECTION 4. CONDITIONS OF LENDING
80
SECTION 4.01. Conditions Precedent to Initial Loans and Initial Letters of
Credit
80
SECTION 4.02. Conditions Precedent to Each Loan and Each Letter of Credit
84
SECTION 5. AFFIRMATIVE COVENANTS
85
SECTION 5.01. Financial Statements, Reports, etc.
85
SECTION 5.02. Existence
87
SECTION 5.03. Insurance
88
SECTION 5.04. Maintenance of Properties
88
SECTION 5.05. Obligations and Taxes
88
SECTION 5.06. Notice of Event of Default, etc.
88
SECTION 5.07. Access to Books and Records
88
SECTION 5.08. Compliance with Laws
89
SECTION 5.09. Appraisal Reports and Field Audits
89
SECTION 5.10. FAA and DOT Matters; Citizenship
90
SECTION 5.11. Primary FAA Slot Utilization
90
SECTION 5.12. Primary Foreign Slot Utilization
90
SECTION 5.13. Primary Route Utilization
90
SECTION 5.14. Additional Guarantors; Grantors; Collateral
91
SECTION 5.15. Further Assurances
91
SECTION 5.16. Post Closing Items
92
SECTION 6. NEGATIVE COVENANTS
92
SECTION 6.01. Liens on Collateral
93
SECTION 6.02. Merger, etc.
94
SECTION 6.03. [Reserved]
95
SECTION 6.04. [Reserved]
95
SECTION 6.05. Liquidity
95
SECTION 6.06. Collateral Coverage Ratio
95
SECTION 6.07. Restricted Payments and Investments
96
SECTION 6.08. Transactions with Affiliates
100




--------------------------------------------------------------------------------


SECTION 6.09. Disposition of Collateral
100
SECTION 6.10. Nature of Business
100
SECTION 7. EVENTS OF DEFAULT
100
SECTION 7.01. Events of Default
100
SECTION 8. THE AGENTS
103
SECTION 8.01. Administration by Agents
103
SECTION 8.02. Rights of Administrative Agent
104
SECTION 8.03. Liability of Agents
104
SECTION 8.04. Reimbursement and Indemnification
105
SECTION 8.05. Successor Agents
105
SECTION 8.06. Independent Lenders
105
SECTION 8.07. Advances and Payments
106
SECTION 8.08. Sharing of Setoffs
106
SECTION 8.09. Other Agents
107
SECTION 8.10. Withholding Taxes
107
SECTION 8.11. Appointment by Secured Parties
107
SECTION 9. GUARANTY
107
SECTION 9.01. Guaranty
107
SECTION 9.02. No Impairment of Guaranty
108
SECTION 9.03. Continuation and Reinstatement, etc.
109
SECTION 9.04. Subrogation
109
SECTION 9.05. Discharge of Guaranty
109
SECTION 10. MISCELLANEOUS
110
SECTION 10.01. Notices
110
SECTION 10.02. Successors and Assigns
110
SECTION 10.03. Confidentiality
115
SECTION 10.04. Expenses; Indemnity; Damage Waiver
115
SECTION 10.05. Governing Law; Jurisdiction; Consent to Service of Process
117
SECTION 10.06. No Waiver
118
SECTION 10.07. Extension of Maturity
118
SECTION 10.08. Amendments, etc.
118
SECTION 10.09. Severability
121
SECTION 10.10. Headings
121
SECTION 10.11. Survival
121
SECTION 10.12. Execution in Counterparts; Integration; Effectiveness
121
SECTION 10.13. USA Patriot Act
121
SECTION 10.14. Registrations with International Registry
121
SECTION 10.15. WAIVER OF JURY TRIAL
122
SECTION 10.16. No Fiduciary Duty
122
SECTION 10.17. Designated Hedging Obligations
122
SECTION 10.18. Intercreditor Agreements
123




--------------------------------------------------------------------------------



INDEX OF APPENDICES
ANNEX A    -    Commitment Amounts


EXHIBIT A    -    Form of Collateral Coverage Ratio Calculations
EXHIBIT B    -    Form of Security Agreement
EXHIBIT C    -    Form of Slot, Gate and Route Security Agreement
EXHIBIT D    -    Form of Aircraft Mortgage
EXHIBIT E    -    Form of Instrument of Assumption and Joinder
EXHIBIT F    -    Form of Assignment and Acceptance
EXHIBIT G    -    Form of Eligible Accounts Receivable Calculation Certificate


SCHEDULE 1.01(a)    -    Immaterial Subsidiaries
SCHEDULE 3.06    -    Subsidiaries
SCHEDULE 3.10    -    Primary FAA Slots on Closing Date
SCHEDULE 3.11    -    Primary Foreign Slots on Closing Date
SCHEDULE 3.12    -    Primary Routes on Closing Date
SCHEDULE 3.14    -    ERISA
SCHEDULE 3.18    -    Pre 10/22/94 Section 1110 Collateral
SCHEDULE 6.08    -    Transactions with Affiliates





--------------------------------------------------------------------------------



CREDIT AND GUARANTY AGREEMENT
Dated as of August 24, 2015
CREDIT AND GUARANTY AGREEMENT, dated as of August 24, 2015, among DELTA AIR
LINES, INC., a Delaware corporation (the “Borrower”), the direct and indirect
Domestic Subsidiaries of the Borrower from time to time party hereto (each a
“Guarantor” and collectively the “Guarantors”), each of the several banks and
other financial institutions or entities from time to time party hereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent for
the Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”).
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for a loan facility of $2,000,000,000
comprised of (a) a revolving credit and revolving letter of credit facility in
an aggregate principal amount (or Dollar Amount, in the case of LC Exposure) of
$1,500,000,000 as set forth herein and (b) a term loan facility in an aggregate
principal amount of $500,000,000, as set forth herein, all of the Borrower’s
obligations under each of which are to be guaranteed by the Guarantors.
The proceeds of the Loans will be used, together with proceeds of other debt
financings and/or cash on hand, to repay in full all of the obligations of the
Borrower and the Guarantors under and in connection with the April 2011 JPM
Facility, to pay related transaction costs, fees and expenses, and for working
capital and other general corporate purposes of the Borrower and its
Subsidiaries.
To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent and the Lenders the following (each as more
fully described herein):
(a)    a guaranty from each of the Guarantors of the due and punctual payment
and performance of the Obligations of the Borrower pursuant to Section 9 hereof;
and
(b)    a security interest in or mortgages (or comparable Liens) with respect to
the Collateral from the Borrower and each other Grantor (if any) pursuant to the
Collateral Documents.
Accordingly, the parties hereto hereby agree as follows:
SECTION 1.

DEFINITIONS
SECTION 1.01.    Defined Terms.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).



1

--------------------------------------------------------------------------------



“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Account Debtor” shall mean the Person obligated on an Account.
“Additional Collateral” shall mean (a) cash and Permitted Investments pledged to
the Administrative Agent (and subject to an Account Control Agreement), (b) Cure
Collateral and (c) other assets (including, without limitation, accounts
receivable, aircraft, airframes, engines, spare engines, Slots, Routes, spare
parts and Investment Property) of the Borrower or any Guarantor which shall be
reasonably satisfactory to the Administrative Agent, and all of which assets
shall (i) (other than Additional Collateral of the type described in clauses (a)
and (b) above or constituting Specified Investment Property) be valued by a new
Appraisal Report or Field Audit, as the case may be, at the time the Borrower
designates such assets as Additional Collateral and (ii) as of any date of
determination, be subject to a perfected first priority (subject to Specified
Permitted Collateral Liens) Lien and/or mortgage (or comparable Lien) in favor
of the Administrative Agent and otherwise subject only to Permitted Collateral
Liens.
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of the Borrower or any Guarantor.
“Agents” shall mean the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents, the Bookrunners and the Arrangers.
“Agreement” shall mean this Credit and Guaranty Agreement, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans then
outstanding and (ii) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.



2

--------------------------------------------------------------------------------



“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft” shall have the meaning set forth in the Aircraft Mortgage.
“Aircraft Mortgage” shall mean that “Aircraft Mortgage” as defined in Section
4.01(e), as the same may be amended, restated, modified, supplemented, extended
or amended and restated from time to time.
“Aircraft Protocol” shall mean the official English language text of the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment adopted on November 16, 2001, at a
diplomatic conference in Cape Town, South Africa, and all amendments,
supplements and revisions thereto (and from and after the effective date of the
Cape Town Treaty in the relevant country, means when referring to the Aircraft
Protocol with respect to that country, the Aircraft Protocol as in effect in
such country, unless otherwise indicated).
“Airframe” shall have the meaning set forth in the Aircraft Mortgage.
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
one-month LIBO Rate in effect on such day plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the one-month LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
one-month LIBO Rate, respectively.
“Alternative Currency” shall mean (a) Euros and (b) any currency other than
Dollars or Euros in which the applicable Issuing Lender is willing to issue a
Letter of Credit.
“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
the Patriot Act and the Currency and Foreign Transactions Reporting Act of 1970,
as amended (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12
U.S.C. §§ 1829b and 1951-1959).
“Applicable Appraisal Discount Rate” shall mean, on the date of any valuation
done in connection with an Appraisal Report, 11.5%.
“Applicable Margin” shall mean (i) in the case of Revolving Loans, the rate per
annum determined pursuant to the Applicable Pricing Grid and (ii) in the case of
Term Loans, a rate per annum equal to (x) 1.50% in the case of ABR Loans and (y)
2.50% in the case of Eurodollar Loans.
“Applicable Pricing Grid” shall mean the table set forth below:



3

--------------------------------------------------------------------------------



 

Level
Moody’s/S&P  
Ratings 
 
Commitment Fee Rate
Applicable Margin 
Eurodollar Loans


Applicable Margin
ABR Loans
 
 
 
 
 
I
Ba3/BB- or worse
0.50%
2.75%
1.75%
II
Ba2/BB or Ba1/BB+
0.40%
2.50%
1.50%
III
Baa3/BBB- or better
0.35%
2.25%
1.25%



For the purposes of the foregoing, (i) if the Ratings established by Moody’s and
S&P shall fall within different Levels, the Applicable Margin and the Commitment
Fee Rate shall be based on the higher of the two Ratings unless one of the two
Ratings is two Levels lower than the other, in which case the Applicable Margin
and the Commitment Fee Rate shall be determined by reference to the Level next
below that of the higher of the two Ratings, (ii) if the Ratings established by
Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency and (iii) if
neither Moody’s nor S&P shall have in effect a Rating for the Borrower, the
Applicable Margin and Commitment Fee Rate shall be based on Level I.  Each
change in the Applicable Margin and/or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.  If
either (but not both) of Moody’s and S&P shall cease to have in effect a Rating
(whether as a result of such agency ceasing to be in the business of rating
corporate borrowers or otherwise), the Applicable Margin and Commitment Fee Rate
shall be determined by reference to the Rating of the other rating agency.
“Appraisal Report” shall mean (i) the Initial Appraisal Reports and (ii) any
other appraisal prepared by an Appraiser, in form and substance reasonably
satisfactory to the Administrative Agent, which certifies, at the time of
determination, the Appraised Value of the Appraised Collateral described
therein.
“Appraised Collateral” shall mean Collateral that is Mortgaged Collateral,
Primary Routes, Primary Slots or any other individual asset that, in each case,
is included in an Appraisal Report.
“Appraised Value” shall mean, as of any date of determination, (a) in the case
of Appraised Collateral, the fair market value thereof as reflected in the most
recent Appraisal Report obtained in respect of such Collateral or assets in
accordance with this Agreement (in the case of any Primary Routes, utilizing the
Applicable Appraisal Discount Rate); provided that, with respect to Aircraft,
“Appraised Value” shall mean the average of the Appraised Value (as otherwise
calculated pursuant to this definition) reflected in the Appraisal Reports
obtained from three separate Appraisers with respect to such Collateral, (b) in
the case of Eligible Accounts Receivable, Eligible Accounts Receivable, as
reflected in the most recent Officer’s Certificate delivered pursuant to Section
4.01(r) or Section 5.01(n), as applicable, (c) in the case of Specified
Investment Property (if any), the market value thereof as reflected in the most
recent Officer’s Certificate delivered pursuant to Section 5.01(m) and (d) 160%
of the amount of cash and Permitted Investments pledged as of such date as
Additional Collateral, each such value referred to in this definition to be (A)
determined in a manner reasonably satisfactory to the Administrative Agent and
(B) subject, in the case of clauses (a) and (b), to reserves and other criteria
established by the Administrative Agent in its commercially reasonable
discretion.
“Appraisers” shall mean, (a) Morten Beyer & Agnew, as to the FAA Slots, Routes
and Foreign Slots, (b) Morten Beyer & Agnew, ICF International, Inc. or BK
Associates, Inc., as to Aircraft,



4

--------------------------------------------------------------------------------



(c) ICF International, Inc., as to Spare Engines and Spare Parts and (d) such
other appraisal firm or firms as may be retained by the Administrative Agent and
the Borrower from time to time.
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
“April 2011 JPM Facility” shall mean that certain Credit and Guaranty Agreement
dated as of April 20, 2011 among the Borrower, the Subsidiaries of the Borrower
party thereto, the lenders party thereto and JPMCB, as administrative agent, as
amended prior to the date hereof.
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
“Arrangers” shall mean the Revolving Facility Joint Lead Arrangers and the Term
Loan Joint Lead Arrangers.
“Asset Sale” shall mean any sale of Collateral or series of related sales of
Collateral, that yields Net Cash Proceeds to the Borrower or any of its
Subsidiaries in excess of $15,000,000.
“Assignment” shall have the meaning given in the Cape Town Convention.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit F.
“Associated Rights” shall have the meaning given in the Cape Town Convention.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.



5

--------------------------------------------------------------------------------



“Bookrunners” shall mean the Revolving Facility Joint Bookrunners and the Term
Loan Joint Bookrunners.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders of any Class or the Term Lenders
of any Class, as the case may be, on a single date and having, in the case of
Eurodollar Loans, a single Interest Period.
“Borrowing Request” shall mean a request by the Borrower, executed by a
Responsible Officer of the Borrower, for a Borrowing in accordance with Section
2.03.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits on
the London interbank market.
“Business Plan” shall mean the annual projections of the Borrower and its
Subsidiaries through December 31, 2017, dated April 24, 2015.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto (and from and after the effective
date of the Cape Town Treaty in the relevant country, means when referring to
the Cape Town Convention with respect to that country, the Cape Town Convention
as in effect in such country, unless otherwise indicated).
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention, (b)
the Aircraft Protocol, and from and after the effective date of the Cape Town
Treaty in the relevant country, shall mean when referring to the Cape Town
Treaty with respect to that country, the Cape Town Treaty as in effect in such
country, unless otherwise indicated, and (c) all rules and regulations
(including but not limited to the Regulations and Procedures for the
International Registry) adopted pursuant thereto and, in the case of each of the
foregoing described in clauses (a) through (c), all amendments, supplements and
revisions thereto.


“Capital Asset Sale” shall have the meaning given such term in the definition of
“EBITDAR” in this Section 1.01.
“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP (as in effect on the Closing Date). The
amount of obligations of such Person under a Capitalized Lease shall be the
capitalized amount thereof determined in accordance with GAAP (as in effect on
the Closing Date).
“Cash Collateralization” shall have the meaning given such term in Section
2.02(j).
“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement, (b) any change in any law
(including pursuant to any treaty or,



6

--------------------------------------------------------------------------------



for purposes of Section 5.09, any other agreement governing the right to fly
international routes), rule or regulation or in the interpretation or
application thereof by any Governmental Authority, Airport Authority or Foreign
Aviation Authority after the date of this Agreement applicable to the Borrower
or any of the Guarantors or (c) compliance by any Lender or Issuing Lender (or,
for purposes of Section 2.14(b), by any lending office of such Lender or Issuing
Lender or by such Lender’s or Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
requirements, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, regulations, requirements, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, implemented or issued.
“Change of Control” shall mean (a) the acquisition after the Closing Date (other
than pursuant to a Permitted Change of Control Transaction) of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Exchange Act and the rules of the SEC thereunder as
in effect on the date hereof), of Equity Interests representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower; or (b) the occupation of a majority of seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by, or whose nomination was approved by, the
board of directors of the Borrower nor (ii) appointed by directors so nominated.
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Incremental Term Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or a Term Loan
Commitment. In addition, as the context requires, (i) any extended tranche of
Term Loans or Revolving Commitments shall constitute a Class of Loans separate
from which they were converted, and (ii) any Incremental Term Loans (other than
any Incremental Term Loans in the form of an increase to an existing Class of
Incremental Term Loans) shall constitute a Class of Loans separate from any
other tranche of Term Loans.
“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent to the making of the initial Loans or the issuance of
the initial Letters of Credit (whichever may occur first) set forth in Section
4.01 have been satisfied or waived.
“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof,
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.
“Co-Documentation Agents” shall mean Compass Bank and Fifth Third Bank, in their
capacity as co-documentation agents in respect of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean, collectively, (i) all assets and properties of the
Borrower and the Guarantors now owned or hereafter acquired upon which Liens
have been granted to the Administrative Agent to secure the Obligations, or to
the applicable collateral agent to secure the Pari Passu Senior Secured Debt or
Junior Secured Debt (to the extent required to be Collateral hereunder)
including without



7

--------------------------------------------------------------------------------



limitation all of the “Collateral” as defined in the Collateral Documents and
(ii) the Letter of Credit Account, all amounts on deposit therein and all
proceeds thereof.
“Collateral Coverage Ratio” shall have the meaning set forth in Section 6.06(a).
“Collateral Documents” shall mean, collectively, the Security Agreement, the
Aircraft Mortgage (including, without limitation, any Mortgage Supplement), the
SGR Security Agreement, the Account Control Agreements and other agreements,
instruments or documents that create or purport to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Material Adverse Effect” shall mean a material adverse effect on the
Appraised Value of the Collateral, taken as a whole.
“Commitment” shall mean, as to any Lender, the sum of the Revolving Commitment,
the Term Loan Commitment and the Incremental Term Loan Commitments of such
Lender or any combination thereof (as the context requires), it being understood
that the “Term Loan Commitment” or “Incremental Term Loan Commitment” of a
Lender shall remain in effect until the Term Loans or Incremental Term Loans of
the applicable tranche, as applicable, have been funded in full in accordance
with this Agreement.
“Commitment Fee” shall have the meaning set forth in Section 2.20(a).
“Commitment Fee Rate” shall mean the rate per annum set forth under the heading
“Commitment Fee Rate” on the Applicable Pricing Grid.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (or net loss) of such Person and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of preferred stock dividends;
provided that: (a) all extraordinary gains (but not losses) and all gains (but
not losses) realized in connection with any Capital Asset Sale or the
disposition of securities or the early extinguishment of Indebtedness, together
with any related provision for taxes on any such gain, will be excluded
therefrom; (b) the net income (but not net loss) of any Person that is not the
specified Person or a Subsidiary or that is accounted for by the equity method
of accounting will be included therein only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or
Subsidiary of the Person; (c) the net income (but not net loss) of any
Subsidiary will be excluded therefrom to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that net
income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary or its stockholders; (d) the cumulative effect of a change in
accounting principles will be excluded therefrom; and (e) the effect of non-cash
gains and losses attributable to movement in the mark-to-market valuation of
Hedging Obligations pursuant to Financial Accounting Standards Board Statement
No. 133 will be excluded therefrom.
“Cure Collateral” shall mean amounts designated or deemed to have been received
by the Borrower and designated as Additional Collateral pursuant to Section
6.06(b).



8

--------------------------------------------------------------------------------



“Co-Syndication Agents” shall mean Barclays Bank PLC, Bank of America, N.A.,
Wells Fargo Bank, N.A. and U.S. Bank National Association, in their capacity as
co-syndication agents with respect to this Agreement.
“Default” shall mean any event that, unless cured or waived, with the passage of
time or the giving of notice or both, would be an Event of Default.
“Defaulting Lender” shall mean, at any time, any Revolving Lender that (a) has
failed, within one (1) Business Day of the date required to be funded or paid by
it hereunder, to fund or pay (x) any portion of the Revolving Loans, (y) any
portion of the participations in any Letter of Credit required to be funded
hereunder or (z) any other amount required to be paid by it hereunder to the
Administrative Agent, any Issuing Lender or any other Lender (or its banking
Affiliates), unless, in the case of clause (x) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower, the Administrative Agent, any Issuing Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations (i)
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
(ii) generally under other agreements in which it commits to extend credit, (c)
has failed, within three (3) Business Days after request by the Administrative
Agent, any Issuing Lender, any other Lender or the Borrower, acting in good
faith, to provide a confirmation in writing from an authorized officer or other
authorized representative of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, which request shall only have been made after the conditions
precedent to borrowings have been met, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s, such Issuing Lender’s, such other Lender’s or the Borrower’s, as
applicable, receipt of such confirmation in form and substance satisfactory to
it and the Administrative Agent, (d) has become, or has had its Parent Company
become, the subject of a Bankruptcy Event. Any determination by the
Administrative Agent that a Revolving Lender is a Defaulting Lender under any of
clauses (a) through (d) above will be conclusive and binding absent manifest
error, and such Revolving Lender will be deemed to be a Defaulting Lender upon
notification of such determination by the Administrative Agent to the Borrower,
the Issuing Lender and the Revolving Lenders.
“Designated Banking Product Agreement” shall mean any agreement evidencing
Designated Banking Product Obligations entered into by the Borrower or any
Subsidiary and any Person that, at the time such Person entered into such
agreement, was a Lender or a banking Affiliate of a Lender, in each case
designated by the relevant Lender (or its banking Affiliate) and the Borrower,
by written notice to the Administrative Agent, as a “Designated Banking Product
Agreement”, which notice shall include (i) a copy of an agreement providing for
an agreed-upon maximum amount of Designated Banking Product Obligations under
such Designated Banking Product Agreement that can be included as Obligations
and (ii) the acknowledgment of such Lender (or its banking Affiliate) that its
security interest in the Collateral securing such Designated Banking Product
Obligations shall be subject to the Loan Documents provided that, so long as any
Revolving Lender is a Defaulting Lender, such Revolving Lender shall not have
any rights hereunder with respect to any Designated Banking Product Agreement
entered into while such Revolving Lender was a Defaulting Lender; provided
further that, after giving effect to such designation, the aggregate agreed-upon
maximum amount of all “Designated Banking Product Obligations” included as
Obligations, together with the aggregate agreed-upon maximum amount



9

--------------------------------------------------------------------------------



of all “Designated Hedging Obligations” included as Obligations, shall not
exceed $500,000,000 in the aggregate.
“Designated Banking Product Obligations” shall mean, as applied to any Person,
any direct or indirect liability, contingent or otherwise, of such Person in
respect of any treasury, depository and cash management services and automated
clearing house transfers of funds services provided by a Lender or any of its
banking Affiliates under any Designated Banking Product Agreement, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.
“Designated Hedging Agreement” shall mean (a) any Hedging Agreement entered into
by the Borrower or any Subsidiary prior to the Closing Date with any Person that
was a Lender or an Affiliate of a Lender on the Closing Date and (b) any Hedging
Agreement entered into by the Borrower or any Subsidiary with any Person that,
at the time such Person entered into such Hedging Agreement, was a Lender or an
Affiliate of a Lender and, in each case, as designated by the relevant Lender
(or Affiliate of a Lender) and the Borrower, by written notice to the
Administrative Agent, as a “Designated Hedging Agreement,” which notice shall
include a copy of an agreement providing for (i) a methodology agreed to by the
Borrower, such Lender or Affiliate of a Lender, and the Administrative Agent for
reporting the outstanding amount of Designated Hedging Obligations under such
Designated Hedging Agreement from time to time, (ii) an agreed-upon maximum
amount of Designated Hedging Obligations under such Designated Hedging Agreement
that can be included as Obligations, and (iii) the acknowledgment of such Lender
or Affiliate of a Lender that its security interest in the Collateral securing
such Designated Hedging Obligations shall be subject to the Loan Documents;
provided that, after giving effect to such designation, the aggregate
agreed-upon maximum amount of all “Designated Hedging Obligations” included as
Obligations, together with the aggregate agreed-upon maximum amount of all
“Designated Banking Product Obligations” included as Obligations, shall not
exceed $500,000,000 in the aggregate; provided, further, that so long as any
Revolving Lender is a Defaulting Lender, such Revolving Lender shall not have
any rights hereunder with respect to any Designated Hedging Agreement entered
into while such Revolving Lender was a Defaulting Lender.
“Designated Hedging Obligations” shall mean, as applied to any Person, all
Hedging Obligations of such Person under Designated Hedging Agreements after
taking into account the effect of any legally enforceable netting arrangements
included in such Designated Hedging Agreements; it being understood and agreed
that, on any date of determination, the amount of such Hedging Obligations under
any Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) by such Person under such Designated Hedging Agreement.
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Institution” shall mean (a) any Person identified in writing to
the Administrative Agent on or prior to July 15, 2015 and (b) any Person that is
or becomes a competitor of the Borrower or any of its Subsidiaries and is
designated by the Borrower as such in a writing provided to the Administrative
Agent after July 15, 2015, including, in each case, reasonably identifiable
Affiliates thereof.



10

--------------------------------------------------------------------------------



“Dollar Amount” shall mean, at any time, for any amount, (i) if denominated in
Dollars, the amount thereof and (ii) if denominated in an Alternative Currency,
the amount thereof converted to Dollars in accordance with Section 2.27.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that was formed
under the laws of the United States or any state of the United States or the
District of Columbia.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“Dutch Auction” shall mean an auction of Term Loans conducted pursuant to
Section 10.02(g) to allow the Borrower to prepay Term Loans at a discount to par
value and on a non-pro rata basis, in each case in accordance with the
applicable Dutch Auction Procedures.
“Dutch Auction Procedures” shall mean, with respect to a purchase of Term Loans
by the Borrower pursuant to Section 10.02(g), Dutch auction procedures as
reasonably agreed upon by the Borrower and the Administrative Agent.
“Earned Revenue Percentage” shall mean, a percentage, representing the estimated
portion of credit card revenue which has been earned by performance at any point
in time, based on a rolling twelve-month analysis of ticket sales versus
“booking curve” (i.e., tickets used for actual flights) experienced by the
Borrower during the most recent Rolling Twelve Month period for which such
information is available at the time of such determination. The Earned Revenue
Percentage shall be subject to re-determination by the Administrative Agent
based upon information contained in each Officer’s Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 5.01(n), as updated
from time to time, in the reasonable discretion of the Administrative Agent, by
the most recent Field Audit.
“EBITDAR” shall mean, for any period, all as determined in accordance with GAAP,
without duplication, an amount equal to (a) the consolidated net income (or net
loss) of the Borrower and its Subsidiaries for such period, plus (b) the sum of
(i) any provision for income taxes for such period, (ii) Interest Expense for
such period, (iii) extraordinary, non-recurring or unusual losses for such
period, (iv) depreciation and amortization for such period, (v) amortized debt
discount for such period, (vi) the amount of any deduction to consolidated net
income as the result of any grant to any employee of the Borrower or its
Subsidiaries of any Equity Interests during such period, (vii) depreciation,
amortization and aircraft rent expense for such period, (viii) any aggregate net
loss during such period arising from a Capital Asset Sale (as defined below),
(ix) all other non-cash charges for such period, (x) any losses arising under
fuel hedging arrangements during such period, (xi) costs and expenses, including
fees, incurred directly during such period in connection with the consummation
of the transactions contemplated under the Loan Documents, and (xii) expenses or
losses with respect to business interruption covered by insurance, in each case
to the extent actually reimbursed, in the case of each of subclauses (i) through
(xii) of this clause (b), to the extent deducted in the calculation of
consolidated net income of the Borrower and its Subsidiaries for such period in
accordance with GAAP, minus (c) the sum of (i) income tax credits for such
period, (ii) interest income for such period, (iii) extraordinary, non-recurring
or unusual gains for such period, (iv) any aggregate net gain during such period
arising from the sale, exchange or other disposition of capital assets by the
Borrower or its Subsidiaries (including any fixed assets, whether tangible or
intangible, all inventory sold in conjunction with the disposition of fixed
assets and all securities) (a “Capital Asset Sale”), (v) any gains arising under
fuel hedging arrangements



11

--------------------------------------------------------------------------------



during such period, and (vi) any other non-cash gains that have been added in
determining consolidated net income during such period, in the case of each of
subclauses (i) through (vi) of this clause (c), to the extent included in the
calculation of consolidated net income of the Borrower and its Subsidiaries for
such period in accordance with GAAP. For purposes of this definition, the
following items shall be excluded in determining consolidated net income of the
Borrower and its Subsidiaries for any period: (1) the income (or deficit) of any
other Person accrued prior to the date it became a Subsidiary of, or was merged
or consolidated into, the Borrower or any of its Subsidiaries; (2) the income
(or deficit) of any other Person (other than a Subsidiary) in which the Borrower
or any of its Subsidiaries has an ownership interest, except to the extent any
such income has actually been received by the Borrower or such Subsidiary, as
applicable, in the form of cash dividends or distributions; (3) any restoration
to income of any contingency reserve, except to the extent that provision for
such reserve was made out of income accrued during such period; (4) any write-up
of any asset; (5) any net gain from the collection of the proceeds of life
insurance policies; (6) any net gain arising from the acquisition of any
securities, or the extinguishment, under GAAP, of any Indebtedness, of the
Borrower or any of its Subsidiaries; (7) in the case of a successor to the
Borrower by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets; (8) any deferred credit representing the excess of equity in any
Subsidiary at the date of acquisition of such Subsidiary over the cost to the
Borrower or any of its Subsidiaries of the investment in such Subsidiary; and
(9) any foreign currency translation gains or losses (including gains or losses
related to currency remeasurements of Indebtedness).
“Economic Sanctions Laws” shall mean (i) the Trading with the Enemy Act (50
U.S.C. App. §§ 5(b) and §§ 1-44, as amended), the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701-1706, as amended) and Executive Order
13224 (effective September 24, 2001), as amended and (ii) any and all other
laws, orders, executive orders, decrees, rules, regulations, statutes, or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates relating to
economic sanctions or terrorism financing.
“Eligible Accounts” shall mean, at the time of any determination thereof, all of
the Accounts owned by the Borrower and the other Grantors and reflected in the
most recent Officer’s Certificate (substantially in the form of Exhibit G)
delivered by the Borrower to the Administrative Agent pursuant to Section
5.01(n). Criteria and eligibility standards used in determining Eligible
Accounts may be fixed and revised from time to time by the Administrative Agent,
in its reasonable discretion, and in the Administrative Agent’s reasonable
exclusive judgment, with any changes in such criteria to be effective upon the
date of the next Field Audit to be conducted pursuant to the terms herein.
Unless otherwise approved from time to time in writing by the Administrative
Agent, no Account shall be an Eligible Account if, without duplication:
(a)    the Borrower or any other Grantor does not have sole lawful and absolute
title to such Account; or
(b)    it is not subject to a valid and perfected first priority Lien in favor
of the Administrative Agent for the benefit of the Secured Parties, subject to
no other Liens other than Permitted Collateral Liens; or
(c)    (i) it is unpaid more than ninety (90) days from the original date of
invoice or sixty (60) days from the original due date or (ii) it has been
written off the books of the Borrower or any other Grantor or has been otherwise
designated on such books as uncollectible; or



12

--------------------------------------------------------------------------------



(d)    the Account Debtor is the subject of any bankruptcy case or insolvency
proceeding of any kind (other than postpetition accounts payable of an Account
Debtor that is a debtor in possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent); or
(e)    the Account is not payable in Dollars or the Account Debtor is either not
organized under the laws of the United States of America, any state of the
United States of America or the District of Columbia or is located outside or
has its principal place of business or substantially all of its assets outside
the United States; provided the restrictions in this clause (e) shall not apply
to any Account if the Account Debtor related thereto is a travel agency that is
a member of Bank Settlement Plan so long as the method used for converting such
Account payables into Dollars for purposes of valuation is reasonably acceptable
to the Administrative Agent; or
(f)    the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless the Borrower or relevant other Grantor
duly assigns its rights to payment of such Account to the Administrative Agent
pursuant to the Assignment of Claims Act of 1940, as amended, which assignment
and related documents and filings shall be in form and substance reasonably
satisfactory to the Administrative Agent; or
(g)    the associated revenue from such Account has not been earned by the
Borrower or the other Grantor (it being understood that Accounts arising from
Travel Agency Cash Transactions shall be deemed earned at the time such
receivable is recorded); or
(h)    to the extent the Account has been classified as a note receivable by the
Borrower or any other Grantor; or
(i)    the Account is a non-trade Account (other than any interest with respect
to deposit accounts or Permitted Investments); or    
(j)     it arises out of a sale made by the Borrower or any other Grantor to an
officer, director, Subsidiary or Affiliate of the Borrower or a Guarantor; or
(k)    such Account was not paid in full, and the Borrower or any other Grantor
created a new receivable for the unpaid portion of the Account, and other
Accounts constituting chargebacks, debit memos and other adjustments for
unauthorized deductions; or
(l)    such Account is subject to any counterclaim, deduction, defense, setoff
or dispute, but only to the extent of the amount of such counterclaim,
deduction, defense, setoff or dispute, unless the Administrative Agent, in its
sole discretion, has established an appropriate reserve and determines to
include such Account as an Eligible Account; or
(m)    as to any Account, to the extent that a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason (other than bank
error prior to the correction thereof); or
(n)    such Account is a clearinghouse interline Account.



13

--------------------------------------------------------------------------------



“Eligible Accounts Receivable” shall mean, at the time of determination thereof,
the sum of Eligible Accounts plus the Estimated Credit Card Receivables
Component.
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, (d) an Approved Fund, (e) any other
financial institution reasonably satisfactory to the Administrative Agent and
(f) solely with respect to assignments of Term Loans and solely to the extent
permitted pursuant to Section 10.02(g), the Borrower; provided that “Eligible
Assignee” shall not include any Disqualified Institution or any natural person.
“Eligible Collateral” shall mean, on any date of determination (a) all Mortgaged
Collateral, Primary Routes, Primary Slots, Eligible Accounts Receivable and
Specified Investment Property (if any), in each case to the extent owned or held
by the Borrower or any other Grantor and on which the Administrative Agent
shall, as of such date, have a valid and perfected first priority (subject to
Specified Permitted Collateral Liens) Lien and/or mortgage (or comparable Lien)
and which is otherwise subject only to Permitted Collateral Liens, provided that
if an Aircraft is Parked for more than thirty (30) days, such Aircraft shall be
excluded from Eligible Collateral in its entirety unless three new Appraisal
Reports establishing the current Appraised Value of such Aircraft in its Parked
condition are delivered to the Administrative Agent, (b) cash collateral and
Permitted Investments maintained, on such date, in accounts with the
Administrative Agent pursuant to Section 2.12 and on which the Administrative
Agent shall, as of such date, have a valid and perfected first priority (subject
to Specified Permitted Collateral Liens) Lien and/or mortgage (or comparable
Lien) and which is otherwise subject only to Permitted Collateral Liens and (c)
any Additional Collateral designated by the Borrower at its discretion (or
deemed designated pursuant to Section 6.06(b)) and on which the Administrative
Agent shall, as of such date, have a valid and perfected first priority (subject
to Specified Permitted Collateral Liens) Lien and/or mortgage (or comparable
Lien) and which is otherwise subject only to Permitted Collateral Liens.
“Engine” shall have the meaning set forth in the Aircraft Mortgage.
“Entry Point Filing Forms” shall mean each of the FAA form AC 8050-135 forms to
be filed with the FAA on the Closing Date.
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding requirements or agreements issued, promulgated or
entered into by or with any Governmental Authority, relating to the environment,
preservation or reclamation of natural resources, the handling, treatment,
storage, disposal, Release or threatened Release of, or human exposure to, any
pollutants, contaminants or any toxic, radioactive or otherwise hazardous
materials.
“Environmental Liability” shall mean any liability, contingent or otherwise,
(including any liability for damages, natural resource damage, costs of
environmental investigation, remediation or monitoring or costs, fines or
penalties) resulting from or based upon (a) violation of any Environmental Law
or legally binding requirement of any Airport Authority relating to
environmental matters, (b) the generation, use, handling, transportation,
storage, treatment, disposal or the arrangement for disposal of any Hazardous
Materials, (c) human exposure to any Hazardous Materials, (d) the Release or
threatened



14

--------------------------------------------------------------------------------



Release of any Hazardous Materials into the environment or (e) any contract,
agreement, lease or other consensual arrangement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether direct or
indirect), and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as (i) a single employer under
Section 414(b) or (c) of the Code, or (ii) solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code, or that is under common control with the Borrower within the
meaning of Section 4001 of ERISA.
“Escrow Accounts” shall mean (1) accounts of the Borrower or any Subsidiary,
solely to the extent any such accounts hold funds set aside by the Borrower or
any Subsidiary (plus accrued interest thereon) to manage the collection and
payment of amounts collected, withheld or incurred by the Borrower or such
Subsidiary for the benefit of third parties relating to: (a) federal income tax
withholding and backup withholding tax, employment taxes, transportation excise
taxes and security related charges, (b) any and all state and local income tax
withholding, employment taxes and related charges and fees and similar taxes,
charges and fees, including, but not limited to, state and local payroll
withholding taxes, unemployment and supplemental unemployment taxes, disability
taxes, workman’s or workers’ compensation charges and related charges and fees,
(c) state and local taxes imposed on overall gross receipts, sales and use
taxes, fuel excise taxes and hotel occupancy taxes, (d) passenger facility fees
and charges collected on behalf of and owed to various administrators,
institutions, authorities, agencies and entities, (e) other similar federal,
state or local taxes, charges and fees (including without limitation any amount
required to be withheld or collected under applicable law) and (f) other funds
held in trust for, or otherwise segregated for the benefit of, an identified
beneficiary; in each case, held in escrow accounts, agent accounts, trust funds
or other segregated accounts; or (2) accounts, capitalized interest accounts,
debt service reserve accounts, escrow accounts and other similar accounts or
funds established in connection with the ARB Indebtedness.
“Estimated Credit Card Receivables Component” shall mean an amount representing
the estimated portion (determined in accordance with the other provisions of
this definition) of receivables owing to the Borrower in connection with ticket
purchases from and other goods and services provided by the Borrower on major
credit cards (including, without limitation, Visa, MasterCard, American Express,
Diners Club, Discover and Carte Blanche) which have been earned by performance
by the Borrower but not yet paid to the Borrower by the credit card issuer or by
the Borrower’s credit card processing bank, as applicable, as determined monthly
in accordance with the following formula and set forth in the most recent
Officer’s Certificate delivered to the Administrative Agent pursuant to Section
5.01(n). Such amount shall be equal to (i) the average number of days the
relevant credit card receivables remained outstanding in the most recent fiscal
month multiplied by (ii) the average daily credit card sales earned for the most
recent fiscal month. The average daily credit card sales earned for the most
recent fiscal month shall be equal to (a) the gross retail credit card sales for
the most recent fiscal month available at the time of determination (it being
understood that such number shall only include the Specified Dollar



15

--------------------------------------------------------------------------------



Receivables (as defined below) if the circumstances described in clause (2)
below shall exist) multiplied by (b) the Applicable Earned Percentage divided by
(c) the number of days in such month. For all purposes hereof, except as set
forth in the last sentence of this definition, “Applicable Earned Percentage”
shall be equal to the Earned Revenue Percentage. The Estimated Credit Card
Receivables Component shall be subject to such adjustments as may be deemed
appropriate by the Administrative Agent based upon the results of each Field
Audit of the Borrower conducted after the Closing Date. Notwithstanding the
foregoing, (1) until the occurrence of a Visa/MasterCard Dollar Trigger Event
that results in a reserve held by the credit card processing bank (the
“Applicable Reserve”) that is less than 100% of the value of airline tickets and
other goods and services sold on Visa or MasterCard but not yet flown or used or
otherwise earned by performance by the Borrower (the “Unearned Value”), or that
is not calculated based on the Unearned Value, retail credit card receivables
due from the credit card processing bank for Visa or MasterCard that are
denominated in Dollars (the “Specified Dollar Receivables”) shall not be subject
to the formula set forth above and the Applicable Earned Percentage to be
applied to such receivables shall be equal to 100%, (2) after the occurrence of
a Visa/MasterCard Dollar Trigger Event that results in an Applicable Reserve
that is equal to 0% of the Unearned Value, or that is not calculated based upon
the Unearned Value, the Specified Dollar Receivables shall be subject to the
formula set forth above (i.e., the Applicable Earned Percentage to be applied to
such receivables shall be equal to the Earned Revenue Percentage), and (3) after
the occurrence of a Visa/MasterCard Dollar Trigger Event that results in an
Applicable Reserve that is greater than 0% but less than 100% of the Unearned
Value, the Applicable Earned Percentage to be applied to the Specified Dollar
Receivables shall be determined on a straight line basis between the percentages
set forth in clauses (1) and (2) above (it being understood that the Applicable
Earned Percentage to be applied to such Specified Dollar Receivables shall be
equal to 100% minus the product of (A) the Applicable Reserve and (B) the
excess, if any, of (I) 100% over (II) the Earned Revenue Percentage).
“Euro” or “€” shall mean the official currency of the European Economic and
Monetary Union.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
“Event of Default” shall have the meaning given such term in Section 7.
“Event of Loss” shall have the meaning given such term in the Aircraft Mortgage.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exchange Rate” shall mean on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being



16

--------------------------------------------------------------------------------



conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two (2) Business Days later; provided, however,
that if at any time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Hedging Obligation” shall mean, with respect to the Borrower or any
Guarantor, any obligation to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, and only for so long as,
all or a portion of the guarantee of the Borrower or such Guarantor of, or the
grant by the Borrower or such Guarantor of a security interest to secure, such
swap (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure to constitute an “eligible contract
participant”, as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such obligations. If a Hedging Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Hedging Obligation that is attributable to swaps for which such guarantee
or security interest is or becomes illegal.
“Excluded Subsidiaries” shall mean (i) each Restricted Captive Insurance Company
Subsidiary, (ii) each Foreign Subsidiary, (iii) each direct or indirect Domestic
Subsidiary substantially all of the assets of which are the Equity Interests of
one or more Foreign Subsidiaries, (iv) each Domestic Subsidiary that is a direct
or indirect Subsidiary of a Foreign Subsidiary, (v) each Subsidiary that is
prohibited by applicable law, rule, regulation or contract existing on the
Closing Date (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof) from
Guaranteeing, or granting Liens to secure, the Obligations or if Guaranteeing,
or granting Liens to secure, the Obligations would require governmental
(including regulatory) consent, approval, license or authorization unless such
consent, approval, license or authorization has been received, and (vi) each
Subsidiary with respect to which the Borrower and the Administrative Agent
reasonably agree that the burden or cost or other consequences of providing a
guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower or any Guarantor hereunder or
under any Loan Document, (a) income or franchise Taxes imposed on (or measured
by) its net income however denominated by the United States of America or any
political subdivision thereof or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or any
political subdivision thereof, (b) any Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such
taxes (other than a connection arising solely from such recipient’s having
executed, delivered, enforced, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
or engaged in any other transaction pursuant to, or enforced, this Agreement or
any Loan Document), (c) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which such
recipient is located, (d) in the case of a Foreign Lender, any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign



17

--------------------------------------------------------------------------------



Lender (or its assignor, if any) was entitled, immediately before designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.16(a), (e)
in the case of a Lender, any withholding tax that is attributable to such
Lender’s failure to comply with Section 2.16(f) or 2.16(g) and (f) any
withholding tax that is imposed by reason of FATCA.
“Existing Revolver Tranche” shall have the meaning given to such term in Section
2.29(b).
“Existing Term Loan Tranche” shall have the meaning given to such term in
Section 2.29(a).
“Extended Revolving Credit Commitments” shall have the meaning given to such
term in Section 2.29(b).
“Extended Term Loan” shall have the meaning given to such term in Section
2.29(a).
“Extending Revolving Lender” shall have the meaning given to such term in
Section 2.29(c).
“Extending Term Lender” shall have the meaning given to such term in Section
2.29(c).
“Extension Amendment” shall have the meaning given to such term in Section
2.29(d).
“Extension Election” shall have the meaning given to such term in Section
2.29(c).
“Extension Request” shall mean a Revolver Extension Request or Term Loan
Extension Request, as the case may be.
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“FAA Slots” shall mean all “slots” as defined in 14 CFR § 93.213(a)(2), as that
section may be amended or re-codified from time to time, or, in the case of
slots at New York LaGuardia Airport, as defined in the Final Order, Operating
Limitations at New York LaGuardia Airport, 71 Fed. Reg. 77,854 (December 27,
2006), as such order may be amended or re-codified from time to time, and in any
subsequent order issued by the FAA related to New York LaGuardia Airport, as
such order may be amended or re-codified from time to time, or, in the case of
slots at John F. Kennedy International Airport, as defined in the Operating
Limitations at John F. Kennedy International Airport, Order Limiting Scheduled
Operations at John F. Kennedy International Airport, 73 Fed. Reg. 3510 (January
18, 2008), as such order may be amended or re-codified from time to time, and in
any subsequent order issued by the FAA related to John F. Kennedy International
Airport, as such order may be amended or re-codified from time to time, in each
case of the Borrower and, if applicable, any other Grantor, now held or
hereafter acquired (other than “slots” which have been permanently allocated to
another air carrier and in which the Borrower and, if applicable, any Grantor
holds temporary use rights).
“Facility” shall mean each of (a) the Revolving Commitments and the Revolving
Loans made thereunder (the “Revolving Facility”) and (b) the Term Loan
Commitments and the Term Loans made thereunder (the “Term Loan Facility”).



18

--------------------------------------------------------------------------------



“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantively
similar thereto, any regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b) of the Code, and any
intergovernmental agreements with the United States with respect thereto and any
laws or regulations implementing such intergovernmental agreement.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees, the
Upfront Term Loan Fees and other fees referred to in Section 2.19.
“Field Audit” shall mean a field examination conducted by a Field Auditor of the
accounts receivable constituting Collateral and books and records related
thereto, and the results of such field examination shall be reasonably
satisfactory to the Administrative Agent in all respects.
“Field Auditor” shall mean the Administrative Agent or its Affiliates,
appraisers or other advisors who may be retained by the Administrative Agent and
reasonably acceptable to the Borrower to conduct a Field Audit.
“Fifth-Freedom Rights” shall mean the operational right to enplane passenger
traffic and cargo in a foreign country and deplane it in another foreign
country, including any such right pursuant to a bilateral treaty between the
United States and a foreign country.
“Fixed Charge Coverage Ratio” shall mean, at any date for which such ratio is to
be determined, the ratio of EBITDAR for the Rolling Twelve Month period ended on
such date to the sum of the following for such period: (a) Interest Expense,
plus (b) the aggregate cash aircraft rental expense of the Borrower and its
Subsidiaries on a consolidated basis for such period payable in cash in respect
of any aircraft leases (other than Capitalized Leases), all as determined in
accordance with GAAP.
“Foreign Aviation Authorities” shall mean any foreign governmental,
quasi-governmental, regulatory or other agency, public corporation or private
entity that exercises jurisdiction over the authorization (a) to serve any
foreign point on each of the Primary Routes and/or to conduct operations related
to the Primary Routes and Supporting Route Facilities and/or (b) to hold and
operate any Foreign Slots.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Slot” shall mean all of the rights and operational authority, now held
or hereafter acquired, of the Borrower and, if applicable, a Grantor to conduct
one landing or takeoff operation during a specific hour or other period on a
specific day of the week at each non-United States



19

--------------------------------------------------------------------------------



airport served in conjunction with the Borrower’s or such Grantor’s operations
over a Route, other than “slots” which have been permanently allocated to
another air carrier and in which the Borrower or, if applicable, such Grantor
holds temporary use rights.
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time, in each case applied in
accordance with Section 1.03.
“Gate Interests” shall mean all of the right, title, privilege, interest, and
authority now or hereafter acquired or held by the Borrower or, if applicable, a
Grantor in connection with the right to use or occupy holdroom and passenger
boarding and deplaning space in any airport terminal at which the Borrower
conducts scheduled operations.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Grantor” shall mean the Borrower and each other Subsidiary that shall at any
time become party to a Collateral Document.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposits or (ii) customary contractual indemnities in
commercial agreements, in each case in the ordinary course of business and
consistent with past practice. The amount of any obligation relating to a
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum reasonably anticipated liability for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform) as determined by
the guarantor in good faith.
“Guaranteed Obligations” shall have the meaning given such term in Section
9.01(a).
“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement.



20

--------------------------------------------------------------------------------



“Guaranty Obligations” shall have the meaning given such term in Section
9.01(a).
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances that are regulated as hazardous pursuant to, or, due to
their qualities, could reasonably be expected to give rise to liability under,
any Environmental Law.
“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities of such Person under (1) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (2) other swap or derivative agreements or
arrangements designed to manage interest rates or interest rate risk; and (3)
other swap or derivative agreements or arrangements designed to protect such
Person against fluctuations in currency exchange rates, fuel prices or other
commodity prices.
“Immaterial Subsidiaries” shall mean one or more Domestic Subsidiaries for which
(a) the assets of all such Domestic Subsidiaries constitute, in the aggregate,
no more than 10% of the total assets of the Borrower and its Subsidiaries on a
consolidated basis (determined as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 5.01), and (b) the revenues of all such Domestic
Subsidiaries account for, in the aggregate, no more than 10% of the total
revenues of the Borrower and its Subsidiaries on a consolidated basis for the
twelve-month period ending on the last day of the most recent fiscal quarter of
the Borrower for which financial statements have been delivered pursuant to
Section 5.01; provided that a Subsidiary will not be considered to be an
Immaterial Subsidiary if it (1) guarantees, pledges any property or assets to
secure, or otherwise becomes obligated under any Pari Passu Senior Secured Debt
or Junior Secured Debt, or (2) other than for purposes of Section 7.01(f),
Section 7.01(g) or Section 7.01(h), becomes a Guarantor hereunder or owns any
properties or assets that constitute Collateral (including, without limitation,
applicable Additional Collateral). The Immaterial Subsidiaries as of the Closing
Date that are not Guarantors on the Closing Date shall be listed on Schedule
1.01(a).
“Increase Effective Date” shall have the meaning given to such term in Section
2.28(a).
“Increase Joinder” shall have the meaning given to such term in Section 2.28(c).
“Incremental Commitments” shall have the meaning given to such term in Section
2.28(a).
“Incremental Lender” shall have the meaning given to such term in Section
2.28(a).
“Incremental Term Loan” shall have the meaning given to such term in Section
2.28(c).
“Incremental Term Loan Commitment” shall have the meaning given to such term in
Section 2.28(a).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such



21

--------------------------------------------------------------------------------



Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accrued expenses incurred and
current accounts payable, in each case in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all obligations of such Person in respect of
Capitalized Leases, (h) all obligations, contingent or otherwise, of such Person
as an account party in respect of letters of credit and letters of guaranty, (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations in respect of Hedging Agreements valued at
the amount equal to what would be payable by such Person to its counterparty to
such Hedging Agreements if such Hedging Agreements were terminated early on such
date of determination. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“Indemnified Taxes” shall mean Taxes (other than Excluded Taxes) imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
“Initial Appraisal Reports” shall mean the Appraisals listed on a schedule
provided by the Borrower to the Administrative Agent prior to the date hereof
and furnished by the Appraisers reflected on such schedule.
“Installment” shall have the meaning given such term in Section 2.10(b).
“Intercreditor Agreement” shall have the meaning given such term in Section
10.18.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Expense” shall mean, for any period, the gross cash interest expense
(including the interest component of Capitalized Leases), of the Borrower and
its Subsidiaries on a consolidated basis for such period, all as determined in
accordance with GAAP.
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (b) as to any Eurodollar Loan having an Interest Period of more than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (c) with respect to ABR Revolving Loans, the last Business Day of each
March, June, September and December.
“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, two, three or six months (or, if available to all applicable Lenders,
twelve months) thereafter, as the Borrower may elect in the related notice
delivered pursuant to Section 2.03 or 2.05; provided that (i) if any Interest
Period would end on a day which shall not be a Business Day, such Interest
Period shall be



22

--------------------------------------------------------------------------------



extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) no Interest Period
shall end later than the applicable Termination Date.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Convention.
“International Registry” shall mean the “International Registry” as defined in
the Cape Town Convention.
“Interpolated Rate” shall have the meaning given such term in the definition of
“LIBO Rate” in this Section 1.01.
“Investment Property” shall have the meaning given to such term in the Uniform
Commercial Code as in effect in the State of New York from time to time.
“Investments” shall mean any stock, evidence of indebtedness or other security
of any Person, any loan, advance, contribution of capital, extension of credit
or commitment therefor (including, without limitation, the Guarantee of loans
made to others, but excluding current trade and customer accounts receivable
arising in the ordinary course of business and payable in accordance with
customary trading terms in the ordinary course of business), and any purchase or
acquisition of (a) any security of another Person or (b) a line of business, or
all or substantially all of the assets, of any Person.
“Issuing Lender” shall mean any Revolving Lender agreeing to be an issuer of
Letters of Credit hereunder, in such capacity (which Revolving Lender shall be
reasonably satisfactory to the Borrower and the Administrative Agent), and its
successors in such capacity as provided in Section 2.02(i). Each Issuing Lender
may, in its reasonable discretion, arrange for one or more Letters of Credit to
be issued by Affiliates of such Issuing Lender reasonably acceptable to the
Borrower, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“JPMCB” shall have the meaning set forth in the first paragraph of this
Agreement.
“Junior Secured Debt” shall mean (a) Indebtedness of the Borrower and the
Guarantors secured by a Lien on the Collateral that is junior to the Liens
securing the Obligations, provided that (i) after giving pro forma effect to the
incurrence of such Indebtedness and the application of the net proceeds
therefrom, the Total Collateral Coverage Ratio shall be no less than 1.00:1.00
at the time of such incurrence, (ii) such Indebtedness shall not mature prior to
the Latest Maturity Date, (iii) such Indebtedness shall not have a shorter
Weighted Average Life to Maturity than the Term Loans (or any other term loans
incurred under this Agreement) (iv) the other terms and conditions of such
Indebtedness (excluding maturity and amortization) shall be customary market
terms for Indebtedness of such type and (v) there shall be no direct or
contingent obligors with respect to such Indebtedness other than the Loan
Parties and (b) any refinancing, refunding, renewal or extension of any such
Indebtedness or of any Indebtedness previously incurred under this clause (b),
provided that (1) the principal amount of any such Indebtedness shall not be
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, (2) the direct and contingent
obligors with respect to such Indebtedness are not changed, (3) such
Indebtedness shall have a Weighted Average Life to Maturity that is greater than
or equal to that of the Indebtedness being so refinanced, refunded, renewed or
extended, (4) the terms and conditions of such Indebtedness shall not be
materially less favorable to the obligors thereon or to Lenders than the
Indebtedness being so refinanced, refunded, renewed or extended (provided that,
notwithstanding the foregoing in this subclause (4), (x) the interest rate or
other pricing



23

--------------------------------------------------------------------------------



terms of such Indebtedness may be increased, (y) if such Indebtedness is
incurred pursuant to a bank credit facility or similar agreement, such
Indebtedness may contain any covenant or event of default that is no more
restrictive on (or less favorable to) the Borrower and the Guarantors than the
comparable covenant or event of default included in this Agreement, and (z) if
such Indebtedness is incurred in the bond market, such Indebtedness may contain
terms and conditions that are customary (in the good faith judgment of the
Borrower) for financings of such type at the time of incurrence); provided that
in each case of clause (a) and (b) above, such Indebtedness is permitted to be
secured by a Lien on Collateral under Section 6.01(s).
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity date of any Term Loan.
“LC Commitment” shall mean, as to any Issuing Lender, its commitment to issue
Letters of Credit in an aggregate amount of LC Exposure with respect to Letters
of Credit issued by such Issuing Lender at any time outstanding not to exceed
the amount which shall be set forth in the written agreement by which such
Issuing Lender shall become an Issuing Lender hereunder, in each case as such
commitment may be changed from time to time pursuant to an agreement in writing
of such Issuing Lender, the Borrower and the Administrative Agent.
“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate maximum
undrawn Dollar Amount of all outstanding Letters of Credit at such time plus (b)
the aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Revolving Lender at any time shall be its Revolving Commitment Percentage of the
total LC Exposure at such time.
“LC Sublimit” shall mean $500,000,000.
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.02, which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general corporate purposes of the Borrower or any Subsidiary,
(iii) denominated in Dollars or any Alternative Currency and (iv) otherwise in
such form as may be reasonably approved from time to time by the Administrative
Agent and the applicable Issuing Lender.
“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Administrative Agent maintained at
the office of the Administrative Agent at 270 Park Avenue, New York, New York
10017, designated as the “Delta Air Lines LC Account” that shall be used solely
for the purposes set forth herein.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (i) the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) as



24

--------------------------------------------------------------------------------



displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period; provided, that, if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the LIBO Rate shall be
the Interpolated Rate at such time; provided further that if the Screen Rate or
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement, and (ii) with respect to Term Loans, 0.75% per
annum. For purposes hereof, “Interpolated Rate” means, at any time, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period; provided that if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Lien” shall mean (a) any mortgage, deed of trust, pledge, deed to secure debt,
hypothecation, security interest, International Interest, Prospective
International Interest, easement (including, without limitation, reciprocal
easement agreements and utility agreements), rights-of-ways, reservations,
encroachments, zoning and other land use restrictions, claim or any other title
defect, lease, encumbrance, restriction, lien or charge of any kind whatsoever
and (b) the interest of a vendor or a lessor under any conditional sale, capital
lease or other title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” shall mean the sum of (i) all unrestricted cash and Permitted
Investments of the Borrower and its Subsidiaries (excluding, for the avoidance
of doubt, any cash or Permitted Investments held in accounts subject to Account
Control Agreements) and (ii) the aggregate principal amount committed and
available to be drawn by the Borrower and its Subsidiaries (taking into account
all borrowing base limitations or other restrictions) under the Revolving
Facility and all other revolving credit facilities of the Borrower and its
Subsidiaries.
“Loans” shall mean, collectively, the Revolving Loans and the Term Loans.
“Loan Documents” shall mean this Agreement, the Letters of Credit (including
applications for Letters of Credit and related reimbursement agreements), the
Collateral Documents, any Intercreditor Agreement and any other instrument or
agreement (which is designated as a Loan Document therein) executed and
delivered by the Borrower or a Guarantor to the Administrative Agent, any
Issuing Lender or any Lender, in each case, as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time in accordance with the terms hereof.
“Loan Party” shall mean the Borrower and the Guarantors.
“Margin Stock” shall have the meaning given such term in Section 3.13(a).
“Material Adverse Change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect.



25

--------------------------------------------------------------------------------



“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of the Loan
Documents or the rights or remedies of the Agents and the Lenders thereunder, or
(c) the ability of the Loan Parties, taken as a whole, to pay the obligations
under the Loan Documents.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more of the Borrower and the Guarantors in an
aggregate principal amount exceeding $150,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Collateral” shall mean all of the “Collateral” as defined in the
Aircraft Mortgage (including any Mortgage Supplement).
“Mortgage Supplement” shall have the meaning set forth in the Aircraft Mortgage.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Borrower or a Subsidiary of the Borrower
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, or a Subsidiary of the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.
“Multiple Employer Plan” shall mean a Single Employer Plan, which (a) is
maintained for employees of the Borrower or an ERISA Affiliate and at least one
person (as defined in Section 3(9) of ERISA) other than the Borrower and its
ERISA Affiliates or (b) was so maintained, and in respect of which the Borrower
or an ERISA Affiliate could have liability, contingent or otherwise, under
ERISA.
“Net Cash Proceeds” shall mean the aggregate cash proceeds and Permitted
Investments received by the Borrower or any of its Subsidiaries in respect of
any Disposition of Collateral (including by way of a Sale of Grantor) or
Recovery Event, net of the direct costs relating to any such Disposition of
Collateral or Recovery Event, including, without limitation, legal, accounting
and investment banking fees, and sales commissions and any relocation expenses
incurred as a result of any such Disposition of Collateral or Recovery Event,
taxes paid or payable as a result of the Disposition of Collateral or Recovery
Event, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, and any reserve for adjustment or
indemnification obligations in respect of the sale price of such asset or assets
established in accordance with GAAP.
“Net Cash Proceeds Amount” shall have the meaning given such term in Section
2.12(a).
“Non-Defaulting Lender” shall mean, at any time, a Revolving Lender that is not
a Defaulting Lender.
“Obligations” shall mean the unpaid principal of and interest on (including
interest, reasonable fees and reasonable out-of-pocket costs accruing after the
maturity of the Loans and interest, reasonable fees and reasonable out-of-pocket
costs accruing after the filing of any petition of bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees or costs is allowed in such proceeding) the Loans and all other obligations
and liabilities of the Borrower to any Agent, any Issuing Lender or any Lender
(or (i) in the case of Designated Hedging Obligations, any Person who was a
Lender or an Affiliate of a Lender (or a lender or an Affiliate of a lender
under the April 2011 JPM Facility (so long as



26

--------------------------------------------------------------------------------



such Person was a Lender or an Affiliate of a Lender on the Closing Date)) when
the related Designated Hedging Agreement was entered into, or (ii) in the case
of Designated Banking Product Obligations, any Person who was a Lender or a
banking Affiliate of any Lender at the time the related Designated Banking
Product Agreement was entered into), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Letters of Credit, any Designated Hedging Agreement, any
Designated Banking Product Agreement, or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, reasonable fees, indemnities, reasonable
out-of-pocket costs, reasonable and documented out-of-pocket expenses (including
all reasonable fees, charges and disbursements of counsel to any Agent, any
Issuing Lender or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise; provided, however, that the aggregate amount of
all Designated Hedging Obligations and Designated Banking Product Obligations
(in each case, valued in accordance with the definitions thereof) at any time
outstanding that shall be included as “Obligations” shall not exceed
$500,000,000.
“Officer’s Certificate” shall mean, as applied to the Borrower or any Guarantor,
a certificate executed by a Responsible Officer of such Person in his/her
capacity as such.
“OID” shall have the meaning given to such term in Section 2.28(c).
“Other Taxes” shall mean any and all present or future stamp, mortgage,
intangible, documentary, recording or filing taxes or any other similar taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment.
“Outstanding Letters of Credit” shall have the meaning given such term in
Section 2.02(j).
“Parent Company” shall mean, with respect to a Revolving Lender, the bank
holding company (as defined in Federal Reserve Board Regulation Y), if any, of
such Revolving Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the shares of such Revolving Lender.
“Pari Passu Notes” shall mean Indebtedness of any Loan Party in the form of
senior secured notes; provided that (i) immediately after giving pro forma
effect thereto and the use of proceeds therefrom (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (B)
the Borrower shall be in pro forma compliance with the financial covenant set
forth in Section 6.06; (ii) such Indebtedness does not mature prior to the date
that is ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred; (iii) such Indebtedness shall rank pari passu in right
of payment with the Obligations and shall be secured by the Collateral on a pari
passu basis with the Obligations pursuant to Section 6.01(r); (iv) such
Indebtedness shall have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions) that
are not materially less favorable (when taken as a whole) to the Borrower than
the terms and conditions of the Loan Documents (when taken as a whole) and (v)
there shall be no additional direct or contingent obligors with respect to such
Indebtedness.
“Pari Passu Senior Secured Debt” shall mean (a) any Pari Passu Notes (and any
Guarantee thereof by any Loan Party), (b) any refinancing, refunding, renewal or
extension of any such Indebtedness specified in clause (a) hereof; provided
that, in the case of Indebtedness under this clause



27

--------------------------------------------------------------------------------



(b), (i) immediately after giving pro forma effect thereto and the use of
proceeds therefrom, the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 6.06, (ii) such Indebtedness shall rank
pari passu in right of payment with the Obligations and shall be secured by the
Collateral on a pari passu basis with the Obligations pursuant to Section
6.01(r), (iii) there shall be no additional direct or contingent obligors with
respect to such Indebtedness and (iv) such Indebtedness shall have a Weighted
Average Life to Maturity that is greater than or equal to that of the
Indebtedness being so refinanced, refunded, renewed or extended and (c) any
Refinancing Debt.
“Parked” shall mean, as to any Aircraft, that such Aircraft has been removed
from service, other than Aircraft temporarily grounded for maintenance being
actively conducted.
“Participant” shall have the meaning given such term in Section 10.02(d).
“Participant Register” shall have the meaning given such term in Section
10.02(d).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot
Act) of 2001, Title III of Pub. L. 107-56, signed into law on October 26, 2001
or any subsequent legislation that amends, supplements or supersedes such Act.
“Payroll Accounts” shall mean depository accounts used only for payroll.
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.
“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Guarantor of all or
substantially all the assets of, or (so long as the acquired Person becomes a
Guarantor pursuant to Section 5.14(a) hereof to the extent required by such
Section) Equity Interests sufficient to cause the acquired Person to become a
Subsidiary in, a Person or a division, line of business or other business unit
of a Person but only so long as:
(a)    (i) no Event of Default shall have occurred and be continuing immediately
prior or immediately after giving effect to such Permitted Acquisition and (ii)
all transactions related thereto shall have been consummated in all material
respects in accordance with applicable laws;
(b)    after giving effect to such Permitted Acquisition, the Borrower and the
Guarantors shall be in pro forma compliance with Sections 6.05 and 6.06 to the
extent such acquisition, on a pro forma basis, increases the annual consolidated
revenues of the Borrower and its Subsidiaries by at least 25%; and
(c)    with respect to any acquisition in excess of $150,000,000, the Borrower
shall have provided the Administrative Agent with copies of the material
acquisition documents promptly after consummation of such acquisition (it being
understood that this clause (c) shall be deemed to be satisfied to the extent
such documents have been included in the Borrower’s public filings with the
SEC).
“Permitted Change of Control Transaction” shall mean any transaction, whether by
purchase, merger, consolidation or otherwise, pursuant to which a Permitted
Holder acquires all or substantially all the assets of, or all of the Equity
Interests in, the Borrower, but only so long as:



28

--------------------------------------------------------------------------------



(a)    (i) no Event of Default shall have occurred and be continuing immediately
prior or immediately after giving effect to such Permitted Change of Control
Transaction and (ii) all transactions related thereto shall have been
consummated in all material respects in accordance with applicable laws;
(b)    the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate to the effect set forth in clause (a) above, together with
the relevant financial information for the Permitted Holder, promptly after
consummation of such transaction;
(c)    the Borrower shall have provided the Administrative Agent with written
notice and with copies of the material acquisition documents promptly after
consummation of such transaction; and
(d)    the operations of the Borrower are not merged with the operations of any
other major U.S. airline owned by such Permitted Holder.
“Permitted Collateral Liens” shall mean any Lien permitted pursuant to Section
6.01.
“Permitted Disposition” shall mean any of the following:
(a)    (i) the sale or lease of Spare Parts in the ordinary course of business
(and, in the case of any such lease, consistent with past practices) and (ii)
swaps, exchanges, interchange or pooling of assets or, in the case of Mortgaged
Collateral, other transfers of possession (subject to the limitations set forth
in the Collateral Documents) in the ordinary course of business, in the case of
this clause (ii), in an aggregate amount not to exceed $50,000,000.
(b)    the Disposition of cash or Permitted Investments constituting Collateral
in exchange for other cash or Permitted Investments constituting Collateral and
having reasonably equivalent value therefor; provided that this clause (b) shall
not permit any Disposition of the Letter of Credit Account or any amounts on
deposit therein;
(c)    sales or dispositions of surplus, obsolete, negligible or uneconomical
assets (other than Mortgaged Collateral that are not Parts (as defined in the
Aircraft Mortgage)) no longer used in the business of the Borrower and the other
Grantors;
(d)    Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.14); provided that (i) such Collateral remains at all
times subject to a Lien with the same level of perfection as was the case
immediately prior to such Disposition (and otherwise subject only to Permitted
Collateral Liens) in favor of the Administrative Agent for the benefit of the
Secured Parties following such Disposition, (ii) concurrently therewith, the
Grantors shall execute any documents and take any actions reasonably required to
create, grant, establish, preserve or perfect such Lien in accordance with the
other provisions of this Agreement or the Collateral Documents, (iii)
concurrently therewith or promptly thereafter, the Administrative Agent, for the
benefit of the Secured Parties, shall receive an Officer’s Certificate, with
respect to the matters described in clauses (i) and (ii) hereof, in each case in
form and substance reasonably satisfactory to the Administrative Agent, and (iv)
concurrently with any Disposition of Collateral to any Person that shall become
a Grantor simultaneous with such Disposition in the manner contemplated by
Section 5.14, such Person shall have complied with the requirements of Sections
5.14(a) and 5.14(b); provided further that this clause (d) shall not permit any
Disposition of the Letter of Credit Account or any amounts on deposit therein;



29

--------------------------------------------------------------------------------



(e)     the sale or discount of Accounts to a collection agency in connection
with collections of delinquent receivables;
(f)    (i) abandonment of Slots, Gate Interests or Routes; provided that such
abandonment is (A) in connection with the downsizing of any hub or facility
which does not materially and adversely affect the business of the Borrower and
its Subsidiaries, taken as a whole, (B) in the ordinary course of business
consistent with past practices and does not materially and adversely affect the
business of the Borrower and its Subsidiaries, taken as a whole, or (C)
reasonably determined by the Borrower to be of de minimis value, (ii) exchange
of FAA Slots in the ordinary course of business that in the Borrower’s
reasonable judgment are of reasonably equivalent value (so long as the FAA Slots
received in such exchange are pledged as Additional Collateral and constitute
Eligible Collateral), (iii) the termination of leases or airport use agreements
in the ordinary course of business to the extent such terminations do not have a
Material Adverse Effect or a Collateral Material Adverse Effect and (iv) any
other lease or sublease of, or use agreements with respect to, assets and
properties that constitute Slots, Gate Interests or Routes in the ordinary
course of business and swap agreements with respect to Slots in the ordinary
course of business and which lease, sublease, use agreement or swap agreement
(A) has a term of less than one year or (B) has a term of one year or longer;
provided that if the aggregate Appraised Value of the Collateral leased or
subleased pursuant to this subclause (B) is equal to or greater than 10% of the
Appraised Value of all Slots, Gate Interests and Routes constituting Collateral
in the most recent Appraisal Report delivered by the Borrower pursuant to
Section 5.09, the Appraised Value of all Slots, Gate Interests and Routes
constituting Collateral, after giving pro forma effect to all outstanding
leases, subleases, use agreements and swap agreements pursuant to this subclause
(B), would be not materially less than the Appraised Value of all Slots, Gate
Interests and Routes constituting Collateral in the most recent Appraisal Report
delivered by the Borrower pursuant to Section 5.09, all as determined in good
faith by the Borrower and reflected in an Officers’ Certificate that is
delivered to the Administrative Agent prior to entering into any such lease or
sublease, demonstrating, with reasonably detailed calculations, compliance with
the provisions of this subclause (B) and detailing the arrangements pursuant to
which the Administrative Agent’s Liens on all Slots, Gate Interests and Routes
constituting Collateral subject to such lease or sublease are not materially
adversely affected (which arrangements must be reasonably satisfactory to the
Administrative Agent); provided that the aggregate Appraised Value of such FAA
Slots so leased is less than 10% of the Appraised Value of the Eligible
Collateral;
(g)    (i) any loss of or damage to property of the Borrower or any other
Grantor, (ii) any taking of property of the Borrower or any other Grantor or
(iii) an Event of Loss;
(h)    Liens not prohibited by Section 6.01;
(i)    the lease or sublease of assets and properties (other than Routes or
Mortgaged Collateral) in the ordinary course of business; provided that, the
rights of the lessee or sublessee shall be subordinated to the rights (including
remedies) of the Administrative Agent under the applicable Collateral Document
on terms reasonably satisfactory to the Administrative Agent;
(j)    assignments of leases or granting of leases or subleases of Aircraft or
Engines to the extent permitted pursuant to the Aircraft Mortgage (including any
applicable Mortgage Supplement); and
(k)    substitutions of Engines or Spare Engines pursuant to and in accordance
with Section 2.01(f) of the Aircraft Mortgage in an aggregate amount for all
such Engines or Spare Engines so Disposed of not to exceed $50,000,000; provided
that (i) such Replacement Engine (as defined in the



30

--------------------------------------------------------------------------------



Aircraft Mortgage) is of at least equal fair market value and utility (without
regard to hours and cycles) as the Engine or Spare Engine it replaces assuming
such Engine or Spare Engine had been maintained in the condition required by the
Aircraft Mortgage, (ii) such Replacement Engine shall be subject to a perfected
Lien, having the same priority (subject only to Specified Permitted Collateral
Liens) as the Lien on such Engine or Spare Engine being replaced immediately
prior to such substitution (and otherwise subject only to Permitted Collateral
Liens), in favor of the Administrative Agent for the benefit of the Secured
Parties upon consummation of such substitution.
“Permitted Holder” shall mean any corporation or limited liability company
organized under the laws of the United States of America or any state thereof
organized for the purpose of consummating any Permitted Change of Control
Transaction so long as such entity is a holding company which has (or
simultaneously with such Change of Control Transaction will acquire) as its
other principal investment another major U.S. airline.
“Permitted Investments” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    direct obligations of state and local government entities in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
(c)    obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States of America), including, without
limitation, bills, notes, bonds, debentures, and mortgage-backed securities, in
each case maturing within one year from the date of acquisition thereof and
which have a rating of at least A- (or the equivalent thereof) from S&P or A-3
(or the equivalent thereof) from Moody’s;
(d)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
(e)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $250,000,000 and which has a long term unsecured debt rating of at
least A from S&P and A2 from Moody’s (or is the principal banking Subsidiary of
a bank holding company that has such ratings);
(f)    fully collateralized repurchase agreements with a term of not more than
six (6) months for underlying securities that would otherwise be eligible for
investment;
(g)    Investments of money in an investment company organized under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type



31

--------------------------------------------------------------------------------



described in (a) through (f) above. This could include, but not limited to,
money market funds or short-term and intermediate bonds funds;
(h)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA (or the
equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and
(i)    investments, in accordance with investment policies approved by the board
of directors of the Borrower, in the ordinary course of business.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.
“Plan of Reorganization” shall mean the First Amended Joint and Consolidated
Plan of Reorganization of Northwest Airlines Corporation and certain of its
Subsidiaries pursuant to Chapter 11 of the United States Bankruptcy Code
together with all schedules and exhibits thereto, as consummated on March 30,
2007.
“Primary FAA Slots” shall have the meaning given to such term in the SGR
Security Agreement.
“Primary Foreign Slots” shall have the meaning given to such term in the SGR
Security Agreement.
“Primary Routes” shall have the meaning given to such term in the SGR Security
Agreement.
“Primary Slots” shall mean the Primary FAA Slots and the Primary Foreign Slots.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB, as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMCB in connection with extensions of credit to debtors);
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Prospective Assignment” shall have the meaning given in the Cape Town
Convention.
“Prospective International Interest” shall have the meaning given in the Cape
Town Convention.
“Prospective Sale” shall have the meaning given in the Cape Town Convention.



32

--------------------------------------------------------------------------------



“Protocol” shall mean the Protocol referred to in the defined term “Cape Town
Convention.”
“Qualified ECP Guarantor” shall mean, in respect of any Designated Hedging
Obligation, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Designated Hedging Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quotation Day” shall mean, with respect to any Eurodollar Loan for any Interest
Period, two (2) Business Days prior to the commencement of such Interest Period.
“Ratings” shall mean as of any date of determination, the corporate credit
rating as determined by S&P or the corporate family rating as determined by
Moody’s, as applicable, of the Borrower.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss.
“Redeemable Stock” shall mean any class or series of Equity Interests of any
Person that by its terms or otherwise (a) is required to be redeemed prior to
the Latest Maturity Date, (b) may be required to be redeemed at the option of
the holder of such class or series of Equity Interests at any time prior to the
Latest Maturity Date or (c) is convertible into or exchangeable for (i) Equity
Interests referred to in clause (a) or (b) above or (ii) Indebtedness.
“Refinanced Term Loans” shall have the meaning given such term in Section
10.08(e).
“Refinancing Amendment” shall have the meaning given such term in Section
10.08(f).
“Refinancing Debt” shall mean Indebtedness (or commitments in respect thereof)
incurred to refinance (whether concurrently or after any repayment or prepayment
of any such Indebtedness being refinanced) (x) the Term Loans or commitments
under the Revolving Facility or (y) Indebtedness (or commitments in respect
thereof) incurred pursuant to the preceding clause (x), in each case, from time
to time, in whole or part, in the form of (i) one or more new term facilities
(each, a “Refinancing Term Facility”) or new revolving credit facilities (each,
a “Refinancing Revolving Facility”; the Refinancing Term Facilities and the
Refinancing Revolving Facilities are collectively referred to as “Refinancing
Facilities”) made available under this Agreement with the consent of the
Borrower and the Administrative Agent (which consent shall not be unreasonably
withheld) and the lenders providing such financing (and no other lenders) or
(ii) one or more series of senior secured notes or term facilities or, in the
case of Indebtedness incurred to refinance the Revolving Facility (or any
Refinancing Revolving Facility), revolving credit facilities outside of this
Agreement; provided that (A) in the case of any refinancing of the Term Loans
(or any refinancing thereof incurred pursuant to the preceding clause (y)), any
Refinancing Debt shall not mature prior to the maturity date of, or have a
shorter Weighted Average Life to Maturity than, the Term Loans (or any
refinancing thereof incurred pursuant to the preceding clause (y)) being
refinanced, (B) in the case of any refinancing of the commitments under the
Revolving Facility (or any refinancing thereof incurred pursuant to the
preceding clause (y)), any Refinancing Debt shall not mature, and there shall be
no scheduled commitment reductions or scheduled amortization payments under any
such Refinancing Debt, prior to the maturity date of the revolving commitments



33

--------------------------------------------------------------------------------



being refinanced, (C) the other terms and conditions of such Refinancing Debt
(excluding pricing, premium, maturity, scheduled amortization and optional
prepayment or redemption provisions) shall be customary market terms for
indebtedness of such type, (D) after giving pro forma effect to the incurrence
of Refinancing Debt (in the case of any Refinancing Debt in the form of a
revolving credit facility, to the extent of any drawings to be made thereunder
on the date of effectiveness of the related commitments) and the application of
the net proceeds therefrom, the Borrower shall be in pro forma compliance with
Section 6.05 and Section 6.06, (E) there shall be no additional direct or
contingent obligors with respect to such Refinancing Debt, (F) the aggregate
principal amount of such Refinancing Debt shall not exceed the aggregate
principal amount of the Indebtedness being refinanced plus accrued interest,
fees and premiums (if any) thereon and reasonable fees and expenses associated
with the refinancing, (G) no Lender shall be obligated to provide any such
Refinancing Debt and (H) such Indebtedness shall rank pari passu in right of
payment with the Obligations and shall be secured by the Collateral on a pari
passu basis with the Obligations pursuant to Section 6.01(r).
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping, or
disposing into the indoor or outdoor environment (including the abandonment or
discarding of barrels, containers and other closed receptacles containing any
hazardous substance or pollutant or contaminant).
“Replacement Airframe” shall have the meaning given to such term in the Aircraft
Mortgage.
“Replacement Engine” shall have the meaning given to such term in the Aircraft
Mortgage.
“Replacement Term Loan” shall have the meaning set forth in Section 10.08(e).
“Repricing Event” shall mean: (a) any amendment, amendment and restatement or
other modification of this Agreement the primary purpose of which is to reduce
the all-in yield then in effect for the Term Loans, or (b) all or any portion of
the Term Loan Facility is voluntarily prepaid or mandatorily prepaid with the
net cash proceeds of issuances, offerings or placement of debt obligations, or
refinanced substantially concurrently with the incurrence of, or conversion of
the loans thereunder into, new syndicated secured term loans in a transaction
the primary purpose of which is to lower the all-in yield (with all-in yield to
be determined consistent with the all-in yield calculation set forth in Section
2.28(c)(v)) below the all-in yield in effect for the Term Loans so prepaid;
provided that in each case of clause (a) and (b) above, any such event occurring
in connection with a Transformative Acquisition or a Change of Control shall not
constitute a Repricing Event.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
sum of (i) the aggregate principal



34

--------------------------------------------------------------------------------



amount of all Term Loans outstanding and (ii) the Total Revolving Commitments
then in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding.
“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
“Required Term Lenders” shall mean, at any time, Lenders holding more than 50%
of (a) until the Closing Date, the Term Loan Commitments then in effect and (b)
thereafter, the aggregate principal amount of all Term Loans outstanding.
“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, controller,
chief accounting officer, secretary or assistant secretary of the Borrower or
any Guarantor, as applicable, but in any event, with respect to financial
matters, the chief financial officer, treasurer, assistant treasurer, controller
or chief accounting officer of the Borrower or any Guarantor, as applicable.
“Restricted Captive Insurance Company Subsidiary” shall mean a Subsidiary that
is a captive insurance company, and is prohibited from becoming a Guarantor
hereunder pursuant to applicable rules and regulations.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Guarantor, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower.
“Revolver Extension Request” shall have the meaning given to such term in
Section 2.29(b).
“Revolver Extension Series” shall have the meaning given to such term in Section
2.29(b).
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean the commitment of each Revolving Lender to
make Revolving Loans and participate in Letters of Credit hereunder in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Total Revolving Commitments is
$1,500,000,000. As the context may require and to the extent contemplated by the
relevant amendment establishing any other Class of revolving commitments
hereunder, Revolving Credit Commitment shall include such other Class of
revolving commitments.



35

--------------------------------------------------------------------------------



“Revolving Commitment Increase” shall have the meaning given to such term in
Section 2.28(a).
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been terminated, the Revolving Commitment Percentage of each Revolving
Lender that existed immediately prior to such termination.
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Commitment Percentage of the LC Exposure then outstanding.
“Revolving Facility” shall have the meaning set forth in the definition of
“Facility” in this Section 1.01.
“Revolving Facility Joint Bookrunners” shall mean J.P. Morgan Securities LLC,
Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP
Paribas Securities Corp., Citigroup Global Markets Inc., Compass Bank, Credit
Agricole Corporate and Investment Bank, Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank Securities Inc., Fifth Third Bank, Goldman Sachs Lending Partners
LLC, Morgan Stanley Senior Funding, Inc., Wells Fargo Securities, LLC, Natixis,
New York Branch, U.S. Bank National Association and UBS Securities LLC, in their
capacity as joint bookrunners with respect to the Revolving Facility.
“Revolving Facility Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC,
Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP
Paribas Securities Corp., Citigroup Global Markets Inc., Compass Bank, Credit
Agricole Corporate and Investment Bank, Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank Securities Inc., Fifth Third Bank, Goldman Sachs Lending Partners
LLC, Morgan Stanley Senior Funding, Inc., Wells Fargo Securities, LLC, Natixis,
New York Branch, U.S. Bank National Association and UBS Securities LLC, in their
capacity as joint lead arrangers with respect to the Revolving Facility.
“Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments that have not been extended pursuant to Section 2.29(b), August 24,
2020, (b) with respect to Extended Revolving Credit Commitments, the final
maturity date therefor as specified in the applicable Extension Amendment, and
(c) with respect to any commitments under a Refinancing Revolving Facility, the
final maturity date therefor specified in the applicable Refinancing Amendment.
“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments and (b) the acceleration of the Loans (if any) and the termination
of the Commitments in accordance with the terms hereof.
“Revolving Lender” shall mean each Lender having a Revolving Commitment.
“Revolving Loan” shall have the meaning set forth in Section 2.01(a). As the
context may require and to the extent contemplated by the relevant amendment
establishing any other Class of revolving commitments hereunder, Revolving Loans
shall include loans issued pursuant to such other Class of revolving
commitments.



36

--------------------------------------------------------------------------------



“Rolling Twelve Months” shall mean, with respect to any date of determination,
the month most recently ended and the eleven (11) immediately preceding months
for which, in each case, financial statements are available considered as a
single period.
“Routes” shall mean the routes for which the Borrower or, if applicable, another
Grantor holds or hereafter acquires the requisite authority to operate foreign
air transportation pursuant to Title 49 including, without limitation,
applicable frequencies, exemption and certificate authorities, Fifth-Freedom
Rights and “behind/beyond rights”, whether or not utilized by the Borrower or
such other Grantor.
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
“Sale” shall have the meaning given in the Cape Town Convention.
“Sale of Grantor” shall mean, with respect to any Collateral, an issuance, sale,
lease, conveyance or other disposition of Equity Interests of the applicable
Grantor that owns such Collateral, but only if, after giving effect to such
issuance, sale, lease, conveyance or other disposition and as a result thereof,
the Administrative Agent, for the benefit of the Secured Parties, does not
continue to hold a Lien in such Collateral having the same priority (subject
only to Specified Permitted Collateral Liens) as the Lien held in such
Collateral immediately prior to such issuance, sale, lease, conveyance or other
disposition.
“Sanctions” shall have the meaning given to such term in Section 3.19(b).
“Screen Rate” shall have the meaning given such term in the definition of “LIBO
Rate” in this Section 1.01.
“SEC” shall mean the United States Securities and Exchange Commission.
“Secured Parties” shall mean the Agents, the Issuing Lenders, the Lenders and
all other holders of Obligations.
“Security Agreement” shall have meaning set forth in Section 4.01(c).
“SGR Security Agreement” shall mean that certain Slot, Gate and Route Security
and Pledge Agreement as defined in Section 4.01(d), as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time.
“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or an
ERISA Affiliate or (b) was so maintained and in respect of which the Borrower
could reasonably be expected to have liability under Title IV of ERISA in the
event such Plan has been or were to be terminated.
“Slot” shall mean each FAA Slot and each Foreign Slot.
“Spare Engine” shall have the meaning set forth in the Aircraft Mortgage.
“Spare Parts” shall have the meaning set forth in the Aircraft Mortgage.
“Specified Investment Property” shall mean (x) Equity Interests in Grupo
Aeromèxico, S.A.B. de C.V. owned by any Loan Party and pledged as Collateral
pursuant to a pledge and security



37

--------------------------------------------------------------------------------



agreement governed by the laws of Mexico in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower and (y) Equity
Interests in any other Person owned by any Loan Party and identified as
“Specified Investment Property” by the Borrower to the Administrative Agent and
pledged as Collateral pursuant to a pledge agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.
“Specified Permitted Collateral Liens” shall mean Liens described in Sections
6.01(c), (e), (f), (g) (other than leases, subleases, use agreements and swap
agreements constituting “Permitted Dispositions” pursuant to clause (d) of such
definition), (j) (solely to the extent relating to the applicable underlying
accounts or amounts or other assets deposited therein, in each case arising in
the ordinary course of business), (l), (m), (n) (solely to the extent relating
to the applicable underlying accounts or amounts or other assets deposited
therein and, in the case of (n)(y), other than for purposes of the definition of
“Eligible Collateral”), (q) (solely with respect to any extension, modification,
renewal or replacement of the Liens described in the foregoing sections) and (v)
(other than for purposes of the definition of “Eligible Collateral”).
“Specified Person” shall have the meaning given to such term in Section 3.19(b).
“Specified Primary FAA Slot” shall have the meaning given such term in the SGR
Security Agreement.
“Specified Time” shall mean 11:00 a.m., London time.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinations” shall have the meaning given in the Cape Town Treaty.
“Subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests having ordinary voting
power for the election of directors (or equivalent governing body) is, at the
time as of which any determination is being made, owned or controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Supporting Route Facilities” shall mean gates, ticket counters and other
facilities assigned, allocated, leased, or made available to the Borrower or any
other applicable Grantor at non-U.S. airports used in the operation of scheduled
service over a Primary Route.



38

--------------------------------------------------------------------------------



“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Lender” shall mean each Lender having a Term Loan Commitment or, as the
case may be, an outstanding Term Loan.
“Term Loan” shall have the meaning set forth in Section 2.01(b). As the context
may require and to the extent contemplated by the relevant amendment
establishing any other Class of term loans hereunder, Term Loans shall include
such other Class of term loans.
“Term Loan Commitment” shall mean the commitment of each Term Lender to make
Term Loans hereunder in an aggregate principal amount not to exceed the amount
set forth under the heading “Term Loan Commitment” opposite its name in Annex A
hereto or in the Assignment and Acceptance pursuant to which such Term Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The aggregate amount of the Total Term Loan Commitments as of
the Closing Date is $500,000,000.
“Term Loan Extension Request” shall have the meaning given to such term in
Section 2.29(a).
“Term Loan Extension Series” shall have the meaning given to such term in
Section 2.29(a).
“Term Loan Facility” shall have the meaning set forth in the definition of
“Facility” in this Section 1.01.
“Term Loan Joint Bookrunners” shall mean Barclays Bank PLC, J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Compass Bank, Credit Agricole
Corporate and Investment Bank, Credit Suisse AG, Cayman Islands Branch, Deutsche
Bank Securities Inc., Fifth Third Bank, Goldman Sachs Lending Partners LLC,
Wells Fargo Securities, LLC and U.S. Bank National Association, in their
capacity as joint bookrunners with respect to the Term Loan Facility.
“Term Loan Joint Lead Arrangers” shall mean Barclays Bank PLC, J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Compass Bank, Credit Agricole
Corporate and Investment Bank, Credit Suisse AG, Cayman Islands Branch, Deutsche
Bank Securities Inc., Fifth Third Bank, Goldman Sachs Lending Partners LLC,
Wells Fargo Securities, LLC and U.S. Bank National Association, in their
capacity as joint lead arrangers with respect to the Term Loan Facility.
“Term Loan Maturity Date” shall mean, with respect to (a) Term Loans that have
not been extended pursuant to Section 2.29(a), August 24, 2022, (b) with respect
to Extended Term Loans, the final maturity date therefor as specified in the
applicable Extension Amendment, (c) with respect to Incremental Term Loans, the
final maturity date therefor as specified in the applicable Increase Joinder and
(d) with respect to any Refinancing Term Facility, the final maturity date
therefor as specified in the applicable Refinancing Amendment.



39

--------------------------------------------------------------------------------



“Term Loan Termination Date” shall mean the earlier to occur of (a) the Term
Loan Maturity Date with respect to the applicable Class of Term Loans and (b)
the acceleration of the Term Loans in accordance with the terms hereof.
“Termination Date” shall mean (i) with respect to the Revolving Loans, the
Revolving Facility Termination Date applicable to the related Revolving
Commitments, and (ii) with respect to the Term Loans, the Term Loan Termination
Date with respect to the applicable Class.
“Termination Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. 4043) as in
effect on the Closing Date (no matter how such notice requirement may be changed
in the future), (b) an event described in Section 4068 of ERISA, (c) the
withdrawal of the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year in which it was a “substantial employer,” as such term is
defined in Section 4001(a)(2) of ERISA, (d) the incurrence of liability by the
Borrower or any ERISA Affiliate under Section 4064 of ERISA upon the termination
of a Multiple Employer Plan, (e) the imposition of Withdrawal Liability or
receipt of notice from a Multiemployer Plan that such liability may be imposed,
(f) a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Title IV of ERISA, (g) providing notice of
intent to terminate a Plan pursuant to Section 4041(c) of ERISA or the treatment
of a Plan amendment as a termination under Section 4041 of ERISA, if such
amendment requires the provision of security, (h) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, (i) any failure by
any Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA) applicable to
such Plan, whether or not waived, (j) any failure by any Plan to satisfy the
special funding rules for plans maintained by commercial airlines contained in
Section 402 of the Pension Protection Act of 2006, (k) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, or (l) any
other event or condition which would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, or the imposition of any liability under
Title IV of ERISA (other than for the payment of premiums to the PBGC in the
ordinary course).
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
“Total Collateral Coverage Ratio” shall mean, at any time, the ratio of (a) the
Appraised Value of the Eligible Collateral to (b) the sum, without duplication,
of (i) the Total Revolving Extensions of Credit then outstanding (other than LC
Exposure that has been Cash Collateralized in accordance with Section 2.02(j)),
plus (ii) the aggregate principal amount of all Term Loans outstanding, plus
(iii) the aggregate outstanding principal amount of the Pari Passu Senior
Secured Debt, plus (iv) the aggregate amount of all Designated Hedging
Obligations and Designated Banking Product Obligations that constitute
“Obligations” then outstanding, plus (v) the aggregate outstanding principal
amount of Junior Secured Debt.
“Total Obligations” shall have the meaning set forth in Section 6.06(a).
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.



40

--------------------------------------------------------------------------------



“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments at such time.
“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof, and
the request for and issuance of Letters of Credit hereunder.
“Transformative Acquisition” shall mean any acquisition or Investment by the
Borrower or any Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower and its Subsidiaries with adequate flexibility under this Agreement for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.
“Travel Agency Cash Transaction” shall mean any purchase in cash or check of a
ticket through a travel agency that is a member of Bank Settlement Plan or
Airline Reporting Corporation, as applicable, it being understood and agreed
that the account receivable in respect of such purchase that is included in the
calculation of Eligible Account shall be net of any set-off for commissions or
refunds and shall be included only to the extent such travel agency is
unconditionally required to pay such net amount to the applicable clearinghouse
or for the account of the Borrower.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.
“United States Citizen” shall have the meaning set forth in Section 3.02.
“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.
“Upfront Term Loan Fee” shall have the meaning set forth in Section 2.20(b).
“Visa/MasterCard Dollar Trigger Event” shall mean any amendment to the existing
processing agreement or the Borrower entering into any replacement processing
agreement with respect to Visa and MasterCard receivables denominated in Dollars
that changes the percentage or calculation of reserves held by the credit card
processing bank in respect of such receivables (solely, in the case of any such
change in calculation, to the extent resulting in a calculation that is no
longer based upon Unearned Value (as such term is defined in the definition of
“Estimated Credit Card Receivables Component” in this Section 1.01)).



41

--------------------------------------------------------------------------------



“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA and shall include liability that results from
either a complete or partial withdrawal.
“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.
SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b)any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) “knowledge” or “aware” or words of similar
import shall mean, when used in reference to the Borrower or the Guarantors, the
actual knowledge of any Responsible Officer.
SECTION 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower’s financial
condition shall be the same after such accounting changes as if such accounting
changes had not occurred.



42

--------------------------------------------------------------------------------



SECTION 2.

AMOUNT AND TERMS OF CREDIT
SECTION 2.01.    Commitments of the Lenders; Term Loans.
(a)    Revolving Commitments. (i) Each Revolving Lender severally, and not
jointly with the other Revolving Lenders, agrees, upon the terms and subject to
the conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate principal amount not to exceed, when added to such
Revolving Lender’s LC Exposure, the Revolving Commitment of such Lender, which
Revolving Loans may be repaid and reborrowed in accordance with the provisions
of this Agreement. At no time shall the sum of the then outstanding aggregate
principal amount of the Revolving Loans plus the LC Exposure exceed the Total
Revolving Commitment.
(ii)    Each Borrowing of a Revolving Loan shall be made from the Revolving
Lenders pro rata in accordance with their respective Revolving Commitments;
provided, however, that the failure of any Revolving Lender to make any
Revolving Loan shall not in itself relieve the other Revolving Lenders of their
obligations to lend.
(b)    Term Loan Commitments. Each Term Lender severally, and not jointly with
the other Term Lenders, agrees, upon the terms and subject to the conditions
herein set forth, to make a term loan denominated in Dollars (each a “Term Loan”
and collectively the “Term Loans”) to the Borrower on the Closing Date in an
aggregate principal amount not to exceed the Term Loan Commitment of such Term
Lender, which Term Loans shall be repaid in accordance with the provisions of
this Agreement. Any amount borrowed under this Section 2.01(b) and subsequently
repaid or prepaid may not be reborrowed. Each Term Lender’s Term Loan Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding by such Term Lender of the Term Loans to be made by
it on such date.
(c)    Type of Borrowing. Each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(d)    Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.02(e).
Borrowings of more than one Type may be outstanding at the same time.
(e)    Limitation on Interest Period. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, (i) any Borrowing of a Revolving Loan if the Interest
Period requested with respect thereto would end after the Revolving Facility
Maturity Date with respect to the applicable Revolving Commitments or (ii) any



43

--------------------------------------------------------------------------------



Borrowing of a Term Loan if the Interest Period requested with respect thereto
would end after the applicable Term Loan Maturity Date.
SECTION 2.02.    Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, the Borrower may request from any Issuing Lender
the issuance of (and, subject to the penultimate sentence of clause (b) below,
the applicable Issuing Lender shall issue) Letters of Credit in Dollars or any
Alternative Currency, at any time and from time to time during the Revolving
Availability Period, in each case, for the Borrower’s own account or the account
of the Borrower or any Subsidiary, in a form reasonably acceptable to the
Administrative Agent, such Issuing Lender and the Borrower. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, the Borrower shall be obligated to reimburse the applicable
Issuing Lender hereunder for any and all drawings under such Letter of Credit.
(ii)    [Reserved].
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Lender (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall either hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Lender (which approval shall not be unreasonably withheld, delayed or
conditioned)) to the applicable Issuing Lender and the Administrative Agent (at
least three (3) Business Days (or such shorter period as may be agreed by the
applicable Issuing Lender) in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying (1) the date of issuance, amendment, renewal or extension (which
shall be a Business Day), (2) the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), (3) the amount
of such Letter of Credit, (4) the currency of such Letter of Credit, (5) the
name and address of the beneficiary thereof and (6) such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Lender, the Borrower also shall submit a
letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit; provided that, to the extent
such standard form (and/or any related reimbursement agreement) is inconsistent
with the Loan Documents, the Loan Documents shall control. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (x) the aggregate LC Exposure shall not exceed
the LC Sublimit, (y) the aggregate LC Exposure with respect to Letters of Credit
issued by the applicable Issuing Lender shall not exceed such Issuing Lender’s
LC Commitment and (z) the aggregate amount of the Unused Total Revolving
Commitment shall not be less than zero. No Issuing Lender (other than an
Affiliate of the Administrative Agent) shall permit any such issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the



44

--------------------------------------------------------------------------------



date that is five (5) Business Days prior to the earliest Revolving Facility
Maturity Date with respect to the applicable Revolving Commitments (provided
that, to the extent that all of the participations in such Letter of Credit held
by the holders of such Revolving Commitments have been re-allocated or Cash
Collateralized pursuant to the terms of any Extension Amendment or Refinancing
Amendment, such Revolving Commitments shall be disregarded for purposes of this
clause (ii)).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment,
renewal or extension of a Letter of Credit, including any amendment increasing
the amount thereof), and without any further action on the part of the
applicable Issuing Lender or the Revolving Lenders, such Issuing Lender hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
such Issuing Lender, a participation in such Letter of Credit equal to such
Revolving Lender’s Revolving Commitment Percentage of the Dollar Amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Lender, such Revolving Lender’s Revolving Commitment Percentage of
the Dollar Amount of each LC Disbursement made by such Issuing Lender and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence of an Event of Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to the Dollar Amount of
such LC Disbursement or (subject to the two immediately succeeding sentences),
with respect to any Letter of Credit denominated in an Alternative Currency, an
amount equal to the amount of such LC Disbursement in the applicable Alternative
Currency not later than the first Business Day following the date the Borrower
receives notice of such LC Disbursement; provided that, in the case of any LC
Disbursement made in Dollars, to the extent not reimbursed and, subject to the
satisfaction (or waiver) of the conditions to borrowing set forth herein,
including, without limitation, making a request in accordance with Section
2.03(a) that such payment shall be financed with an ABR Revolving Borrowing, as
the case may be, in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Alternative Currency would subject
the Administrative Agent, the applicable Issuing Lender or any Lender to any
stamp, duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Borrower shall
pay the amount of any such tax requested by the Administrative Agent, the
relevant Issuing Lender or Lender. If the Borrower fails to make such payment
when due, then (i) if such payment relates to an Alternative Currency Letter of
Credit, automatically and with no further action required, the Borrower’s
obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Amount of such LC
Disbursement and (ii) the Administrative Agent shall promptly notify the
applicable Issuing Lender of the applicable LC Disbursement and the Dollar
Amount thereof.
If the Borrower fails to make any payment due under the preceding paragraph with
respect to a Letter of Credit when due (including by a Borrowing), the
Administrative Agent shall notify each



45

--------------------------------------------------------------------------------



Revolving Lender of the applicable LC Disbursement (as converted to Dollars, if
applicable), the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Revolving Commitment Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Revolving Commitment Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.04 with respect to
Revolving Loans made by such Revolving Lender (and Section 2.04 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.02(e) with respect to any LC Disbursement, the Administrative Agent shall
distribute such payment to the applicable Issuing Lender or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Lender, then to such Revolving Lenders and such Issuing Lender as
their interests may appear. Any payment made by a Revolving Lender pursuant to
this paragraph to reimburse the applicable Issuing Lender for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Revolving Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.02 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.02, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders, nor the applicable Issuing Lender, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that the foregoing shall not be construed to
excuse an Issuing Lender from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the applicable
Issuing Lender (as finally determined by a court of competent jurisdiction), the
applicable Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.



46

--------------------------------------------------------------------------------



(g)    Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Lender shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the applicable
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Lender and the
Revolving Lenders with respect to any such LC Disbursement in accordance with
the terms herein.
(h)    Interim Interest. If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Disbursement in full not later than the first Business Day
following the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.08 shall apply;
provided further that, in the case of an LC Disbursement made under a Letter of
Credit in an Alternative Currency, the amount of interest due with respect
thereto shall (i) in the case of any LC Disbursement that is reimbursed on the
Business Day immediately succeeding such LC Disbursement, (A) be payable in the
applicable Alternative Currency and (B) if not reimbursed on the date of such LC
Disbursement, bear interest at a rate equal to the rate reasonably determined by
the applicable Issuing Lender to be the cost to such Issuing Lender of funding
such LC Disbursement plus the Applicable Margin applicable to Eurodollar
Revolving Loans at such time and (ii) in the case of any LC Disbursement that is
reimbursed after the Business Day immediately succeeding such LC Disbursement
(A) be payable in Dollars, (B) accrue on the Dollar Amount of such LC
Disbursement and (C) bear interest as provided above. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Lender,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to clause (e) of this Section 2.02 to reimburse the applicable
Issuing Lender shall be for the account of such Lender to the extent of such
payment.
(i)    Replacement of the Issuing Lender. Any Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.21. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(j)    Replacement of Letters of Credit; Cash Collateralization. The Borrower
shall (i) upon or prior to the occurrence of the earlier of (A) the Revolving
Facility Maturity Date with respect to all Revolving Commitments and (B) the
acceleration of the Loans (if any) and the termination of the Commitments in
accordance with the terms hereof, (x) cause all Letters of Credit which expire
after the earlier to occur of (A) the Revolving Facility Maturity Date with
respect to all Revolving Commitments



47

--------------------------------------------------------------------------------



and (B) the acceleration of the Loans (if any) and the termination of the
Commitments in accordance with the terms hereof (the “Outstanding Letters of
Credit”) to be returned to the applicable Issuing Lender undrawn and marked
“cancelled” or (y) if the Borrower does not do so in whole or in part either
(A) provide one or more “back-to-back” letters of credit to each applicable
Issuing Lender with respect to any such Outstanding Letters of Credit in a form
reasonably satisfactory to each such Issuing Lender and the Administrative
Agent, issued by a bank reasonably satisfactory to each such Issuing Lender and
the Administrative Agent, and/or (B) deposit cash in the Letter of Credit
Account, as collateral security for the Borrower’s reimbursement obligations in
connection with any such Outstanding Letters of Credit, such cash (or any
applicable portion thereof) to be promptly remitted to the Borrower (provided no
Event of Default or event which upon notice or lapse of time or both would
constitute an Event of Default has occurred or is continuing) upon the
expiration, cancellation or other termination or satisfaction of the Borrower’s
reimbursement obligations with respect to such Outstanding Letters of Credit, in
whole or in part; in an aggregate principal amount for all such “back-to-back”
letters of credit and any such Cash Collateralization equal to 103% of the then
outstanding amount of all LC Exposure (less the amount, if any, on deposit in
the Letter of Credit Account prior to taking any action pursuant to clauses (A)
or (B) above), and (ii) if required pursuant to Section 2.02(m), 2.12(c),
2.12(d), 2.26(d)(ii), 2.26(e)(ii), 2.26(f), 2.27(b) or 7.01 or pursuant to any
Extension Amendment or Refinancing Amendment, deposit in the Letter of Credit
Account an amount required pursuant to Section 2.02(m), 2.12(c), 2.12(d),
2.26(d)(ii), 2.26(e)(ii), 2.26(f), 2.27(b) or 7.01, or pursuant to any such
Extension Amendment or Refinancing Amendment, as applicable; provided that the
portions of such amount attributable to undrawn Alternative Currency Letters of
Credit or LC Disbursements in an Alternative Currency that the Borrower is not
late in reimbursing shall be deposited in the applicable Alternative Currencies
in the actual amounts of such undrawn Letters of Credit and LC Disbursements
(any such deposit described in the preceding clause (i) or clause (ii), “Cash
Collateralization” (it being understood that any LC Exposure shall only be
deemed to be “Cash Collateralized” to the extent a deposit as described above is
made in an amount equal to 103% of the amount of such LC Exposure)). The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the Letter of Credit Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent (in
accordance with its usual and customary practices for investments of this type)
and at the Borrower’s risk and reasonable expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Lender for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time. If the Borrower is required to provide Cash
Collateralization hereunder pursuant to Section 2.02(m), 2.12(c), 2.12(d),
2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 2.27(b), or the terms of any Extension
Amendment or Refinancing Amendment, such Cash Collateralization (to the extent
not applied as contemplated by the applicable section) shall be returned to the
Borrower within three (3) Business Days after the applicable section (or
Extension Amendment or Refinancing Amendment, as applicable) no longer requires
the provision of such Cash Collateralization.
(k)    Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Lender shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, the aggregate face amount of
the Letters of Credit to be issued, amended, renewed, or extended by it (and
whether, subject to Section 2.02(b), the face amount



48

--------------------------------------------------------------------------------



of any such Letter of Credit was changed thereby) and the aggregate face amount
of such Letters of Credit outstanding after giving effect to such issuance,
amendment, renewal or extension, (iii) on each Business Day on which such
Issuing Lender makes any LC Disbursement, the date of such LC Disbursement and
the amount of such LC Disbursement, (iv) on any Business Day on which a Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Lender on such day, the date of such failure, and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.
(l)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 7.01, all amounts (i) that the Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
such Borrower has deposited cash collateral pursuant to Section 2.02(j), if such
cash collateral is deposited in the applicable Alternative Currency to the
extent so deposited or applied), (ii) that the Revolving Lenders are at the time
or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Lender pursuant to Section 2.02(e) in respect of
unreimbursed LC Disbursements made under any Alternative Currency Letter of
Credit and (iii) of each Revolving Lender’s participation in any Alternative
Currency Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Amount of such amounts. On and after such conversion, all amounts accruing and
owed to the Administrative Agent, the applicable Issuing Lender or any Lender in
respect of the Obligations described in this paragraph shall accrue and be
payable in Dollars at the rates otherwise applicable hereunder.
(m)    Provisions Related to Extended Revolving Commitments and Commitments in
Respect of Refinancing Revolving Facilities. If the maturity date in respect of
any tranche of Revolving Commitments occurs prior to the expiration of any
Letter of Credit with respect to which Lenders holding such Revolving
Commitments hold participation interests, then (i) if one or more other tranches
of Revolving Commitments in respect of which the maturity date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make payments in
respect thereof pursuant to Section 2.02(d) or (e) and for any reallocations
required pursuant to Section 2.26(d)(i)) under (and ratably participated in by
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Borrower shall cash collateralize any such
Letter of Credit in accordance with Section 2.02(j). For the avoidance of doubt,
commencing with the maturity date of any tranche of Revolving Commitments, the
sublimit for Letters of Credit under any tranche of Revolving Commitments that
has not so then matured shall be as agreed in the relevant Extension Amendment
or Refinancing Amendment, as applicable, with such Revolving Lenders (to the
extent such Extension Amendment or Refinancing Amendment so provides).
SECTION 2.03.    Requests for Borrowings.
(a)    Revolving Loans. Unless otherwise agreed to by the Administrative Agent
in connection with making the initial Revolving Loans, to request a Borrowing of
Revolving Loans, the Borrower shall notify the Administrative Agent of such
request by telephone (i) in the case of a Eurodollar Borrowing, not later than
2:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing and (ii) in the case of an ABR Borrowing, not later than
10:00 a.m., New



49

--------------------------------------------------------------------------------



York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.02(e) may be given not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01(a):
(i)    the aggregate amount of the requested Borrowing (which shall comply with
Section 2.01(d));
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(a), the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of the amount of such Revolving Lender’s Loan to be made as part of the
requested Borrowing.
(b)    Term Loans. To request the Term Loans on the Closing Date, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurodollar Borrowing, not later than 3:00 p.m., New York City time,
one (1) Business Day before the Closing Date and (ii) in the case of an ABR
Borrowing, not later than 3:00 p.m., New York City time one (1) Business Day
before the Closing Date. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01(b):
(i)    the aggregate amount of the requested Borrowing (which shall comply with
Section 2.01(d));
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(b), the
Administrative



50

--------------------------------------------------------------------------------



Agent shall advise each Term Lender of the details thereof and of the amount of
such Term Lender’s Term Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Funding of Borrowings. (a) Each Revolving Lender shall make
each Revolving Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 2:00 p.m., New York City time,
or such earlier time as may be reasonably practicable, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.02(e) shall be remitted by the
Administrative Agent to the Issuing Lender.
(b)    Each Term Lender shall make each Term Loan to be made by it hereunder on
the Closing Date by wire transfer of immediately available funds by 12:00 noon,
New York City time, or such earlier time as may be reasonably practicable, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request.
(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, with respect to any ABR
Borrowing made on same-day notice, prior to 12:00 noon, New York City time, on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraphs (a) and/or (b) of this Section 2.04 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith upon written demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate otherwise applicable to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.05.    Interest Elections. (a) The Borrower may elect from time to
time to (i) convert ABR Loans to Eurodollar Loans, (ii) convert Eurodollar Loans
to ABR Loans, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto or (iii)
continue any Eurodollar Loan as such upon the expiration of the then current
Interest Period with respect thereto.
(b)    To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03(a) or
Section 2.03(b) if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand



51

--------------------------------------------------------------------------------



delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, and upon the request of the Required Lenders,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.06.    Limitation on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a)after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.
SECTION 2.07.    Interest on Loans.
(a)    Subject to the provisions of Section 2.08, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days or, when the



52

--------------------------------------------------------------------------------



Alternate Base Rate is based on the Prime Rate, a year with 365 days or 366 days
in a leap year) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.
(b)    Subject to the provisions of Section 2.08, each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date with respect
to such Loans or the related Commitments and thereafter on written demand and
(with respect to Eurodollar Loans) upon any repayment or prepayment thereof (on
the amount repaid or prepaid); provided that in the event of any conversion of
any Eurodollar Loan to an ABR Loan, accrued interest on such Loan shall be
payable on the effective date of such conversion.
SECTION 2.08.    Default Interest. If the Borrower or any Guarantor, as the case
may be, shall default in the payment of the principal of or interest on any Loan
or in the payment of any other amount becoming due hereunder (including, without
limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by acceleration or otherwise, the
Borrower or such Guarantor, as the case may be, shall on written demand of the
Administrative Agent from time to time pay interest, to the extent permitted by
law, on all overdue amounts up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days or, when the Alternate
Base Rate is applicable and is based on the Prime Rate, a year of 365 days or
366 days in a leap year) equal to (a) with respect to the principal amount of
any Loan, the rate then applicable for such Borrowings plus 2.0%, and (b) in the
case of all other amounts, the rate applicable for ABR Loans plus 2.0%.
SECTION 2.09.    Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.
SECTION 2.10.    Amortization of Term Loans; Repayment of Loans; Evidence of
Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan then outstanding on the Revolving Facility
Termination Date applicable to such Revolving Loan.
(b)    The principal amount of the Term Loans borrowed on the Closing Date shall
be repaid in consecutive quarterly installments (each, an “Installment”) of
0.25% of the original aggregate principal amount thereof, each on the last day
of each calendar quarter of each year commencing on December 31, 2015.
Notwithstanding the foregoing, (1) such Installments shall be reduced in
connection



53

--------------------------------------------------------------------------------


with any voluntary or mandatory prepayments of the Term Loans in accordance with
Sections 2.12 and 2.13, as applicable; and (2) the Term Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Term Loan Termination Date.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The Borrower
shall have the right, upon reasonable notice, to request information regarding
the accounts referred to in the preceding sentence.
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form furnished
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.02) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
SECTION 2.11.    Optional Termination or Reduction of Revolving Commitments.
Upon at least one (1) Business Day prior written notice to the Administrative
Agent, the Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the Unused Total Revolving Commitment;
provided that each such notice shall be revocable to the extent such termination
or reduction would have resulted from a refinancing of the Obligations, which
refinancing shall not be consummated or shall otherwise be delayed. Each such
reduction of the Unused Total Revolving Commitment shall be in the principal
amount not less than $5,000,000 and in an integral multiple of $1,000,000.
Simultaneously with each reduction or termination of the Revolving Commitment,
the Borrower shall pay to the Administrative Agent for the account of each
Revolving Lender the Commitment Fee accrued and unpaid on the amount of the
Revolving Commitment of such Revolving Lender so terminated or reduced through
the date thereof. Any reduction of the Total Revolving Commitment pursuant to
this Section 2.11 shall be applied to reduce the Revolving Commitment of each
Revolving Lender on a pro rata basis.
SECTION 2.12.    Mandatory Prepayment of Loans and Mandatory Commitment
Reductions; Commitment Termination.
(a)    Within three (3) Business Days of the Borrower or any other Grantor
receiving any Net Cash Proceeds as a result of an Asset Sale or a Recovery Event
in respect of Collateral



54

--------------------------------------------------------------------------------


(including, without limitation, an Event of Loss concerning an Airframe, Engine,
Spare Engine or, if applicable, Spare Parts), the Borrower or such other Grantor
shall, if the Borrower shall not be in compliance with Section 6.06(a) on the
date such Net Cash Proceeds are received, deposit cash in an amount (the “Net
Cash Proceeds Amount”) equal to the amount of such received Net Cash Proceeds
(solely to the extent necessary to maintain compliance with Section 6.06(a))
into an account that is maintained with the Administrative Agent for such
purpose and subject to an Account Control Agreement and thereafter such Net Cash
Proceeds Amount shall be applied (to the extent not otherwise applied pursuant
to the immediately succeeding proviso and solely to the extent the Borrower is
not in compliance with Section 6.06(a)) in accordance with the requirements of
Section 2.12(c); provided that (i) in the case of any Net Cash Proceeds Amount
in respect of any Event of Loss so deposited and involving an Airframe, Engine
or Spare Engine, the Borrower shall be permitted to use such Net Cash Proceeds
Amount to replace such Airframe, Engine or Spare Engine, as the case may be,
with a Replacement Airframe or Replacement Engine, as the case may be, in
accordance with the requirements of the Aircraft Mortgage, with such Replacement
Airframe or Replacement Engine to be subject to the Lien of the Administrative
Agent for the benefit of the Secured Parties pursuant to the Aircraft Mortgage
and otherwise satisfying the requirements of the Aircraft Mortgage at the time
of (or substantially simultaneously with) the release of such Net Cash Proceeds
Amount, (ii) in the case of any Net Cash Proceeds Amount in respect of any
Recovery Event (other than any such Net Cash Proceeds Amount covered by clause
(i) above) so deposited, the Borrower may use such Net Cash Proceeds Amount to
repair or replace the assets which are the subject of such Recovery Event with
comparable assets which shall be subject to a first priority (subject to
Specified Permitted Collateral Liens) Lien of the Administrative Agent for the
benefit of the Secured Parties, (iii) in the case of any Net Cash Proceeds
Amount in respect of any Asset Sale so deposited, the Borrower may use such Net
Cash Proceeds Amount to replace the assets which are the subject of such Asset
Sale with comparable assets within 365 days after such deposit is made, (iv) all
such Net Cash Proceeds Amounts shall be subject to release as provided in
Section 6.06(c) or, at the option of the Borrower at any time, may be applied in
accordance with the requirements of Section 2.12(c), and (v) upon the occurrence
of an Event of Default, the amount of any such deposit may be applied by the
Administrative Agent in accordance with Section 2.12(c); provided that any
release of any Net Cash Proceeds Amount pursuant to clause (iii) of this Section
shall be conditioned on the Borrower being in compliance with Section 6.06(a)
after giving effect thereto (it being understood that the failure to be in
compliance with Section 6.06(a) shall not prevent the release of any Net Cash
Proceeds Amount in connection with any repair or replacement of assets permitted
hereunder so long as no decrease in the Collateral Coverage Ratio will result
therefrom).
(b)    The Borrower shall prepay the Term Loans and/or the Revolving Loans
(without any corresponding reduction in Revolving Commitments) in an amount
necessary to comply with Section 6.06, in each case as directed by the Borrower.
(c)    Amounts required to be applied to the prepayment of Loans pursuant to
Section 2.12(a) shall be applied to prepay (i) first, the outstanding Term Loans
and (ii) second, the outstanding Revolving Loans (and to provide Cash
Collateralization for the outstanding LC Exposure following the repayment of all
outstanding Revolving Loans). All such prepayments of Term Loans shall be
accompanied by any amounts owing pursuant to Section 2.13(d), if any, and shall
be applied to the remaining scheduled Installments as directed by the Borrower,
and all such prepayments of Revolving Loans (and Cash Collateralization of the
outstanding LC Exposure) shall be accompanied by a corresponding permanent
reduction in the Revolving Commitments. Any Cash Collateralization of
outstanding LC Exposure shall be consummated in accordance with Section 2.02(j).
The application of any prepayment pursuant to this Section 2.12 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Term Loans prepaid
pursuant to this Section 2.12 may not be reborrowed.



55

--------------------------------------------------------------------------------


(d)    If at any time the Total Revolving Extensions of Credit for any reason
exceed the Total Revolving Commitment at such time (taking into account any
permanent reductions of Revolving Commitments required pursuant to Section
2.12(c)), the Borrower shall prepay Revolving Loans on a pro rata basis in an
amount sufficient to eliminate such excess. If, after giving effect to the
prepayment of all outstanding Revolving Loans, the Total Revolving Extensions of
Credit exceed the Total Revolving Commitment then in effect, the Borrower shall
Cash Collateralize outstanding Letters of Credit to the extent of such excess.
(e)    Upon the Revolving Facility Termination Date applicable to any Revolving
Commitment, such Revolving Commitment shall be terminated in full and the
Borrower shall repay the applicable Revolving Loans in full and, except as the
Administrative Agent may otherwise agree in writing, if any Letter of Credit
remains outstanding, comply with Section 2.02(j) in accordance therewith.
(f)    All prepayments under this Section 2.12 shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees and any losses, costs and expenses, as
more fully described in Section 2.15 and 2.19 hereof.
SECTION 2.13.    Optional Prepayment of Loans.
(a)    The Borrower shall have the right, at any time and from time to time
subject to clause (d) below, to prepay any Loans, in whole or in part, (i) with
respect to Eurodollar Loans, upon (A) telephonic notice followed promptly by
written or facsimile notice or (B) written or facsimile notice received by 1:00
p.m., New York City time, three (3) Business Days prior to the proposed date of
prepayment and (ii) with respect to ABR Loans, upon written or facsimile notice
received by 1:00 p.m., New York City time, one Business Day prior to the
proposed date of prepayment; provided that ABR Loans may be prepaid on the same
day notice is given if such notice is received by the Administrative Agent by
12:00 noon, New York City time; provided further, however, that (A) each such
partial prepayment shall be in an amount not less than $5,000,000 and in
integral multiples of $1,000,000, (B) no prepayment of Eurodollar Loans shall be
permitted pursuant to this Section 2.13(a) other than on the last day of an
Interest Period applicable thereto unless such prepayment is accompanied by the
payment of the amounts described in Section 2.15, and (C) no partial prepayment
of a Borrowing of Eurodollar Loans shall result in the aggregate principal
amount of the Eurodollar Loans remaining outstanding pursuant to such Borrowing
being less than $10,000,000.
(b)    Any prepayments under Section 2.13(a) shall be applied, at the Borrower’s
option, to (i) repay the outstanding Revolving Loans of the Revolving Lenders
(without any reduction in the Total Revolving Commitment) and Cash Collateralize
the outstanding Letters of Credit in accordance with Section 2.02(j) until all
Revolving Loans shall have been paid in full (plus any accrued but unpaid
interest and fees thereon) and no Letters of Credit shall be outstanding, or, if
outstanding, then backed by such Cash Collateralization and/or (ii) prepay the
Term Loans of the Term Lenders. All such prepayments of Term Loans shall be
applied to the remaining scheduled Installments in the manner directed by the
Borrower. All prepayments under Section 2.13(a) shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees and any losses, costs and expenses, as
more fully described in Sections 2.15 and 2.19 hereof. Term Loans prepaid
pursuant to Section 2.13(a) may not be reborrowed.
(c)    Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the



56

--------------------------------------------------------------------------------


amount and on the date stated therein; provided that the Borrower may revoke any
notice of prepayment under this Section 2.13 if such prepayment would have
resulted from a refinancing of any or all of the Obligations hereunder, which
refinancing shall not be consummated or shall otherwise be delayed. The
Administrative Agent shall, promptly after receiving notice from the Borrower
hereunder, notify each Lender of the principal amount of the Loans held by such
Lender which are to be prepaid, the prepayment date and the manner of
application of the prepayment.
(d)    In the event that, prior to the date that is six months following the
Closing Date, there shall occur any Repricing Event, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the Term Lenders
holding Term Loans subject to such Repricing Event, (x) in the case of a
Repricing Event of the type described in clause (b) of the definition thereof, a
prepayment premium of 1% of the aggregate principal amount of the Term Loans
subject to such Repricing Event and (y) in the case of a Repricing Event of the
type described in clause (a) of the definition thereof, an amount equal to 1% of
the aggregate principal amount of the Term Loans subject to such Repricing Event
outstanding immediately prior to the effectiveness thereof, in each case, unless
such fee is waived by the applicable Term Lender. Any Term Lender that is a
non-consenting Lender in respect of a Repricing Event may be replaced in
accordance with Section 10.08(d) to the extent permitted thereby; provided that
any such Term Lender so replaced shall be entitled to the prepayment premium set
forth in clause (y) of the preceding sentence with respect to its Term Loans so
assigned unless such fee is waived by such Term Lender.
SECTION 2.14.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement subject to Section
2.14(c)) or Issuing Lender; or
(ii)    impose on any Lender or Issuing Lender or the London interbank market
any other condition (other than Taxes) affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of converting any ABR Loan to a Eurodollar Loan or making, maintaining or
continuing any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or Issuing Lender of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Lender
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Lender, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    If any Lender or Issuing Lender reasonably determines in good faith that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or Issuing Lender’s holding company,
if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to



57

--------------------------------------------------------------------------------


such Lender or Issuing Lender, as the case may be, such additional amount or
amounts, in each case as documented by such Lender or Issuing Lender to the
Borrower as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered; it being
understood that to the extent duplicative of the provisions in Section 2.16,
this Section 2.14(b) shall not apply to Taxes.
(c)    The Borrower shall pay to each Lender (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error) and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent, and which notice shall
specify the Statutory Reserve Rate, if any, applicable to such Lender) of such
additional interest or cost from such Lender. If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.
(d)    A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section 2.14 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Lender, as the
case may be, the amount shown as due on any such certificate within fifteen (15)
days after receipt thereof.
(e)    Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The protection of this Section 2.14 shall be
available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.
(f)    Any determination by a Lender or Issuing Lender of amounts owed pursuant
to this Section 2.14 to such Lender or Issuing Lender due to any Change in Law,
pursuant to the proviso in the definition thereof shall be made in good faith in
a manner generally consistent with such Lender’s or Issuing Lender’s standard
practice.



58

--------------------------------------------------------------------------------


SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18 or Section 10.08(d), then, in
any such event, at the request of such Lender, the Borrower shall compensate
such Lender for the loss, cost and expense attributable to such event; provided
that in no case shall this Section 2.15 apply in connection with any Installment
paid pursuant to Section 2.10(b). Such loss, cost or expense to any Lender shall
be deemed to include an amount reasonably determined in good faith by such
Lender or Issuing Lender to be the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount of such Loan had such event not
occurred, at the applicable rate of interest for such Loan (excluding, however
the Applicable Margin included therein, if any), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
SECTION 2.16.    Taxes. (a) Any and all payments by or on account of any
Obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Indemnified Taxes or
Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent, any Lender or any Issuing Lender, as determined in good
faith by the applicable Withholding Agent, then (i) the sum payable by the
Borrower or applicable Guarantor shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16), the Administrative Agent, Lender, Issuing
Lender or any other recipient of such payments (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions and (iii) the
applicable Withholding Agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Lender, within thirty (30) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by or on behalf of
the Administrative Agent, such Lender or such Issuing Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower or any Guarantor hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.16) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. After an Administrative Agent,
Lender or Issuing Lender learns of the imposition of Indemnified Taxes or Other
Taxes, such party will act in good faith to notify the Borrower



59

--------------------------------------------------------------------------------


promptly of its obligations thereunder. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or Issuing Lender, or
by the Administrative Agent on its own behalf or on behalf of a Lender or
Issuing Lender, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.16,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment to the extent available, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Each Lender shall indemnify the Administrative Agent for the full amount
of any Taxes imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
(f)    Any Lender that is entitled to an exemption from or reduction of
withholding tax , with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or as reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law or
requested by the Borrower as will (i) enable the Borrower to determine whether
such Lender is subject to backup withholding or information reporting
requirements, and (ii) permit such payments to be made without withholding or at
a reduced rate; provided that a Foreign Lender shall not be required to deliver
any documentation pursuant to this Section 2.16(f) that such Foreign Lender is
not legally able to deliver.
(g)    (1) Without limiting the generality of the foregoing, each Foreign Lender
shall deliver to the Administrative Agent (who shall deliver to the Borrower, if
requested) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter when the previously
delivered certificates and/or forms expire, or upon request of the Borrower or
the Administrative Agent) whichever of the following is applicable: (i) two (2)
duly executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E,
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party, (ii) two (2) duly executed originals of Internal
Revenue Service Form W-8ECI, (iii) two (2) duly executed originals of Internal
Revenue Service Form W-8IMY, together with applicable attachments, (iv) in the
case of a Foreign Lender claiming the benefits of exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (D) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected and (y) two (2) duly executed originals of the
Internal Revenue Service Form W-8BEN or W-8BEN-E, or (v) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax and reasonably requested by
the Borrower or the Administrative Agent to permit the Borrower to determine the
withholding or required deduction to be made. Any Lender that is a “United
States Person” (as such term is defined in Section 7701(a)(30) of the Code)
shall deliver to the Administrative Agent (who shall deliver to the Borrower, if
requested), on or prior to the date on which such Lender becomes a party to this
Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) properly completed and duly executed Internal
Revenue Service Form



60

--------------------------------------------------------------------------------


W-9 (or any successor form), certifying that such Lender is entitled to an
exemption from United States backup withholding tax. A Foreign Lender shall not
be required to deliver any form or statement pursuant to this Section 2.16(g)
that such Foreign Lender is not legally able to deliver.
If the Administrative Agent is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Administrative Agent shall deliver to the Borrower, on or prior to the date on
which it becomes the Administrative Agent (and from time to time thereafter when
the previously delivered forms expire, or upon the reasonable request of the
Borrower), such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.
The Administrative Agent and each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(2) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or a Guarantor or with
respect to which the Borrower or a Guarantor has paid additional amounts
pursuant to this Section 2.16, it shall pay over an amount equal to such refund
to the Borrower or such Guarantor (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower or such Guarantor under this
Section 2.16 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender incurred in
obtaining such refund (including Taxes imposed with respect to such refund) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower or such
Guarantor, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrower or such Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (h) if,
and then only to the extent, the payment of such amount would place the
Administrative Agent or Lender in a less favorable net after-Tax position than
the Administrative Agent or Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.



61

--------------------------------------------------------------------------------


SECTION 2.17.    Payments Generally; Pro Rata Treatment.
(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set‑off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 383 Madison Avenue, New York, New York
10179, pursuant to wire instructions to be provided by the Administrative Agent,
except payments to be made directly to an Issuing Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15 and 10.04 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in the applicable currency.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Agents, the Lenders and the Issuing Lenders and towards
payment of interest then due on account of the Revolving Loans, the Term Loans
and Letters of Credit, ratably among the parties entitled thereto in accordance
with the amounts of such Fees and expenses and interest then due to such parties
and (iii) third, towards payment of (A) principal of the Revolving Loans and
Term Loans and unreimbursed LC Disbursements then due hereunder, (B) any
Designated Banking Product Obligations then due, to the extent such Designated
Banking Product Obligations constitute “Obligations” hereunder, and (C) any
Designated Hedging Obligations then due, to the extent such Designated Hedging
Obligations constitute “Obligations” hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal, unreimbursed LC
Disbursements, Designated Banking Product Obligations constituting Obligations
and Designated Hedging Obligations constituting Obligations then due to such
parties (provided that no amounts received from any Guarantor shall be applied
to Excluded Hedging Obligations of such Guarantor).
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.



62

--------------------------------------------------------------------------------


(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(d), 2.02(e), 2.04(a), 2.04(b), 8.04 or 10.04(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
(e)    Pro Rata Treatment. (i) Each payment by the Borrower of interest in
respect of the Loans of any Class shall be applied to the amounts of such
obligations owing to the Lenders of such Class pro rata according to the
respective amounts then due and owing to the Lenders.
(ii) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders (except that (i) an optional prepayment pursuant to Section 2.13
need only be made pro rata according to the respective outstanding principal
amounts of the Term Loans of the applicable tranche being prepaid then held by
the Term Lenders, (ii) any prepayment of Term Loans with the proceeds of
Refinancing Debt shall be applied solely to each applicable tranche of the
Indebtedness being refinanced and (iii) for the avoidance of doubt, assignments
to the Borrower pursuant to Section 10.02(g) shall not be subject to this
Section). Amounts prepaid on account of the Term Loans may not be reborrrowed.
(iii) each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders. (a) If the
Borrower is required to pay any additional amount or indemnification payment to
any Lender under Section 2.14 or to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, to assign its rights and obligations hereunder to
another of its offices, branches or affiliates or to file any certificate or
document reasonably requested by the Borrower, if, in the judgment of such
Lender, such designation, assignment or filing (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b)    If, after the date hereof, any Lender requests compensation under Section
2.14 or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16, or becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.02), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts due,
owing and payable to it hereunder at such time, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (ii) in the case of payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or



63

--------------------------------------------------------------------------------


otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
SECTION 2.19.    Certain Fees. The Borrower shall pay (a) to the Lenders (or
their affiliates) party thereto the fees set forth in that certain Arrangement
Fee Letter dated as of July 2, 2015 among such Lenders (or their affiliates) and
the Borrower at the times set forth therein and (b) to the Administrative Agent
the fees set forth in that certain Administrative Agent Fee Letter dated as of
July 2, 2015 between the Administrative Agent and the Borrower, in each case at
the times set forth therein.
SECTION 2.20.    Commitment Fee and Upfront Term Loan Fee.
(a)    The Borrower shall pay to the Administrative Agent for the accounts of
the Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments or the earlier date of
termination of the applicable Revolving Commitment, computed (on the basis of
the actual number of days elapsed over a year of 360 days) at the Commitment Fee
Rate on the average daily Unused Total Revolving Commitment. Such Commitment
Fee, to the extent then accrued, shall be payable (i) on the last Business Day
of each March, June, September and December, (ii) on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments, and (iii)
as provided in Section 2.11 hereof, upon any reduction or termination in whole
or in part of the Total Revolving Commitment.
(b)    The Borrower shall pay on the Closing Date to each Term Lender as of such
date, as compensation for the funding of such Term Lender’s Term Loans, an
upfront fee (the “Upfront Term Loan Fee”) in an amount equal to 0.50% of the
amount of such Term Lender’s Term Loan Commitment, payable to such Term Lender
from the proceeds of its Term Loan as and when funded on the Closing Date. The
Upfront Term Loan Fees shall be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter.
SECTION 2.21.    Letter of Credit Fees. The Borrower shall pay with respect to
each Letter of Credit (i) to the Administrative Agent for the account of the
Revolving Lenders a fee calculated (on the basis of the actual number of days
elapsed over a year of 360 days) at the per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility on the daily average LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), to be shared ratably among the
Revolving Lenders and (ii) to each Issuing Lender (with respect to each Letter
of Credit issued by it), such Issuing Lender’s customary fees for issuance,
amendments and processing referred to in Section 2.02. In addition, the Borrower
agrees to pay each Issuing Lender for its account a fronting fee of 0.125% per
annum in respect of each Letter of Credit issued by such Issuing Lender, for the
period from and including the date of issuance of such Letter of Credit to and
including the date of termination of such Letter of Credit. Accrued fees
described in this paragraph in respect of each Letter of Credit shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.
SECTION 2.22.    Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or the Arrangers, as
applicable, as provided herein and in the fee letters described in Section 2.19.
Once paid, none of the Fees shall be refundable under any circumstances.



64

--------------------------------------------------------------------------------


SECTION 2.23.    Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing to such Lender (or any of
such banking Affiliates) or the Administrative Agent under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Hedging Obligations of such Guarantor; provided, further, that each Lender
agrees promptly to notify the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application; provided, further,
that in the event that any Defaulting Lender exercises any such right of setoff,
(x) all amounts so set off will be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
2.26(g) and, pending such payment, will be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders and the Revolving Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender and the
Administrative Agent agree promptly to notify the Borrower and Guarantors after
any such set-off and application made by such Lender or the Administrative Agent
(or any of such banking Affiliates), as the case may be, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and the Administrative Agent under this
Section 2.23 are in addition to other rights and remedies which such Lender and
the Administrative Agent may have upon the occurrence and during the continuance
of any Event of Default.
SECTION 2.24.    Security Interest in Letter of Credit Account. The Borrower and
the Guarantors hereby pledge to the Administrative Agent, for its benefit and
for the benefit of the other Secured Parties, and hereby grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a first priority security interest, senior to all other Liens, if any,
in all of the Borrower’s and the Guarantors’ right, title and interest in and to
the Letter of Credit Account, any direct investment of the funds contained
therein and any proceeds thereof. Cash held in the Letter of Credit Account
shall not be available for use by the Borrower, and shall be released to the
Borrower only as described in clause (i)(B) of Section 2.02(j).
SECTION 2.25.    Payment of Obligations. Subject to the provisions of Section
7.01, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders shall be entitled to immediate payment
of such Obligations.
SECTION 2.26.    Defaulting Lenders. (a) If at any time any Lender becomes a
Defaulting Lender, then the Borrower may, on ten (10) Business Days’ prior
written notice to the Administrative Agent and such Lender, replace such Lender
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.02(b) (with the assignment fee to be paid by the Borrower
in such instance and subject to any consents required by such Section) all of
its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative



65

--------------------------------------------------------------------------------


Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person.
(b)    Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute
and deliver an Assignment and Acceptance with respect to such Lender’s
outstanding Commitments, Loans and participations in Letters of Credit, and (ii)
deliver any documentation evidencing such Loans to the Borrower or the
Administrative Agent. Pursuant to such Assignment and Acceptance, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s outstanding Commitments, Loans and participations in Letters
of Credit, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Commitments, Loans and participations so assigned shall be paid
in full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Acceptance (including, without limitation, any amounts owed under
Section 2.15 due to such replacement occurring on a day other than the last day
of an Interest Period), and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate
documentation executed by the Borrower in connection with previous Borrowings,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Commitments, Loans and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender; provided that an assignment contemplated by this Section 2.26(b) shall
become effective notwithstanding the failure by the Lender being replaced to
deliver the Assignment and Acceptance contemplated by this Section 2.26(b), so
long as the other actions specified in this Section 2.26(b) shall have been
taken.
(c)    Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20(a) and 2.21 (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees), provided that (i)
to the extent that all or a portion of the LC Exposure of such Defaulting Lender
is reallocated to the Non-Defaulting Lenders pursuant to Section 2.26(d)(i),
such fees that would have accrued for the benefit of such Defaulting Lender
shall instead accrue for the benefit of and be payable to such Non-Defaulting
Lenders, pro rata in accordance with their respective Revolving Commitments, and
(ii) to the extent that all or any portion of such LC Exposure cannot be so
reallocated and is not Cash Collateralized in accordance with Section
2.26(d)(ii), such fees shall instead accrue for the benefit of and be payable to
the Issuing Lenders as their interests appear (and the applicable pro rata
payment provisions under this Agreement shall automatically be deemed adjusted
to reflect the provisions of this Section).
(d)    If any LC Exposure exists at the time a Revolving Lender becomes a
Defaulting Lender then:
(i)    the LC Exposure of such Defaulting Lender will, upon notice by the
Administrative Agent, and subject in any event to the limitation in the first
proviso below, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments; provided that (A) the
Revolving Extensions of Credit of each such Non-Defaulting Lender may not in any
event exceed the Revolving Commitment of such Non-Defaulting Lender as in effect
at the time of such reallocation, (B) such reallocation will not constitute a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Lenders or any other Lender may have against such Defaulting Lender and
(C) neither such reallocation nor any payment by a Non-Defaulting Lender as a
result thereof will cause such Defaulting Lender to be a Non-Defaulting Lender;
and



66

--------------------------------------------------------------------------------


(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure cannot be so reallocated, whether by reason of
the first proviso in clause (i) above or otherwise, the Borrower will, not later
than three (3) Business Days after demand by the Administrative Agent, (A) Cash
Collateralize the obligations of the Borrower to the Issuing Lenders in respect
of such LC Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such LC Exposure or (B) make other arrangements
satisfactory to the Administrative Agent and the Issuing Lenders in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.
(e)    In addition to the other conditions precedent set forth in this
Agreement, if any Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, no Issuing Lender shall be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit, unless:
(i)    in the case of a Defaulting Lender, the LC Exposure of such Defaulting
Lender is reallocated, as to outstanding and future Letters of Credit, to the
Non-Defaulting Lenders as provided in Section 2.26(d)(i), and
(ii)    to the extent full reallocation does not occur as provided in clause (i)
above, without limiting the provisions of Section 2.26(f), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit, or makes other arrangements satisfactory to the Administrative Agent and
such Issuing Lenders in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender, or
(iii)    to the extent that neither reallocation nor Cash Collateralization
occurs pursuant to clauses (i) or (ii), then in the case of a proposed issuance
of a Letter of Credit, by an instrument or instruments in form and substance
satisfactory to the Administrative Agent, and to such Issuing Lender, as the
case may be, (A) the Borrower agrees that the face amount of such requested
Letter of Credit will be reduced by an amount equal to the portion thereof as to
which such Defaulting Lender would otherwise be liable, and (B) the
Non-Defaulting Lenders confirm, in their discretion, that their obligations in
respect of such Letter of Credit shall be on a pro rata basis in accordance with
the Revolving Commitments of the Non-Defaulting Lenders, and that the applicable
pro rata payment provisions under this Agreement will be deemed adjusted to
reflect this provision (provided that nothing in this clause (iii) will be
deemed to increase the Revolving Commitments of any Lender, nor to constitute a
waiver or release of any claim the Borrower, the Administrative Agent, any
Issuing Lender or any other Lender may have against such Defaulting Lender, nor
to cause such Defaulting Lender to be a Non-Defaulting Lender).
(f)    If any Lender becomes, and during the period it remains, a Defaulting
Lender and if any Letter of Credit is at the time outstanding, the applicable
Issuing Lender may (except to the extent the Revolving Commitments of such
Defaulting Lender have been fully reallocated pursuant to Section 2.26(d)(i)),
by notice to the Borrower and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to such Issuing Lender in respect of such Letter of Credit in an amount
at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender in respect thereof, or to make other
arrangements satisfactory to the Administrative Agent and such Issuing Lender in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.
(g)    Any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal,



67

--------------------------------------------------------------------------------


interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but shall instead be retained by the
Administrative Agent in a segregated account until (subject to Section 2.26(i))
the termination of the Revolving Commitments and payment in full of all
obligations of the Borrower hereunder and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: First to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent, second to
the payment of any amounts owing by such Defaulting Lender to the Issuing
Lenders under this Agreement, third to the payment of the default interest and
then current interest due and payable to the Revolving Lenders which are
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such interest then due and payable to them, fourth to the payment of
fees then due and payable to the Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such fees then due and payable to them,
fifth to pay principal and unreimbursed LC Disbursements then due and payable to
the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and seventh after
the termination of the Revolving Commitments and payment in full of all
obligations of the Borrower hereunder, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
(h)    The Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than ten (10) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Revolving Lenders thereof), and in such event the provisions of Section 2.26(g)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Lender, or any Lender may have against such
Defaulting Lender.
(i)    If the Borrower, the Administrative Agent and the Issuing Lenders agree
in writing that a Revolving Lender that is a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
Revolving Lenders, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.26(g)), such Revolving Lender shall purchase at par such portions of
outstanding Revolving Loans of the other Revolving Lenders, and/or make such
other adjustments, as the Administrative Agent may determine to be necessary to
cause the Revolving Lenders to hold Revolving Loans on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Revolving
Lender shall cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and the LC Exposure of each Revolving Lender shall automatically be adjusted on
a prospective basis to reflect the foregoing); provided that no adjustments
shall be made retroactively with respect to fees accrued while such Revolving
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender shall constitute a waiver or release
of any claim of any party hereunder arising from such Revolving Lender’s having
been a Defaulting Lender.
(j)    Notwithstanding anything to the contrary herein, (x) any Lender that is
an Issuing Lender hereunder may not be replaced in its capacity as an Issuing
Lender at any time that it has a Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender have been made with
respect to such outstanding Letters of Credit and (y) the Administrative Agent
may not be replaced hereunder except in accordance with the terms of Section
8.05.



68

--------------------------------------------------------------------------------


SECTION 2.27.    Currency Equivalents.
(a)    The Administrative Agent shall determine the Dollar Amount of (x) the LC
Exposure in respect of Letters of Credit denominated in an Alternative Currency
based on the Exchange Rate (i) as of the end of each fiscal quarter of the
Borrower and (ii) on or about the date of the related notice requesting the
issuance of such Letter of Credit and (y) any other amount to be converted into
Dollars in accordance with the provisions hereof at the time of such conversion.
(b)    If after giving effect to any such determination of a Dollar Amount, (x)
the LC Exposure in respect of Letters of Credit issued by any Issuing Lender
exceeds 105% of the LC Commitment of such Issuing Lender or (y) the LC Exposure
exceeds 105% of the LC Sublimit, in each case the Borrower shall, within five
(5) Business Days of receipt of notice thereof from the Administrative Agent
setting forth such calculation in reasonable detail, deposit cash collateral in
an account with the Administrative Agent pursuant to Section 2.02(j)(ii) in an
amount equal to such excess.
SECTION 2.28.    Increase in Commitments.
(a)    Borrower Request. The Borrower may, by written notice to the
Administrative Agent, request (x) prior to the Revolving Facility Maturity Date,
an increase to the existing Revolving Commitments (each, a “Revolving Commitment
Increase”) and/or (y) the establishment of one or more new Term Loan Commitments
(each, an “Incremental Term Loan Commitment” and, together with Revolving
Commitment Increase, the “Incremental Commitments”) by an amount not less than
$50,000,000 individually. Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrower proposes that the increased or
new Commitments shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Eligible Assignee to whom the
Borrower proposes any portion of such Incremental Commitments be allocated and
the amounts of such allocations (each provider of the Incremental Commitments
referred to herein as an “Incremental Lender”); provided that any existing
Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.
(b)    Conditions. The Incremental Commitments shall become effective, as of
such Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section 4.02 shall be satisfied;
(ii)    no Default or Event of Default shall have occurred and be continuing or
would result from the Borrowings to be made on the Increase Effective Date;
(iii)    after giving pro forma effect to the Borrowings to be made on the
Increase Effective Date, the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 6.06;
(iv)    in the case of any Revolving Commitment Increase, the Borrower shall
make any payments required pursuant to Section 2.15 in connection with any
adjustment of Revolving Loans pursuant to Section 2.28(d); and
(v)    the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.



69

--------------------------------------------------------------------------------


(c)    Terms of New Loans and Incremental Commitments. The terms and provisions
of Loans made pursuant to the Incremental Commitments shall be as follows:
(i)    terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
in the Increase Joinder, identical to any Class of existing Term Loans (it being
understood that the Incremental Term Loans may be part of such Class of Term
Loans);
(ii)    the terms and provisions of Revolving Loans made pursuant to Incremental
Commitments shall be identical to any Class of existing Revolving Loans;
(iii)    the Weighted Average Life to Maturity of any Incremental Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the existing
Term Loans;
(iv)    the maturity date of Incremental Term Loans shall not be earlier than
the Term Loan Maturity Date of the existing Term Loans;
(v)    the interest rate margins for the new Incremental Term Loans shall be
determined by the Borrower and the applicable Incremental Lenders; provided,
however, that, the interest rate margins for such new Incremental Term Loans
borrowed prior to the one year anniversary of the Closing Date shall not be
greater than the highest interest rate margins that may, under any
circumstances, be payable with respect to any existing Term Loans plus 50 basis
points (and the interest rate margins applicable to the existing Term Loans
shall be increased to the extent necessary to achieve the foregoing); provided,
further, that in determining the interest rate margins applicable to the
existing Term Loans and the Incremental Term Loans, as applicable, (x) original
issue discount or upfront or similar fees (collectively, “OID”) payable by the
Borrower to the Lenders of the existing Term Loans or the Incremental Term Loans
in the primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity), (y) customary
arrangement or commitment fees payable to arrangers (or their respective
Affiliates) (and any other similar fees payable in connection therewith that are
not shared ratably with all lenders or holders of such term loans) shall be
excluded and (z) if the Incremental Term Loans include an interest rate floor
greater than the interest rate floor applicable to the existing Term Loans, such
increased amount shall be equated to interest rate margins for purposes of
determining whether an increase in the interest rate margins for the existing
Term Loans shall be required, to the extent an increase in the interest rate
floor in the existing Term Loans would cause an increase in the interest rate
margins, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the existing Term Loans shall be increased by such
increased amount (the calculation set forth in this proviso being referred to as
the “all-in yield” calculation); and
(vi)    to the extent that the terms and provisions of Incremental Term Loans
are not identical to the existing Term Loans (except to the extent permitted by
clause (iv) or (v) above) they shall be reasonably satisfactory to the
Administrative Agent.
The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Incremental Lender making such Incremental Commitment, in form and substance
reasonably satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.28. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans or Term Loans shall be deemed, unless the context
otherwise



70

--------------------------------------------------------------------------------


requires, to include references to Revolving Loans made pursuant to Incremental
Commitments and Incremental Term Loans, respectively, made pursuant to this
Agreement.
(d)    Adjustment of Revolving Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Revolving Commitments,
then each Revolving Lender that is acquiring a new or additional Revolving
Commitment on the Increase Effective Date shall make a Revolving Loan, the
proceeds of which will be used to prepay the Revolving Loans of the other
Revolving Lenders immediately prior to such Increase Effective Date so that,
after giving effect thereto, the Revolving Loans outstanding are held by the
Revolving Lenders pro rata based on their Revolving Commitments after giving
effect to such Increase Effective Date. If there is a new Borrowing of Revolving
Loans on such Increase Effective Date, the Revolving Lenders after giving effect
to such Increase Effective Date shall make such Revolving Loans in accordance
with Section 2.01(a).
(e)    Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such Incremental Commitment shall
make a Term Loan to the Borrower in an amount equal to its Incremental
Commitment.
(f)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents and shall, without limiting the foregoing, benefit equally and ratably
from the Guarantees and security interests created by the Collateral Documents.
The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure that the Lien and security interests granted by
the Collateral Documents continue to be perfected under the UCC or otherwise
after giving effect to the establishment of any such Class of Term Loans or any
such Incremental Commitments.
SECTION 2.29.    Extension of the Term Loans; Extension of Revolving Loans.
(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.29. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that: (i)
all or any of the scheduled amortization payments of principal of the Extended
Term Loans may be delayed to later dates than the scheduled amortization
payments of principal of the Term Loans of such Existing Term Loan Tranche, to
the extent provided in the applicable Extension Amendment; provided, however,
that at no time shall there be Classes of Term Loans hereunder (including
Refinancing Term Facilities and Extended Term Loans) which have more than five
(5) different maturity dates; (ii) the effective yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the effective yield
for the Term Loans of such Existing Term Loan Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the



71

--------------------------------------------------------------------------------


Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); and (iv) Extended Term Loans may have call protection as
may be agreed by the Borrower and the Lenders thereof; provided, that (A) no
Default or Event of Default shall have occurred and be continuing at the time a
Term Loan Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the then maturity
date of the existing Term Loan from which such Extended Term Loans are to be
extended, (C) the Weighted Average Life to Maturity of any Extended Term Loans
of a given Term Loan Extension Series at the time of establishment thereof shall
be no shorter (other than by virtue of amortization or prepayment of such
Indebtedness prior to the time of incurrence of such Extended Term Loans) than
the remaining Weighted Average Life to Maturity of any Existing Term Loan
Tranche, (D) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (E) any Extended Term Loans may participate on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) with all other Term Loans in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Term Loan
Extension Request. Any Extended Term Loans amended pursuant to any Term Loan
Extension Request shall be designated a series (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement; provided
that any Extended Term Loans amended from an Existing Term Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.29 shall be in an aggregate principal
amount that is not less than $50,000,000.
(b)    Extension of Revolving Commitments. The Borrower may, at any time and
from time to time, request that all or a portion of the Revolving Commitments of
a given Class (each, an “Existing Revolver Tranche”) be amended to extend the
maturity date with respect to all or a portion of any principal amount of such
Revolving Commitments (any such Revolving Commitments which have been so
amended, “Extended Revolving Credit Commitments”) and to provide for other terms
consistent with this Section 2.29. In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which shall (x) be identical as offered to each Lender under
such Existing Revolver Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical to the Revolving Commitments under the Existing
Revolver Tranche from which such Extended Revolving Credit Commitments are to be
amended, except that: (i) the maturity date of the Extended Revolving Credit
Commitments shall be delayed to a later date than the maturity date of the
Revolving Commitments of such Existing Revolver Tranche, to the extent provided
in the applicable Extension Amendment; provided, however, that at no time shall
there be Classes of Revolving Commitments hereunder (including Refinancing
Revolving Facilities and Extended Revolving Credit Commitments) which have more
than five (5) different maturity dates; (ii) the effective yield with respect to
extensions of credit under the Extended Revolving Credit Commitments (whether in
the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the effective yield for extensions of credit
under the Revolving Commitments of such Existing Revolver Tranche, in each case,
to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Revolving Credit Commitments); and (iv) all borrowings under the



72

--------------------------------------------------------------------------------


applicable Revolving Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the maturity date of the non-extending Revolving Commitments); provided,
further, that (A) no Default or Event of Default shall have occurred and be
continuing at the time a Revolver Extension Request is delivered to Lenders, (B)
in no event shall the final maturity date of any Extended Revolving Credit
Commitments of a given Revolver Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Revolving
Commitments hereunder and (C) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.29 shall be
in an aggregate principal amount that is not less than $10,000,000.
(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.29. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Commitments
amended into Extended Revolving Credit Commitments, as applicable, pursuant to
any Extension Request. Any Lender (each, an “Extending Term Lender”) holding a
Loan under an Existing Term Loan Tranche wishing to have all or a portion of its
Term Loans under the Existing Term Loan Tranche subject to such Extension
Request amended into Extended Term Loans and any Revolving Lender (each, an
“Extending Revolving Lender”) wishing to have all or a portion of its Revolving
Commitments under the Existing Revolver Tranche subject to such Extension
Request amended into Extended Revolving Credit Commitments, as applicable, shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche or Revolving Commitments under the Existing
Revolver Tranche, as applicable, which it has elected to request be amended into
Extended Term Loans or Extended Revolving Credit Commitments, as applicable
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Commitments under the Existing Revolver
Tranche, as applicable, in respect of which applicable Term Lenders or Revolving
Lenders, as the case may be, shall have accepted the relevant Extension Request
exceeds the amount of Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, requested to be extended pursuant to the Extension
Request, Term Loans or Revolving Commitments, as applicable, subject to
Extension Elections shall be amended to Extended Term Loans or Revolving
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Commitments, as applicable, included
in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending



73

--------------------------------------------------------------------------------


Revolving Lender, as applicable, providing an Extended Term Loan or Extended
Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Section 2.29(a) or (b) above,
respectively (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Section 4.02 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates reasonably satisfactory to the Administrative Agent and (ii)
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
the Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent necessary to
(A) reflect the existence and terms of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, incurred pursuant thereto, (B)
modify the scheduled repayments set forth in Section 2.10 with respect to any
Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension Amendment (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.10), (C) modify the prepayments set forth in Section 2.12 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto and (D) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.29, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.
(e)    No conversion of Loans pursuant to any Extension Amendment in accordance
with this Section 2.29 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.
SECTION 3.

REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, the Borrower and each of the Guarantors jointly and
severally represent and warrant as follows:
SECTION 3.01.    Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect, (b) has the requisite corporate or limited liability
company power and authority to effect the Transactions, and (c) has all
requisite power and authority and the legal right to own or lease and operate
its properties, and if a Grantor, pledge or mortgage the Collateral, and conduct
its business as now or currently proposed to be conducted.
SECTION 3.02.    Air Carrier Status. The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49. The



74

--------------------------------------------------------------------------------


Borrower holds an air carrier operating certificate issued pursuant to Chapter
447 of Title 49. The Borrower is a “citizen of the United States” as defined in
Section 40102(a)(15) of Title 49 and as that statutory provision has been
interpreted by the DOT pursuant to its policies (a “United States Citizen”). The
Borrower possesses all necessary certificates, franchises, licenses, permits,
rights, designations, authorizations, exemptions, concessions, frequencies and
consents which relate to the operation of the routes flown by it and the conduct
of its business and operations as currently conducted except where failure to so
possess would not, in the aggregate, have a Material Adverse Effect.
SECTION 3.03.    Due Execution. The execution, delivery and performance by each
of the Borrower and the Guarantors of each of the Loan Documents to which it is
a party (a) are within the respective corporate or limited liability company
powers of each of the Borrower and the Guarantors, have been duly authorized by
all necessary corporate or limited liability company action, including the
consent of shareholders or members where required, and do not (i) contravene the
charter, by-laws or limited liability company agreement (or equivalent
documentation) of any of the Borrower or the Guarantors, (ii) violate any
applicable law (including, without limitation, the Exchange Act) or regulation
(including, without limitation, Regulations T, U or X of the Board), or any
order or decree of any court or Governmental Authority, other than violations by
the Borrower or the Guarantors which would not reasonably be expected to have a
Material Adverse Effect, (iii) conflict with or result in a breach of,
constitute a default under, or create an adverse liability or rights under, any
material indenture, mortgage or deed of trust or any material lease, agreement
or other instrument binding on the Borrower or the Guarantors or any of their
properties, which, in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (iv) result in or require the creation or imposition
of any Lien upon any of the property of any of the Borrower or the other
Grantors other than the Liens granted pursuant to this Agreement or the other
Loan Documents; and (b) do not require the consent, authorization by or approval
of or notice to or filing or registration with any Governmental Authority or any
other Person, other than (i) the filing of financing statements under the
Uniform Commercial Code, (ii) the filings and consents contemplated by the
Collateral Documents, (iii) approvals, consents and exemptions that have been
obtained on or prior to the Closing Date and remain in full force and effect,
and (iv) consents, approvals and exemptions that the failure to obtain in the
aggregate would not be reasonably expected to result in a Material Adverse
Effect. Each Loan Document has been duly executed and delivered by each of the
Borrower and the Guarantors party thereto. This Agreement is, and each of the
other Loan Documents to which the Borrower or any of the Guarantors is or will
be a party, when delivered hereunder or thereunder, will be, a legal, valid and
binding obligation of the Borrower and each Guarantor party thereto, enforceable
against the Borrower and the Guarantors, as the case may be, in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
SECTION 3.04.    Statements Made. No representation or warranty or certification
of the Borrower or any Guarantor contained in writing in this Agreement, any
other Loan Document or in any other document, report, public or private
confidential information memorandum, financial statement, certificate or other
written information furnished by or on behalf of the Borrower or any Guarantor
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished, other than to
the extent that any such statements constitute projections, budgets, estimates
or other forward looking statements or information of a general economic or
general industry nature), taken as a whole and in light of the circumstances in
which made, contains, when furnished, any untrue statement of a material fact or
omits to state a material fact necessary to make such statements not materially
misleading; and, to the extent that any such information constitutes
projections, budgets,



75

--------------------------------------------------------------------------------


estimates or other forward looking statements (including, without limitation,
the Business Plan), such projections, budgets, estimates or other forward
looking statements were prepared in good faith on the basis of assumptions
believed by the Borrower or such Guarantor to be reasonable at the time such
projections, budgets, estimates or other forward looking statements were
furnished (it being understood that projections, budgets, estimates or other
forward looking statements by their nature are inherently uncertain, that no
assurances can be given that projections, budgets, estimates or other forward
looking statements will be realized, and that actual results in fact may differ
materially from any projections, budgets, estimates or other forward looking
statements provided to the Administrative Agent or the Lenders).
SECTION 3.05.    Financial Statements; Material Adverse Change.
(a)    The Borrower has furnished (or has been deemed to have furnished, in
accordance with Section 4.01(o)) to the Administrative Agent on behalf of the
Lenders copies of the audited consolidated financial statements of the Borrower
and its Subsidiaries for the fiscal year ended December 31, 2014, reported on by
Ernst & Young LLP and certified by a Responsible Officer of the Borrower. The
Borrower has furnished (or has been deemed to have furnished, in accordance with
Section 4.01(o)) to the Administrative Agent on behalf of the Lenders copies of
the unaudited consolidated financial statements of the Borrower and its
Subsidiaries for each of the three-month periods ended March 31, 2015 and June
30, 2015, in each case certified by a Responsible Officer of the Borrower. Such
financial statements present fairly, in all material respects, in accordance
with GAAP, the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of the date thereof and
for the period covered thereby (subject to normal year-end audit adjustments and
the absence of footnotes in the case of the unaudited financial statements).
(b)    Since December 31, 2014, there has been no Material Adverse Change.
SECTION 3.06.    Ownership. As of the Closing Date, other than as set forth on
Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of the Borrower, and (b) the
Borrower owns no other Subsidiaries, whether directly or indirectly.
SECTION 3.07.    Liens. There are no Liens of any nature whatsoever on any
Collateral (including, without limitation, Additional Collateral) other than
Permitted Collateral Liens.
SECTION 3.08.    Use of Proceeds. The proceeds of the Loans and Letters of
Credit shall be used to repay amounts outstanding under the April 2011 JPM
Facility and for working capital and other general corporate purposes of the
Borrower and its Subsidiaries (including the repayment of Indebtedness and the
payment of fees and transaction costs as contemplated hereby and as referred to
in Section 2.19 and 2.20).
SECTION 3.09.    Litigation and Compliance with Laws.
(a)    There are no actions, suits, proceedings or investigations pending or, to
the knowledge of the Borrower or the Guarantors, threatened against or affecting
the Borrower or the Guarantors or any of their respective properties (including
any properties or assets that constitute Collateral under the terms of the Loan
Documents (including, without limitation, Additional Collateral)), before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (i) that are likely to have a Material
Adverse Effect or (ii) that purport to, or could reasonably be expected to,
affect the legality, validity, binding effect or enforceability of the Loan



76

--------------------------------------------------------------------------------


Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (i) the Borrower and each Guarantor is currently in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and ownership of its property (including compliance with all applicable
Environmental Laws governing its business), and (ii) none of the Borrower or the
Guarantors has (x) become subject to any Environmental Liability, or (y)
received written notice of any pending or, to the knowledge of the Borrower or
the Guarantors, threatened claim with respect to any Environmental Liability.
SECTION 3.10.    Primary FAA Slot Utilization.
(a)    As of the Closing Date, Schedule 3.10 identifies all of the Primary FAA
Slots (other than Specified Primary FAA Slots) held by the Borrower and the
other Grantors constituting Collateral, and the Appraised Value of all such
Primary FAA Slots (if any) is reflected in the Initial Appraisal Report
delivered to the Administrative Agent and the Lenders prior to the Closing Date.
(b)    Except for matters which would not reasonably be expected to have a
Material Adverse Effect or a Collateral Material Adverse Effect, the Borrower
and the other Grantors, as applicable, are utilizing, or causing to be utilized,
their respective Primary FAA Slots (except Primary FAA Slots which are
reasonably determined by the Borrower (in the case of Primary FAA Slots that are
FAA Slots, on the basis of the most recent Appraisal Report) to be of de minimis
value) in a manner consistent in all material respects with applicable rules,
regulations, laws and contracts in order to preserve both their respective right
to hold and operate the Primary FAA Slots, taking into account any waivers or
other relief granted to the Borrower or any Guarantor by the FAA, other
applicable U.S. Governmental Authorities or U.S. Airport Authorities. Neither
the Borrower nor any Guarantor has received any written notice from the FAA,
other applicable U.S. Governmental Authorities or U.S. Airport Authorities, or
is otherwise aware of any other event or circumstance, that would be reasonably
likely to impair in any material respect its respective right to hold and
operate any Primary FAA Slot, except for any such impairment that, either
individually or in the aggregate, would not reasonably be expected to have a
Collateral Material Adverse Effect.
SECTION 3.11.    Primary Foreign Slot Utilization.
(a)    As of the Closing Date, Schedule 3.11 identifies all of the Primary
Foreign Slots held by the Borrower and the other Grantors constituting
Collateral, and the Appraised Value of all such Primary Foreign Slots (if any)
is reflected in the Initial Appraisal Report delivered to the Administrative
Agent and the Lenders prior to the Closing Date.
(b)    Except for matters which would not reasonably be expected to have a
Material Adverse Effect or a Collateral Material Adverse Effect, the Borrower
and the other Grantors, as applicable, are utilizing, or causing to be utilized,
their respective Primary Foreign Slots (except Primary Foreign Slots which are
reasonably determined by the Borrower to be of de minimis value) in a manner
consistent in all material respects with applicable rules, regulations, foreign
laws and contracts in order to preserve both their respective right to hold and
operate the Primary Foreign Slots, taking into account any waivers of other
relief granted to the Borrower or any Guarantor by Foreign Aviation Authorities.
Neither the Borrower nor any Guarantor has received any written notice from any
applicable Foreign Aviation Authorities, or is otherwise aware of any other
event or circumstance, that would be reasonably likely to



77

--------------------------------------------------------------------------------


impair in any material respect its respective right to hold and operate any such
Primary Foreign Slot, except for any such impairment that, individually or in
the aggregate, would not reasonably be expected to have a Collateral Material
Adverse Effect.
SECTION 3.12.    Primary Routes.
(a)    As of the Closing Date, Schedule 3.12 identifies all of the Primary
Routes held by the Borrower and the other Grantors constituting Collateral, and
the Appraised Value of all such Primary Routes (if any) is reflected in the
Initial Appraisal Report delivered to the Administrative Agent and the Lenders
prior to the Closing Date.
(b)    The Borrower and the other Grantors, as applicable, hold the requisite
authority to operate each of its respective Primary Routes pursuant to Title 49,
applicable foreign law, and the applicable rules and regulations of the FAA, DOT
and any applicable Foreign Aviation Authorities, and have, at all times after
being awarded each such Primary Route, complied in all material respects with
all of the terms, conditions and limitations of each such certificate or order
issued by the DOT and the applicable Foreign Aviation Authorities regarding such
Primary Route and with all applicable provisions of Title 49, applicable foreign
law, and the applicable rules and regulations of the FAA, DOT and any Foreign
Aviation Authorities regarding such Primary Route. There exists no failure of
the Borrower or any applicable Guarantor to comply with such terms, conditions
or limitations that gives the FAA, DOT or any applicable Foreign Aviation
Authorities the right to terminate, cancel, suspend, withdraw or modify in any
materially adverse respect the rights of the Borrower and the other Grantors, as
applicable, in any such Primary Route, except to the extent that such failure
would not reasonably be expected to have a Collateral Material Adverse Effect.
SECTION 3.13.    Margin Regulations; Investment Company Act.
(a)    Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Board, “Margin Stock”), or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans or proceeds from any Letter
of Credit will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock in
violation of Regulation U.
(b)    Neither the Borrower nor any Guarantor is, or after the making of the
Loans will be, or is required to be, registered as an “investment company” under
the Investment Company Act of 1940, as amended. Neither the making of any Loan,
nor the issuance of any Letters of Credit, nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
such Act or any rule, regulation or order of the SEC thereunder.
SECTION 3.14.    ERISA. Except as set forth on Schedule 3.14, no Termination
Event has occurred since the Borrower emerged from Chapter 11 bankruptcy
proceedings or is reasonably expected to occur that could reasonably be expected
to have a Material Adverse Effect.
SECTION 3.15.    Properties. The Borrower and the Guarantors own or have valid
leasehold (or, in the case of intellectual property, license) interests in all
of their properties which are owned or used in connection with their business,
except to the extent that such failure would not reasonably be expected to have
a Material Adverse Effect.



78

--------------------------------------------------------------------------------


SECTION 3.16.    Perfected Security Interests. The Collateral Documents, taken
as a whole, are effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in all of the Collateral, subject as to enforceability to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. At
such time as (a) financing statements in appropriate form are filed in the
appropriate offices (and the appropriate fees are paid), (b) the Aircraft
Mortgage (including, without limitation, any Mortgage Supplement) is filed for
recordation with the FAA (and the appropriate fees are paid) and registrations
with respect to the International Interests in the Mortgaged Collateral
constituted by the Aircraft Mortgage are duly made in the International Registry
and (c) in the case of any deposit account, the Account Control Agreement with
respect thereto is executed, the Administrative Agent, for the benefit of the
Secured Parties, shall have a first priority (subject only to Specified
Permitted Collateral Liens) perfected security interest and/or mortgage (or
comparable Lien) in all of the Collateral to the extent that the Liens on such
Collateral may be perfected upon the filings or recordations or upon the taking
of the actions described in clauses (a) through (c) above, subject in each case
only to Permitted Collateral Liens, and such security interest is entitled to
the benefits, rights and protections afforded under the Collateral Documents
(subject to the qualification set forth in the first sentence of this Section
3.16).
SECTION 3.17.    Payment of Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid when due all Taxes required to have
been paid by it, except and solely to the extent that, in each case (a) such
Taxes are being contested in good faith by appropriate proceedings and the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves therefor in accordance with GAAP or (b) the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.18.    Section 1110 . The Aircraft listed on Schedule 3.18 represent
each of the Aircraft constituting Mortgaged Collateral as of the Closing Date
that were first placed in service on or prior to October 22, 1994.
SECTION 3.19.    Anti-Money Laundering and Economic Sanctions Laws.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, no Loan Party nor any of its Subsidiaries or its Affiliates and, to the
knowledge of the Borrower, none of the respective officers or directors of such
Loan Party, Subsidiary or Affiliate has violated or is in violation of any
applicable Anti-Money Laundering Laws.
(b)    No Loan Party nor any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer, employee or Affiliate of such Loan Party or
Subsidiary (each, a “Specified Person”) is an individual or entity currently the
subject of any sanctions administered or enforced by OFAC, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority (collectively, “Sanctions”), nor is any Loan Party or any of
its Subsidiaries or its Affiliates located, organized or resident in a country
or territory that is the subject of Sanctions.
(c)    No Specified Person will use any proceeds of the Loans or lend,
contribute or otherwise make available such proceeds to any Person for the
purpose of financing the activities of or with any Person or in any country or
territory that, at the time of such financing, is the subject of Sanctions,
except to the extent licensed by OFAC or otherwise authorized under U.S. law.



79

--------------------------------------------------------------------------------


(d)     Each Loan Party, its Subsidiaries and Affiliates, and to the knowledge
of the Borrower, the respective officers and directors of such Loan Party, such
Subsidiary and such Affiliates are in compliance in all material respects with
Economic Sanctions Laws.
SECTION 3.20.    Anti-Corruption Laws. The Borrower and its Subsidiaries and, to
the knowledge of the Borrower, the directors, officers, agents, employees and
Affiliates of the Borrower and its Subsidiaries are in compliance in all
material respects with all applicable anti-corruption laws. The Borrower and its
Subsidiaries and their respective Affiliates will maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.
SECTION 4.

CONDITIONS OF LENDING
SECTION 4.01.    Conditions Precedent to Initial Loans and Initial Letters of
Credit. The obligation of the Lenders to make the initial Loans and of the
Issuing Lenders to issue the initial Letters of Credit, whichever may occur
first, is subject to the satisfaction (or waiver by the Lenders in accordance
with Section 10.08 and by the Administrative Agent) of the following conditions
precedent:
(a)    Supporting Documents. The Administrative Agent shall have received with
respect to each of the Borrower and the Guarantors:
(i)    a copy of such entity’s certificate of incorporation or formation, as
amended, certified as of a recent date by the Secretary of State of the state of
its incorporation or formation;
(ii)    a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
(iii)    a certificate of the Secretary or an Assistant Secretary of such entity
dated the date of the initial Loans or the initial Letters of Credit hereunder,
whichever first occurs, and certifying (A) that attached thereto is a true and
complete copy of the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings and Letter of Credit issuances hereunder
(to the extent applicable), the execution, delivery and performance in
accordance with their respective terms of this Agreement, the other Loan
Documents and any other documents required or contemplated hereunder or
thereunder, and the granting of the security interest in the Letter of Credit
Account and other Liens contemplated hereby or the other Loan Documents, (C)
that the certificate of incorporation or formation of that entity has not been
amended since the date of the last amendment thereto indicated on the
certificate of the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer of that
entity executing this Agreement and the Loan Documents or any other document
delivered by it in connection herewith or therewith (such certificate to contain
a certification by another officer of that entity as to the incumbency and
signature of the officer signing the certificate referred to in this clause
(iii)); and
(iv)    an Officer’s Certificate from the Borrower certifying (A) as to the
accuracy in all material respects of the representations and warranties
contained in the Loan Documents as though made on and as of the date of the
initial Loans or initial Letters of Credit, whichever first occurs, both before



80

--------------------------------------------------------------------------------


and after giving effect to such Loans or Letters of Credit and to the
application of proceeds therefrom, except to the extent that any such
representation or warranty relates to a specified date, in which case such
representation or warranty shall be or was true and correct in all material
respects as of such date (provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects as of the applicable date, before and
after giving effect to such Loans or Letters of Credit and to the application of
proceeds therefrom) and (B) as to the absence of any Default or Event of Default
occurring and continuing, or resulting from the initial extensions of credit on
the Closing Date.
(b)    Credit Agreement. Each party hereto shall have duly executed and
delivered to the Administrative Agent this Agreement.
(c)    Security Agreement. Each of the Borrower, DAL Global Services, LLC and
Epsilon Trading LLC shall have duly executed and delivered to the Administrative
Agent a security agreement in substantially the form of Exhibit B (as the same
may be amended, restated, modified, supplemented, extended or amended and
restated from time to time, the “Security Agreement”), together with, all
documents, certificates, forms and filing fees that the Administrative Agent may
deem necessary to perfect and protect the Liens and security interests created
under the Security Agreement, including, without limitation, financing
statements in form and substance reasonably acceptable to the Administrative
Agent, as may be required to grant, continue and maintain an enforceable
security interest in the Collateral (subject to the terms hereof and of the
other Loan Documents) in accordance with the Uniform Commercial Code as enacted
in all relevant jurisdictions.
(d)    SGR Security Agreement. The Borrower shall have duly executed and
delivered to the Administrative Agent a slot, gate and route security and pledge
agreement, in substantially the form of Exhibit C (the “SGR Security
Agreement”), together with (i) in respect of each of the Primary Slots that are
FAA Slots, undated slot transfer documents, executed in blank to be held in
escrow by the Administrative Agent and (ii) all financing statements in form and
substance reasonably acceptable to the Administrative Agent, as may be required
to grant, continue and maintain an enforceable security interest in the
applicable Collateral (subject to the terms hereof and of the other Loan
Documents) in accordance with the Uniform Commercial Code as enacted in all
relevant jurisdictions.
(e)    Aircraft Mortgage. The Borrower shall have duly executed and delivered to
the Administrative Agent an aircraft mortgage, in substantially the form of
Exhibit D (the “Aircraft Mortgage”), and a Mortgage Supplement with respect to
the Mortgaged Collateral in substantially the form annexed to the Aircraft
Mortgage, together with (i) evidence of the filing for recordation with the FAA
of the Aircraft Mortgage and the Mortgage Supplement (together with any other
necessary documents, instruments, affidavits or certificates) as the
Administrative Agent may deem reasonably necessary to perfect and protect the
Liens created thereby, including, without limitation, recordings and filings
with the FAA, and all filings and recording fees and taxes in respect thereof
shall have been duly paid, (ii) copies of the Entry Point Filing Forms, and
(iii) evidence that all other action that the Administrative Agent may deem
reasonably necessary to perfect and protect the Liens and security interests
created under the Aircraft Mortgage and the Mortgage Supplement has been taken.
The parties hereto acknowledge and agree that any Lien described in this
Agreement on the Mortgaged Collateral is a Lien in favor of the Administrative
Agent for the ratable benefit of the Secured Parties.
(f)    [Reserved].



81

--------------------------------------------------------------------------------


(g)    Appraisals. The Administrative Agent shall have received the Initial
Appraisal Reports and such Initial Appraisal Reports, together with the
certificate and any other information delivered pursuant to Section 4.01(r),
shall demonstrate that, at the time the Lenders make the initial Loans or the
Issuing Lender issues the initial Letters of Credit, whichever may occur first,
and after giving effect thereto, the Borrower and the Guarantors shall be in
compliance on a pro forma basis with Section 6.06.
(h)    Opinions of Counsel. The Administrative Agent, and the Lenders shall have
received:
(i)    a written opinion of David S. Cartee, Assistant General Counsel for the
Borrower, in a form reasonably satisfactory to the Administrative Agent;
(ii)    a written opinion of Davis Polk & Wardwell LLP, special New York counsel
to the Borrower and the Guarantors, in a form reasonably satisfactory to the
Administrative Agent;
(iii)    a written opinion of Dorsey & Whitney LLP, special Minnesota and
Delaware counsel to the Borrower and the Guarantors, in a form reasonably
satisfactory to the Administrative Agent; and
(iv)    a written opinion of Daugherty, Fowler, Peregrin, Haught & Jenson,
special FAA counsel, in a form reasonably satisfactory to the Administrative
Agent.
(i)    Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent, the Arrangers and the Lenders, as applicable, the then
unpaid balance of all accrued and unpaid Fees due, owing and payable under and
pursuant to this Agreement, as referred to in Section 2.19 and Section 2.20(b),
and all reasonable and documented out-of-pocket expenses of the Administrative
Agent (including reasonable attorneys’ fees of Simpson Thacher & Bartlett LLP)
for which invoices have been presented at least three (3) Business Days prior to
the Closing Date, or the Borrower shall have authorized that such Fees and
expenses be deducted from the proceeds of the initial fundings under the
Facilities.
(j)    Lien Searches; International Registry Searches. The Administrative Agent
shall have received UCC searches conducted in the jurisdictions in which the
Borrower and the other Grantors are incorporated or such other jurisdictions as
the Administrative Agent may reasonably require and Lien searches conducted in
the recording office of the FAA and, with respect to the applicable Mortgaged
Collateral, “priority search certificates” (as defined in the Regulations and
Procedures for the International Registry), all as may be reasonably
satisfactory to the Administrative Agent (dated as of a date reasonably
satisfactory to the Administrative Agent), reflecting the absence of Liens and
encumbrances on the assets of the Borrower and the other Grantors constituting
Collateral, other than Permitted Collateral Liens and the absence of
registrations on the International Registry with respect to the applicable
Mortgaged Collateral other than the registrations contemplated herein, and (in
the case of the searches conducted at the recording office of the FAA)
indicating that the Borrower (or the applicable Grantor) is the registered owner
of each of the aircraft which is intended to be covered by the Aircraft
Mortgage.
(k)    Repayment of Existing Indebtedness and Termination of Existing Liens.
Upon the making of the initial Loans or the issuance of the initial Letters of
Credit (and after giving effect to the application of the proceeds thereof), all
obligations under the April 2011 JPM Facility shall have been paid in full
(other than contingent indemnification obligations for which no claim has been
made and that



82

--------------------------------------------------------------------------------


survive termination of the commitments and repayment of the loans thereunder)
and all commitments to extend credit thereunder shall have been terminated, and
the liens securing the loans and other obligations thereunder shall have been
terminated and released, in each case in a manner reasonably satisfactory to the
Administrative Agent and the Administrative Agent shall have received reasonably
satisfactory payoff letters with respect thereto.
(l)    Insurance. (i) The Administrative Agent shall have received certificates
of insurance with respect to insurance maintained by the Borrower or any
Guarantor, as the case may be, in respect of any Collateral, which certificates
evidence compliance by the Borrower and the Guarantors with the insurance
requirements set forth in the Collateral Documents as of the Closing Date and
contain signatures of duly authorized representatives of the Borrower’s and the
Guarantors’ independent aircraft insurance brokers as may be reasonably
acceptable to the Administrative Agent, and (ii) the Administrative Agent shall
have been named as loss payee and/or additional insured, as applicable, with
respect to the Collateral on such policies of insurance of the Borrower and the
Guarantors as the Administrative Agent may have reasonably requested (or as
otherwise specified in the Collateral Documents).
(m)    [Reserved].
(n)    Consents. All material governmental and third party consents and
approvals necessary in connection with the financing contemplated hereby shall
have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.
(o)    Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower and its Subsidiaries for the
three most recent fiscal years ended prior to the Closing Date, (ii) unaudited
interim consolidated financial statements of the Borrower and its Subsidiaries
for each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this Section 4.01(o) and sixty
(60) days or more prior to the Closing Date, and (iii) the Business Plan.
Documents required to be delivered pursuant to clauses (i) and (ii) hereof which
are made available via EDGAR, or any successor system of the SEC, in the
Borrower’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q, shall be
deemed delivered to the Lenders on the date such documents are made so
available.
(p)    Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date shall be true and correct
in all material respects on and as of the Closing Date, before and after giving
effect to the Closing Date Transactions, as though made on and as of such date
(except to the extent any such representation or warranty by its terms is made
as of a different specified date, in which event such representation or warranty
shall be true and correct in all material respects as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to the Closing Date Transactions.
(q)    No Default. Before and after giving effect to the Closing Date
Transactions, no Default or Event of Default shall have occurred and be
continuing on the Closing Date.
(r)    Eligible Accounts Receivable Certificate. The Borrower shall have
delivered an Officer’s Certificate, substantially in the form of Exhibit G,
setting forth the amount of the Eligible Accounts Receivable as of the last day
of the month most recently ended at least thirty (30) days prior to



83

--------------------------------------------------------------------------------


the Closing Date, together with all supporting documents with respect to such
Eligible Accounts Receivable as the Administrative Agent may reasonably request.
(s)    No Material Adverse Effect. Since December 31, 2014, no Material Adverse
Effect shall have occurred.
(t)    Patriot Act. The Lenders shall have received at least five (5) days prior
to the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested at least 10 days prior to the Closing Date.
(u)    Collateral Coverage Ratio Compliance Certificate. The Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the provisions of Section
6.06 as of the Closing Date (after giving effect to the Closing Date
Transactions).
The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.
SECTION 4.02.    Conditions Precedent to Each Loan and Each Letter of Credit.
The obligation of the Lenders to make each Loan and of the Issuing Lenders to
issue each Letter of Credit, including the initial Loans and the initial Letters
of Credit, is subject to the satisfaction (or waiver in accordance with Section
10.08) of the following conditions precedent:
(a)    Notice. The Administrative Agent shall have received a Borrowing Request
pursuant to Section 2.03 with respect to such borrowing or issuance, as the case
may be.
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents (other than, with
respect to Loans made or Letters of Credit issued after the Closing Date, the
representations and warranties set forth in Sections 3.05(b) and 3.09(a)) shall
be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder (both before and
after giving effect thereto and, in the case of each Borrowing, the application
of proceeds therefrom) with the same effect as if made on and as of such date
except to the extent such representations and warranties expressly relate to an
earlier date and in such case, such representations and warranties shall be true
and correct in all material respects as of such date; provided that any
representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects,
as though made on and as of the applicable date, before and after giving effect
to such Borrowing or the issuance of such Letter of Credit hereunder.
(c)    No Default. On the date of each Borrowing or the issuance of each Letter
of Credit hereunder, no Default or Event of Default shall have occurred and be
continuing nor result from the making of the requested Borrowing or the issuance
of the requested Letter of Credit and, in the case of each Borrowing, the
application of proceeds thereof.
The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section 4.02 have
been satisfied at that time.



84

--------------------------------------------------------------------------------


SECTION 5.

AFFIRMATIVE COVENANTS
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)), or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnification
obligations not due and payable), the Borrower and each of the Guarantors agree
to:
SECTION 5.01.    Financial Statements, Reports, etc. Deliver to the
Administrative Agent on behalf of the Lenders:
(a)    Within ninety (90) days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit, except for any such qualification solely as a result of (x)
an impending debt maturity within 12 months of any Facility under this Agreement
or (y) a potential inability to satisfy any financial covenant under any
Facility under this Agreement on a future date or in a future period) and to be
certified by a Responsible Officer of the Borrower to the effect that such
consolidated financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP. Documents required
to be delivered pursuant to this clause (a) which are made publicly available
via EDGAR, or any successor system of the SEC, in the Borrower’s Annual Report
on Form 10-K, shall be deemed delivered to the Lenders on the date such
documents are made so available;
(b)    Within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year, the Borrower’s consolidated balance sheets
and related statements of income and cash flows, showing the financial condition
of the Borrower and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes. Documents
required to be delivered pursuant to this clause (b) which are made publicly
available via EDGAR, or any successor system of the SEC, in the Borrower’s
Quarterly Report on Form 10-Q, shall be deemed delivered to the Lenders on the
date such documents are made so available;
(c)    concurrently with any delivery of financial statements under (a) and (b)
above, a certificate of a Responsible Officer of the Borrower (i) certifying
that, to the knowledge of such Responsible Officer, no Event of Default has
occurred, or, if, to the knowledge of such Responsible Officer, such an Event of
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and (ii)
setting forth computations in



85

--------------------------------------------------------------------------------


reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the provisions of Sections 6.05 and 6.06;
(d)    promptly after the same become publicly available, copies of all
registration statements and all periodic and other reports, proxy statements and
other materials filed by it with the SEC, or any governmental authority
succeeding to any of or all the functions of said commission, or with any
national securities exchange, as the case may be (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8). Documents required to be
delivered pursuant to this clause (d) which are made available via EDGAR, or any
successor system of the SEC, shall be deemed delivered when made so available;
(e)    [reserved];
(f)    prompt written notice of any Termination Event that has occurred, or is
reasonably expected to occur, to the extent such Termination Event would
constitute an Event of Default under Section 7.01(l);
(g)    [reserved];
(h)    [reserved];
(i)    [reserved];
(j)    [reserved];
(k)    promptly after a Responsible Officer obtains knowledge of (i) the filing
or commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary that
could reasonably be expected to result in a Material Adverse Effect; or (ii) the
receipt by Borrower of any environmental audits and reports, whether prepared by
personnel of the Borrower or any Guarantor or by independent consultants, which
relate to an Environmental Liability which would reasonably be expected to have
a Material Adverse Effect, notification thereof (together with, in the case of
clause (ii) above, copies of such audits and reports);
(l)    promptly, from time to time, such other information regarding the
Collateral and the operations, business affairs and financial condition of the
Borrower or any Guarantor, in each case as the Administrative Agent, at the
request of any Lender, may reasonably request;
(m)    (i) on the date on which any Specified Investment Property is initially
included as Eligible Collateral, an Officer’s Certificate from the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth the market value of the Specified Investment Property as of the last day
of the month most recently ended, together with all supporting documents with
respect to such Specified Investment Property as the Administrative Agent may
reasonably request and (ii) at any time thereafter that the Specified Investment
Property shall be included as Eligible Collateral, concurrently with any
delivery of financial statements under clause (a) or (b) above in respect of
each fiscal quarter of the Borrower, an Officer’s Certificate from the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent,
setting forth the market value of the Specified Investment Property as of the
last day of such fiscal quarter, together with all supporting documents with
respect to the Specified Investment Property as the Administrative Agent may
reasonably request;



86

--------------------------------------------------------------------------------


(n)    at any time that Eligible Accounts Receivable shall be included as
Eligible Collateral, promptly and in any event within thirty (30) days after the
end of each month while Eligible Accounts Receivable are part of Eligible
Collateral, an Officer’s Certificate from the Borrower, substantially in the
form of Exhibit G, setting forth the amount of Eligible Accounts Receivable as
of such date, together with all supporting documents with respect to Eligible
Accounts Receivable as the Administrative Agent may reasonably request;
(o)    promptly after a Responsible Officer obtains knowledge thereof, notice
that, with respect to any Primary Routes, the authority granted to the Borrower
or any other applicable Grantor by the DOT, any Governmental Authority or any
applicable Foreign Aviation Authority relating to such Primary Routes, to the
extent necessary to operate the scheduled air carrier services being operated by
the Borrower or such other Grantor, will not be renewed, other than in cases
where such failure of renewal would not reasonably be expected to result in a
Material Adverse Effect;
(p)    promptly after a Responsible Officer obtains knowledge thereof, notice of
any Event of Loss;
(q)    promptly after a Responsible Officer obtains knowledge of any
Visa/MasterCard Dollar Trigger Event, notification thereof (accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
such Visa/MasterCard Dollar Trigger Event); and
(r)    concurrently with any delivery of financial statements under clause (a)
above in respect of each fiscal year of the Borrower (commencing with the fiscal
year ending December 31, 2015), an updated calculation of the Collateral
Coverage Ratio, substantially in the form of Exhibit A, reflecting the most
recent Appraisals (or, (x) in the case of the Specified Investment Property, the
most recent Officer’s Certificate delivered pursuant to Section 5.01(m), and (y)
in the case of Eligible Accounts Receivable, the most recent Officer’s
Certificate delivered pursuant to Section 5.01(n)) delivered to the
Administrative Agent in respect of the Collateral pursuant to the terms hereof.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
delivered pursuant to this Section 5.01 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 10.01 hereto. Information required to be delivered pursuant
to this Section 5.01 (to the extent not made available as set forth above) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower provides written notice to the Administrative Agent that such
information has been posted on the Borrower’s website on the Internet at
http://www.delta.com (to the extent such information has been posted or is
available as described in such notice). Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.
Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower as “PUBLIC”,
(ii) such notice or communication consists of copies of the Borrower’s public
filings with the SEC or (iii) such notice or communication has been posted on
the Borrower’s website on the Internet at http://www.delta.com.
SECTION 5.02.    Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business except (a) if such
failure to preserve the same could not, in the aggregate,



87

--------------------------------------------------------------------------------


reasonably be expected to have a Material Adverse Effect, and (b) as otherwise
permitted in connection with (i) sales of assets permitted by Section 6.09 or
(ii) mergers, liquidations and dissolutions permitted by Section 6.02.
SECTION 5.03.    Insurance.
(a)    In addition to the requirements of Section 5.03(b), (i) keep its
properties (other than the Mortgaged Collateral, as to which only the insurance
provisions of the Aircraft Mortgage shall be applicable) insured at all times,
against such risks, including fire and other risks insured against by extended
coverage, and on such term and conditions, as is prudent and customary with U.S.
based companies of the same or similar size in the same or similar businesses;
(ii) maintain in full force and effect general liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
the Borrower or any Guarantor, as the case may be, in such amounts and with such
deductibles as are customary with companies of the same or similar size in the
same or similar businesses and in the same geographic area; and (iii) maintain
such other insurance or self insurance as may be required by law.
(b)    Maintain business interruption insurance in amounts that are reasonably
satisfactory to the Administrative Agent and as is customary in the United
States domestic airline industry for major United States air carriers having
both substantial domestic and international operations.
(c)    Make available at the Borrower’s headquarters, upon the reasonable
request of the Administrative Agent and upon reasonable prior notice, all
insurance policies in respect of Collateral maintained by the Borrower and the
Guarantors for the review of the Administrative Agent and any agents or
representatives thereof.
SECTION 5.04.    Maintenance of Properties. Except to the extent otherwise
permitted hereunder, in its reasonable business judgment, keep and maintain, and
cause each of its Subsidiaries to keep and maintain, all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear and damage by casualty and condemnation excepted), except where the
failure to keep such property in good working order and condition would not have
a Material Adverse Effect.
SECTION 5.05.    Obligations and Taxes. Pay all its material obligations
promptly and in accordance with their terms, and pay and discharge promptly all
taxes, assessments, governmental charges, levies or claims imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become more than ninety (90) days delinquent, except in each case where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; provided, however, that the Borrower
and each Guarantor shall not be required to pay and discharge or to cause to be
paid and discharged any such obligation, tax, assessment, charge, levy or claim
so long as (i) the validity or amount thereof shall be contested in good faith
by appropriate proceedings and (ii) the Borrower and the Guarantors shall have
set aside on their books adequate reserves therefor in accordance with GAAP.
SECTION 5.06.    Notice of Event of Default, etc. Promptly upon a Responsible
Officer’s knowledge thereof give to the Administrative Agent notice in writing
of any Default or Event of Default.
SECTION 5.07.    Access to Books and Records. Maintain or cause to be maintained
at all times true and complete books and records in all material respects in a
manner consistent with GAAP



88

--------------------------------------------------------------------------------


in all material respects of the financial operations of the Borrower and the
Guarantors and provide the Administrative Agent and its respective
representatives and advisors reasonable access to all such books and records
(subject to requirements under any confidentiality agreements, if applicable),
as well as any appraisals of the Collateral, during regular business hours, in
order that the Administrative Agent may upon reasonable prior notice and with
reasonable frequency, but in any event, so long as no Event of Default has
occurred and is continuing, no more than one time per year, examine and make
abstracts from such books, accounts, records, appraisals and other papers, and
permit the Administrative Agent and its respective representatives and advisors
to confer with the officers of the Borrower and the Guarantors and
representatives (provided that the Borrower shall be given the right to
participate in such discussions with such representatives) of the Borrower and
the Guarantors, all for the purpose of verifying the accuracy of the various
reports delivered by the Borrower or the Guarantors to the Administrative Agent
or the Lenders pursuant to this Agreement or for otherwise ascertaining
compliance with this Agreement; and at any reasonable time and from time to time
during regular business hours, upon reasonable notice to the Borrower, permit
the Administrative Agent and any agents or representatives (including, without
limitation, appraisers) thereof to visit the properties of the Borrower and the
Guarantors and to conduct examinations of and to monitor the Collateral (other
than the Mortgaged Collateral, as to which the provisions of Section 2.04 of the
Aircraft Mortgage shall apply) held by the Administrative Agent, in each case at
the expense of the Borrower (provided that the Borrower shall not be required to
pay the expenses of more than one such visit a year unless an Event of Default
has occurred and is continuing).


SECTION 5.08.    Compliance with Laws. Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
of any Airport Authority (solely with respect to environmental matters) or
Governmental Authority applicable to it or its property (including Environmental
Laws), except where such noncompliance, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.09.    Appraisal Reports and Field Audits. Cooperate with the
Appraisers or Field Auditor, as the case may be, such that the Administrative
Agent shall receive one or more Appraisal Reports or Field Audits, as the case
may be, establishing the Appraised Value of the Collateral (other than, for the
avoidance of doubt, cash, Permitted Investments, Cure Collateral and Specified
Investment Property), in each case at the expense of the Borrower, (a) in the
case of the Appraisal Reports, no later than thirty (30) days prior to each
anniversary of the Closing Date, (b) on the date upon which any additional
property or asset that constitutes Appraised Collateral (including, without
limitation, applicable Additional Collateral) is pledged as Collateral to the
Administrative Agent to secure the Obligations, or to the applicable collateral
agent to secure the Pari Passu Senior Secured Debt or the Junior Secured Debt,
but only with respect to such additional property or asset, (c) promptly at the
request of the Administrative Agent upon the occurrence and during the
continuation of an Event of Default, (d) on the date that any Appraisal Report
or Field Audit shall otherwise be delivered to the holders of any Pari Passu
Senior Secured Debt or Junior Secured Debt or any agent or trustee with respect
to the foregoing, (e) in the case of Field Audits of accounts receivable,
promptly at the request of the Administrative Agent (which are not contemplated
to occur more than once per year, but in any event, so long as no Event of
Default has occurred and is continuing, no more than once per year) and (f) no
later than 45 days following any Change in Law with respect to any assets which
constitute Collateral, which change could reasonably be expected to result in
the Borrower’s and Guarantors’ failure to maintain the Collateral Coverage Ratio
pursuant to Section 6.06, but only with respect to such assets. The Borrower may
from time to time cause to be delivered subsequent Appraisal Reports if it
believes that any affected item of Collateral has a higher Appraised Value than
that reflected in the most recent Appraisal Report delivered.



89

--------------------------------------------------------------------------------


SECTION 5.10.    FAA and DOT Matters; Citizenship. In the case of the Borrower,
(a) maintain at all times its status as an “air carrier” within the meaning of
Section 40102(a)(2) of Title 49, and hold a certificate under Section
41102(a)(1) of Title 49; (b) at all times hereunder be a United States Citizen;
and (c) maintain at all times its status at the FAA as an air carrier and hold
an air carrier operating certificate and other operating authorizations issued
by the FAA pursuant to 14 C.F.R. Parts 119 and 121 as currently in effect or as
may be amended or recodified from time to time. In the case of the Borrower and
any applicable Guarantor, except as specifically permitted herein or in the SGR
Security Agreement, possess and maintain all necessary certificates, exemptions,
franchises, licenses, permits, designations, rights, concessions, Gate
Interests, authorizations, frequencies and consents which are material to the
operation of the Primary FAA Slots, the Primary Routes and the Primary Foreign
Slots utilized by it and the conduct of its business and operations as currently
conducted except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.11.    Primary FAA Slot Utilization.
Subject to Dispositions permitted by this Agreement and the SGR Security
Agreement, utilize (or arrange for utilization by exchanging Primary FAA Slots
with other air carriers) the Primary FAA Slots (except Primary FAA Slots which
are reasonably determined by the Borrower (in the case of Primary FAA Slots that
are FAA Slots, on the basis of the most recent Appraisal Report) to be of de
minimis value), in a manner consistent in all material respects with applicable
regulations, rules, laws and contracts in order to preserve its right to hold
and operate the Primary FAA Slots, taking into account any waivers or other
relief granted to the Borrower or any Guarantor by the FAA, any applicable
Foreign Aviation Authority, any other applicable Governmental Authority or any
Airport Authority.
SECTION 5.12.    Primary Foreign Slot Utilization.
Subject to Dispositions permitted by this Agreement and the SGR Security
Agreement, utilize (or arrange for utilization by exchanging Primary Foreign
Slots with other air carriers) the Primary Foreign Slots (except Primary Foreign
Slots which are reasonably determined by the Borrower to be of de minimis value)
in a manner consistent in all material respects with applicable regulations,
rules, foreign law and contracts in order to preserve its right to hold and
operate the Primary Foreign Slots, taking into account any waivers or other
relief granted to the Borrower by any applicable Foreign Aviation Authorities.
SECTION 5.13.    Primary Route Utilization.
(a)    Subject to Dispositions permitted by this Agreement and the SGR Security
Agreement, utilize the Primary Routes in a manner consistent in all material
respects with Title 49, rules and regulations promulgated thereunder, and
applicable foreign law, and the applicable rules and regulations of the FAA, DOT
and any applicable Foreign Aviation Authorities, including, without limitation,
any operating authorizations, certificates, bilateral authorizations and
bilateral agreements with any applicable Foreign Aviation Authorities and
contracts with respect to such Primary Routes.
(b)    Subject to Section 5.13(c), maintain access to Supporting Route
Facilities sufficient to ensure its ability to retain its rights in and to the
Primary Routes, taking into account any waivers or other relief granted to the
Borrower or any other applicable Grantor by the FAA, any other applicable
Governmental Authority, any Airport Authority or any applicable Foreign Aviation
Authorities.
(c)    Notwithstanding the foregoing, it is understood and agreed that the
Borrower and the other applicable Grantors may cease using their rights in
and/or use of any such Supporting Route



90

--------------------------------------------------------------------------------


Facilities in the event that the preservation of such rights in and/or use of
such Supporting Route Facilities is no longer advantageous to the Borrower and
the other applicable Grantors in connection with the conduct of their respective
operations utilizing the Primary Routes.
SECTION 5.14.    Additional Guarantors; Grantors; Collateral.
(a)    If (i) any additional wholly-owned Domestic Subsidiary is formed or
acquired after the Closing Date (other than an Immaterial Subsidiary or an
Excluded Subsidiary), (ii) any Immaterial Subsidiary (other than an Excluded
Subsidiary) ceases to be an Immaterial Subsidiary (including, without
limitation, if the Borrower elects to cause such Subsidiary to become a
Guarantor hereunder), (iii) any Excluded Subsidiary (other than an Immaterial
Subsidiary) ceases to be an Excluded Subsidiary or (iv) any Subsidiary
(including any Excluded Subsidiary or Immaterial Subsidiary) that is not a
Guarantor guarantees, pledges any property or assets to secure, or otherwise
becomes obligated under any Pari Passu Senior Secured Debt or Junior Secured
Debt, the Borrower will promptly, and in any event within twenty (20) Business
Days after such Subsidiary is formed or acquired, ceases to be an Immaterial
Subsidiary or an Excluded Subsidiary or becomes obligated under any Pari Passu
Senior Secured Debt or Junior Secured Debt, as the case may be, in each case at
the Borrower’s own expense, cause such Subsidiary to become a party to the
Guarantee contained in Section 9 hereof (to the extent such Subsidiary is not
already a party thereto) by executing an Instrument of Assumption and Joinder
substantially in the form attached hereto as Exhibit E.
(b)    If the Borrower or any Subsidiary desires or is required pursuant to the
terms of this Agreement (including pursuant to Section 6.06) to add Additional
Collateral after the Closing Date, the Borrower or such Subsidiary shall, in
each case at the Borrower’s own expense, (i) cause any such Subsidiary to become
a party to the Guarantee contained in Section 9 hereof (to the extent such
Subsidiary is not already a party thereto) and each applicable Collateral
Document and all other agreements, instruments or documents that create or
purport to create and perfect a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties applicable to such Additional Collateral, by
executing and delivering to the Administrative Agent an Instrument of Assumption
and Joinder substantially in the form attached hereto as Exhibit E and/or
joinders to all applicable Collateral Documents or pursuant to new Collateral
Documents, as the case may be, in form and substance reasonably satisfactory to
the Administrative Agent, (ii) promptly execute and deliver to the
Administrative Agent such documents and take such actions to create, grant,
establish, preserve and perfect first-priority (subject to Specified Permitted
Collateral Liens) Liens (including to obtain any release or termination of Liens
not permitted under Section 6.01 and the filing of Uniform Commercial Code
financing statements) in favor of the Administrative Agent for the benefit of
the Secured Parties on such assets of the Borrower or such Subsidiary, as
applicable, to secure the Obligations to the extent required under the
applicable Collateral Documents or requested by the Administrative Agent, and to
ensure that such Collateral shall be subject to no other Liens other than
Permitted Collateral Liens and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent, for the benefit of the Secured Parties, a
written opinion of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) to the Borrower or such Subsidiary, as applicable,
with respect to the matters described in clauses (i) and (ii) hereof, in each
case in form and substance reasonably satisfactory to the Administrative Agent.
SECTION 5.15.    Further Assurances. Execute any and all further documents and
instruments, and take all further actions, that may be required or advisable
under applicable law, the Cape Town Treaty or by the FAA, or that the
Administrative Agent may reasonably request, in order to create, grant,
establish, preserve, protect and perfect the validity, perfection and priority
of the Liens and security



91

--------------------------------------------------------------------------------


interests created or intended to be created by the Collateral Documents, to the
extent required under this Agreement or the Collateral Documents, including,
without limitation, amending, amending and restating, supplementing, assigning
or otherwise modifying, renewing or replacing the Aircraft Mortgage or other
agreements, instruments or documents relating thereto, in each case as may be
reasonably requested by the Administrative Agent, in order to (i) create
interests as contemplated and permitted hereunder or under the Aircraft Mortgage
(including, but not limited to, International Interests, Assignments,
Prospective International Interests, Prospective Assignments, Sales, Prospective
Sales, Assignments of Associated Rights and Subordinations) that may be
registered and/or assigned under the Cape Town Treaty, (ii) create, grant,
establish, preserve, protect and perfect the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to the fullest
extent possible under the Cape Town Treaty, including, where necessary, the
subordination of other rights or interests and (iii) realize the benefit of the
remedial provisions that are contemplated by the Cape Town Treaty, subject to
the provisions of Section 4.02 of the Aircraft Mortgage.
Without limiting the generality of the foregoing or any other provisions of the
Loan Documents, the Borrower hereby (A) agrees to exclude the application of
Article XVI(1)(a) of the Aircraft Protocol (it being understood that such
exclusion shall not derogate from any other rights of the Borrower under or
pursuant to the Aircraft Mortgage) and (B) consents, pursuant to Article XV of
the Aircraft Protocol, to any Assignment of Associated Rights within the scope
of Article 33(1) of the Cape Town Convention which is permitted or required by
the applicable Loan Documents and further agrees that the provisions of the
preceding paragraph shall apply, in particular, with respect to Articles 31(4)
and 36(1) of the Cape Town Convention to the extent applicable to any such
Assignment of Associated Rights.
SECTION 5.16.    Post Closing Items. (a) Within thirty (30) days of the Closing
Date (or such later date as the Administrative Agent may, in its reasonable
discretion, consent to in writing), (i) the Borrower and each applicable
Guarantor shall have delivered evidence of the registrations in the
International Registry of International Interests in the Airframes, Engines and
Spare Engines constituted by the Aircraft Mortgage and (ii) the Administrative
Agent and the Lenders shall have received a written opinion of Daugherty,
Fowler, Peregrin, Haught & Jenson, special FAA counsel, in form and substance
reasonably satisfactory to the Administrative Agent.
(b) Cooperate as reasonably requested with the Field Auditor to enable it to
conduct a Field Audit on or prior to the date that is ninety (90) days following
the Closing Date, in accordance with customary industry practice, establishing
the value of the Eligible Accounts Receivable (it being understood that such
cooperation is intended to facilitate the completion of such Field Audit and the
delivery of the results thereof to the Administrative Agent).
SECTION 6.

NEGATIVE COVENANTS
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)) or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnification
obligations not due and payable), the Borrower and each of the Guarantors will
not:



92

--------------------------------------------------------------------------------


SECTION 6.01.    Liens on Collateral. Incur, create, assume or suffer to exist
any Lien on Collateral (including, without limitation, Additional Collateral),
in each case now owned or hereafter acquired by the Borrower or any of the
Guarantors, other than:
(a)    (i) Liens on the Collateral in favor of the Administrative Agent securing
the Obligations and (ii) Liens on the Letter of Credit Account in favor of the
Administrative Agent in accordance with the terms hereof;
(b)    licenses, leases and subleases of (A) Mortgaged Collateral and Collateral
(as defined in the SGR Security Agreement) granted to others but only to the
extent permitted by the Aircraft Mortgage with respect to Mortgaged Collateral
and to the extent permitted by the SGR Security Agreement with respect to
Collateral as defined therein and (B) other Collateral to the extent such
license, lease or sublease does not interfere in any material respect with the
business of the Borrower and the Guarantors, taken as a whole; provided that,
the rights of the licensee, lessee or sublessee shall be subordinated to the
rights (including remedies) of the Administrative Agent under the applicable
Collateral Document on terms reasonably satisfactory to the Administrative
Agent;
(c)    in the case of any Gate Interests, any interest or title of a licensor,
sublicensor, lessor, sublessor or airport operator under any lease, license or
use agreement;
(d)    Liens which arise under Article 2 of the UCC;
(e)    Liens for taxes, assessments or governmental charges or claims that (i)
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted; provided that any reserve or other appropriate
provision as is required in conformity with GAAP has been made therefor or (ii)
are not yet delinquent;
(f)    Liens imposed by law, including carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;
(g)    leases, subleases, use agreements and swap agreements constituting
“Permitted Dispositions” pursuant to clause (a), (d) or (f)(iv) of such
definition;
(h)    [reserved];
(i)    Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;
(j)    Liens in favor of credit card processors securing obligations in
connection with credit card processing services incurred in the ordinary course
of business and consistent with past practices;
(k)    Liens on the proceeds of insurance policies to secure the Borrower’s
payment of such insurance premiums financed by Indebtedness of the Borrower or
any Guarantor owed to one or more Persons in connection with the financing of
certain insurance premiums;
(l)    Liens imposed by applicable law on the assets of the Borrower or any
Guarantor located at an airport for the benefit of any nation or government or
national or governmental authority of any nation, state, province or other
political subdivision thereof, and any agency, department, regulator, airport
authority, air navigation authority or other entity exercising executive,
legislative, judicial,



93

--------------------------------------------------------------------------------


regulatory or administrative functions of or pertaining to government in respect
of the regulation of commercial aviation or the registration, airworthiness or
operation of civil aircraft and having jurisdiction over the Borrower or such
Guarantor including, without limitation, the FAA or DOT;
(m)    salvage or similar rights of insurers under the insurances required to be
maintained pursuant to Section 2.03(b) of the Aircraft Mortgage;
(n)    Liens in favor of depositary banks arising as a matter of law encumbering
deposits (including the right of setoff) and that are within the general
parameters customary in the banking industry;
(o)    any other Lien with respect to which a Guarantor (or any Permitted Lessee
(as defined in the Aircraft Mortgage)) shall have provided a bond or other
security to the Administrative Agent in an amount under terms and issued by a
Person reasonably satisfactory to the Administrative Agent;
(p)    for the avoidance of any doubt, any International Interest or Prospective
International Interest permitted pursuant to Section 2.05(e) of the Aircraft
Mortgage;
(q)    any extension, modification, renewal or replacement of the Liens
described in clauses (b) through (p) above, provided that such extension,
modification, renewal or replacement does not increase the principal amount of
Indebtedness associated therewith and provided further that the Lien does not
extend to any additional Collateral;
(r)    Liens on the Collateral securing Refinancing Debt issued or incurred
outside of this Agreement and any other Pari Passu Senior Secured Debt; provided
that such Liens shall (x) rank pari passu with the Liens in favor of the
Administrative Agent securing the Obligations and (y) be subject to an
intercreditor agreement reasonably acceptable to the Administrative Agent and
the Borrower;
(s)    Liens on the Collateral securing Junior Secured Debt; provided that such
Liens shall (x) rank junior to the Liens in favor of the Administrative Agent
securing the Obligations and (y) be subject to an intercreditor agreement
reasonably acceptable to the Administrative Agent and the Borrower;
(t)    [reserved];
(u)    Liens on the Mortgaged Collateral permitted under the Aircraft Mortgage;
and
(v)    Liens securing obligations that do not exceed $50,000,000 at any one time
outstanding.
SECTION 6.02.    Merger, etc. Merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except (a) that any Subsidiary
(so long as such Subsidiary is not the Borrower) may merge into (x) the Borrower
in any transaction in which the Borrower is the surviving corporation or (y) any
other Guarantor in any transaction in which such Guarantor is the surviving
corporation; provided that, in each case, (i) immediately after giving effect
thereto no Event of Default or event with which upon notice or the passage of
time or both would constitute an Event of Default shall have occurred and



94

--------------------------------------------------------------------------------


be continuing and (ii) any such merger involving a Person whose Equity Interests
are not 100% owned by the Borrower directly or indirectly immediately prior to
such merger shall not be permitted unless also permitted by Section 6.09; (b)
that any Subsidiary (so long as such Subsidiary is not the Borrower) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, provided that an Event of Default
does not result from such liquidation or dissolution; (c) any Person may merge
into the Borrower or (in any such transaction not involving the Borrower) any
Guarantor pursuant to a Permitted Acquisition in which the Borrower or such
Guarantor is the surviving corporation and (d) asset sales permitted hereunder.
SECTION 6.03.    [Reserved].
SECTION 6.04.    [Reserved].
SECTION 6.05.    Liquidity. Permit the aggregate amount of Liquidity to be less
than $2,000,000,000 at any time following the Closing Date.
SECTION 6.06.    Collateral Coverage Ratio.
(a)    Permit at any time the ratio (the “Collateral Coverage Ratio”) of (i) the
Appraised Value of the Eligible Collateral to (ii) the sum, without duplication,
of (A) the Total Revolving Extensions of Credit then outstanding (other than LC
Exposure that has been Cash Collateralized in accordance with Section 2.02(j)),
plus (B) the aggregate principal amount of all Term Loans outstanding, plus (C)
the aggregate outstanding principal amount of the Pari Passu Senior Secured
Debt, plus (D) the aggregate amount of all Designated Hedging Obligations and
Designated Banking Product Obligations that constitute “Obligations” then
outstanding (such sum, the “Total Obligations”) to be less than 1.60 to 1.00,
provided, that if, (x) upon (1) delivery of an Appraisal Report or a Field Audit
(as applicable) pursuant to Section 5.09 or otherwise pursuant to this
Agreement, or (2) the establishment of reserves pursuant to clause (B) of the
definition of “Appraised Value” contained herein and (y) solely with respect to
determining compliance with this Section as a result thereof, it is determined
that the Borrower shall not be in compliance with this Section 6.06(a), the
Borrower shall, within forty-five (45) days of the date of such Appraisal
Report, Field Audit or establishment of reserves (as applicable), (I) designate
Additional Collateral as additional Eligible Collateral in accordance with
clause (c) of the definition of Eligible Collateral in Section 1.01 and comply
with Section 5.14 in accordance therewith or (II) prepay the Loans in accordance
with Section 2.12(b) in an amount sufficient to enable the Borrower to comply
with this Section 6.06; provided further that the preceding proviso shall be
disregarded for purposes of Section 4.02(c).
(b)    Notwithstanding anything to the contrary contained herein, if the
Borrower shall fail at any time to be in compliance with this Section 6.06
solely as a result of an Event of Loss (as defined in the Aircraft Mortgage) or
other Recovery Event, in each case, covered by insurance (pursuant to which the
Administrative Agent is named as loss payee and with respect to which payments
are to be delivered directly to the Administrative Agent) for which the insurer
thereof has been notified of the relevant claim and has not challenged such
coverage, any calculation made pursuant to this Section 6.06 shall deem the
Borrower to have received Net Cash Proceeds (and to have taken all steps
necessary to designate, and to have designated, such Net Cash Proceeds as Cure
Collateral) in an amount equal to the expected coverage amount (as determined by
the Borrower in good faith and updated from time to time to reflect any
agreements reached with the applicable insurer and net of any amounts required
to be paid out of such proceeds and secured by a Lien) until the earliest of (i)
the date any such Net Cash Proceeds are



95

--------------------------------------------------------------------------------


actually received by the Administrative Agent, (ii) the date that is 270 days
after such Event of Loss or Recovery Event and (iii) the date on which any such
insurer denies such claim; provided that, prior to giving effect to this clause
(b), the Appraised Value of the Eligible Collateral shall be no less than 150%
of the Total Obligations. It is understood and agreed that if the Administrative
Agent should receive any Net Cash Proceeds directly from the insurer in respect
of an Event of Loss or a Recovery Event and at the time of such receipt, (A) no
Event of Default shall have occurred and be continuing and the Borrower is in
compliance with Section 6.06(a) (without giving effect to the receipt of such
Net Cash Proceeds), the Administrative Agent shall promptly cause such proceeds
to be paid to the Borrower or the applicable Guarantor and (B) an Event of
Default shall have occurred and be continuing or the Borrower fails to be in
compliance with this Section 6.06(a) (without giving effect to the receipt of
such Net Cash Proceeds), the Administrative Agent shall promptly cause such
proceeds to be deposited into the account of the Borrower or the applicable
Guarantor maintained for such purpose with the Administrative Agent that is
subject to an Account Control Agreement and such proceeds shall be applied or
released from such account in accordance with Section 2.12(a).
(c)    At the Borrower’s request, the Lien on any asset or type or category of
asset (including after-acquired assets of that type or category) will be
promptly released, provided, in each case, that the following conditions are
satisfied or waived: (A) no Default or Event of Default shall have occurred and
be continuing, (B) either (x) after giving effect to such release, the remaining
Eligible Collateral shall continue to satisfy this Section 6.06, (y) the
Borrower shall prepay the Loans in an amount required to comply with this
Section 6.06, or (z) the Borrower shall deliver to the Administrative Agent
Additional Collateral in an amount required to comply with this Section 6.06,
and (C) the Borrower shall deliver to the Administrative Agent an Officer’s
Certificate demonstrating compliance with this Section 6.06 following such
release. In connection herewith, the Administrative Agent agrees to promptly
provide any documents or releases reasonably requested by the Borrower to
evidence such release.
SECTION 6.07.    Restricted Payments and Investments. (i) Declare or pay,
directly or indirectly, or otherwise make any Restricted Payment or set apart
any sum for the aforesaid purposes or (ii) purchase or make any Investments,
except:
(a)    Permitted Acquisitions;
(b)    any Investment to the extent made in exchange for the issuance of Equity
Interests (other than Redeemable Stock) of the Borrower;
(c)    any Investment made (x) in any air carrier that is a member of the
SkyTeam Alliance or with which the Borrower or any Subsidiary has a code-sharing
arrangement or (y) in JFK IAT LLC;
(d)    dividends or other distributions or transfers to the Borrower or another
Guarantor;
(e)    dividends or other distributions by any Guarantor to any other holder of
its equity on a pro rata basis;
(f)    dividends in the form of capital stock or increases in the aggregate
liquidation value of any preferred stock;
(g)    repurchases of Equity Interests deemed to occur upon (i) the exercise of
stock options if the Equity Interests represent a portion of the exercise price
thereof or (ii) the withholding of a



96

--------------------------------------------------------------------------------


portion of Equity Interests issued to (A) employees under the Plan of
Reorganization and (B) employees and other participants under an equity
compensation program of the Borrower or its Subsidiaries, in each case to cover
withholding tax obligations of such persons in respect of such issuance;
(h)    dividends on or repurchases of Equity Interests or Investments made with
the proceeds from the issuance of additional Equity Interests or subordinated
Indebtedness permitted hereunder, provided that no Event of Default shall have
occurred and be continuing at the time of payment of such dividend;
(i)    Restricted Payments made pursuant to stock option plans, other benefit
plans or other arrangements for management or employees of the Borrower and its
Subsidiaries in a maximum aggregate amount not to exceed $25,000,000 in any
twelve-month period;
(j)    Restricted Payments to allow the cash payment in lieu of the issuance of
fractional shares upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of Equity Interests of any such Person;
(k)    ownership by the Borrower and the Guarantors of the capital stock of each
of the Subsidiaries subject in each case to Section 6.02;
(l)    Permitted Investments;
(m)    advances and loans among the Borrower and the Guarantors;
(n)    Investments in the Escrow Accounts or made with the funds in such Escrow
Accounts pursuant to arrangements governing such Escrow Accounts;
(o)    Investments in connection with (i) foreign exchange contracts, currency
swap agreements, currency future or option contracts and other similar
agreements designed to hedge against fluctuations in foreign interest rates and
currency values, (ii) interest rate swap, cap or collar agreements and interest
rate future or option contracts and other similar agreements designed to hedge
against fluctuations in interest rates, and (iii) fuel hedges and other
derivatives contracts, in each case to the extent that such agreement or
contract is entered into for bona fide hedging or risk management purposes and
(other than in the case of fuel hedges) in the ordinary course of business;
(p)    Investments received (x) in settlement of amounts due to any of the
Borrower and the Guarantors effected in the ordinary course of business
(including as a result of dispositions permitted by this Agreement) or (y) in
connection with the bankruptcy or the reorganization of any customers or
suppliers;
(q)    Investments in an amount not to exceed $150,000,000 in the aggregate at
any one time outstanding in connection with Investments in travel or airline
related businesses made in connection with marketing and promotion agreements,
alliance agreements, distribution agreements, agreements with respect to fuel
consortiums, agreements relating to flight training, agreements relating to
insurance arrangements, agreements relating to parts management systems and
other similar agreements;
(r)    (i) advances to officers, directors and employees of the Borrower and the
Guarantors in an amount not to exceed $10,000,000 in the aggregate at any time
outstanding for all such advances and (ii) advances to employees of the Borrower
and the Guarantors to finance the purchase by



97

--------------------------------------------------------------------------------


such employees of standardized work uniforms in an amount not to exceed
$20,000,000 in the aggregate at any time outstanding for all such advances;
(s)    Investments held or invested in by any of the Borrower and the Guarantors
in the form of foreign cash equivalents in the ordinary course of business;
(t)    advances to officers, directors and employees of the Borrower and the
Guarantors in connection with relocation expenses or signing bonuses for newly
hired officers, directors or employees of the Borrower and the Guarantors;
(u)    Investments in the form of lease, utility and other similar deposits or
any other deposits permitted hereunder in the ordinary course of business;
(v)    pledges and deposits by the Borrower and the Guarantors not otherwise
prohibited under Section 6.01;
(w)    (i) Guarantees in the ordinary course of business of obligations that do
not constitute Indebtedness of (A) the Borrower or any of its Subsidiaries or
(B) any regional air carrier that is a member of the Delta Connection program
owed to airport operators in connection with its activities under the Delta
Connection program and (ii) advances to airport operators of landing fees and
other customary airport charges on behalf of carriers for which the Borrower or
any of its Subsidiaries provides ground handling services;
(x)    loans or Investments by the Borrower or any Guarantor that could
otherwise be made as a distribution permitted under this Section 6.07; provided
that for purposes of this Section 6.07 such loan or Investment shall be treated
as a distribution hereunder;
(y)    Investments held by the Borrower or any Guarantor to the extent such
Investments reflect an increase in the value of Investments;
(z)    Investments in Subsidiaries which are not Guarantors in an aggregate
amount not to exceed $150,000,000 in the aggregate at any one time outstanding,
so long as such Investments shall not include the transfer of Collateral
(including, without limitation, Additional Collateral) to such Subsidiaries;
(aa)    Investments in Restricted Captive Insurance Company Subsidiaries, to the
extent reasonably necessary to support the working capital insurance obligations
of the Borrower and the Guarantors;
(bb)    any Investments acquired in connection with Permitted Acquisitions;
(cc)    capitalization or forgiveness of any Indebtedness owed to the Borrower
by any Guarantor or owed to any Guarantor by the Borrower or any other
Guarantor;
(dd)    cancellation, forgiveness, set-off, or acceptance of prepayments by the
Borrower or any Guarantor with respect to debt, other obligations and/or equity
securities in the ordinary course of business and to the extent not otherwise
prohibited by the terms of this Agreement;
(ee)    the Borrower and the Guarantors may hold Investments comprised of notes
payable, or stock or other securities issued by Account Debtors to the Borrower
or such Guarantor, as the



98

--------------------------------------------------------------------------------


case may be, pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;
(ff)     the Borrower may make any Investment in any Guarantor, any Guarantor
may make any Investment in the Borrower and any Guarantor may make any
Investment in any other Guarantor (including Investments made in any Domestic
Subsidiary if, promptly after such Investment, such Person becomes a Guarantor);
(gg)    the Borrower may make Investments in the form of advances under a
revolving loan facility in an aggregate principal amount not to exceed
$75,000,000 outstanding at any time, to the Borrower’s Plans or any similar
benefit plans of the Borrower or any Guarantor (together, the “Benefits Plans”)
for the payment of ordinary operating expenses of the Benefits Plans (including
the payment of benefits in accordance with the terms of the Benefits Plans and
periodic premiums under insurance or annuity contracts) or for the purposes
incidental to the ordinary operation of the Benefits Plans;
(hh)    Investments resulting from any sale or other Disposition of assets
otherwise permitted by Section 6.09;
(ii)     so long as (I) no Default or Event of Default has occurred and is
continuing and (ii) at the time of such Restricted Payment or Investment and
after giving pro forma effect thereto as if such Restricted Payment or
Investment had been made at the beginning of the applicable four-quarter period,
the Fixed Charge Coverage Ratio would be at least 1.10:1.00, Restricted Payments
and Investments made pursuant to this clause (ii) in an aggregate amount not to
exceed 50% of the Consolidated Net Income (less 100% of such Consolidated Net
Income which is a deficit) of the Borrower for the period (taken as one
accounting period) from the beginning of the fiscal quarter ending September 30,
2011 to the end of the Borrower’s most recently ended fiscal quarter for which
financial statements are available at the time of such Restricted Payment or
Investment;
(jj)    so long as no Default or Event of Default has occurred and is
continuing, Restricted Payments and Investments in an aggregate amount not to
exceed $500,000,000;
(kk)    other Investments in any Person, having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (kk) that are at the time outstanding, not to
exceed 30% of the total consolidated assets of the Borrower and its Subsidiaries
at the time of such Investment;
(ll)    any Restricted Payments made pursuant to any share repurchase program of
the Borrower authorized and announced by the board of directors of the Borrower
prior to the date hereof; and
(mm)    so long as no Default or Event of Default has occurred and is
continuing, any Restricted Payments or Investments made to purchase or redeem
Equity Interests of the Borrower.
For purposes of this Section 6.07, the amount of any investment or loan shall be
the initial amount of such investment less all returns of principal, capital,
dividends and other cash returns thereof (including from the sale thereof) and
less all liabilities expressly assumed by another person in connection with the
sale of such investment.



99

--------------------------------------------------------------------------------


SECTION 6.08.    Transactions with Affiliates. Sell or transfer any property or
assets to, or otherwise engage in any other material transactions with, any of
its Affiliates (other than the Borrower and its Subsidiaries), other than (a) on
overall terms and conditions not less favorable to the Borrower or such
Guarantor than could be obtained on an arm’s-length basis from unrelated third
parties; (b) fees and compensation paid to, and indemnities provided on behalf
of, officers, directors or employees of the Borrower or any Guarantor as
reasonably determined by the board of directors or senior management, as the
case may be, of the Borrower or any Guarantor; (c) any dividends, other
distributions or payments permitted by Section 6.07; (d) the existence of, and
the performance by a Guarantor or the Borrower of its obligations under the
terms of, any limited liability company, limited partnership or other
organization document or security holders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and set forth on Schedule 6.08, and similar agreements that
it may enter into thereafter; (e) the provision of any legal, accounting or
administrative services to the Borrower or any of its Subsidiaries in the
ordinary course of business in accordance with past practices; and (f)
transactions with Affiliates set forth on Schedule 6.08.
SECTION 6.09.    Disposition of Collateral. Except to the extent the Net Cash
Proceeds thereof do not exceed $15,000,000 during any period of 12 consecutive
months, sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of Grantor, but excluding any Permitted
Disposition), except that such sale or other Disposition shall be permitted
provided that upon consummation of any such sale or other Disposition (i) no
Event of Default shall have occurred and be continuing and (ii) the Borrower is
in compliance, after giving effect to the grace periods referred to in Section
6.06 and after giving effect to such sale or other Disposition (including any
deposit of any Net Cash Proceeds received upon consummation thereof in an
account subject to an Account Control Agreement and any concurrent pledge of
Additional Collateral), with Section 6.06 hereof; provided that nothing
contained in this Section 6.09 is intended to excuse performance by the Borrower
or any Guarantor of any requirement of any Collateral Document that would be
applicable to a Disposition permitted hereunder.
SECTION 6.10.    Nature of Business. Enter into any business that is materially
different from those conducted by the Borrower and the Guarantors on the Closing
Date, except for any business reasonably related or ancillary to the businesses
conducted by the Borrower and the Guarantors on the Closing Date.
SECTION 7.

EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
(a)    any representation or warranty made by the Borrower or any Guarantor in
this Agreement or in any other Loan Document shall prove to have been false or
misleading in any material respect when made and such representation, to the
extent capable of being corrected, is not corrected within ten (10) Business
Days after the earlier of (A) a Responsible Officer of the Borrower obtaining
knowledge of such default or (B) receipt by the Borrower of notice from the
Administrative Agent of such default; or
(b)    default shall be made in the payment of any (i) Fees or interest on the
Loans and such default shall continue unremedied for more than five (5) Business
Days, (ii) other amounts payable



100

--------------------------------------------------------------------------------


hereunder when due (other than amounts set forth in clauses (i) and (iii)
hereof), and such default shall continue unremedied for more than ten (10)
Business Days, or (iii) principal of the Loans or reimbursement obligations or
cash collateralization in respect of Letters of Credit, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise; or
(c)    default shall be made by the Borrower or any Guarantor in the due
observance or performance of any covenant, condition or agreement contained in
Section 6 hereof (subject to the Borrower’s right to cure non-compliance with
the covenant contained in Section 6.06 as described therein) or Section 5.16
hereof; or
(d)    default shall be made by the Borrower or any Guarantor in the due
observance or performance of any other covenant, condition or agreement to be
observed or performed pursuant to the terms of this Agreement or any of the
other Loan Documents and such default shall continue unremedied for more than
thirty (30) days from the earlier of (i) a Responsible Officer having knowledge
of such default and (ii) written notice to the Borrower from the Administrative
Agent of such default; or
(e)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that, the foregoing shall not apply to Indebtedness that becomes due as
a result of (i) the sale, transfer or other Disposition (including as a result
of a casualty or condemnation event) of any property or assets pursuant to the
terms of such Indebtedness to the extent that (A) such sale, transfer or other
Disposition does not give rise to a default thereunder and (B) the payment of
such Indebtedness is made in accordance with the terms of such Indebtedness with
the proceeds of such sale, transfer or other Disposition, (ii) in the case of
any ARB Indebtedness, a change in law causing a determination of
taxability-related call in respect of such ARB Indebtedness, (iii) in the case
of obligations in respect of a Hedging Agreement, any event or condition other
than (x) the termination of such Hedging Agreement by the counterparty or (y)
the termination of such Hedging Agreement by its terms arising out of or
relating to a breach or failure to comply by the Borrower or the applicable
Guarantor or (iv) a requirement to make any payment or payments in respect of
any such Material Indebtedness, solely to the extent necessary to remain in
compliance with a borrowing base or other asset-based coverage ratio, in the
case of each of clauses (ii) through (iv) above, unless any such Indebtedness or
any related interest, fees or premium shall not be paid when due (after giving
effect to any applicable grace periods or waivers or amendments); or
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor (other than any Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Guarantor
(other than any Immaterial Subsidiary) for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered; or
(g)    the Borrower or any Guarantor (other than any Immaterial Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or



101

--------------------------------------------------------------------------------


hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(f) of this Section 7.01, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Guarantor (other than any Immaterial Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or
(h)    the Borrower or any Guarantor (other than any Immaterial Subsidiary)
admits in writing its inability to pay its debts; or
(i)    a Change of Control shall occur; or
(j)    any material provision of any Loan Document shall, for any reason, cease
to be valid and binding on the Borrower or any of the Guarantors, or the
Borrower or any of the Guarantors shall so assert in any pleading filed in any
court, or any material portion of any Lien on the Collateral intended to be
created by the Loan Documents shall cease to be or shall not be a valid and
perfected Lien having the priorities contemplated hereby or thereby; or
(k)    any final judgment in excess of $150,000,000 (exclusive of any judgment
or order the amounts of which are fully covered by insurance less any applicable
deductible and as to which the insurer has been notified of such judgment and
has not denied coverage) shall be rendered against the Borrower or any of the
Guarantors and the enforcement thereof shall not have been stayed, vacated,
satisfied, discharged or bonded pending appeal within sixty (60) consecutive
days; or
(l)    any Termination Event that could reasonably be expected to result in a
Material Adverse Effect shall have occurred;
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times: (i)
terminate forthwith the Commitments; (ii) declare the Loans or any portion
thereof then outstanding to be forthwith due and payable, whereupon the
principal of the Loans and other Obligations (other than Designated Hedging
Obligations and Designated Banking Product Obligations) together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (iii) require the Borrower and the Guarantors promptly
upon written demand to deposit in the Letter of Credit Account Cash
Collateralization for the LC Exposure (and to the extent the Borrower and the
Guarantors shall fail to furnish such funds as demanded by the Administrative
Agent, the Administrative Agent shall be authorized to debit the accounts of the
Borrower and the Guarantors maintained with the Administrative Agent in such
amounts); (iv) set-off amounts in the Letter of Credit Account and apply such
amounts to the obligations of the Borrower and the Guarantors hereunder and in
the other Loan Documents; and (v) exercise any and all remedies under the Loan
Documents and under applicable law available to the Administrative Agent and the
Lenders. In case of any event with respect to the Borrower described in clause
(f) or (g) of this Section 7.01, the actions and events described in (i), (ii)
and (iii) above shall be required or taken automatically, without presentment,
demand, protest or other



102

--------------------------------------------------------------------------------


notice of any kind, all of which are hereby waived by the Borrower. Any payment
received as a result of the exercise of remedies hereunder shall be applied in
accordance with Section 2.17(b).
SECTION 8.

THE AGENTS
SECTION 8.01.    Administration by Agents. (a) Each of the Lenders and each
Issuing Lender hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
(b)    Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent, in its sole discretion:
(i)    in connection with (x) the sale or other disposition of any asset that is
part of the Collateral of the Borrower or any Guarantor, as the case may be, or
(y) any release of Lien provided for in Section 6.06(c), in each case, to the
extent permitted by the terms of this Agreement, to release a Lien granted to
the Administrative Agent, for the benefit of the Secured Parties, on such asset;
(ii)    to determine that the cost to the Borrower or any Guarantor, as the case
may be, is disproportionate to the benefit to be realized by the Secured Parties
by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such Guarantor, as the case may be, should
not be required to perfect such Lien in favor of the Administrative Agent, for
the benefit of the Secured Parties;
(iii)    to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;
(iv)    to execute any documents or instruments necessary to release any
Guarantor from the guarantees provided herein pursuant to Section 9.05;
(v)    to enter into intercreditor and/or subordination agreements in accordance
with Section 6.01 on terms reasonably acceptable to the Administrative Agent and
to perform its obligations thereunder and to take such action and to exercise
the powers, rights and remedies granted to it thereunder and with respect
thereto; and
(vi)    to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of the Borrower or any Guarantor to secure
the Obligations.
(c)    Each of the parties hereto agrees that at such time as the Obligations
(other than (x) contingent indemnification obligations not due and payable and
(y) obligations and liabilities under any Designated Banking Product Agreement
or Designated Hedging Agreement) shall have been paid in full, the Commitments
hereunder have been terminated and no Letters of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Lenders), each of the Liens granted to the Administrative



103

--------------------------------------------------------------------------------


Agent, for the benefit of the Secured Parties, hereunder and under the
Collateral Documents shall automatically be discharged and released without any
further action by any Person.
SECTION 8.02.    Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Administrative Agent hereunder.
SECTION 8.03.    Liability of Agents.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that each such agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) and (iii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the institution
serving as an Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Event of Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for, or have any duty to ascertain
or inquire into, (A) any statement, warranty or representation made in or in
connection with this Agreement, (B) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(E) the satisfaction of any condition set forth in Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, and (iv) the Administrative Agent will
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt, any
action that may be in violation of the automatic stay under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect.
(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower),



104

--------------------------------------------------------------------------------


independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
(c)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
SECTION 8.04.    Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount
equal to such Lender’s Aggregate Exposure Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Borrower or the Guarantors
(except such as shall result from its gross negligence or willful misconduct).
SECTION 8.05.    Successor Agents. Subject to the appointment and acceptance of
a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lenders and the
Borrower. Upon any such resignation by the Administrative Agent, the Required
Lenders shall have the right, with the consent (provided no Event of Default has
occurred or is continuing) of the Borrower (such consent not to be unreasonably
withheld or delayed), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, in consultation
with the Borrower, on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent which shall be a bank institution with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent.
SECTION 8.06.    Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to



105

--------------------------------------------------------------------------------


enter into this Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
SECTION 8.07.    Advances and Payments.
(a)    On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Loan to be made by it in accordance with its Revolving Commitment
or Term Loan Commitment, as applicable, hereunder. Should the Administrative
Agent do so, each of the Lenders agrees forthwith to reimburse the
Administrative Agent in immediately available funds for the amount so advanced
on its behalf by the Administrative Agent, together with interest at the Federal
Funds Effective Rate if not so reimbursed on the date due from and including
such date but not including the date of reimbursement.
(b)    Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.18, 2.19, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
SECTION 8.08.    Sharing of Setoffs. Each Lender agrees that, except to the
extent this Agreement expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if it shall,
through the exercise either by it or any of its banking Affiliates of a right of
banker’s lien, setoff or counterclaim against the Borrower or a Guarantor,
including, but not limited to, a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender (or any of its banking Affiliates)
under any applicable bankruptcy, insolvency or other similar law, or otherwise,
obtain payment in respect of its Loans or LC Exposure as a result of which the
unpaid portion of its Loans or LC Exposure is proportionately less than the
unpaid portion of the Loans or LC Exposure of any other Lender (a) it shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
such other Lender a participation in the Loans or LC Exposure of such other
Lender, so that the aggregate unpaid principal amount of each Lender’s Loans and
LC Exposure and its participation in Loans and LC Exposure of the other Lenders
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding and LC Exposure as the principal amount of its Loans and
LC Exposure prior to the obtaining of such payment was to the principal amount
of all Loans outstanding and LC Exposure prior to the obtaining of such payment
and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that the Lenders share such payment pro-rata, provided that
if any such non-pro-rata payment is thereafter recovered or otherwise set aside,
such purchase of participations shall be rescinded (without interest). The
Borrower expressly consents to the foregoing arrangements and agrees, to the
fullest extent permitted by law, that any Lender holding (or deemed to be
holding) a participation in a Loan or LC Exposure acquired pursuant to this
Section or any of its banking Affiliates may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender as fully as if such Lender was the original
obligee thereon, in the amount of such participation.



106

--------------------------------------------------------------------------------


SECTION 8.09.    Other Agents. No Agent (other than the Administrative Agent)
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, no such Agent shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any such Agent in deciding to enter into this
Agreement or in taking or not taking action hereunder.
SECTION 8.10.    Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.
SECTION 8.11.    Appointment by Secured Parties. Each Secured Party that is not
a party to this Agreement shall be deemed to have appointed the Administrative
Agent as its agent under the Loan Documents in accordance with the terms of this
Section 8 and to have acknowledged that the provisions of this Section 8 apply
to such Secured Party mutatis mutandis as though it were a party hereto (and any
acceptance by such Secured Party of the benefits of this Agreement or any other
Loan Document shall be deemed an acknowledgment of the foregoing).
SECTION 9.

GUARANTY
SECTION 9.01.    Guaranty.
(a)    Each of the Guarantors unconditionally and irrevocably guarantees the due
and punctual payment by the Borrower of the Obligations (other than, with
respect to any Guarantor, any Excluded Hedging Obligation of such Guarantor, and
including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding) (collectively, the “Guaranteed
Obligations” and the obligations of each Guarantor in respect thereof, its
“Guaranty Obligations”). Each of the Guarantors further agrees that, to the
extent permitted by applicable law, the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and it will
remain bound upon this guaranty notwithstanding any extension or renewal of any
of the Obligations. The Obligations of the Guarantors shall be joint and
several. Each of the Guarantors further agrees that its guaranty hereunder is a
primary obligation of such Guarantor and not merely a contract of surety.
(b)    To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender or any other Secured Party to assert any claim or demand or to enforce
any right or remedy against the Borrower or any other Guarantor under the
provisions of this Agreement or any other Loan Document, Designated Bank Product
Agreement, Designated Hedging Agreement or otherwise; (ii) any extension or



107

--------------------------------------------------------------------------------


renewal of any provision hereof or thereof; (iii) any rescission, waiver,
compromise, acceleration, amendment or modification of any of the terms or
provisions of any of the Loan Documents, Designated Bank Product Agreements or
Designated Hedging Agreements; (iv) the release, exchange, waiver or foreclosure
of any security held by the Administrative Agent for the Obligations or any of
them; (v) the failure of the Administrative Agent or a Lender or any other
Secured Party to exercise any right or remedy against any other Guarantor; or
(vi) the release or substitution of any Collateral or any other Guarantor.
(c)    To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender or any other Secured Party to any security
held for payment of the Obligations or to any balance of any deposit, account or
credit on the books of the Administrative Agent or a Lender or any other Secured
Party in favor of the Borrower or any other Guarantor, or to any other Person.
(d)    To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.
(e)    To the extent permitted by applicable law, each Guarantor’s guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this guaranty (other than payment in full in
cash of the Obligations in accordance with the terms of this Agreement (other
than those that constitute unasserted contingent indemnification obligations)).
None of the Administrative Agent nor any of the Lenders or any other Secured
Party makes any representation or warranty in respect to any such circumstances
or shall have any duty or responsibility whatsoever to any Guarantor in respect
of the management and maintenance of the Obligations.
Upon the occurrence of the Obligations becoming due and payable (by acceleration
or otherwise), the Lenders and the other Secured Parties shall be entitled to
immediate payment of such Obligations by the Guarantors upon written demand by
the Administrative Agent.
SECTION 9.02.    No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations. To the extent permitted by
applicable law, without limiting the generality of the foregoing, the
obligations of the Guarantors hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or a Lender or any
other Secured Party to assert any claim or demand or to enforce any remedy under
this Agreement or any other agreement, by any waiver or modification of any
provision hereof or thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of the Guarantors or would otherwise
operate as a discharge of the Guarantors as a matter of law.



108

--------------------------------------------------------------------------------


SECTION 9.03.    Continuation and Reinstatement, etc. Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Lenders, any Lender or any other Secured Party upon the
bankruptcy or reorganization of the Borrower or a Guarantor, or otherwise.
SECTION 9.04.    Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender or any other Secured Party hereunder, all
rights of such Guarantor against the Borrower arising as a result thereof by way
of right of subrogation or otherwise, shall in all respects be subordinate and
junior in right of payment to the prior payment in full of all the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of an obligor whether or not post filing
interest is allowed in such proceeding). If any amount shall be paid to such
Guarantor for the account of the Borrower relating to the Obligations, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and the other Secured Parties and shall forthwith be paid to the
Administrative Agent and the Lenders and the other Secured Parties to be
credited and applied to the Obligations, whether matured or unmatured.
SECTION 9.05.    Discharge of Guaranty.
(a)    If all of the Equity Interests of any Guarantor hereunder shall be sold
or otherwise Disposed of (including by merger or consolidation) to a Person that
is not the Borrower or a Subsidiary thereof in a transaction permitted under
this Agreement, such guarantee of such Guarantor provided herein shall
automatically be discharged and released without any further action by any
Person effective as of the time of such sale or Disposition.
(b)    In addition, upon the request of the Borrower, the guarantee of any
Guarantor that is an Immaterial Subsidiary shall be promptly released; provided
that (i) no Event of Default shall have occurred and be continuing or shall
result therefrom and (ii) the Borrower shall have delivered a certificate of a
Responsible Officer certifying that such Subsidiary is an Immaterial Subsidiary;
provided further that a Subsidiary that is considered not to be an Immaterial
Subsidiary solely pursuant to clause (1) of the proviso of the definition
thereof shall, solely for purposes of this clause (b), be considered an
Immaterial Subsidiary so long as any applicable guarantee, pledge or other
obligation of such Subsidiary with respect to any Pari Passu Senior Secured Debt
or Junior Secured Debt shall be irrevocably released and discharged
substantially simultaneously with the release of such guarantee hereunder.
(c)    At such time as the Obligations (other than any (x) contingent
indemnification obligations as to which no claim has been asserted and (y)
obligations and liabilities under any Designated Banking Product Agreement or
Designated Hedging Agreement) shall have been paid in full, the Commitments
hereunder have been terminated and no Letters of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Lenders), the guarantee provided herein and the Guarantors providing such
guarantee shall automatically be discharged and released without any further
action by any Person.
(d)    The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Borrower’s expense, such documents as the Borrower
or any such Guarantor may reasonably request to evidence the release of the
guarantee of such Guarantor provided herein.





109

--------------------------------------------------------------------------------


SECTION 10.

MISCELLANEOUS
SECTION 10.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
or under any other Loan Document shall be in writing (including by facsimile or
electronic mail (other than to the Borrower, unless agreed) pursuant to
procedures approved by the Administrative Agent), and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
(i)    if to the Borrower or any Guarantor, to it at Delta Air Lines, Inc., 1030
Delta Boulevard, Atlanta, GA 30354, Attention of: (x) Treasurer, Dept. 856,
Telecopier No.: (404) 715-4862, Telephone No.: (404) 715-5993 and (y) General
Counsel, Dept. 971, Telecopier No.: (404) 715-2233, Telephone No.: (404)
715-2191;
(ii)    if to JPMCB as Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 500 Stanton Christiana Road, 3/Ops2, Newark,
Delaware 19713, Attention of: Emily Cousineau (Telecopy No.: 302-634-4250), with
a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York
10179, Attention of: Matthew Massie (Telecopy No.: 212-270-5100);
(iii)    if to an Issuing Lender, to it at the address most recently specified
by it in notice delivered by it to the Administrative Agent and the Borrower,
with a copy to the Administrative Agent as provided in clause (ii) above; and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in Annex A hereto or, if subsequently delivered, an administrative
questionnaire in a form as the Administrative Agent may require.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 10.02.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Lender that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.02. Nothing in
this



110

--------------------------------------------------------------------------------


Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section 10.02) and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
(A)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of Term Loans if the assignee is a
Lender, an Affiliate of a Lender or an Approved Fund and no consent of the
Administrative Agent shall be required for an assignment of Term Loans to the
Borrower in accordance with Section 10.02(g);
(B)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment (i) if an Event of Default under Section 7.01(b), Section
7.01(f) or Section 7.01(g) has occurred and is continuing or (ii) if the
assignee is a Lender, an Affiliate of a Lender or an Approved Fund (except if a
Revolving Commitment or Revolving Loan is being assigned to a Term Lender, an
Affiliate of a Term Lender or an Approved Fund with respect to a Term Lender, in
each case to the extent such proposed assignee is not at the time a Revolving
Lender, an Affiliate of a Revolving Lender or an Approved Fund with respect to a
Revolving Lender); provided further, that the Borrower will be deemed to have
consented to any assignment of Term Loans unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received written notice thereof; and
(C)    each Issuing Lender; provided that no consent of any Issuing Lender shall
be required for an assignment of all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    any assignment of any portion of the Total Revolving Commitment,
Revolving Loans, LC Exposure and Term Loans shall be made to an Eligible
Assignee;
(B)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans, the amount of such Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (with
respect to Term Loans) or $5,000,000 (with respect to Revolving Commitments or
Revolving Loans), and after giving effect to such assignment, the portion of the
Loan or Commitment held by the assigning Lender of the same tranche as the
assigned portion of the Loan or Commitment shall not be less than $1,000,000
(with respect to Term Loans) or $5,000,000 (with respect to Revolving
Commitments or Revolving Loans), in each case unless the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(b), Section
7.01(f) or Section 7.01(g) has occurred and is continuing; provided further that
any such assignment shall be in increments of $500,000 in excess of the minimum
amount described above;



111

--------------------------------------------------------------------------------


(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent
(unless otherwise agreed);
(E)    the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require; and
(F)    notwithstanding anything to the contrary herein, any assignment of any
Term Loans to the Borrower shall be subject to the requirements of Section
10.02(g).
For the purposes of this Section 10.02(b), the term “Approved Fund” shall mean
any Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
The Administrative Agent shall not be responsible for monitoring the
Disqualified Institutions list and shall have no liability for non-compliance by
any Lender. The Disqualified Institutions list shall be made available to any
Lender upon request to the Administrative Agent.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 10.02, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Revolving Lender and/or a Term
Lender, as the case may be, under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.16 and 10.04). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.02 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(iv)    The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Guarantors, the Administrative Agent, the Issuing Lenders and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lenders and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.



112

--------------------------------------------------------------------------------


(v)    Notwithstanding anything to the contrary contained herein, no assignment
may be made hereunder to any Defaulting Lender or any of its subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).
(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent, the Issuing Lender and
each other Revolving Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Aggregate Exposure
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
(c)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.02(d) or (e), 2.04(a), 2.04(b), 8.04 or 10.04(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(d)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (other than a Disqualified Institution to the extent the
Disqualified Institutions list is made available to any Lender upon request to
the Administrative Agent) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.08(a) that affects such Participant. Subject to paragraph (d)(ii) of this
Section, the Borrower agrees that each Participant shall be



113

--------------------------------------------------------------------------------


entitled to the benefits of Sections 2.14 and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 8.08 as though it were a Lender, provided
such Participant agrees to be subject to the requirements of Section 8.08 as
though it were a Lender. Each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any Loan Document) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower, a Guarantor and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.16 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless such Participant agrees, for the benefit of the Borrower, to
comply with Sections 2.16(f), 2.16(g), 2.16(h) and 2.18 as though it were a
Lender.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant are advised of and agree to be bound by either the provisions of
Section 10.03 or other provisions at least as restrictive as Section 10.03.
(g)    Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to the
Borrower in accordance with Section 10.02(b); provided that
(i)    the assigning Lender and the Borrower purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
Assignment and Acceptance;
(ii)    such assignment shall be made pursuant to (x) a Dutch Auction open to
all Lenders of the applicable Class on a pro rata basis and/or (y) open market
purchases;



114

--------------------------------------------------------------------------------


(iii)    any Loans assigned to the Borrower shall be automatically and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;
(iv)    no such assignment may be funded with the proceeds of any Revolving
Loans;
(v)     no Event of Default has occurred or is continuing;
(vi)    any non-cash gain in respect of “cancellation of indebtedness” resulting
from the cancellation of any Term Loans purchased by the Borrower shall not
increase EBITDAR; and
(vii)    the assignment to the Borrower and cancellation of Term Loans in
connection with a Dutch Auction or open market purchases shall not constitute a
mandatory or voluntary payment for purposes of Section 2.12 or 2.13, and shall
not be subject to Section 8.08, but the aggregate outstanding principal amount
of the Term Loans shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased pursuant to this Section 10.02(g)
and each principal repayment installment with respect to the Term Loans shall be
reduced pro rata by the aggregate principal amount of Term Loans purchased.
SECTION 10.03.    Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loans,
and who are advised by such Lender of the confidential nature of such
information; provided that nothing herein shall prevent any Lender from
disclosing such information (a) to any of its Affiliates and their respective
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or to any
other Lender, (b) upon the order of any court or administrative agency, (c) upon
the request or demand of any regulatory agency or authority, (d) which has been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender which is not permitted by this Agreement, (e) in connection
with any litigation to which the Administrative Agent, any Lender, or their
respective Affiliates may be a party to the extent reasonably required, (f) to
the extent reasonably required in connection with the exercise of any remedy
hereunder, (g) to such Lender’s legal counsel and independent auditors and (h)
to any actual or proposed participant or assignee of all or part of its rights
hereunder or to any direct or indirect contractual counterparty (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrower and its obligations, in each case, (i) other than a Disqualified
Institution and (ii) subject to the proviso in Section 10.02(f) (with any
reference to any assignee or participant set forth in such proviso being deemed
to include a reference to such contractual counterparty for purposes of this
Section 10.03(h)). If any Lender is in any manner requested or required to
disclose any of the information delivered or made available to it by the
Borrower or any of the Guarantors under clauses (b) or (e) of this Section, such
Lender will, to the extent permitted by law, provide the Borrower with prompt
notice, to the extent reasonable, so that the Borrower may seek, at its sole
expense, a protective order or other appropriate remedy or may waive compliance
with this Section. In addition, any Lender may disclose information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry.
SECTION 10.04.    Expenses; Indemnity; Damage Waiver(a)    . (a) (i) The
Borrower shall pay or reimburse: (A) all reasonable fees and reasonable
out-of-pocket expenses of the Administrative Agent and the Arrangers (limited in
the case of legal fees and expenses, to the reasonable



115

--------------------------------------------------------------------------------


fees, disbursements and other charges of Simpson Thacher & Bartlett LLP
(“Simpson Thacher”), special counsel to the Administrative Agent, one local
counsel in each relevant jurisdiction, one special aviation counsel and one
special FAA counsel reasonably acceptable to the Borrower (it being understood
that such counsel shall not include the counsel previously identified by the
Borrower to the Administrative Agent)) associated with the syndication of the
credit facilities provided for herein, and the preparation, execution, delivery
and administration of the Loan Documents and (in the case of the Administrative
Agent) any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); and (B) all fees and out-of-pocket expenses of the Administrative
Agent and the Lenders (limited in the case of legal fees and expenses, to one
outside counsel to the Administrative Agent and the Lenders, taken as a whole,
one local counsel to the Administrative Agent and the Lenders, taken as a whole,
in each relevant jurisdiction, one special aviation counsel to the
Administrative Agent and the Lenders, taken as a whole and one special FAA
counsel to the Administrative Agent and the Lenders, taken as a whole (and, in
the case of an actual or perceived conflict of interest, an additional counsel
to all such similarly situated affected parties)) in connection with the
enforcement of the Loan Documents.
(ii)    The Borrower shall pay or reimburse (A) all reasonable fees and
reasonable expenses of the Administrative Agent and its internal and third-party
auditors, the Appraisers and consultants incurred in connection with the
Administrative Agent’s (a) periodic field examinations and appraisals and (b)
other monitoring of assets as allowed hereunder and (B) all reasonable fees and
reasonable expenses of the Issuing Lenders in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand or any
payment thereunder.
(iii)    All payments or reimbursements pursuant to the foregoing clauses (a)(i)
and (ii) shall be paid within thirty (30) days of written demand together with
back-up documentation supporting such reimbursement request.
(b)    The Borrower shall indemnify each Agent, the Issuing Lenders and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (limited
in the case of legal fees and expenses, to one outside counsel to all
Indemnitees, taken as a whole, one local counsel to the Indemnitees, taken as a
whole, in each relevant jurisdiction, one special aviation counsel to the
Indemnitees, taken as a whole and one special FAA counsel to the Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest, an additional counsel to all such similarly situated affected
Indemnitees)) incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) in connection with clauses (i)
and (ii) above, any presence or Release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related to or asserted against the Borrower or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether or not the same are brought by the Borrower, its
equity holders, affiliates or creditors or any other Person; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction



116

--------------------------------------------------------------------------------


by final and nonappealable judgment to (x) have resulted from the material
breach of the obligations of such Indemnitee under the Loan Documents or the bad
faith, gross negligence or willful misconduct of such Indemnitee or (y) arise
from disputes solely among the Indemnitees (other than any dispute involving
claims against any Person in its capacity as an Agent or similar role hereunder)
that do not involve an act or omission by the Borrower or any of its Affiliates.
For the avoidance of doubt, no Indemnitee shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final
non-appealable judgment of a court of competent jurisdiction to arise from the
gross negligence or willful misconduct of such Indemnitee. This Section 10.04(b)
shall not apply with respect to Taxes other than Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or an Issuing Lender under paragraph (a)
or (b) of this Section 10.04, each Lender severally agrees to pay to the
Administrative Agent or the applicable Issuing Lender, as the case may be, such
portion of the unpaid amount equal to such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
applicable Issuing Lender in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
SECTION 10.05.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 10.05. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.



117

--------------------------------------------------------------------------------


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 10.06.    No Waiver. No failure on the part of the Administrative Agent
or any of the Lenders to exercise, and no delay in exercising, any right, power
or remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
SECTION 10.07.    Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
SECTION 10.08.    Amendments, etc.
(a)    No modification, amendment or waiver of any provision of this Agreement
or any Collateral Document (other than the Account Control Agreements), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that no such modification or amendment shall without the prior written consent
of:
(i)    each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, any reimbursement
obligation in respect of any Letter of Credit, or the rate of interest payable
thereon (provided that only the consent of the Required Lenders shall be
necessary for a waiver of default interest referred to in Section 2.08), or
extend any date for the payment of principal, interest or Fees hereunder or
reduce any Fees payable hereunder or extend the final maturity of the Borrower’s
obligations hereunder or (C) amend, modify or waive any provision of Section
2.17(b) or (e);
(ii)    all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders, (B) amend
this Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders or (C) release all or substantially all of the Liens granted to the
Administrative Agent hereunder or under any other Loan Document (except to the
extent contemplated by Section 6.06(c) on the date hereof), or release all or
substantially all of the value of the Guarantors;
(iii)    the Required Revolving Lenders in addition to the Required Lenders to
change the definition of the term “Required Revolving Lenders” or the percentage
of Lenders which shall be required for Revolving Lenders to take any action
hereunder; and



118

--------------------------------------------------------------------------------


(iv)    the Required Term Lenders in addition to the Required Lenders, change
the definition of the term “Required Term Lenders” or the percentage of Lenders
which shall be required for Term Lenders to take any action hereunder;
provided further, that (x) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
one Class of Lenders (but not of any other Class of Lenders) may be effected by
an agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this section if such Class of Lenders were the
only Class of Lenders hereunder at the time (provided that no such waiver,
amendment or modification shall, without the consent of the Required Revolving
Lenders (1) increase the “effective yield” (taking into account interest rate
margin and benchmark floors, recurring fees and all upfront or similar fees or
original issue discount) applicable to the Term Loans, (2) shorten the Weighted
Average Life to Maturity with respect to the Term Loans or (3) result in an
earlier final maturity date with respect to the Term Loans) and (y) any
Collateral Document may be amended, supplemented or otherwise modified with the
consent of the applicable Grantor and the Administrative Agent (i) to add assets
(or categories of assets) to the Collateral covered by such Collateral Document,
as contemplated by clause (c) of the definition of Additional Collateral set
forth in Section 1.01 hereof or (ii) to remove any asset or type or category of
asset (including after-acquired assets of that type or category) from the
Collateral covered by such Collateral Document to the extent the release thereof
is permitted by Section 6.06(c).
(b)    No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent.
(c)    No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.
(d)    Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders or the consent of all Lenders directly and adversely affected thereby
(including as contemplated in Section 2.13(d)) and, in each case, such
modification or amendment is agreed to by the Required Lenders, then the
Borrower may replace any non-consenting Lender in accordance with Section 10.02;
provided that such amendment or modification can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this clause (i));
(ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that the Commitment and the outstanding Loans or other
extensions of credit held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders), (iii) notwithstanding anything to the contrary herein, any Extension
Amendment effected in accordance with Section 2.29 may be made without the
consent of the Required Lenders and (iv) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any provision of the Loan Documents, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment



119

--------------------------------------------------------------------------------


shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within five (5) Business Days after written notice thereof to the
Lenders.
(e)    In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents,
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrower (x) to permit the refinancing,
replacement or modification of all outstanding Term Loans of any tranche
(“Refinanced Term Loans”) with a replacement term loan tranche (“Replacement
Term Loans”) hereunder and (y) to include appropriately the Lenders holding such
credit facilities in any determination of Required Lenders or Required Term
Lenders, as applicable; provided that (i) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (ii) the Applicable Margins for such Replacement Term
Loans shall not be higher than the Applicable Margins for such Refinanced Term
Loans, (iii) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans) and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
Latest Maturity Date in effect immediately prior to such refinancing.
(f)    In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), with the written consent of the Administrative Agent (not to
be unreasonably withheld), the Borrower and the lenders providing the relevant
Refinancing Facility, this Agreement and, as appropriate, the other Loan
Documents, may be amended as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, (x) to permit the creation
hereunder of any such Refinancing Facility and the incurrence of the related
Refinancing Debt (any such amendment, a “Refinancing Amendment”) and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Revolving Lenders and/or
Required Term Lenders, as applicable. The effectiveness of (and, in the case of
any Refinancing Term Facility, the borrowing under) any Refinancing Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 (it being understood that all references to
the making or borrowing of Loans or the issuance of Letters of Credit or similar
language in such Section 4.02 shall be deemed to refer to the effective date of
such Refinancing Amendment) and such other conditions as the parties thereto
shall agree.
(g)    In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents,
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (a) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders, Required Revolving Lenders and/or Required Term Lenders, as applicable.



120

--------------------------------------------------------------------------------


SECTION 10.09.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.10.    Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
SECTION 10.11.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 10.04 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments, or the termination of this Agreement or any provision hereof.
SECTION 10.12.    Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic .pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 10.13.    USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower and each Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor, which
information includes the name and address of the Borrower and each Guarantor and
other information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.
SECTION 10.14.    Registrations with International Registry. Each of the parties
hereto (i) consents to the registrations with the International Registry of the
International Interest constituted by the Aircraft Mortgage, and (ii) covenants
and agrees that it will take all such action reasonably requested by Borrower or
Administrative Agent in order to make any registrations with the International
Registry, including without limitation establishing a valid and existing account
with the International Registry and


--------------------------------------------------------------------------------


appointing an Administrator and/or a Professional User reasonably acceptable to
the Administrative Agent to make registrations with respect to the Collateral
and providing consents to any registration as may be contemplated by the Loan
Documents.
SECTION 10.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.16.    No Fiduciary Duty. Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise related to the Transactions will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other hand. The parties hereto acknowledge and agree that (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other hand, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, affiliates,
creditors or any other Person. The Borrower acknowledges and agrees that the
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.
SECTION 10.17.    Designated Hedging Obligations. Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide, at the time any such payment is due, such funds or other
support as may be needed by each other Loan Party to honor all of its
obligations under the Guarantee made by it in Section 9 hereof in respect of
Designated Hedging Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.17 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.17, or otherwise under Section 9, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 10.17 shall remain in full force and effect until performance in
full of all Designated Hedging Obligations entered into before all other
Obligations are paid in full to



122

--------------------------------------------------------------------------------


the Lenders, the Agents and all other Secured Parties, and all of the Lenders’
Commitments are terminated. Each Qualified ECP Guarantor intends that this
Section 10.17 constitute, and this Section 10.17 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
SECTION 10.18.    Intercreditor Agreements. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any intercreditor agreement pursuant to and as permitted by the
terms of this Agreement (any such intercreditor agreement, an “Intercreditor
Agreement”) and such Intercreditor Agreement shall remain outstanding, the
rights granted to the Secured Parties hereunder and under the other Loan
Documents, the lien and security interest granted to the Administrative Agent
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the Administrative Agent hereunder or under any other Loan
Document shall be subject to the terms and conditions of such Intercreditor
Agreement. In the event of any conflict between the terms of this Agreement, any
other Loan Document and such Intercreditor Agreement, the terms of such
Intercreditor Agreement shall govern and control with respect to any right or
remedy, and no right, power or remedy granted to the Administrative Agent
hereunder or under any other Loan Document shall be exercised by the
Administrative Agent, and no direction shall be given by the Administrative
Agent, in contravention of such Intercreditor Agreement.



123

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
BORROWER:


DELTA AIR LINES, INC., a Delaware corporation




By:    /s/ Kenneth W. Morge II
Name: Kenneth W. Morge II
Title: Vice President & Treasurer




GUARANTORS:


DAL GLOBAL SERVICES, LLC, a Delaware limited liability company




By:    /s/ Kenneth W. Morge II
Name: Kenneth W. Morge II
Title: Assistant Treasurer




DELTA PRIVATE JETS, INC., a Kentucky corporation




By:    /s/ Kenneth W. Morge II
Name: Kenneth W. Morge II
Title: Vice President & Treasurer




EPSILON TRADING, LLC, a Delaware limited liability company




By:    /s/ Courtney K. Boyd
Name: Courtney K. Boyd
Title: Assistant Treasurer



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




MLT VACATIONS, LLC, a Minnesota limited liability company




By:    /s/ Kenneth W. Morge II
Name: Kenneth W. Morge II
Title: Vice President & Treasurer




NORTHWEST AIRLINES, LLC, a Delaware limited liability company




By:    /s/ Kenneth W. Morge II
Name: Kenneth W. Morge II
Title: Vice President & Treasurer




ENDEAVOR AIR, INC., a Georgia corporation




By:    /s/ Kenneth W. Morge II
Name: Kenneth W. Morge II
Title: Vice President - Finance




DELTA GIFT CARDS, INC., a Virginia corporation




By:    /s/ Kenneth W. Morge II
Name: Kenneth W. Morge II
Title: Vice President & Treasurer

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


MONROE ENERGY, LLC, a Delaware limited liability company




By:    /s/ Jeffrey K. Warmann
Name: Jeffrey K. Warmann
Title: Chief Executive Officer & President




MIPC, LLC, a Delaware limited liability company




By:    /s/ Jeffrey K. Warmann
Name: Jeffrey K. Warmann
Title: President













[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender




By:    /s/ Matthew H. Massie
Name: Matthew H. Massie
Title: Managing Director

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


BARCLAYS BANK, PLC, as a Lender




By:    /s/ Craig J. Malloy
Name: Craig J. Malloy
Title: Director




BANK OF AMERICA, N.A., as a Lender




By:    /s/ Christopher Wozniak
Name: Christopher Wozniak
Title: Vice President




BNP PARIBAS, as a Lender




By:    /s/ Robert Papas
Name: Robert Papas
Title: Director, Transportation Group
– Aviation Finance


BNP PARIBAS, as a Lender
 


By:    /s/ Eric Chilton
Name: Eric Chilton
Title: Managing Director




CITIBANK, N.A., as a Lender
 


By:    /s/ Matthew Burke
Name: Matthew Burke
Title: Managing Director & Vice President




COMPASS BANK, as a Lender
 


By:    /s/ Daniel Feldman
Name: Daniel Feldman
Title: Vice President


 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender




By:    /s/ Brian Bolotin
Name: Brian Bolotin
Title: Managing Director


By:    /s/ Thomas Jean
Name: Thomas Jean
Title: Director




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By:    /s/ Vipul Dhadda
Name: Vipul Dhadda
Title: Authorized Signatory


By:    /s/ D. Andrew Maletta
Name: D. Andrew Maletta
Title: Authorized Signatory




DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:    /s/ Michael Shannon
Name: Michael Shannon
Title: Vice President


By:    /s/ Michael Winters
Name: Michael Winters
Title: Vice President




FIFTH THIRD BANK, as a Lender




By:    /s/ Kenneth W. Deere
Name: Kenneth W. Deere
Title: Senior Vice President





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------










GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender




By:    /s/ Robert Ehudin
Name: Robert Ehudin
Title: Authorized Signatory




MORGAN STANLEY BANK, N.A., as a Lender




By:    /s/ Michael King
Name: Michael King
Title: Authorized Signatory




MORGAN STANLEY SENIOR FUNDING, INC., as a Lender




By:    /s/ Michael King
Name: Michael King
Title: Vice President




WELLS FARGO BANK, N.A., as a Lender




By:    /s/ Boaz Slomowitz
Name: Boaz Slomowitz
Title: Vice President




NATIXIS, NEW YORK BRANCH, as a Lender




By:    /s/ William Maier
Name: William Maier
Title: Senior Managing Director


By:    /s/ Ronald Lee
Name: Ronald Lee
Title: Vice President



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------














U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    /s/ Allison Burgun
Name: Allison Burgun
Title: Vice President




UBS AG, STAMFORD BRANCH, as a Lender




By:    /s/ Darlene Arias
Name: Darlene Arias
Title: Director


By:    /s/ Craig Pearson
Name: Craig Pearson
Title: Associate Director – Banking Product Services, US









[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT A





FORM OF COLLATERAL COVERAGE RATIO CALCULATION




Reference is made to the CREDIT AND GUARANTY AGREEMENT (the “Credit and Guaranty
Agreement”), dated as of August 24, 2015, among DELTA AIR LINES, INC., a
Delaware corporation (the “Borrower”), the direct and indirect domestic
subsidiaries of the Borrower from time to time party thereto, each of the
several banks and other financial institutions or entities from time to time
party thereto and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit and Guaranty
Agreement or the Collateral Documents, as applicable.


Pursuant to Section 5.01(r) of the Credit and Guaranty Agreement, the Borrower
hereby certifies that attached hereto as Annex I is an updated calculation of
the Collateral Coverage Ratio reflecting the most recent Appraisals (or, (x) in
the case of the Specified Investment Property, the most recent Officer’s
Certificate delivered pursuant to ýSection 5.01(m), and (y) in the case of
Eligible Accounts Receivable, the most recent Officer’s Certificate delivered
pursuant to ýSection 5.01(n)) delivered to the Administrative Agent in respect
of the Collateral pursuant to the terms of the Credit and Guaranty Agreement.






 
 
DELTA AIR LINES, INC., a Delaware corporation
 
 
 
 
By:
 
 
Name::
 
 
Time:
 

            





--------------------------------------------------------------------------------



ANNEX I



Calculation for Collateral Coverage Ratio ($ millions)
 
Eligible Collateral:
$
Eligible Accounts Receivable
 
Aircraft
 
Specified Investment Property
 
Spare Engines
 
Primary Routes
 
Primary FAA Slots
 
Cash (pledged to the Administrative Agent (and subject to an Account Control
Agreement))
____________
 
 
Total Collateral
$___________
 
 
Total Revolving Extensions of Credit
(other than cash collateralized LC Exposure)
$
Term Loans outstanding
 
Pari Passu Senior Secured Debt outstanding
 
Designated Hedging Obligations outstanding
 
Designated Banking Product Obligations outstanding
____________
Total Debt Outstanding
$___________
 
 
Collateral Coverage Ratio
[ ]x
Collateral Coverage Ratio Covenant
1.60x
Cushion
$
 
 








--------------------------------------------------------------------------------



EXHIBIT B





FORM OF
SECURITY AGREEMENT
[See attached.]





--------------------------------------------------------------------------------

EXHIBIT 10.1


Execution Version

SECURITY AGREEMENT


SECURITY AGREEMENT, dated as of August 24, 2015 (as this agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), by and among DELTA AIR LINES, INC., a Delaware
corporation (the “Borrower”), the direct and indirect domestic subsidiaries of
the Borrower signatory hereto (together with the Borrower, the “Grantors”), and
JPMORGAN CHASE BANK, N.A., acting as administrative agent (together with its
permitted successors in such capacity, the “Administrative Agent”) on behalf of
the Secured Parties (as defined in the Credit Agreement referred to below).
R E C I T A L S
WHEREAS, in connection with the execution and delivery of this Agreement, the
Grantors are entering into a Credit and Guaranty Agreement, dated as of the date
hereof (as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the other Grantors party thereto, the other Guarantors party
thereto, the Administrative Agent and the Lenders party thereto; and
WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the payment in full of all
the Borrower Obligations (as defined below); and
WHEREAS, it is a condition to the making of Loans and the issuance of Letters of
Credit (each as defined in the Credit Agreement) that the Grantors shall have
granted a security interest in and lien on the Collateral as security for the
Obligations; and
WHEREAS, the parties hereto desire to more fully set forth their respective
rights in connection with such security interest and lien;
NOW, THEREFORE, to secure the prompt and complete payment when due of the
Obligations for the benefit of the Administrative Agent on behalf of the Secured
Parties, for good and valuable consideration, the receipt of which is hereby
acknowledged, each of the Grantors and the Administrative Agent, on behalf of
the Secured Parties (and each of their respective successors or permitted
assigns), hereby agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:
“Account Debtor” shall mean any Person who is or may become obligated to any
Applicable Grantor under, with respect to, or on account of an Account.
“Accounts” shall mean all of any Applicable Grantor’s “accounts” as such term is
defined in Article 9 of the UCC.



--------------------------------------------------------------------------------



“Additional Grantor” shall have the meaning given to that term in Section 7.05
of this Agreement.
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as administrative
agent on behalf of the Secured Parties, together with its permitted successors
in such capacity.
“Applicable Grantor” shall mean each of the Borrower, DAL Global Services, LLC,
Epsilon Trading, LLC and each Additional Grantor that is designated an “Account
Grantor” on the Joinder pursuant to which it becomes a party hereto and each
Grantor that elects to be added as an “Account Grantor” pursuant to a
Supplement.
“Borrower” shall have the meaning given to that term in the first paragraph of
this Agreement.
“Borrower Obligations” shall mean the “Obligations” as such term is defined in
the Credit Agreement.
“Cargo Receivables Accounts” shall mean any right to payment from any Person
arising from the shipment of freight or cargo.
“Collateral” shall mean, subject to Section 2.03 of this Agreement, (a) all of
any Applicable Grantor’s right, title and interest in and to Accounts and (b)
all of any Grantor’s right, title and interest in and to all of the following:
(i) the deposit accounts from time to time reflected on Schedule I hereto (as
the same may be amended or supplemented from time to time in accordance with the
terms hereof and of the other Loan Documents) and cash and currency maintained
in any such deposit account, (ii) Supporting Obligations, solely to the extent
related to Accounts constituting Collateral of an Applicable Grantor at any
time, (iii) all books, records, ledger cards and other similar property at any
time evidencing or used in any material manner in connection with, the
Collateral, (iv) all causes of action and claims now or hereafter held by such
Grantor in respect of any of the items expressly described as “Collateral” under
this Agreement and (v) to the extent not otherwise included, all Proceeds of the
foregoing, in each case whether now owned or hereafter acquired and wherever the
same may be located; provided, however, that in no event shall “Collateral”
include any Excluded Property.
“Credit Agreement” shall have the meaning given to that term in the first
paragraph of the recitals to this Agreement.
“Deposit Account” shall mean a “deposit account” as such term is defined in
Article 9 of the UCC.
“Excluded Cargo Receivables Accounts” shall mean any Cargo Receivables Accounts,
solely to the extent such Accounts are either (i) subject to a Lien in favor of
any Person other than the Administrative Agent or any collateral agent or
similar agent in respect of any Pari Passu Senior Secured Debt or Junior Secured
Debt or (ii) subject to (and sold or to be sold pursuant to) any receivables
securitization program of the applicable Grantor.


“Excluded Passenger Receivables Accounts” shall mean any Passenger Receivables
Accounts, solely to the extent such Accounts are either (i) subject to a Lien in
favor of any Person other than the Administrative Agent or any collateral agent
or similar agent in respect of any Pari Passu Senior Secured Debt or Junior
Secured Debt or (ii) subject to (and sold or to be sold pursuant to) any
receivables securitization program of the applicable Grantor.
“Excluded Property” shall have the meaning set forth in Section 2.03.



2

--------------------------------------------------------------------------------



“Excluded Skymiles Receivables Accounts” shall mean any Skymiles Receivables
Accounts, solely to the extent such Accounts are either (i) subject to a Lien in
favor of any Person other than the Administrative Agent or any collateral agent
or similar agent in respect of any Pari Passu Senior Secured Debt or Junior
Secured Debt or (ii) subject to (and sold or to be sold pursuant to) any
receivables securitization program of the applicable Grantor.


“Grantors” shall have the meaning given to that term in the first paragraph of
this Agreement.
“Guarantor Obligations” shall mean, for each Guarantor, the “Guaranty
Obligations” (as such term is defined in the Credit Agreement) of such
Guarantor.
“Intellectual Property” shall mean all intellectual property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, patents, copyrights, licenses, trademarks, trade secrets,
correspondence, confidential or proprietary technical and business information,
know-how, show-how or other data or information, all Software and databases and
all embodiments or fixations thereof and related documentation, and all other
computer materials, created or owned by any Grantor, registrations and
franchises, and all additions and improvements.
“Joinder” shall have the meaning given to that term in Section 7.05 of this
Agreement.
“Lenders” shall have the meaning given to that term in the first paragraph of
the recitals to this Agreement.
“Obligations” shall mean (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each other Grantor, its Guarantor
Obligations.
“Obligations Payment Date” shall mean the date on which (a) the Obligations
(other than any (x) contingent indemnification obligations not due and payable
and (y) obligations and liabilities under any Designated Banking Product
Agreement or Designated Hedging Agreement) have been paid in full in cash (or
cash collateralized or defeased in accordance with the terms of the Loan
Documents), (b) all Commitments have been terminated, and (c) there are no
outstanding Letters of Credit issued and outstanding (other than such as have
been cash collateralized or defeased in accordance with the terms of the Loan
Documents).
“Passenger Receivables Accounts” shall mean any right to payment from any Person
arising from the transport of passengers.
“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit A hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Borrower
and each other Grantor party thereto (or, with respect to any other Grantor, by
a Responsible Officer of the Borrower on behalf of such Grantor).
“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC.
“Security Interest” shall have the meaning given to that term in Section 2.01.
“Skymiles Receivables Accounts” shall mean any right to payment arising pursuant
to any purchase agreement governing any purchase of SkyMiles by a participating
non-airline obligor.



3

--------------------------------------------------------------------------------



“Software” shall mean any computer program and any supporting information
provided in connection with any transaction relating to any such program.
“Supplement” shall mean a supplement to this Agreement substantially in the form
of Exhibit B hereto, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by a Responsible Officer of
the Borrower or any other Grantor, as applicable.
“Supporting Obligations” shall mean all “supporting obligations” as such term is
defined in Article 9 of the UCC.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time.
SECTION 1.02. Other Terms. Unless the context otherwise requires, terms used in
this Agreement (whether capitalized or not), other than those set forth in
Section 1.01 hereof or elsewhere in this Agreement, shall have the meanings
given to them in the UCC. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The terms
“knowledge” or “aware” or words of similar import shall mean, when used in
reference to any Grantor, the actual knowledge of any Responsible Officer
thereof. Capitalized terms not defined herein shall have the meanings given to
those terms in the Credit Agreement.
ARTICLE II

SECURITY INTERESTS
SECTION 2.01. Grants of Security Interests. As security for the payment or
performance, as the case may be, in full of its Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under its Collateral
(collectively, the “Security Interest”). Without limiting any of the foregoing,
the Administrative Agent is hereby authorized to file one or more financing
statements (including fixture filings) and continuation statements for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in the Collateral, without the signature of any Grantors, and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party.
SECTION 2.02. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.
SECTION 2.03. Excluded Property. The security interest granted under Section
2.01 shall not attach to (a) the Grantors' right, title or interest in or to any
property or rights in and to which the Administrative Agent has been granted a
perfected security interest pursuant to either (i) the Aircraft Mortgage or (ii)
the SGR Security Agreement, (b) any rights or property acquired under or in
connection with a lease, contract, healthcare insurance receivable, property
rights agreement or license, so long as the grant of a security interest in such
rights or property shall (i) constitute or result in the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) require the consent of a third party or constitute or result in
a breach or termination pursuant to the terms of, or a default under, any lease,
contract, healthcare insurance receivable, property rights agreement or license
(other than to the extent that any restriction on such assignment would be
rendered ineffective pursuant to



4

--------------------------------------------------------------------------------



Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law or
principles of equity), provided that the proceeds therefrom shall not be
excluded from the definition of Collateral to the extent that the assignment of
such proceeds is not prohibited, (c) [reserved], (d) Excluded Skymiles
Receivables Accounts, Excluded Cargo Receivables Accounts or Excluded Passenger
Receivables Accounts, (e) [reserved], (f) any assets or property (x) acquired in
connection with acquisitions permitted by the Credit Agreement that are subject
to Liens at the time of such acquisition or (y) subject to Liens existing on
such assets or properties of any Person that becomes a Grantor after the date
hereof prior to the time such Person becomes a Grantor (or to Liens that are
replacements, extensions, or renewals of such Liens on the same asset), in the
case of each of the foregoing sub-clauses (x) and (y), only for so long as such
assets or property remain subject to such Liens and (g) Escrow Accounts (all of
the foregoing, collectively, the “Excluded Property”).
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Grantors jointly and severally represent and warrant to the Administrative
Agent and the Secured Parties that:
SECTION 3.01. Organization. Except as otherwise changed in accordance with the
terms herein, each Grantor’s exact legal name is that which is indicated on the
signature pages hereof. Except as otherwise changed in accordance with the terms
herein, each Grantor is organized under the laws of the jurisdiction listed on
Schedule II hereto. Except as otherwise changed in accordance with the terms
herein, Schedule II hereto further accurately sets forth each Grantor’s
organizational identification number (or accurately states that it has none) and
federal taxpayer identification number.
SECTION 3.02. Title and Authority. Each Grantor has good title to the Collateral
with respect to which it has purported to grant the Security Interest hereunder
and has the requisite corporate or limited liability company power and authority
to grant to the Administrative Agent the Security Interest in such Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement.
SECTION 3.03. Filings. The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein as of the date
hereof is correct and complete in all material respects. Upon the filing of UCC
financing statements naming each Grantor as “debtor” and the Administrative
Agent as “secured party” and containing a description of the Collateral in its
jurisdiction of incorporation or organization as specified in the Perfection
Certificate and payment of the required fees, the Security Interest will
constitute a valid and perfected security interest (subject to Liens permitted
under the Loan Documents) in favor of the Administrative Agent (for the benefit
of the Secured Parties) in all of the Collateral to the extent a security
interest can be perfected by filing under the UCC as in effect in the applicable
jurisdiction from time to time, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is, or will be, necessary
in any such jurisdiction, except as provided under applicable law with respect
to the filing of continuation statements.
SECTION 3.04. Validity of Security Interest. The Security Interest granted by
each Grantor constitutes a legal, valid, binding and enforceable security
interest in all the Collateral of such Grantor securing the payment of its
Obligations (except as such enforceability may be limited by applicable



5

--------------------------------------------------------------------------------



bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditor rights generally or by general principles of equity, whether considered
in a proceeding in equity or at law).
SECTION 3.05. Absence of Other Liens. There are no Liens of any nature
whatsoever on the Collateral other than Permitted Collateral Liens. Except for
filings in respect of Liens which have been satisfied and filings in respect of
Liens that are permitted under Section 6.01 of the Credit Agreement or
dispositions permitted by Section 6.09 of the Credit Agreement, no Grantor has
filed or consented to the filing of (a) any financing statement or analogous
document under the UCC or any other applicable laws covering its Collateral or
(b) any assignment in which such Grantor assigns any of its Collateral or any
security agreement or similar instrument covering any of its Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect.
ARTICLE IV

COVENANTS
SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business.
(a)    Each Grantor shall provide prompt written notice (and in any event,
within the earlier of (x) 30 days of the relevant change and (y) 30 days prior
to the date on which the perfection of the liens granted hereunder would lapse
by reason of such change) to the Administrative Agent of any change (i) in its
name or type of organization or (ii) in its jurisdiction of organization. Upon
any change referred to in the preceding sentence, the Administrative Agent is
authorized to make all filings under the UCC or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have valid, legal and perfected security interests (subject to Liens
permitted by the Loan Documents) in all the Collateral.
(b)    Each Grantor agrees to maintain, at its own cost and expense, such
materially complete and accurate records with respect to the Collateral owned by
it as are consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged.
SECTION 4.02. Protection of Security. Each Grantor shall, at its own cost and
expense, take commercially reasonable actions necessary or appropriate to defend
title to its Collateral against all Persons and to defend the Security Interest
of the Administrative Agent in such Collateral against any Lien other than a
Permitted Collateral Lien and the priority thereof against any Lien other than a
Specified Permitted Collateral Lien or (other than with respect to the pari
passu nature thereof) a Lien securing any Pari Passu Senior Secured Debt.
SECTION 4.03. Maintenance of Collateral and Compliance with Laws.
(a)    [Reserved].
(b)    Each Grantor shall comply in all material respects with all federal,
state and local laws, rules, regulations and decrees applicable to its
Collateral (except where noncompliance, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect), provided
that a Grantor may contest the validity or applicability thereof in good faith
by proper proceedings so long as such contest will not have a Material Adverse
Effect.



6

--------------------------------------------------------------------------------



(c)    [Reserved].
(d)    Except as otherwise provided in this subsection (d), each Applicable
Grantor shall continue to collect in accordance with its customary practice, at
its own expense, all amounts due or to become due to such Grantor under its
Accounts and, prior to the request of the Administrative Agent upon the
occurrence and continuance of an Event of Default, such Grantor shall have the
right to adjust, settle or compromise the amount or payment of any Account, or
release wholly or partly any Account Debtor or obligor thereof, or allow any
credit or discount thereon, all in accordance with its customary practices. In
connection with such collections, the Grantors may, upon the occurrence and
during the continuation of an Event of Default, take (and at the direction of
the Administrative Agent shall take) such action as the Grantors or the
Administrative Agent may reasonably deem necessary or advisable to enforce
collection of the Accounts; provided, that upon written notice by the
Administrative Agent to any Applicable Grantor, following the occurrence and
during the continuation of an Event of Default, of its intention so to do, the
Administrative Agent shall have the right to notify the Account Debtors or
obligors under any Accounts included in the Collateral of the assignment of such
Accounts to the Administrative Agent and to direct such Account Debtors or
obligors to make payment of all amounts due or to become due to such Applicable
Grantor thereunder directly to the Administrative Agent and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such Accounts, and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done until such Event of Default is cured or waived. After receipt by such
Applicable Grantor of the notice referred to in the proviso to the preceding
sentence, and unless and until such notice is rescinded by the Administrative
Agent by written notice to such Applicable Grantor (provided, that the
Administrative Agent agrees to promptly rescind such notice upon the cure or
waiver of such Event of Default), (i) all amounts and proceeds (including
instruments) received by such Applicable Grantor in respect of such Accounts
shall be received in trust for the benefit of the Administrative Agent
hereunder, shall be segregated from other funds of such Applicable Grantor and
shall be promptly paid over to the Administrative Agent in the same form as so
received (with any necessary endorsement) to be held as cash collateral and
either (A) promptly released to such Applicable Grantors if such Event of
Default shall have been cured or waived or (B) if such Event of Default shall be
continuing, applied as provided in Section 6.02 hereof, and (ii) the Applicable
Grantors shall not adjust, settle or compromise the amount or payment of any
such Account, or release wholly or partly any account debtor or obligor thereof,
or allow any credit or discount thereon.
SECTION 4.04. Additional Deliveries and Further Assurances.
(a)    Prior to or contemporaneously with the execution of this Agreement, the
Grantors shall cause to be delivered to the Administrative Agent the Perfection
Certificate, duly completed and executed.
(b)    Each Grantor agrees, at its own expense, to the extent otherwise
contemplated by the provisions hereof, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Administrative Agent may from time to time reasonably
request to further assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby; provided that (x) in no event shall
any Grantor be required to take any action in any foreign jurisdiction to the
extent such action is not required in order to perfect such Security Interest
under U.S. law as a matter of U.S. law and (y) in no event shall any Grantor be
required pursuant to this Section 4.04(b) to enter into any Account Control
Agreement (except, for the avoidance of doubt, with respect to the deposit
accounts from time to time set forth on Schedule I hereto). Each Grantor agrees
that it will use reasonable efforts to take such action as shall be necessary in
order that all representations and



7

--------------------------------------------------------------------------------



warranties hereunder shall be true and correct in all material respects with
respect to such Collateral within 30 days after the date it has been notified by
the Administrative Agent of the specific identification of such Collateral.
(c)    The Borrower agrees that it will deliver to the Administrative Agent an
updated Perfection Certificate which shall be true and correct in all material
respects with respect to each Additional Grantor which becomes a party hereto
pursuant to Section 7.05 of this Agreement concurrently with the delivery of any
Joinder pursuant to Section 7.05 of this Agreement (it being understood that any
Perfection Certificate delivered pursuant to this clause (c) shall include only
the pertinent information for the Additional Grantor being joined as a party
hereto pursuant to such Joinder).
(d)    In the event that the Borrower or any other Grantor wishes to cause
additional properties or assets of a type otherwise subject to this Agreement to
become Collateral, it shall execute and deliver a Supplement with respect to
such properties or assets. Upon the execution and delivery of any such
Supplement and the taking of any other action required by Section 5.14(b) of the
Credit Agreement with respect thereto, the properties or assets subject thereto
shall constitute Collateral for all purposes under this Agreement.
SECTION 4.05. Verification. The Administrative Agent and such Persons as the
Administrative Agent may reasonably designate shall have the right, at the
Grantors’ own cost and expense, following the occurrence and during the
continuance of an Event of Default, to contact Account Debtors with respect to
any Accounts included in the Collateral for the purpose of verifying such
Accounts.
SECTION 4.06. Continuing Obligations of the Grantors. Each Grantor (rather than
the Administrative Agent) shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof.
SECTION 4.07. Use and Disposition of Collateral. None of the Grantors shall make
or permit to be made any assignment, pledge or hypothecation of the Collateral
or shall grant any other Lien in respect of the Collateral, except as expressly
permitted by the Loan Documents. None of the Grantors shall make or permit to be
made any transfer of the Collateral owned by it, except to the extent permitted
by the terms of the Credit Agreement.
ARTICLE V

POWER OF ATTORNEY
Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent and attorney-in-fact (which
appointment shall be irrevocable and coupled with an interest subject to the
terms of this Agreement), and in such capacity the Administrative Agent shall
have the right, with power of substitution for each Grantor and in each
Grantor’s name or otherwise, for the use and benefit of the Administrative Agent
and the other Secured Parties, upon the occurrence and during the continuance of
an Event of Default, to take any action and to execute any instrument the
Administrative Agent may reasonably deem advisable to accomplish the purposes of
this Agreement, including, without limitation, (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof; (b)
to demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the



8

--------------------------------------------------------------------------------



name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts included in the Collateral to
any Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction, or to
take any other action which the Administrative Agent may reasonably deem
necessary to collect or otherwise realize on all or any of the Collateral or to
enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors in respect of Accounts included in the Collateral to make
payment directly to the Administrative Agent; (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, subject to applicable law and (i) to do all other acts
and things reasonably necessary to carry out the purposes of this Agreement, as
fully and completely as though the Administrative Agent were the absolute owner
of the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
or any other Secured Party to make any commitment or to make any inquiry as to
the nature or sufficiency of any payment received by the Administrative Agent or
any other Secured Party, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the monies due
or to become due in respect thereof or any property covered thereby, and no
action taken or omitted to be taken by the Administrative Agent or any other
Secured Party with respect to the Collateral or any part thereof shall give rise
to any defense, counterclaim or offset in favor of any Grantor or to any claim
or action against the Administrative Agent or any other Secured Party except to
the extent arising from the bad faith, gross negligence or willful misconduct of
such Person. The provisions of this Article shall in no event relieve any
Grantor of any of its obligations hereunder or under any other Loan Document
with respect to the Collateral or any part thereof or impose any obligation on
the Administrative Agent or any Secured Party to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Administrative Agent or any other Secured Party of any other
or further right which they may have on the date of this Agreement or hereafter,
whether hereunder, under any other Loan Document, by law or otherwise.
ARTICLE VI

REMEDIES
SECTION 6.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to take any or all of the following actions at the same or different
times: (a) require each Grantor to, and each Grantor hereby agrees that it will
at its expense and upon written request of the Administrative Agent forthwith,
assemble all or part of its Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at a place to be designated by
the Administrative Agent which is reasonably convenient to both parties; (b)
without assuming any obligations or liability thereunder, enforce (it being
understood that the Administrative Agent shall have the exclusive right to so
enforce) all rights and remedies of the Grantors against any licensee or
sublicensee in, to and under any license agreements with respect to the
Collateral, and take or refrain from taking any action under any thereof, and
each of the Grantors hereby releases the Administrative Agent from, and agrees
to hold the Administrative Agent free and harmless from and against any claims
arising out of, any action taken or omitted to be taken with respect to any such
license agreement except claims involving gross negligence, willful misconduct
or bad faith of the Administrative Agent as determined by a court of competent
jurisdiction; and (c) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Collateral and,
without liability for trespass, to enter any premises owned by a Grantor or any
Subsidiary of any Grantor where



9

--------------------------------------------------------------------------------



the Collateral may be located for the purpose of taking possession of or
removing the Collateral and, generally, to exercise any and all rights afforded
to a secured party under the UCC or other applicable law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of its
Collateral, at public or private sale or at any broker’s board, on any
securities exchange or in the over-the-counter market, for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the fullest extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of any such sale shall be
required by law, at least ten (10) business days’ notice to the applicable
Grantor of the Administrative Agent’s intention to make any sale of Collateral
shall constitute reasonable notification. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Administrative Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may, in its sole and absolute discretion,
determine. The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Administrative
Agent may, without notice or publication (except that each Grantor shall receive
any notice required pursuant to the first sentence of this paragraph), adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Section, any Lender may bid for or purchase, free from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the fullest extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any Obligation then due and payable to
such Lender from any Grantor as a credit against the purchase price, and such
Lender may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to any Grantor therefor. For
purposes hereof a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Administrative Agent shall be
free to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement, all Events of Default shall have been remedied and the
Obligations Payment Date shall have occurred. As an alternative to exercising
the



10

--------------------------------------------------------------------------------



power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at law or in equity to foreclose on this Agreement and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.
SECTION 6.02. Application of Proceeds. Upon an Event of Default, each Grantor
further agrees that the Administrative Agent may apply any proceeds from the
disposition of any of its Collateral in accordance with Section 2.17(b) of the
Credit Agreement. Each Grantor shall remain liable for any deficiency if the
proceeds of any such disposition are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Secured Party to collect such deficiency.
SECTION 6.03. Grant of License to Use Intellectual Property. Solely to the
extent necessary to enable the Administrative Agent to exercise rights and
remedies with respect to the Collateral under this Article during the
continuation of an Event of Default (and to the extent the Administrative Agent
shall otherwise be lawfully entitled to exercise such rights and remedies), each
Grantor hereby grants to the Administrative Agent an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use any of the Intellectual Property now owned or hereafter
acquired by any Grantor, subject to applicable law, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof.
ARTICLE VII

MISCELLANEOUS
SECTION 7.01. Notices. If any notification of intended disposition of any of the
Collateral or of any other act by the Administrative Agent is required by law
and a specific time period is not stated therein or herein, such notification
given at least ten (10) days before such disposition or act shall be deemed
reasonably and properly given. Notices and other communications provided for
herein shall be in the manner and at the addresses set forth in, and otherwise
in accordance with, Section 10.01 of the Credit Agreement.
SECTION 7.02. Security Interests Absolute. All rights of the Administrative
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall, to the fullest extent permitted by applicable law, be absolute
and unconditional irrespective of (a) any lack of validity or enforceability of
any Loan Document, any agreement with respect to any of the Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Obligations, or any other amendment to or waiver of or any consent to any
departure from any Loan Document, or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other Collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement (other
than that the Obligations Payment Date shall have occurred).
SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Grantor herein and in any certificates or other
instruments prepared or delivered



11

--------------------------------------------------------------------------------



in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the Administrative Agent and shall continue in full force
and effect until this Agreement shall terminate.
SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Grantor and the Administrative Agent and
their respective successors and permitted assigns, and shall inure to the
benefit of such Grantor, the Administrative Agent and the other Secured Parties
and their respective successors and permitted assigns, except that, except as
otherwise permitted in the Credit Agreement, no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in its Collateral (and any such assignment or transfer shall be void). This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, restated, amended and restated, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
SECTION 7.05. Additional Grantors. Each Grantor acknowledges that, pursuant to
Section 5.14 of the Credit Agreement, the Borrower may elect to cause additional
Subsidiaries to become a party hereto as an additional Grantor (each such
Person, an “Additional Grantor”) by executing an Instrument of Assumption and
Joinder (a “Joinder”) substantially in the form of Exhibit E to the Credit
Agreement. Upon delivery of any such Joinder to the Administrative Agent, notice
of which is hereby waived by the Grantors, each such Additional Grantor shall be
deemed a Grantor hereunder and shall be as fully a party hereto as if such
Additional Grantor were an original signatory hereto. Each Grantor expressly
agrees that its obligations arising hereunder shall not be discharged,
diminished or otherwise affected (a) by the addition or release of any other
Grantor hereunder, (b) any failure by the Borrower or any other Grantor to cause
any Subsidiary of the Borrower to become an Additional Grantor or a Grantor
hereunder or (c) by reason of the Administrative Agent’s or any of the other
Secured Parties’ actions in effecting, or failure to effect, any such Joinder,
or in releasing any Grantor hereunder, in each case without the necessity of
giving notice to or obtaining the consent of any other Grantor. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
SECTION 7.06. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 7.07. Administrative Agent’s Fees and Expenses; Indemnification.
(a)    Without duplication of any fees or expenses provided for under the Credit
Agreement and the other Loan Documents, each Grantor jointly and severally
agrees to pay to the Administrative Agent within 30 days of written demand
(including back-up documentation supporting such reimbursement request) (i) the
amount of any and all reasonable out-of-pocket expenses, disbursements and other
reasonable charges of its counsel (which charges shall be limited to the
reasonable fees, disbursements and other charges of Simpson Thacher & Bartlett
LLP, special counsel to the Administrative Agent, one local counsel in each
relevant jurisdiction, one special aviation counsel and one special FAA counsel
reasonably acceptable to the Borrower (it being understood that such counsel
shall not include the counsel previously identified by the Borrower to the
Administrative Agent)) and of



12

--------------------------------------------------------------------------------



any auditors, consultants or appraisers, which the Administrative Agent may
incur in connection with (A) the administration of this Agreement or (B) the
custody or preservation of any of the Collateral and (ii) the amount of any and
all reasonable out-of-pocket expenses, disbursements and other reasonable
charges of one outside counsel, one local counsel in each relevant jurisdiction,
one special aviation counsel and one special FAA counsel and of any auditors,
consultants or appraisers, which the Administrative Agent may incur in
connection with (A) the sale of, collection from or other realization upon any
of the Collateral, (B) the exercise, enforcement or protection of any of the
rights of the Administrative Agent hereunder or (C) the failure of any Grantor
to perform or observe any of the provisions hereof.
(b)    Without duplication of any indemnification obligations provided for under
the Credit Agreement and the other Loan Documents, each Grantor jointly and
severally agrees to indemnify the Administrative Agent and the other Secured
Parties and their Indemnitees against, and hold each of them harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable fees and disbursements and other reasonable charges of counsel
(limited, in the case of legal fees and expenses, to one outside counsel to all
Indemnitees, taken as a whole, one local counsel to the Indemnitees, taken as a
whole, in each relevant jurisdiction, one special aviation counsel to the
Indemnitees, taken as a whole and one special FAA counsel to the Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest, an additional outside counsel to all such similarly situated affected
Indemnitees)), incurred by or asserted against any of them arising out of, in
any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any claim, litigation, investigation or
proceeding relating hereto or to the Collateral, whether or not the Secured
Parties or any of their Indemnitees is a party thereto; provided that such
indemnity shall not, as to the Administrative Agent, the other Secured Parties
or any such Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to (x) have resulted from the
material breach of the obligations of the Administrative Agent, such Secured
Party or such Indemnitee under this Agreement or any other Loan Document or the
bad faith, gross negligence or willful misconduct of the Administrative Agent,
such Secured Party or such Indemnitee, as applicable or (y) arise from disputes
solely among the Administrative Agent, the other Secured Parties and/or their
Indemnities (other than any dispute involving claims against any Person in its
capacity as an Agent, Arranger or similar role under the Credit Agreement) that
do not involve an act or omission by a Grantor or any of its Affiliates.
(c)    Except as otherwise provided in Section 7.15, any such amounts payable as
provided hereunder shall be additional Obligations secured hereby. The
provisions of this Section 7.07 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of any of the Loans, the expiration or termination of the Letters
of Credit and the Commitments, the termination of this Agreement or the
invalidity or unenforceability of any term or provision of this Agreement. All
amounts due under this Section 7.07 shall be payable within 30 days of written
demand (including back-up documentation supporting such reimbursement request)
to the Grantor given in accordance with Section 7.01 hereof.
SECTION 7.08. Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York without
reference to conflict of laws principles.
SECTION 7.09. Waivers; Amendment.
(a)    No failure or delay of the Administrative Agent in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or



13

--------------------------------------------------------------------------------



power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent
hereunder are cumulative and are not exclusive of any rights or remedies that it
would otherwise have. No waiver of any provisions of this Agreement or any other
Loan Documents or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No notice to or demand on any
Grantor in any case shall entitle such Grantor or any other Grantor to any other
or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing complying
(other than in the case of any Supplement or Joinder hereto) with Section 10.08
of the Credit Agreement.
SECTION 7.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.
SECTION 7.11. Independent Effectiveness; Severability. In the event any one or
more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).
SECTION 7.12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one instrument, and shall become effective
as provided in Section 7.04 hereof. Delivery of an executed signature page to
this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart hereof.
SECTION 7.13. Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 7.14. Jurisdiction; Consent to Service of Process. EACH PARTY HERETO
HEREBY IRREVOCABLY SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF THE STATE
COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND TO THE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON
THIS SECURITY AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY THE BORROWER,
ANY OTHER GRANTOR, ANY SECURED PARTY OR ANY OF THEIR



14

--------------------------------------------------------------------------------



SUCCESSORS OR PERMITTED ASSIGNS. EACH PARTY HERETO, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A
DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT
IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE‑NAMED COURTS, THAT
ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE
SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS SECURITY AGREEMENT OR THE
SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY HEREBY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES TO SECTION
7.01 HEREOF.
SECTION 7.15. Termination.
(a)    This Agreement and the Security Interest shall terminate when the
Obligations Payment Date shall have occurred. Upon termination of this Agreement
or the Security Interest in any Collateral, the Administrative Agent shall
promptly execute and deliver to the Grantors, at the Grantors’ expense, all
appropriate UCC termination statements and similar documents which the Grantors
shall reasonably request to evidence such termination. Any execution and
delivery of termination statements or documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Administrative Agent.
(b)    Upon (i) any sale or other transfer by any Grantor of any Collateral that
is permitted under the Credit Agreement to any person that is not a Grantor,
(ii) the permitted release of the security interest granted hereby in any
Collateral pursuant to Section 6.06(c) of the Credit Agreement (and in
accordance with the requirements set forth in such Section 6.06(c)) or (iii) the
effectiveness of any written consent by the Administrative Agent or the
requisite Lenders as provided under the Credit Agreement, to the release of the
security interest granted hereby in any or all of the Collateral, the security
in such Collateral (and (except in the case of clause (i) above to the extent
the Borrower is not in pro forma compliance with Section 6.06(a) of the Credit
Agreement after giving effect to such sale or transfer) the Proceeds thereof)
shall be automatically released.
(c)    In the event that the Security Interest granted hereunder in all of the
Collateral of any Grantor shall have been released as permitted by and in
accordance with the terms of this Agreement and the Credit Agreement, upon the
request of the Borrower, such Grantor shall be released as a Grantor hereunder.
(d)    In connection with any release of any Collateral of a Grantor or of any
Grantor pursuant to Section 7.15(b) or Section 7.15(c), respectively, the
Administrative Agent will execute and deliver to such Grantor, at such Grantor’s
sole expense, all documents that such Grantor shall reasonably request to
evidence such release. Any execution and delivery of termination statements or
documents pursuant to this Section 7.15(d) shall be without recourse to or
warranty by the Administrative Agent and the Administrative Agent shall have no
liability whatsoever to any Secured Party as a result of any release of
Collateral by it as permitted by this Section 7.15.
SECTION 7.16. Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement, if at any time the Administrative Agent shall enter
into any Intercreditor Agreement and such Intercreditor Agreement shall remain
outstanding, the rights granted to the Secured Parties hereunder, the lien and
security interest granted to the Administrative Agent pursuant to this Agreement
and the exercise of any right or remedy by the Administrative Agent hereunder
shall be subject to the



15

--------------------------------------------------------------------------------



terms and conditions of such Intercreditor Agreement. In the event of any
conflict between the terms of this Agreement and such Intercreditor Agreement,
the terms of such Intercreditor Agreement shall govern and control with respect
to any such right or remedy, and no such right, power or remedy granted to the
Administrative Agent hereunder shall be exercised by the Administrative Agent,
and no direction shall be given by the Administrative Agent, in contravention of
such Intercreditor Agreement.


[Remainder of page intentionally left blank]





16

--------------------------------------------------------------------------------



EXHIBIT B





IN WITNESS WHEREOF, each of the Grantors has caused this Agreement to be duly
executed by its officer thereunto duly authorized as of the date and year first
above written.




DELTA AIR LINES, INC.


By:                
   Name:
   Title:





EPSILON TRADING, LLC


By:                
   Name:
         Title:
 





DAL GLOBAL SERVICES, LLC


By:                
   Name:
         Title:
 








--------------------------------------------------------------------------------



EXHIBIT B



Accepted and Agreed to:




JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By:                
   Name:
         Title:
 
 












--------------------------------------------------------------------------------



EXHIBIT A TO
SECURITY AGREEMENT


DELTA AIR LINES, INC.


Perfection Certificate
August 24, 2015




Reference is made to that certain Credit and Guaranty Agreement, dated as of
August 24, 2015 (as such agreement may be amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”), among Delta Air Lines, Inc. (the “Borrower”), the direct
and indirect domestic subsidiaries of the Borrower signatory thereto (together
with the Borrower, the “Guarantors”), JPMorgan Chase Bank, N.A., as
administrative agent (together with its permitted successors in such capacity,
the “Administrative Agent”) for the several banks and other financial
institutions and entities party thereto (the “Lenders”), the Lenders and the
other agents and arrangers party thereto. Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Security Agreement,
dated as of August 24, 2015, among the Borrower, the Guarantors (as defined in
the Credit Agreement) from time to time party thereto (together with the
Borrower, collectively, the “Grantors”) and the Administrative Agent. I, solely
in my capacity as _________ of the Borrower, do hereby certify on behalf of the
Borrower and each of the Grantors that as of the date hereof:




1.
Names.



a)
The exact corporate name of each Grantor, as such name appears in its respective
certificate of incorporation or certificate of formation, as applicable, and the
jurisdiction in which it was organized, are as follows:









b)
Set forth below is each other corporate name each Grantor has had in the past
five years, together with the date of the relevant change:







c)
Except as set forth in Schedule 1 hereto, no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure include mergers, consolidations and acquisitions, as well
as any change in the form, nature or jurisdiction of corporate organization. If
any such change has occurred, include in Schedule 1 the information required by
Section 1 and 2 of this certificate for each acquiree or constituent party to a
merger or consolidation.





d)
The following is a list of all names (including trade names or similar
appellations) used by each Grantor or its divisions or other business units in
connection with the conduct of its business or the ownership of its properties
at any time during the past five years:








--------------------------------------------------------------------------------









e)
Set forth below is the Federal Taxpayer Identification Number and Organization
Identification Number of each Grantor:











f)
Each Grantor is a [limited liability company/corporation] as set forth below.









2.
Current Locations.



a)
The current mailing address of the chief executive office of each Grantor is
______________________.





3.
Deposit Accounts. Attached hereto as Schedule 2 is a true and correct list of
the Deposit Accounts constituting Collateral maintained by each Grantor,
including the name and address of the depositary institution, the type of
account, and the account number.



4.
Aircraft Mortgage Filings. Attached hereto as Schedule 3 is a schedule setting
forth, with respect to each item of Mortgaged Collateral (as defined in the
Credit Agreement), (a) the exact corporate name of the Person that owns such
property as such name appears in its certificate of incorporation or other
organization document, if applicable, and (b) if different from the name
identified pursuant to clause (a), the exact name of the current record owner of
such property reflected in the records of any filing office in which an Aircraft
Mortgage and Mortgage Supplement (each as defined in the Credit Agreement) with
respect to such property must be filed or recorded in order for the
Administrative Agent to obtain a perfected security interest therein.



5.
Slots, Gates and Routes. Schedules 3.10, 3.11 and 3.12 of the Credit Agreement
and Schedules I, II and III to the SGR Security Agreement, in each case
incorporated herein by reference, set forth all of each Grantor's Primary FAA
Slots other than the Specified Primary FAA Slots, Primary Foreign Slots and
Primary Routes.






Page 2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Perfection
Certificate as of the date first written above.






DELTA AIR LINES, INC.


By:                
   Name:
   Title:





EPSILON TRADING, LLC


By:                
   Name:
         Title:
 





DAL GLOBAL SERVICES, LLC


By:                
   Name:
         Title:
 












Signature Page to Perfection Certificate



--------------------------------------------------------------------------------



SCHEDULE 1





--------------------------------------------------------------------------------



SCHEDULE 2





--------------------------------------------------------------------------------



SCHEDULE 3





--------------------------------------------------------------------------------



EXHIBIT B TO
SECURITY AGREEMENT
FORM OF SUPPLEMENT TO
SECURITY AGREEMENT
This SUPPLEMENT TO SECURITY AGREEMENT (this “Supplement”) is executed as of
[______________________] by [____________________________________________] (the
“Existing Grantor”) with reference to (i) that certain Credit and Guaranty
Agreement dated as of August 24, 2015 (as the same may be amended, restated,
amended and restated, supplemented, extended or otherwise modified from time to
time, the “Credit Agreement”), among DELTA AIR LINES, INC. (the “Borrower”), the
direct and indirect domestic subsidiaries of the Borrower from time to time
party thereto, (each a “Guarantor” and collectively, the “Guarantors”), the
several banks and other financial institutions or entities from time to time
party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (the “Administrative Agent”) and (ii) that certain
Security Agreement dated as of August 24, 2015 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) among the Borrower, the direct and indirect
domestic subsidiaries of the Borrower signatory thereto (collectively with the
Borrower, the “Grantors”) and the Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings given to such terms in
the Security Agreement or the Credit Agreement, as applicable.
WHEREAS, Schedule I to the Security Agreement does not reflect certain
Additional Collateral which the Existing Grantor desires to add as Collateral
and in which the Existing Grantor desires to grant a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);
WHEREAS, the Existing Grantor wishes to be added as [an Account Grantor] and
grant a Lien in favor of the Administrative Agent (for the benefit of the
Secured Parties) in its [Accounts];
NOW THEREFORE,
[The Existing Grantor hereby expressly confirms that by its execution of this
Supplement, it [shall be deemed to be [an Account Grantor] and confirms that it
has assumed, and hereby agrees to perform and observe, each and every one of the
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities of [an Account Grantor] under and in
respect of the Security Agreement, and that by its execution of this Supplement
it hereby grants to the Administrative Agent (for the benefit of the Secured
Parties), as security for its Obligations (as defined in the Security
Agreement), a continuing security interest in its [Accounts] as Additional
Collateral. By virtue of the foregoing, the Existing Grantor hereby accepts and
assumes any liability of [an Account Grantor] related to each agreement or
obligation made by [an Account Grantor] in the Security Agreement and hereby
expressly affirms each of such covenants and obligations.]
[To secure the prompt and complete payment when due of its Obligations (as
defined in the Security Agreement), the Existing Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in and to all of the Existing Grantor’s right, title and interest in
and to the Additional Collateral reflected on Schedule A hereto (the “New
Scheduled Collateral” [and, together with the [Accounts] referred to in the
immediately preceding paragraph,] the “New Collateral”).]



--------------------------------------------------------------------------------



The Security Agreement is hereby supplemented, effective as of the date hereof,
by amending Schedule I thereof to incorporate the New Scheduled Collateral.
The Existing Grantor hereby represents and warrants that the New Collateral is
not subject to any Liens other than Permitted Collateral Liens, if any.
Except as expressly supplemented hereby, the Security Agreement shall continue
in full force and effect in accordance with the provisions thereof on the date
hereof. As used in the Security Agreement, the terms “Agreement”, “this
Agreement”, “this Security Agreement”, “herein”, “hereafter”, “hereto”, “hereof’
and words of similar import, shall, unless the context otherwise requires, mean
the Security Agreement as supplemented by this Supplement.
This Supplement shall be construed as supplemental to the Security Agreement and
shall form a part thereof, and the Security Agreement and all documents
contemplated thereby and any previously executed Supplements thereto, are each
hereby incorporated by reference herein and confirmed and ratified by each of
the Grantors.
The execution of this Supplement, and the addition or substitution of Collateral
as set forth herein are not intended by the parties to derogate from, or
extinguish, any of the rights or remedies of the Administrative Agent under (i)
the Security Agreement and/or any agreement, amendment or supplement thereto or
any other instrument executed by the Grantors or (ii) any financing statement,
continuation statement, deed or charge or other instrument executed by the
Grantors and heretofore filed in any state or county in the United States of
America or elsewhere.
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICT
OF LAWS PRINCIPLES.
This Supplement may be executed in any number of counterparts, each of which
when so executed and delivered shall constitute an original for all purposes,
but all such counterparts taken together shall constitute but one and the same
instrument. Any signature delivered by a party by facsimile or .pdf electronic
transmission shall be-deemed to be an original signature hereto.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Supplement to be executed
and delivered by its duly authorized officer as of the date first above written.
[NAME OF EXISTING GRANTOR]




By:        
Name:
Title:


Agreed to and Accepted By:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By    
Name:
Title:








--------------------------------------------------------------------------------



SCHEDULE A TO
EXHIBIT B
[Describe with specificity the Collateral (as defined in the Security Agreement)
being added as Additional Collateral.]



--------------------------------------------------------------------------------



SCHEDULE I TO
SECURITY AGREEMENT


Deposit Accounts


Cash and currency accounts of Delta Air Lines, Inc.


Entity Name
Bank Name
Account Number
Type of Account
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





SCHEDULE II TO
SECURITY AGREEMENT




Organization













--------------------------------------------------------------------------------



EXHIBIT C



FORM OF
SLOT, GATE AND ROUTE SECURITY AGREEMENT
[See attached.]





--------------------------------------------------------------------------------

EXHIBIT 10.1


Execution Version

SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT
from
DELTA AIR LINES, INC.
and
THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,
to
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


__________________________________
Dated as of August 24, 2015
__________________________________





--------------------------------------------------------------------------------



EXHIBIT C



Table of Contents


 
 
Page
Section 1.
Pledge
2
Section 2.
Security for Obligations
2
Section 3.
No Release
2
Section 4.
Representations, Warranties and Covenants
3
Section 5.
Supplements, Further Assurances
5
Section 6.
Provisions Concerning Pledged Collateral
6
Section 7.
Administrative Agent Appointed Attorney-in-Fact
7
Section 8.
Administrative Agent May Perform
7
Section 9.
The Administrative Agent
7
Section 10.
Events of Default, Remedies
8
Section 11.
Application of Proceeds
12
Section 12.
No Waiver; Discontinuance of Proceeding
12
Section 13.
Administrative Agent’s Fees and Expenses; Indemnification
12
Section 14.
Amendments, Etc.
13
Section 15.
Termination; Release
14
Section 16.
Definitions
14
Section 17.
Notices
17
Section 18.
Continuing Security Interest; Transfer of Obligations
18
Section 19.
Governing Law
18
Section 20.
Consent to Jurisdiction and Service of Process
18
Section 21.
Security Interest Absolute
19
Section 22.
Severability of Provisions
19
Section 23.
Headings
19
Section 24.
Execution in Counterparts
19
Section 25.
Successors and Assigns
19
Section 26.
Limitation by Law; Limited Obligations
19
Section 27.
Intercreditor Agreement
20
 
 
 
 
 
 
Schedule I – Primary Routes
 
Schedule II – Primary FAA Slots
 
Schedule III – Primary Foreign Slots
 
Schedule IV – Chief Executive Offices
 
 
 
EXHIBIT A – Sample Primary Route Slot Transfer Form
 






i

--------------------------------------------------------------------------------



SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT
SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT, dated as of August 24, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, this “Agreement”), between DELTA AIR LINES, INC., a Delaware
corporation (the “Borrower”), the direct and indirect domestic subsidiaries of
the Borrower from time to time party hereto (together with the Borrower each a
“Pledgor” and, collectively, the “Pledgors”), and JPMORGAN CHASE BANK, N.A.,
acting as administrative agent (together with its permitted successors in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below). Except as otherwise defined herein, terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.
W I T N E S S E T H:
WHEREAS, in connection with the execution and delivery of this Agreement, the
Borrower is entering into a Credit and Guaranty Agreement dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
direct and indirect Domestic Subsidiaries of the Borrower from time to time
party thereto, the Administrative Agent and the lenders from time to time party
thereto (the “Lenders”); and
WHEREAS, in order to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and the other Loan Documents and to induce the Lenders
to make the Loans and to issue (or participate in) Letters of Credit as provided
for in the Credit Agreement, and to secure the Pledgors’ obligations under the
Credit Agreement, Pledgors have agreed to grant a continuing lien on the
Collateral (as defined below) to secure the Obligations (as defined below);
WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the payment in full of all
the Borrower Obligations (as defined below); and
WHEREAS, it is a condition precedent to the making of Loans and the issuance of
Letters of Credit that each Pledgor shall have granted a security interest in,
pledge of and lien on the Collateral as security for its Obligations; and
WHEREAS, the Pledgors desire to execute this Agreement to satisfy the condition
described in the preceding paragraphs;
NOW, THEREFORE, in consideration of the benefits accruing to the Pledgors, the
receipt and sufficiency of which are hereby acknowledged; each Pledgor hereby
makes the following representations and warranties to the Administrative Agent
and hereby covenants and agrees with the Administrative Agent as follows:



--------------------------------------------------------------------------------



EXHIBIT C



Section 1.    PLEDGE. Each Pledgor hereby pledges to the Administrative Agent
and grants to the Administrative Agent for the benefit of the Secured Parties a
security interest in all of the following (collectively, but subject to the
proviso to this Section 1, the “Collateral”), to secure all of its Obligations:
(i)    all of the right, title and interest of such Pledgor in, to and under
each and every Primary Route, Primary FAA Slot, Primary Foreign Slot and Primary
Gate Interest, in each case, whether now existing or hereafter arising from time
to time (including any renewals of any existing Primary Routes listed on
Schedule I); and
(ii)    all Proceeds of any and all of the foregoing (including, without,
limitation, all Proceeds (of any kind) received or to be received by such
Pledgor upon the transfer or other such disposition of such Collateral
notwithstanding whether the pledge and grant of the security interest in such
Collateral is legally effective under applicable law);
provided, however, that notwithstanding any other provision of this Agreement or
the Credit Agreement, this Agreement shall not constitute a grant of a security
interest in (x) any Primary Gate Interests or Specified Primary FAA Slots (and
no such property shall be “Collateral” for purposes of this Agreement) to the
extent that such grant of a security interest is prohibited by any applicable
law or a Governmental Authority or Airport Authority, requires a consent not
obtained of any Governmental Authority or Airport Authority, or is prohibited
by, or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to the applicable
Pledgor’s interest in such Primary Gate Interests or Specified Primary FAA
Slots, except to the extent that such applicable law, requirement or prohibition
by any Governmental Authority or Airport Authority, or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law, including without
limitation, the UCC or (y) any Excluded Property.
Section 2.    SECURITY FOR OBLIGATIONS. The pledges and security interests
granted by each Pledgor in its Collateral hereunder secure such Pledgor’s
Obligations.
Section 3.    NO RELEASE. Nothing set forth in this Agreement shall relieve any
Pledgor from the performance of any term, covenant, condition or agreement on
such Pledgor’s part to be performed or observed under or in respect of any of
the Collateral or from any liability to any Person under or in respect of any of
the Collateral or impose any obligation on the Administrative Agent or any
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or impose any
liability on the Administrative Agent or any Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, or in respect of the Collateral or made in connection herewith or
therewith. This Section 3 shall survive the termination of this Agreement and
the discharge of the Pledgors’ other obligations hereunder and under the Loan
Documents.



2

--------------------------------------------------------------------------------



Section 4.    REPRESENTATIONS, WARRANTIES AND COVENANTS. Each Pledgor
represents, warrants and covenants as follows:
(a)    All filings, registrations and recordings necessary or reasonably
requested by the Administrative Agent to create, preserve, protect and perfect
the security interests granted by such Pledgor to the Administrative Agent for
the benefit of the Secured Parties hereby in respect of its Collateral have been
accomplished by such Pledgor to the extent that such security interests can be
perfected under the UCC and Title 49. The security interests granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement in and to its Collateral constitute and hereafter will constitute
perfected security interests therein superior and prior to the rights of all
other Persons therein (but subject, however, to (i) the authority of the DOT and
any Foreign Aviation Authority or any Airport Authority to amend or withdraw
Primary Routes and/or the authority of the FAA to withdraw Primary FAA Slots
pursuant to Title 49 and Title 14, the rights of other applicable Governmental
Authorities, Airport Authorities or Foreign Aviation Authorities with respect to
Primary Routes and Primary Foreign Slots, and the rights of the lessor,
sub-lessor or other Person providing any Pledgor (or to which the Pledgor
provides) the authority to occupy and/or use the Primary Gate Interests) and
(ii) other Specified Permitted Collateral Liens), to the extent such perfection
and priority can be obtained under the UCC or by filing a record of such
security interest with the FAA, and the Administrative Agent is entitled to all
the rights, priorities and benefits afforded to perfected security interests by
the UCC, as enacted in any relevant jurisdiction, and Title 49. Nothing herein
shall be construed to require the Pledgors to record any memoranda of lease or
similar instruments with respect to Primary Gate Interests.
(b)    Such Pledgor is, and as to Collateral acquired by it from time to time
after the date hereof such Pledgor will be, the holder of all of its Collateral
free from any Lien (other than Permitted Collateral Liens and subject to the
regulatory authority of the DOT and the FAA under Title 49 and the regulatory
authority of Foreign Aviation Authorities under applicable law). Subject to the
preceding sentence, each Pledgor shall defend the Collateral against any and all
claims and demands of all Persons at any time claiming any interest therein
adverse to the Administrative Agent or any Secured Party.
(c)    There is no financing statement (or, to any Pledgor’s knowledge, similar
statement or instrument of registration under the law of any jurisdiction
intended to provide notice of a Lien) on the date hereof covering or purporting
to cover any interest of any kind in any of its Collateral, except with respect
to Liens permitted by the Credit Agreement.
(d)    The chief executive office of each Pledgor is located at the address
listed opposite such Pledgor’s name on Schedule IV hereto, which schedule may be
updated from time to time. Such Pledgor shall provide prompt written notice (and
in any event, within the earlier of (x) 30 days of the relevant change and (y)
30 days prior to the date on which the perfection of the applicable liens
granted hereunder would lapse by reason of such change) to the Administrative
Agent of any change (i) in its name or type of organization, (ii) in its
jurisdiction of organization or (iii) in the location of its chief executive
office. Upon any change referred to in the preceding sentence, the
Administrative Agent is authorized to make all filings under the UCC or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have valid, legal and perfected security
interests (subject to Liens permitted by the Loan Documents) in all the
Collateral.
(e)    Set forth on Schedule II is a true, correct and complete list of each
Pledgor’s FAA Slots that are, as of the date hereof, included in the Collateral.
Except for matters that would not reasonably be expected to result in a Material
Adverse Effect or a Collateral Material Adverse Effect, each



3

--------------------------------------------------------------------------------



Pledgor represents and warrants that (A) it holds each of its Primary FAA Slots
pursuant to authority granted by the FAA, other applicable Governmental
Authority or Airport Authority, pursuant to Title 14 or Title 49, as the case
may be, or other applicable law and (B) there exists no violation of such terms,
conditions, limitations or law that gives the FAA, DOT, other applicable
Governmental Authority or Airport Authority the right to terminate, cancel,
suspend, withdraw or modify, in any materially adverse respect, the rights of
such Pledgor in any of its Primary FAA Slots.
(f)    Except for matters that would not reasonably be expected to result in a
Material Adverse Effect or a Collateral Material Adverse Effect, each Pledgor
represents and warrants that (A) it holds the requisite authority and holds each
of its Primary Foreign Slots pursuant to authority granted by the applicable
Foreign Aviation Authorities and (B) there exists no violation of such terms,
conditions, limitations or foreign law that gives any Foreign Aviation Authority
the right to terminate, cancel, suspend, withdraw or modify the rights of such
Pledgor in any of its Primary Foreign Slots.
(g)    Except for matters that would not reasonably be expected to result in a
Material Adverse Effect or a Collateral Material Adverse Effect, each Pledgor
represents and warrants that (A) it holds its Primary Gate Interests pursuant to
authority granted by the applicable Governmental Authority or Airport Authority,
and (B) no violation by such Pledgor of any terms, conditions, or limitations of
any rule or regulation of the applicable Governmental Authority or Airport
Authority regarding any such Primary Gate Interests or of any applicable
provision of law has occurred and is continuing that would give any Governmental
Authority or Airport Authority the right to terminate, cancel, suspend, withdraw
or modify in any materially adverse respect the rights of such Pledgor in any
such Primary Gate Interests.
(h)    Set forth on Schedule I is a true, correct and complete list of each
Pledgor’s Routes that are, as of the date hereof, included in the Collateral.
(i)    Such Pledgor further represents and warrants that, as of the date hereof,
none of the airports located in the United States of America at which such
Pledgor conducts scheduled operations for direct non-stop flights using any
Primary Route, other than DCA, LGA or JFK, is a slot-constrained airport. If any
of the airports located in the United States of America at which such Pledgor
conducts scheduled operations for direct non-stop flights to destinations using
any Primary Route, other than DCA, LGA or JFK, is or becomes a slot-constrained
airport after the Closing Date, such Pledgor shall promptly notify the
Administrative Agent thereof.
(j)    [Reserved].
(k)    Such Pledgor has full corporate power and authority and legal right to
pledge all of its Collateral pursuant to this Agreement.
(l)    No consent of any other party (including, without limitation,
stockholders or creditors of such Pledgor), and no consent, authorization,
approval, or other action by, and (except in connection with the perfection of
the Lien created hereby) no notice to or filing with, any Governmental Authority
or other Person is required either (x) for the pledge by such Pledgor of its
Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement or (y) for the exercise by the Administrative
Agent of the rights provided for in this Agreement or the remedies in respect of
the Collateral pursuant to this Agreement; provided, however, that (A) the
transfer of (other than the grant or pledge of a security interest in, but
including a transfer pursuant to an exercise of remedies) Primary Routes is
subject to approval by the DOT pursuant to Section 41105 of Title 49 and may be
subject to Presidential review pursuant to Section 41307 of Title 49, (B) the
pledge of, transfer of and exercise of remedies with respect to Primary Routes
may be subject to the approval of the applicable Foreign



4

--------------------------------------------------------------------------------



Aviation Authority, (C) any transfer of (other than the grant or pledge of a
security interest in, but including a transfer pursuant to an exercise of
remedies) Primary FAA Slots is subject to approval or confirmation by the FAA,
(D) the transfer of (other than the grant or pledge of a security interest in,
but including a transfer pursuant to an exercise of remedies) Primary Gate
Interests and Specified Primary FAA Slots may be subject to approval by
Governmental Authorities or Airport Authorities, aviation authorities, air
carriers or other lessors and (E) the transfer of, grant or pledge of a security
interest in, and the exercise of remedies with respect to, Primary Foreign Slots
may be subject to (x) the requirements and limitations of applicable foreign law
and (y) approval by the applicable Foreign Aviation Authority or Airport
Authorities.
(m)    [Reserved].
(n)    This Agreement is made with full recourse to such Pledgor and pursuant to
and upon all the warranties, representations, covenants and agreements on the
part of such Pledgor contained herein, in the other Loan Documents, and
otherwise in writing in connection herewith or therewith.
Section 5.    SUPPLEMENTS, FURTHER ASSURANCES.
(a)    At the reasonable request of the Administrative Agent, each Pledgor shall
promptly execute and deliver to the Administrative Agent, at any time and from
time to time, at the expense of such Pledgor, documentation in form and
substance reasonably satisfactory to the Administrative Agent, and take all
further action, that may be required or that the Administrative Agent reasonably
requests evidencing the security interests granted hereby and providing for the
perfection, preservation and protection of such security interests, and enabling
the Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to its Collateral, including, without limitation, any
actions reasonably requested by the Administrative Agent to register, record and
identify the Administrative Agent as a “Holder” of a Primary FAA Slot with the
FAA and to cause evidence of its title to be duly recorded, filed or filed for
recording, to the extent permitted or required under any applicable law, by such
Pledgor as owner, and any actions reasonably requested by the Administrative
Agent required to perfect, preserve and protect any such security interest under
other applicable laws; provided, that notwithstanding the foregoing, so long as
no Event of Default has occurred and is continuing, no Pledgor shall be required
to take any action with respect to any Primary Gate Interest that would result
in the termination of such Pledgor's interest in such Primary Gate Interest or
give rise to any indemnification obligation owing to, or any right to terminate
or commence the exercise of remedies by, any Governmental Authority or Airport
Authority with respect thereto.
(b)    In the event that the Borrower elects, pursuant to Section 5.14(b) of the
Credit Agreement, to cause any Guarantor to become a party hereto as an
additional Pledgor (an “Additional Pledgor”) the Borrower shall cause such
Guarantor to become a Pledgor under this Agreement pursuant to a joinder
agreement (including a supplement to Schedules I, II and/or III hereto, as
applicable) in form and substance reasonably satisfactory to the Administrative
Agent, and which joinder agreement shall provide for the pledge and grant to the
Administrative Agent of a security interest in and to any additional collateral
pledged pursuant to such joinder as set forth therein and otherwise subject to
the terms hereof. Upon delivery of any such joinder to the Administrative Agent,
notice of which is hereby waived by the Pledgors, (i) each such Additional
Pledgor shall be deemed a Pledgor hereunder and shall be as fully a party hereto
as if such Additional Pledgor were an original signatory hereto, (ii) each such
supplemental Schedule I, Schedule II or Schedule III shall supplement or replace
(as provided therein) the then-existing Schedules I, II or III, as the case may
be and (iii) the additional collateral set forth therein and any related Gate
Interests that would constitute Primary Gate Interests hereunder shall
thereafter constitute Collateral



5

--------------------------------------------------------------------------------



(subject to the limitation set forth in the last paragraph of Section 1 hereof)
for all purposes under this Agreement. Each Pledgor expressly agrees that its
obligations arising hereunder shall not be discharged, diminished or otherwise
affected (a) by the addition or release of any other Pledgor hereunder or (b) by
reason of the Administrative Agent’s or any of the Secured Parties’ actions in
effecting, or failure to effect, any such joinder, or in releasing any Pledgor
hereunder, in each case without the necessity of giving notice to or obtaining
the consent of any other Pledgor. This Agreement shall be fully effective as to
any Pledgor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Pledgor hereunder.
(c)    In the event that any Pledgor wishes to cause additional Routes, FAA
Slots, Foreign Slots or Gate Interests to become Collateral (by causing the same
to become Primary Routes, Primary FAA Slots, Primary Foreign Slots or Primary
Gate Interests, as applicable), the Borrower shall execute and deliver a revised
Schedule I, Schedule II or Schedule III, as applicable. Upon delivery thereof,
each such revised Schedule I, Schedule II or Schedule III shall supplement or
replace (as provided therein) the then-existing Schedules I, II or III as the
case may be, and the Routes, FAA Slots and/or Foreign Slots set forth therein
(and any associated Gate Interests that would otherwise constitute Primary Gate
Interests pursuant to the terms hereof) shall thereafter constitute Collateral
(subject to the limitation set forth in the last paragraph of Section 1 hereof)
for all purposes under this Agreement.
Section 6.    PROVISIONS CONCERNING PLEDGED COLLATERAL.
(a)    Financing Statements. Each Pledgor hereby authorizes the Administrative
Agent, at any time and from time to time, to file or record such financing
statements and amendments thereto (and any continuation statements in respect
thereof), in form and substance reasonably acceptable to the Administrative
Agent, as may from time to time be required or necessary to grant, continue and
maintain a valid, enforceable, first priority (subject to Specified Permitted
Collateral Liens) security interest in the Collateral of such Pledgor as
provided herein (to the extent such perfection and priority can be obtained by
filing a UCC financing statement or by filing a record of such security interest
with the FAA), and the other rights, as against third parties, provided hereby,
all in accordance with the UCC as enacted in any and all relevant jurisdictions
or any other relevant law. Each Pledgor shall pay any applicable filing fees and
other expenses related to the filing of such financing statements and amendments
thereto and expenses for other actions taken in accordance with this Agreement
(whether by the Administrative Agent or by such Pledgor upon the Administrative
Agent’s reasonable request) to perfect the security interest granted hereunder.
Each Pledgor hereby authorizes the Administrative Agent to file any financing or
continuation statement without the signature of such Pledgor when permitted by
law. No Pledgor shall be required to seek a memorandum of lease or leasehold
mortgage or similar instrument or filing with respect to Gate Interests.
(b)    Compliance with Laws and Regulations. Each Pledgor shall promptly comply
in all material respects with all laws, ordinances, orders, rules, regulations,
and requirements of all federal, state, municipal or other governmental or
quasi-governmental authorities or bodies including, without limitation, Foreign
Aviation Authorities, then having jurisdiction over the Collateral (or any part
thereof) and/or the use thereof by such Pledgor, of every nature and kind (the
“Requirements”) including any of the same which relate to or require changes or
requirements incident to or as the result of any use thereof or otherwise, and
each Pledgor shall so comply, whether or not such Requirements shall now exist
or shall hereafter be enacted or promulgated and whether or not the same may be
said to be within the present contemplation of the parties hereto.
Notwithstanding the foregoing, if any Pledgor in good faith contests a
Requirement, it shall not be obligated to comply with such Requirement to the
extent such non-



6

--------------------------------------------------------------------------------



compliance or deferral is consistent with law and would not reasonably be
expected to result in a Material Adverse Effect.
(c)    Notice of Violations of Laws and Regulations. Each Pledgor agrees to give
the Administrative Agent notice of any violations of any applicable laws,
foreign laws, treaties or agreements, rules or regulations (collectively, the
“Applicable Laws”) (whether presently in effect or hereinafter enacted, passed,
promulgated, made, issued or adopted by the DOT, FAA or any Governmental
Authority, Foreign Aviation Authority or Airport Authority) affecting the
Collateral or such Pledgor’s use thereof that would reasonably be expected to
have a Material Adverse Effect, a copy of which has been served upon or received
by such Pledgor, or otherwise brought to the attention of an SGR Responsible
Officer of such Pledgor, by sending within thirty (30) Business Days after such
service upon or receipt by, or after the same otherwise comes to the attention
of, an SGR Responsible Officer of such Pledgor, a copy of each and every one
thereof to the Administrative Agent.
(d)    Notice of Changes in Laws and Regulations. Each Pledgor agrees to notify
the Administrative Agent of any material changes in or new Applicable Laws that
would reasonably be expected to have a Collateral Material Adverse Effect, by
sending within forty-five (45) days after service upon, receipt by, or after the
same otherwise comes to the attention of an SGR Responsible Officer of such
Pledgor, a copy of each and every such change to the Administrative Agent.
(e)    [Reserved].
(f)    Updated Schedules in connection with Collateral Dispositions or Releases;
Etc. In connection with (x) the release of the Liens and security interests
granted hereunder on any Collateral pursuant to Section 6.06(c) of the Credit
Agreement (and in accordance with the requirements set forth in such Section
6.06(c)) and/or (y) any permanent disposition or transfer by the Pledgors of any
Primary Route, Primary FAA Slot or Primary Foreign Slot permitted pursuant to
the terms of the Credit Agreement, the Pledgors may from time to time deliver to
the Administrative Agent revised Schedules I, II or III to replace the
then-existing Schedules I, II or III, as the case may be.
Section 7.    ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT. Each Pledgor
hereby appoints the Administrative Agent as such Pledgor’s attorney-in-fact,
with full authority in the place and stead of such Pledgor and in the name of
such Pledgor or otherwise; from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument which the
Administrative Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, which appointment as attorney-in-fact is coupled
with an interest.
Section 8.    ADMINISTRATIVE AGENT MAY PERFORM. If any Pledgor fails to perform
any agreement contained herein after receipt of a written request to do so from
the Administrative Agent, the Administrative Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of the
Administrative Agent, including, without limitation, the fees and expenses of
its counsel, incurred in connection therewith, shall be payable by such Pledgor
and shall be considered Obligations.
Section 9.    THE ADMINISTRATIVE AGENT.
(a)    It is expressly understood and agreed by the parties hereto and each
Secured Party, by accepting the benefits of this Agreement, acknowledges and
agrees that the obligations of the Administrative Agent as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement. The



7

--------------------------------------------------------------------------------



Administrative Agent shall act hereunder on the terms and conditions set forth
herein and in the Credit Agreement.
(b)    The powers conferred on the Administrative Agent hereunder are solely to
protect its interest and the interests of the Secured Parties in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by the Administrative Agent hereunder or as otherwise
provided for under the Credit Agreement or the UCC, the Administrative Agent
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral, whether or not the Administrative Agent has or has been or are
deemed to have knowledge of such matters.
Section 10.    EVENTS OF DEFAULT, REMEDIES.
(a)    Remedies: Obtaining the Collateral Upon Event of Default. If any Event of
Default shall have occurred and be continuing, then and in every such case, the
Administrative Agent may, at any time or from time to time during such Event of
Default:
(i)    Declare the entire right, title and interest of the Pledgors in and to
each Primary Slot vested, subject to the requirements imposed by Title 49,
Title 14, other applicable law and regulations and the FAA and any other
applicable Governmental Authority or Airport Authority, in which event such
rights, title and interest shall immediately vest in the Administrative Agent,
in which case the Administrative Agent may or may cause the Pledgors to
effectuate the transfer of any or all of the Primary Slots and the Pledgors
agree to execute and deliver such transfer documents, deeds of conveyance,
assignments and other documents or instruments (including any notices or
applications to the DOT, FAA, any other Governmental Authority or Airport
Authority having jurisdiction over any such Slot or the use thereof) as shall be
required or requested by the Administrative Agent in order to effectuate the
transfer of such Primary Slots, together with copies of any certificates,
confirmations, notices or orders issued by the FAA, other applicable
Governmental Authority or Airport Authority representing same and any other
rights of the Pledgors with respect thereto, to any designee or designees
selected by the Administrative Agent if required by applicable law or
regulation; it being understood that, as of the date hereof, transfers of
Primary Slots within the United States must accommodate the FAA requirement that
such Primary Slots be used only by air carriers generally; it being further
understood that each Pledgor’s obligation to deliver such Collateral and such
documents and instruments with respect thereto is of the essence of this
Agreement and that, accordingly, upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by each Pledgor of said obligations; and
(ii)    In the Administrative Agent’s reasonable discretion, the Administrative
Agent may use the blank, undated, signed Slot transfer documents held in escrow
(in the form of Exhibit A hereto) from time to time as a means to effectuate a
transfer as contemplated herein; and
(iii)    Declare, to the extent permitted by foreign law or regulations, the
entire right, title and interest of each Pledgor in and to each Primary Foreign
Slot vested, subject to the requirements imposed by foreign law, regulations and
Foreign Aviation Authorities, in which event such rights, title and interest
shall immediately vest in the Administrative Agent, in which case the
Administrative Agent may or may cause such Pledgor to effectuate the transfer of
any or



8

--------------------------------------------------------------------------------



all of the Primary Foreign Slots as may be required under foreign law or
regulations and each Pledgor agrees to execute and deliver such transfer
documents, deeds of conveyance, assignments and other documents or instruments
(including any notices or applications to the Foreign Aviation Authorities,
Airport Authority or any other Governmental Authority having jurisdiction over
any such Primary Foreign Slot or the use thereof) and to take such other actions
and use its reasonable best efforts (including seeking the assistance of the
U.S. Government) as shall be reasonably required or requested by the
Administrative Agent in order to effectuate the transfer of such Primary Foreign
Slots; it being understood that, with respect to each Primary Foreign Slot, if
any of the foregoing is not permitted under applicable law, foreign law or
regulations, the Administrative Agent for the ratable benefit of the Secured
Parties shall nevertheless continue to have all of each Pledgor’s right, title
and interest in and to all of the proceeds (of any kind) received or to be
received by such Pledgor upon the transfer or other disposition of such
Collateral; it being further understood that where it is permitted under foreign
law or regulations, each Pledgor’s obligation to deliver such Collateral and
such documents and instruments with respect thereto is of the essence of this
Agreement and that, accordingly, upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by each Pledgor of said obligations; and
(iv)    Declare the entire right, title and interest of each Pledgor in and to
each Primary Route vested, subject to the requirements imposed by Title 49,
other applicable law, regulations, the DOT, and Foreign Aviation Authorities, in
which event such rights, title and interest shall immediately vest in the
Administrative Agent, and, whether or not such vesting is legally effective,
each Pledgor agrees to execute and deliver such deeds of conveyance, assignments
and other documents or instruments (including any notices or applications to the
DOT, FAA, applicable Foreign Aviation Authorities, any other Governmental
Authority or Airport Authority having jurisdiction over any such Primary Route
or the use thereof) and to take such other actions and use its reasonable best
efforts (including seeking the assistance of the U.S. Government) as shall be
reasonably required or requested by the Administrative Agent in order to legally
effectuate the transfer of such Primary Routes, together with copies of the
certificates or orders issued by the DOT and the Foreign Aviation Authorities
representing the same and any other rights of each Pledgor with respect thereto,
and to use its reasonable best efforts to transfer, assign or convey all of the
Primary Routes associated with, or related to, each Pledgor’s operation of the
applicable Primary Route, to any designee or designees selected by the
Administrative Agent and approved by the DOT and to the extent necessary, by any
Foreign Aviation Authorities, any other Governmental Authority or Airport
Authority, it being understood that, with respect to each Primary Route, if any
of the foregoing is not permitted under applicable law, the Administrative Agent
for the ratable benefit of the Secured Parties shall nevertheless continue to
have all of each Pledgor’s right, title and interest in and to all of the
proceeds (of any kind) received or to be received by such Pledgor upon the
transfer or other disposition of such Collateral; it being further understood
that (A) as of the date hereof, the transfer of any Primary Route (but not a
pledge or the grant of a security interest therein) is subject to approval by
the DOT pursuant to Section 41105 of Title 49 and review by the President
pursuant to Section 41307 of Title 49, and that pursuant to such provisions the
Primary Routes may be transferred only to one or more Certificated Air Carriers
and (B) each Pledgor’s obligation to deliver such Collateral and such documents
and instruments with respect thereto, including to use its reasonable best
efforts to transfer, assign or convey all of its right, title and interest in
and to the Primary Routes, is of the essence of this Agreement and that,
accordingly, upon application to a court having jurisdiction, the Administrative
Agent shall be entitled to a decree requiring specific performance by each
Pledgor of said obligations.



9

--------------------------------------------------------------------------------



(v)    Declare the entire right, title and interest of each Pledgor in and to
each Primary Gate Interest vested, in which event such rights, title and
interest shall immediately vest in the Administrative Agent, and, whether or not
such vesting is legally effective, each Pledgor agrees to execute and deliver
such deeds of conveyance, assignments and other documents or instruments as
shall be requested by the Administrative Agent in order to legally effectuate
the transfer of such Primary Gate Interest, to any designee or designees
selected by the Administrative Agent and to use its reasonable best efforts to
effect such transfer; it being understood that if any of the foregoing is not
permitted under applicable law or agreement to which any Pledgor is a party
relating to a Primary Gate Interest, the Administrative Agent for the ratable
benefit of the Secured Parties shall nevertheless continue to have all of such
Pledgor’s right, title and interest, if any, in and to all of the proceeds (of
any kind) received or to be received by such Pledgor upon the transfer or other
disposition of such Collateral; it being further understood that any such
Primary Gate Interest transfer may be subject to the approval or consent of the
relevant Airport Authority; and it being further understood that each Pledgor’s
obligation to deliver such Collateral and such documents and instruments with
respect thereto is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Administrative Agent
shall be entitled to a decree requiring specific performance by each Pledgor of
said obligations it being further understood that any such Primary Gate Interest
transfer may be subject to approval or consent by an Airport Authority or
airport operator; and
(vi)    Sell, transfer, lease or otherwise liquidate, or direct each or any
Pledgor to sell, transfer, lease or otherwise liquidate, any or all of the
Collateral or any part thereof, subject to the requirements imposed by Title 14,
Title 49, the FAA, the DOT, Foreign Aviation Authorities and Airport Authorities
and take possession of the proceeds of any such sale, transfer, lease or
liquidation.
(b)    Remedies; Disposition of the Collateral.
(i)    If any Event of Default shall have occurred and be continuing, the
Administrative Agent may from time to time exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, and to the extent not in violation of applicable law,
including Title 14 and Title 49, and subject to the approval of the DOT and/or
the FAA or their successor or nominee, all the rights and remedies of a secured
party on default under the UCC in effect in all relevant jurisdictions at the
time of such Event of Default, and the Administrative Agent may also in its sole
discretion, without notice except as specified below and as may be required by
applicable law, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable. To the extent not
inconsistent with Title 49 and the DOT or FAA regulations or requirements and
any additional requirements of the applicable Governmental Authorities, Foreign
Aviation Authorities and/or Airport Authorities, the Administrative Agent or any
other Secured Party may be the purchasers of any or all of the Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at such sale, to use and apply any of the Obligations owed to
such Person as a credit on account of the purchase price of any Collateral
payable by such Person at such sale. Each purchaser at any such sale shall
acquire the property sold absolutely free from any claim or right on the part of
the Pledgors, and each Pledgor hereby waives, to the fullest extent permitted by
law, all rights of redemption, stay or appraisal which it now has or may



10

--------------------------------------------------------------------------------



at any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Pledgor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Pledgor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Pledgor hereby waives, to the fullest extent permitted by
law, any claims against the Administrative Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale.
(ii)    Except as otherwise provided herein, each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of any of the Collateral, including, without
limitation, any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Pledgor would otherwise have under law;
and each Pledgor hereby further waives to the fullest extent permitted by
applicable law: (a) all damages occasioned by such taking of possession; (b) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of the Administrative Agent’s rights hereunder;
and (c) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. Any sale of, or
the grant of options to purchase, or any other realization upon, any Collateral
shall operate to divest all right, title, interest, claim and demand, either at
law or in equity, of each Pledgor therein and thereto, and shall be a perpetual
bar both at law and in equity against such Pledgor and against any and all
Persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through and under such Pledgor.
(iii)    If any Event of Default shall have occurred and be continuing, then in
the Administrative Agent’s reasonable discretion, the Administrative Agent may
use the blank, undated, signed Primary FAA Slot transfer documents held in
escrow from time to time (substantially in the form of Exhibit A hereto) as a
means to effectuate a transfer as contemplated herein, subject in each case to
applicable law.
(iv)    In connection with any foreclosure, collection, sale or other
enforcement of Liens granted to the Administrative Agent in this Agreement, the
Pledgors will cooperate in good faith with the Administrative Agent or its
designee in obtaining all regulatory licenses, consents and other governmental
approvals necessary or (in the reasonable opinion of the Administrative Agent or
its designee) desirable to conduct all aviation operations with respect to the
Collateral and will, at the request of the Administrative Agent and in good
faith, continue to operate and manage and preserve and keep in full force and
effect it material rights and licenses in the Collateral and maintain all
applicable regulatory licenses with respect to the Collateral until such time as
the Administrative Agent or its designee obtain such licenses, consents and
approvals (or until the Administrative Agent is able to complete the transfer or
other disposition of such Collateral, as applicable), and at such time the
Pledgors will cooperate in good faith with the transition of the aviation
operations with respect to the Collateral to any new aviation operator
(including, without limitation, the Administrative Agent or its designee).



11

--------------------------------------------------------------------------------



Section 11.    APPLICATION OF PROCEEDS. All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies as a secured creditor as provided in
Section 10 of this Agreement shall be held by the Administrative Agent as
collateral for, and then at any time thereafter shall, in the discretion of the
Administrative Agent, be applied, in whole or in part, against all or any part
of the Obligations in such order as provided for in Section 2.17(b) of the
Credit Agreement. Any surplus of such cash proceeds held by the Administrative
Agent and remaining after payment in full of all the Obligations shall be
promptly paid over to the Pledgors or to whomever may be at such time lawfully
entitled to receive such surplus. Each Pledgor shall remain liable for any
deficiency if the proceeds of any such sale, collection or other realization are
insufficient to pay its Obligations and fees and disbursements of any attorneys
employed by the Administrative Agent or any Secured Party to collect such
deficiency.
Section 12.    NO WAIVER; DISCONTINUANCE OF PROCEEDING.
(a)    Each and every right, power and remedy hereby specifically given to the
Administrative Agent or otherwise in this Agreement shall be cumulative and
shall be in addition to every other right, power and remedy specifically given
under this Agreement, the Credit Agreement or the other Loan Documents now or
hereafter existing at law, in equity or by statute and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Administrative Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of the exercise
of one shall not be deemed a waiver of the right to exercise any other or
others. No delay or omission of the Administrative Agent in the exercise of any
such right, power or remedy and no renewal or extension of any of the
Obligations shall impair any such right, power or remedy or shall be construed
to be a waiver of any default or Event of Default or an acquiescence therein. No
notice to or demand on any Pledgor in any case shall entitle it to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Administrative Agent to any other or further
action in any circumstances without notice or demand. In the event that the
Administrative Agent shall bring any suit to enforce any of its rights hereunder
and shall be entitled to judgment, then in such suit the Administrative Agent
may recover reasonable expenses, including reasonable attorneys’ fees in
accordance with Section 13 hereof, and the amounts thereof shall be included in
such judgment.
(b)    In the event the Administrative Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement, the
Credit Agreement or the other Loan Documents by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Administrative Agent, then
and in every such case each Pledgor, the Administrative Agent and each holder of
any of the Obligations shall to the extent permitted by applicable law be
restored to their respective former positions and rights hereunder with respect
to the Collateral, and all rights, remedies and powers of the Administrative
Agent and the Secured Parties shall continue as if no such proceeding had been
instituted.
Section 13.    ADMINISTRATIVE AGENT’S FEES AND EXPENSES; INDEMNIFICATION.
(a)    Without duplication of any fees or expenses provided for under the Credit
Agreement and the other Loan Documents, each Pledgor jointly and severally
agrees to pay to the Administrative Agent within 30 days of written demand
(including back-up documentation supporting such reimbursement request) (i) the
amount of any and all reasonable out-of-pocket expenses,



12

--------------------------------------------------------------------------------



disbursements and other reasonable charges of its counsel (which charges shall
be limited to the reasonable fees, disbursements and other charges of Simpson
Thacher & Bartlett LLP, special counsel to the Administrative Agent, one local
counsel in each relevant jurisdiction, one special aviation counsel and one
special FAA counsel reasonably acceptable to the Borrower (it being understood
that such counsel shall not include the counsel previously identified by the
Borrower to the Administrative Agent)) and of any auditors, consultants or
appraisers, which the Administrative Agent may incur in connection with (A) the
administration of this Agreement or (B) the custody or preservation of any of
the Collateral and (ii) the amount of any and all reasonable out-of-pocket
expenses, disbursements and other reasonable charges of one outside counsel, one
local counsel in each relevant jurisdiction, one special aviation counsel and
one special FAA counsel and of any auditors, consultants or appraisers, which
the Administrative Agent may incur in connection with (A) the sale of,
collection from or other realization upon any of the Collateral, (B) the
exercise, enforcement or protection of any of the rights of the Administrative
Agent hereunder or (C) the failure of any Pledgor to perform or observe any of
the provisions hereof.
(b)    Without duplication of any indemnification obligations provided for under
the Credit Agreement and the other Loan Documents, each Pledgor jointly and
severally agrees to indemnify the Administrative Agent and the other Secured
Parties and their Indemnitees against, and hold each of them harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable fees and disbursements and other reasonable charges of counsel
(limited, in the case of legal fees and expenses, to one outside counsel to all
Indemnitees, taken as a whole, one local counsel to the Indemnitees, taken as a
whole, in each relevant jurisdiction, one special aviation counsel to the
Indemnitees, taken as a whole and one special FAA counsel to the Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest, an additional outside counsel to all such similarly situated affected
Indemnitees)), incurred by or asserted against any of them arising out of, in
any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any claim, litigation, investigation or
proceeding relating hereto or to the Collateral, whether or not the Secured
Parties or any other Indemnitee is a party thereto; provided that such indemnity
shall not, as to the Administrative Agent, the other Secured Parties or any such
other Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to (x) have resulted from the
material breach of such Indemnitee of this Agreement or any other Loan Document
or the bad faith, gross negligence or willful misconduct of such Indemnitee or
(y) arise from disputes solely among the Indemnitees (other than any dispute
involving claims against any Person in its capacity as an Agent, Arranger or
similar role under the Credit Agreement) that do not involve an act or omission
by a Pledgor or any of its Affiliates.
(c)     Except as otherwise provided in Section 15, any such amounts payable as
provided hereunder shall be additional Obligations secured hereby. The
provisions of this Section 13 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration or termination of the Letters of
Credit and the Commitments, the termination of this Agreement or the invalidity
or unenforceability of any term or provision of this Agreement. All amounts due
under this Section 13 shall be payable within 30 days of written demand
(including back-up documentation supporting such reimbursement request) to the
Pledgor given in accordance with Section 17 hereof.
Section 14.    AMENDMENTS, ETC. This Agreement and the provisions hereof may not
be amended, modified or waived except with the written consent of the Pledgors
and the Administrative Agent (acting pursuant to and in accordance with the
terms of the Credit Agreement). Any amendment, modification or supplement of or
to any provision of this Agreement, any termination or waiver of any provision
of this Agreement and any consent to any departure by the Pledgors from the
terms of any



13

--------------------------------------------------------------------------------



provision of this Agreement shall be effective only in the specific instance and
for the specific purpose for which made or given. No notice to or demand upon
the Pledgors in any instance hereunder shall entitle the Pledgors to any other
or further notice or demand in similar or other circumstances.
Section 15.    TERMINATION; RELEASE.
(a)    This Agreement and the security interests granted hereunder shall
terminate when the Obligations Payment Date shall have occurred. Upon
termination of this Agreement or the security interests granted hereunder in any
Collateral, the Administrative Agent shall promptly execute and deliver to the
Pledgors, at the Pledgors’ expense, all appropriate UCC termination statements
and similar documents which the Pledgors shall reasonably request to evidence
such termination. Any execution and delivery of termination statements or
documents pursuant to this Section 15(a) shall be without recourse to or
warranty by the Administrative Agent
(b)    Upon (i) any sale or other transfer by any Pledgor of any Collateral that
is permitted under the terms of the Credit Agreement to any person that is not a
Pledgor, (ii) the permitted release of the security interest granted hereby in
any Collateral pursuant to Section 6.06(c) of the Credit Agreement (and in
accordance with the requirements set forth in such Section 6.06(c)) or (iii) the
effectiveness of any written consent by the Administrative Agent, or the
requisite Lenders as provided under the Credit Agreement, to the release of the
security interest granted hereby in any or all of the Collateral, the security
in such Collateral (and (except in the case of clause (i) above to the extent
the Borrower is not in pro forma compliance with Section 6.06(a) of the Credit
Agreement after giving effect to such sale or transfer) the Proceeds thereof)
shall be automatically released.
(c)    In the event that the security interests granted hereunder in all of the
Collateral of any Pledgor shall have been released as permitted by and in
accordance with the terms of this Agreement and the Credit Agreement, upon the
request of the Borrower, such Pledgor shall be released as a Pledgor hereunder.
(d)    In connection with any release of any Collateral of a Pledgor or of any
Pledgor pursuant to Section 15(b) or 15(c), as applicable, the Administrative
Agent will execute and deliver to such Pledgor, at such Pledgor’s sole expense,
all appropriate UCC termination statements and similar documents that such
Pledgor shall reasonably request to evidence such release. Any execution and
delivery of termination statements or documents pursuant to this Section 15(d)
shall be without recourse to or warranty by the Administrative Agent and the
Administrative Agent shall have no liability whatsoever to any Secured Party as
a result of any release of Collateral by it as permitted by this Section 15.
Section 16.    DEFINITIONS. Except as otherwise defined in this Agreement,
including this Section 16, terms defined in the Credit Agreement shall have the
meanings set forth therein. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Federal, state, local or municipal law, rule, order, regulation,
statute, ordinance,



14

--------------------------------------------------------------------------------



code or decree of any Governmental Authority shall be construed as referring to
such law, rule, order, regulation, statute, ordinance, code or decree as from
time to time amended, supplemented, extended, re-codified or otherwise modified
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
all references herein to Sections and Schedules shall be construed to refer to
Sections of, and Schedules to, this Agreement, (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (g) “knowledge” or “aware” or words
of similar import shall mean, when used in reference to any Pledgor, the actual
knowledge of any SGR Responsible Officer. The following terms shall have the
following meanings:
“Agreement” shall have the meaning provided in the preamble hereto.
“Applicable Law” shall have the meaning provided in Section 6(c) hereof.
“Borrower Obligations” shall mean the “Obligations” as such term is defined in
the Credit Agreement.
“Certificated Air Carrier” shall mean a United States Citizen holding an air
carrier operating certificate issued pursuant to Chapter 447 of Title 49 or any
analogous successor provision of the U.S.C., for aircraft capable of carrying
ten or more individuals or 6,000 pounds or more of cargo or that otherwise is
certified or registered to the extent required to fall within the purview of
Section 1110 of the Bankruptcy Code or any analogous successor provision of the
Bankruptcy Code.
“Collateral” shall have the meaning provided in Section 1 hereof.
“Credit Agreement” shall have the meaning provided in the recitals hereof.
“Excluded Property” shall mean, to the extent applicable, “Excluded Property” as
defined in the Security Agreement (determined without regard to clause (a)(ii)
of Section 2.03 of the Security Agreement).
“Obligations” shall mean (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each other Pledgor, its Pledgor
Obligations.
“Obligations Payment Date” shall mean the date on which (a) the Obligations
(other than any (x) contingent indemnification obligations not due and payable
and (y) obligations and liabilities under any Designated Banking Product
Agreement or Designated Hedging Agreement) have been paid in full in cash (or
cash collateralized or defeased in accordance with the terms of the Loan
Documents), (b) all Commitments have been terminated, and (c) there are no
outstanding Letters of Credit issued and outstanding (other than such as have
been cash collateralized or defeased in accordance with the terms of the Loan
Documents).
“Pledgor” shall have the meaning provided in the preamble hereto.
“Pledgor Obligations” shall mean, for each Pledgor other than the Borrower, the
“Guaranty Obligations” (as such term is defined in the Credit Agreement) of such
Pledgor.



15

--------------------------------------------------------------------------------



“Primary FAA Slots” shall mean, at any time, (a) the FAA Slots set forth on
Schedule II, as such Schedule may be amended from time to time pursuant to
Section 5(b), 5(c) or 6(f), and (b) all take-off and landing rights and
operational authority of any Pledgor at any airport in the United States which
is a central connection point through which any Pledgor coordinates flights
utilizing the Primary Routes or which is an origination or destination point for
flights utilizing the Primary Routes, in each case, at such time and to the
extent utilized in connection with a Primary Route (any such Primary FAA Slot
defined in this clause (b) but not constituting a Primary FAA Slot pursuant to
clause (a) above, a “Specified Primary FAA Slot”); provided however that Primary
FAA Slots shall exclude (i) any FAA Slot as to which (x) the security interest
granted pursuant to this Agreement has been released in accordance with Section
15 and (y) no new security interest has been granted therein pursuant to this
Agreement following such release and (ii) any Specified Primary FAA Slot that is
excluded from the Collateral pursuant to the proviso to Section 1. To the extent
that any Pledgor ceases to use any Specified Primary FAA Slot in connection with
the Primary Routes, such Primary FAA Slot shall automatically cease to be a
Primary FAA Slot hereunder and under the other Loan Documents.
“Primary Foreign Slots” shall mean, at any time, (a) the Foreign Slots set forth
on Schedule III, as such Schedule may be amended from time to time pursuant to
Section 5(b), 5(c) or 6(f) and (b) all take-off and landing rights and
operational authority of any Pledgor at each non-United States airport to the
extent utilized in connection with a Primary Route; provided however, that
Primary Foreign Slots shall exclude any Foreign Slot as to which (x) the
security interested granted pursuant to this Agreement has been released in
accordance with Section 15 and (y) no new security interest has been granted
therein pursuant to this Agreement following such release.
“Primary Gate Interests” shall mean, at any time, the Gate Interests used by any
Pledgor in an airport terminal at which such Pledgor conducts scheduled
operations for direct non-stop flights using any Primary Routes (or flights
originating at airports that are central connection points through which any
Pledgor coordinates flights utilizing the Primary Routes or that is an
origination or destination point for flights utilizing the Primary Routes), in
each case at such time and to the extent such Primary Gate Interest is utilized
in connection with any Primary Routes at such time; provided however, that (x)
to the extent that any Pledgor ceases to use any Gate Interest in connection
with the Primary Routes, such Gate Interest shall automatically cease to be a
Primary Gate Interest hereunder and (y) Primary Gate Interests shall exclude (i)
any Gate Interest as to which (A) the security interest granted pursuant to this
Agreement has been released in accordance with Section 15 and (B) no new
security interest has been granted therein pursuant to this Agreement following
such release and (ii) any Gate Interest that is excluded from the Collateral
pursuant to the proviso to Section 1.
“Primary Slot” shall mean a Primary FAA Slot and a Primary Foreign Slot, or
either of them.
“Primary Routes” shall mean, at any time, the Routes set forth on Schedule I
hereto, as such Schedule may be amended from time to time pursuant to Section
5(b), 5(c) or 6(f); provided however, that Primary Routes shall exclude any
Route as to which (x) the security interest granted pursuant to this Agreement
has been released in accordance with Section 15 and (y) no new security interest
shall have been granted therein pursuant to this Agreement since the date of
such release.



16

--------------------------------------------------------------------------------



“Proceeds” shall have the meaning assigned that term under the UCC as in effect
in the State of New York or under other relevant law and, in any event, shall
include, but not be limited to, any and all (i) proceeds of any insurance,
indemnity, warranty or guarantee payable to the Administrative Agent or to the
Pledgors or any Affiliate of the Pledgors from time to time with respect to any
of the Collateral, (ii) payments (in any form whatsoever), made or due and
payable to the Pledgors from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
Governmental Authority), (iii) instruments representing obligations to pay
amounts in respect of the Collateral, (iv) all causes of action, claims, and
warranties now or hereafter held by any Pledgor in respect of any of the assets
and property of such Pledgor described in Section 1 and, to the extent related
to any property described in said Section 1, all books, records or similar
papers, and (v) other amounts from time to time paid or payable under or in
connection with any of the Collateral.
“Requirements” shall have the meaning provided in Section 6(b) hereof.
“SGR Responsible Officer” shall mean any officer of the Borrower having
oversight responsibility for the administration of this Agreement and the chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer, controller or chief accounting officer of the Borrower or any
Pledgor, as applicable.
“Specified Primary FAA Slot” shall have the meaning given such term in the
definition of “Primary FAA Slot” herein.
“Title 14” shall mean Title 14 of the United States Code of Federal Regulations,
including Part 93, Subparts K and S thereof, as amended from time to time or any
successor or recodified regulation.
Section 17.    NOTICES. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be in writing (including telegraphic, telex, facsimile transmission
or cable communication) and shall be delivered, mailed, telegraphed, telexed,
facsimile transmitted or cabled, addressed:
(a)    if to any Pledgor, to Delta’s office at:
Delta Air Lines, Inc.
1030 Delta Boulevard
Atlanta, Georgia 30354
Attention: Treasurer, Dept. 856
Telecopier: (404) 715-4862
Copy to: General Counsel, Dept. 971
Telecopier: (404) 715-2233        
(b)    if to the Administrative Agent, to its office at:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179




17

--------------------------------------------------------------------------------



Attention: Matthew Massie
Telecopier: (212) 270-5100
with a copy to:


JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
500 Stanton Christiana Road, 3/Ops2
Newark, Delaware 19713
Attention: Emily Cousineau
Telecopier: (302) 634-4250


or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. The
Administrative Agent or any Pledgor may, in its reasonable discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 18.    CONTINUING SECURITY INTEREST; TRANSFER OF OBLIGATIONS. This
Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect until the Obligations Payment Date,
(ii) be binding upon each Pledgor, its successors and assigns, and (iii) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and each other Secured Party and each of
their respective successors, transferees and assigns; no other persons
(including, without limitation, any other creditor of the Pledgors) shall have
any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (iii) and subject to the
provisions of the applicable Loan Documents, any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person or entity, and such other person or entity shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party
herein or otherwise, subject, however, to the provisions of the applicable Loan
Documents.
Section 19.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
THE CONFLICT OF LAWS PROVISIONS THEREOF.
Section 20.    CONSENT TO JURISDICTION AND SERVICE OF PROCESS.
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall, to the extent permitted by law, be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.



18

--------------------------------------------------------------------------------



(b)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section 20. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 17. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Section 21.    SECURITY INTEREST ABSOLUTE. The obligations of each Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Pledgors, except to
the extent that the enforceability thereof may be limited by any such event; (b)
any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect of this Agreement or any other Loan Documents,
except as specifically set forth in a waiver granted pursuant to Section 14; (c)
any amendment to or modification of any Loan Document or any security for any of
the Obligations, whether or not the Pledgors shall have notice or knowledge of
any of the foregoing, except as specifically set forth in an amendment or
modification executed pursuant to Section 14; (d) any lack of validity or
enforceability of any of the Liens granted hereunder or under any other Loan
Document; or (e) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, each Pledgor.
Section 22.    SEVERABILITY OF PROVISIONS. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
Section 23.    HEADINGS. Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
Section 24.    EXECUTION IN COUNTERPARTS. This Agreement may be executed in any
number of counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same Agreement. A set of the
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.
Section 25.    SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon each
Pledgor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and each Secured Party and their respective successors and
assigns; provided that the Pledgors may not transfer or assign any or all of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent. All agreements, statements, representations and warranties
made by any Pledgor herein or in any certificate or other instrument delivered
by such Pledgor or on its behalf under this Agreement shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of this Agreement and the other Loan Documents regardless of any
investigation made by the Secured Parties or on their behalf.
Section 26.    LIMITATION BY LAW; LIMITED OBLIGATIONS. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does



19

--------------------------------------------------------------------------------



not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law. It is the desire and intent of each Pledgor, the
Administrative Agent and the Secured Parties that this Agreement shall be
enforced against the Pledgors to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If and to the extent that the obligations of the Pledgors under this Agreement
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers, which laws would determine the solvency of
the Pledgors by reference to the full amount of the Obligations at the time of
the execution and delivery of this Agreement), then the amount of the
Obligations of the Pledgors shall be deemed to be reduced and the Pledgors shall
pay the maximum amount of the Obligations which would be permissible under the
applicable law.
Section 27.    INTERCREDITOR AGREEMENT. Notwithstanding anything to the contrary
contained in this Agreement, if at any time the Administrative Agent shall enter
into any Intercreditor Agreement and such Intercreditor Agreement shall remain
outstanding, the rights granted to the Secured Parties hereunder, the lien and
security interest granted to the Administrative Agent pursuant to this Agreement
and the exercise of any right or remedy by the Administrative Agent hereunder
shall be subject to the terms and conditions of such Intercreditor Agreement. In
the event of any conflict between the terms of this Agreement and such
Intercreditor Agreement, the terms of such Intercreditor Agreement shall govern
and control with respect to any right or remedy, and no right, power or remedy
granted to the Administrative Agent hereunder shall be exercised by the
Administrative Agent, and no direction shall be given by the Administrative
Agent, in contravention of such Intercreditor Agreement.


[Remainder of Page Intentionally Left Blank]





20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Pledgors have caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
DELTA AIR LINES, INC.
By:

Name:    
Title:    




[Signature Page to the SGR Security Agreement]



--------------------------------------------------------------------------------





JPMORGAN CHASE, BANK, N.A.,
as Administrative Agent
By:

Name:
Title:






[Signature Page to the SGR Security Agreement]



--------------------------------------------------------------------------------



SCHEDULE I


PRIMARY ROUTES





Sch. I-1

--------------------------------------------------------------------------------



SCHEDULE II
PRIMARY FAA SLOTS









Sch. II-1



--------------------------------------------------------------------------------



SCHEDULE III
PRIMARY FOREIGN SLOTS







Sch. III-1



--------------------------------------------------------------------------------



SCHEDULE IV


CHIEF EXECUTIVE OFFICES





Sch. IV-1



--------------------------------------------------------------------------------



Exhibit A
Office of Slot Administration
Office of Chief Counsel - Slot Transfers
Federal Aviation Administration
800 Independence Avenue, S.W.
Washington, D.C. 20591


Re: Request for Confirmation of Slot Transfers


Dear Sirs/Madams:


Please be advised that, pursuant to 14 C.F.R. § 93.221(a), [Delta Air Lines,
Inc.
(“Delta”)] intends to transfer all rights, interests, and privileges pertaining
to the slots listed on the attached Schedule A (attached hereto) to [NAME A].
The slots involved in the transaction are not used for international or
essential air service, nor are they AIR-21 slot exemptions. This slot transfer
is permanent.


This letter serves as written evidence of [Delta’s] and [NAME A]’s consent to
the transfer of the above-referenced slots -- said transfer to be effective as
of the date upon which [NAME A] signs this letter, subject to confirmation by
the FAA. Upon confirmation by the FAA, [NAME A] will become the holder of record
of the above-described slots.


Please confirm the transfer of the above-described slots by stamping and signing
the
acknowledgement copy of this letter and returning it to [Name, Title,] by
facsimile at _______
and by mail at ____________.


Sincerely,




_______________________
[NAME] [Date]
[TITLE]
[Delta Air Lines, Inc.][ Name of Pledgor]
CONFIRMED BY: _______________________
[FAA Name, Date]




_______________________
[NAME] [Date]
[TITLE]
[NAME A]


CONFIRMED BY: _______________________
[FAA Name, Date]





--------------------------------------------------------------------------------



EXHIBIT D



FORM OF
AIRCRAFT MORTGAGE
[See attached.]





--------------------------------------------------------------------------------

EXHIBIT 10.1


Execution Version

AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND
SECURITY AGREEMENT


dated as of August 24, 2015
made by
DELTA AIR LINES, INC.,
as Grantor


in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent







--------------------------------------------------------------------------------



Table of Contents
 
Page
ARTICLE 1 DEFINITIONS
5
Section 1.01   Definitions
5
ARTICLE 2 COVENANTS OF THE GRANTORS
13
Section 2.01    Possession, Operation and Use, Maintenance and Registration
13
Section 2.02    Replacement and Pooling of Parts; Alterations, Modifications and
Additions
22
Section 2.03    Insurance
24
Section 2.04    Inspection
32
Section 2.05    Other Representations, Warranties and Covenants
33
Section 2.06    Pledged Spare Parts
36
Section 2.07    Cape Town Treaty
39
ARTICLE 3 EVENT OF LOSS
40
Section 3.01    Event of Loss
40
Section 3.02    Requisition for Use of an Aircraft, Engine or Spare Engine by
the United States Government or Government of Registry of the Aircraft
44
ARTICLE 4 REMEDIES
45
Section 4.01    Event of Default
45
Section 4.02    Remedies with Respect to Collateral
45
Section 4.03    Waiver of Appraisement, Etc.
48
Section 4.04    Application of Proceeds
48
Section 4.05    Remedies Cumulative
48
Section 4.06    Discontinuance of Proceedings
49
ARTICLE 5 TERMINATION OF MORTGAGE
49
Section 5.01    Termination of Mortgage
49
ARTICLE 6 MISCELLANEOUS
50
Section 6.01    No Legal Title to Collateral in Secured Creditor
50
Section 6.02    Sale of Collateral by the Administrative Agent is Binding
50
Section 6.03    Benefit of Mortgage
50
Section 6.04    Notices
50
Section 6.05    Governing Law; Jurisdiction; Service of Process
51
Section 6.06    Counterparts
52
Section 6.07    Waiver; Amendment
52
Section 6.08    Waiver of Jury Trial
52
Section 6.09    Successors and Assigns
52
Section 6.10    Lien Absolute
53
Section 6.11    General Indemnity
53
Section 6.12    Section 1110 of the Bankruptcy Code
57
Section 6.13    Intercreditor Agreement
58


i

--------------------------------------------------------------------------------



Section 6.14    Quiet Enjoyment
58
Section 6.15    Grantors’ Performance and Rights
58
Section 6.16    Additional Grantors
58

EXHIBITS
 
Exhibit A
Form of Mortgage Supplement
Exhibit B
Certain Economic Terms
Exhibit C
Form of Data Report
Exhibit D
Country List
Exhibit E
Form of Credit and Guaranty Agreement (excluding Annexes, Exhibits and
Schedules)
Exhibit F
Form of Instrument of Assumption and Joinder




ii

--------------------------------------------------------------------------------



AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
THIS AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND SECURITY AGREEMENT
dated as of August 24, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including by one or more
Joinders or Mortgage Supplements, this “Mortgage”) is made by DELTA AIR LINES,
INC., a Delaware corporation (“Borrower”) and the Subsidiaries of the Borrower
from time to time party hereto (together with the Borrower, the “Grantors”), in
favor of JPMORGAN CHASE BANK, N.A., acting as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties.
W I T N E S S E T H:
WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth or referred to in Article 1 hereof or, if not defined in Article 1, in
the Credit Agreement;
WHEREAS, all things necessary to make this Mortgage the legal, valid and binding
obligation of Grantors and the Administrative Agent, for the uses and purposes
herein set forth, in accordance with its terms, have been done and performed and
have happened;
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, dated as of the
date hereof (as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among the Borrower, the direct and indirect Subsidiaries of
the Borrower from time to time party thereto as Guarantors, the Lenders and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders, the Lenders
have agreed to make Loans to and issue and participate in Letters of Credit on
behalf of the Borrower;
WHEREAS, in order to induce the Administrative Agent, the other Agents, the
Lenders and the other parties thereto to enter into the Credit Agreement and the
other Loan Documents and in order to induce the Lenders to make the Loans and
issue Letters of Credit as provided for in the Credit Agreement, each Grantor
has agreed to execute and deliver this Mortgage to the Administrative Agent for
the benefit of the Secured Parties;
GRANTING CLAUSE
NOW, THEREFORE, THIS AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND
SECURITY AGREEMENT WITNESSETH, that, to secure the prompt and complete payment
and performance when due of the Obligations of the Borrower and each of the
Guarantors under the Credit Agreement and each of the other Loan Documents, to
secure the performance and observance by the Borrower and each of the Guarantors
of all the agreements, covenants and provisions contained herein and in the Loan
Documents to which they are a party for the benefit of the Administrative Agent
on behalf of the Secured Parties and each of the other Indemnitees, and for the
uses and purposes and subject to the terms and provisions hereof, and in
consideration of the premises and of the covenants herein contained,



--------------------------------------------------------------------------------



and of other good and valuable consideration the receipt and adequacy whereof
are hereby acknowledged, each Grantor has granted, bargained, sold, assigned,
transferred, conveyed, mortgaged, pledged and confirmed, and does hereby grant,
bargain, sell, assign, transfer, convey, mortgage, pledge and confirm, unto the
Administrative Agent, its successors and assigns, for the security and benefit
of the Secured Parties and such other Persons, an International Interest and a
first priority continuing security interest in and first priority mortgage Lien
on all estate, right, title and interest of such Grantor in, to and under the
following described property, rights, interests and privileges whether now or
hereafter acquired and subject to the Lien hereof (which collectively, including
all property hereafter specifically subjected to the Lien of this Mortgage by
any instrument supplemental hereto, are herein called the “Collateral”):
(1)    each Aircraft (including, without limitation, each Airframe and its
related Engines, if any, as indicated in the applicable Mortgage Supplement
(each such Engine having 1750 or more pounds of thrust or the equivalent
thereof) (as indicated in the Mortgage Supplement with the name of the
applicable Grantor), as the same is now and will hereafter be constituted,
whether now or hereafter acquired and subjected to the Lien hereof, and, in the
case of such Engines, whether or not any such Engine shall be installed in or
attached to the related Airframe or any other Airframe or airframe and, as to
the extent provided in this Mortgage, all substitutions or replacements
therefor, together with all Parts of whatever nature which are from time to time
included in any “Airframe” or its related “Engines”, whether now or hereafter
acquired and subjected to the Lien hereof, and (in each case, as to the extent
provided in this Mortgage) all renewals, substitutions, replacements, additions,
improvements, accessories and accumulations with respect to any of the
foregoing, and all records, logs, manuals, maintenance data and inspection,
modification and overhaul records and other related materials with respect to
any of the foregoing (in each case, as may be required to be maintained with
respect to an Aircraft, in accordance with the rules and regulations of the FAA
if such Aircraft is registered under the laws of the United States or the rules
and regulations of the government of the country of registry if such Aircraft is
registered under the laws of a jurisdiction other than the United States);
(2)    each Engine and each Spare Engine (each Engine or Spare Engine having
1750 or more pounds of thrust or the equivalent thereof) (as indicated in the
Mortgage Supplement with the name of the applicable Grantor) as the same is now
and will hereafter be constituted, whether now or hereafter acquired and
subjected to the Lien hereof, and whether or not any such Engine or Spare Engine
shall be installed in or attached to any Airframe or airframe and all
substitutions or replacements therefor, as provided in this Mortgage, together
with all Parts of whatever nature which are from time to time included in any
“Engine” or “Spare Engine”, whether now or hereafter acquired and subjected to
the Lien hereof, and all renewals, substitutions, replacements, additions,
improvements, accessories and accumulations with respect to any of the
foregoing, and all records, logs, manuals, maintenance data and inspection,
modification and overhaul records and other related materials with respect to
any of the foregoing (as are maintained or as may be required to be maintained
by a Grantor’s FAA‑approved maintenance program);



2

--------------------------------------------------------------------------------



(3)    all Spare Parts owned by such Grantor, whether now or hereafter acquired
and subjected to the Lien hereof, including any replacements, substitutions or
renewals therefor, and accessions thereto, including but not limited to
Rotables, Expendables, Key Repairables and Appliances, described in the
applicable Mortgage Supplement and located at the applicable Designated Spare
Parts Locations, other than any Excluded Parts;
(4)    all proceeds with respect to the requisition of title to or use of each
Airframe, Engine or Spare Engine or any Part thereof, or any Pledged Spare
Parts, all insurance proceeds or indemnity payments with respect to any of the
foregoing and any other proceeds of any kind resulting from an Event of Loss;
(5)    all moneys and securities now or hereafter paid or deposited or required
to be paid or deposited to or with the Administrative Agent by or for the
account of such Grantor pursuant to the terms hereof and held or required to be
held by the Administrative Agent hereunder;
(6)    all right, title, interest, claims and demands of such Grantor in, to and
under any lease of any Airframe or Engine;
(7)    all records, logs, tags, documents and other materials required at any
time to be maintained by each Grantor by the FAA or under the FAA Act, in each
case with respect to any of the Pledged Spare Parts;
(8)    any Tracking Software;
(9)    all rents, revenues and other proceeds collected by the Administrative
Agent pursuant to Section 4.02(a), all moneys and securities from time to time
paid or deposited or required to be paid or deposited to or with the
Administrative Agent by or for the account of such Grantor pursuant to any term
of any Loan Document and held or required to be held by the Administrative Agent
hereunder or thereunder;
(10)    all proceeds of the foregoing, including, without limitation, all causes
of action, claims and Warranty Rights now or hereafter held by such Grantor in
respect of any of the items listed above.
PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, each Grantor shall
have the right, to the exclusion of the Administrative Agent, but subject to the
terms and conditions of this Mortgage: (i) to quiet enjoyment of the Aircraft,
the Airframes, the Engines, the Spare Engines and Pledged Spare Parts, and to
possess, use, retain and control the Aircraft, the Airframes, the Spare Engines
and the Pledged Spare Parts and all revenues, issues, profits, revenues and
other income derived therefrom and (ii) with respect to the Warranty Rights, to
exercise in a Grantor’s name all rights and powers of such Grantor under the
Warranty Rights and to retain any recovery or benefit resulting from the
enforcement of any warranty or indemnity or other obligation under the Warranty
Rights.



3

--------------------------------------------------------------------------------



HABENDUM CLAUSE
TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent and for the uses and purposes and subject to the terms and
provisions set forth in this Mortgage.
1.    It is expressly agreed that anything herein contained to the contrary
notwithstanding, each Grantor shall remain liable under each of the contracts
and agreements included in the Collateral to which it is a party to perform all
of its obligations thereunder, all in accordance with and pursuant to the terms
and provisions thereof, and neither the Administrative Agent nor any of the
Secured Parties shall have any obligation or liability under any such contracts
and agreements to which a Grantor is a party by reason of or arising out of the
assignment hereunder, nor shall the Administrative Agent or any Secured Party be
required or obligated in any manner to perform or fulfill any obligations of a
Grantor, or to make any payment, or to make any inquiry as to the nature or
sufficiency of any payment received by it, or present or file any claim, or take
any action to collect or enforce the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
2.    Each Grantor does hereby designate the Administrative Agent, upon the
occurrence and during the continuance of an Event of Default, the true and
lawful attorney-in-fact of such Grantor, irrevocably, for good and valuable
consideration and coupled with an interest and with full power of substitution
(in the name of such Grantor or otherwise) subject to the terms and conditions
of this Mortgage, to ask, require, demand, receive, sue for, compound and give
acquittance for any and all moneys and claims for moneys due (in each case
including insurance and requisition proceeds and indemnity payments to the
extent assigned herein) and to become due to such Grantor under or arising out
of the Collateral, to endorse any checks or other instruments or orders in
connection therewith, to file any claims or take any action or institute any
proceedings which the Administrative Agent may deem to be necessary or advisable
in the premises as fully as such Grantor itself could do generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral (including executing a bill of sale, conveyance,
amendment, termination, release, disclaimer, request to cancel US registration,
supplement, assignment, airworthiness application or request for a ferry permit
or any other document necessary to file with or submit to the FAA in connection
with any or all of the Collateral, which documents may be executed by the
Administrative Agent as attorney in fact for such Grantor), as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and to do, at the Administrative Agent’s option and such
Grantor's expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and to effect the intent of this Mortgage. For the avoidance of
doubt, the Administrative Agent shall not exercise any of the foregoing rights,
except upon the occurrence and during the continuation of an Event of Default.
Each Grantor agrees that promptly upon receipt thereof, it will transfer to the
Administrative Agent any and all moneys from time to time received by such
Grantor constituting part of the Collateral to the extent that it is not
entitled to retain the same under the express provisions of the Credit Agreement
and this Mortgage, for distribution by the Administrative Agent pursuant to the
Credit Agreement and this Mortgage.



4

--------------------------------------------------------------------------------



3.    Grantors agree that at any time and from time to time upon the written
request of the Administrative Agent, Grantors, at their sole cost and expense,
will promptly and duly execute and deliver or cause to be duly executed and
delivered any and all such further instruments and documents as the
Administrative Agent may reasonably deem necessary or desirable, by reference to
prudent industry practice, in obtaining the full benefits of the assignment
hereunder and/or intended to be effected hereunder and of the rights and powers
herein granted and/or intended to be granted hereunder including, without
limitation, taking such steps as may be required to establish, maintain or,
subject to Section 4.02, enforce the Lien intended to be granted hereunder in
full force and effect (whether under the UCC, Title 49, or the law of any other
jurisdiction under which any Aircraft or other portion of the Collateral may be
registered); provided that any instrument or other document so executed by a
Grantor shall not expand any obligations or limit any rights of such Grantor in
respect of the transactions contemplated by this Mortgage.
4.    Grantors hereby warrant and represent that none of the Collateral is
currently subject to any assignment, pledge or other Lien (other than Permitted
Collateral Liens), and hereby covenant that no Grantor will otherwise assign or
pledge, so long as the Lien of this Mortgage has not been discharged in
accordance with the terms hereof, any of its rights, title or interests hereby
assigned to any Person other than the Administrative Agent or any administrative
agent, collateral agent or trustee as agent in respect of any Pari Passu Senior
Secured Debt or Junior Secured Debt.
5.    Except as otherwise provided herein, no other conveyance, assignment or
act on the part of any Grantor or the Administrative Agent shall be necessary
for any part of the Collateral to become subject to the Lien of this Mortgage on
the date hereof.
6.    The Collateral shall be subject to release as and to the extent expressly
provided in Section 6.06(c) of the Credit Agreement and this Mortgage
(including, without limitation, Article 5 hereof).
7.    Each Grantor agrees that it will timely and completely pay and perform all
of its obligations under the Loan Documents.
IT IS HEREBY FURTHER COVENANTED AND AGREED by and among the parties hereto as
follows:
ARTICLE 1
DEFINITIONS
Section 1.01   Definitions. For all purposes of this Mortgage, except as
otherwise expressly provided or unless the context otherwise requires:



5

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(1)    each of the “Grantors,” “Administrative Agent,” any “Lender” or “Secured
Party” or any other Person includes any successor in interest to it and any
permitted transferee, permitted purchaser or permitted assignee of it;
(2)    the terms defined in this Article 1 have the meanings assigned to them in
this Article 1, and include the plural as well as the singular;
(3)    all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles in
the United States, as in effect from time to time;
(4)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Mortgage as a whole and not to any particular Article,
Section or other subdivision;
(5)    all references in this Mortgage to Articles, Sections and Exhibits refer
to Articles, Sections and Exhibits of this Mortgage;
(6)    “knowledge” or “aware” or words of similar import shall mean, when used
in reference to a Grantor, the actual knowledge of any Responsible Officer
thereof;
(7)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(8)    all capitalized terms used but not defined herein have the meanings set
forth in the Credit Agreement; and
(9)    for all purposes of this Mortgage, the following capitalized terms have
the following respective meanings:
“Additional Grantor” shall have the meaning given to that term in Section 6.16
of this Mortgage.
“Additional Insured” shall mean each Secured Party, the Administrative Agent, a
Grantor in its capacity as lessor under any Permitted Lease (collectively, the
“Named Additional Insured”), and each of their respective Affiliates, successors
and permitted assigns, and the respective directors, officers and employees of
each of the foregoing.
“Additional Parts” shall have the meaning given to that term in Section 2.02(c)
of this Mortgage.
“Administrative Agent” shall have the meaning given to that term in the first
paragraph of this Mortgage.
“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.



6

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



“Aircraft” shall mean each Airframe together with the related Engines, if any,
as indicated in the initial or any subsequent Mortgage Supplement, whether or
not such Engines are installed on such Airframe or any other Airframe or
airframe.
“Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement” or
“this Agreement” or “this Mortgage” shall mean this Aircraft, Spare Engines and
Spare Parts Mortgage and Security Agreement, as the same may from time to time
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.
“Airframe” shall mean: (i) each aircraft or airframe (excluding Engines, Spare
Engines or engines either initially or from time to time installed thereon)
specified by Manufacturer, model, United States Registration Number and
Manufacturer’s serial number in the initial Mortgage Supplement and any
subsequent Mortgage Supplement, (ii) any Replacement Airframe which may from
time to time be substituted for such Airframe pursuant to Section 3.01 hereof
and (iii) in either case, any and all Parts which are from time to time
incorporated or installed in or attached thereto (including, without limitation,
the portion of any quick engine change kits installed thereon) or which have
been removed therefrom, unless the Lien of this Mortgage shall not be applicable
to such Part in accordance with Section 2.02.
“Appliance” shall mean an instrument, equipment, apparatus, a part, an
appurtenance, or an accessory used, capable of being used, or intended to be
used, in operating or controlling aircraft in flight, including a parachute,
communication equipment, and another mechanism installed in or attached to
aircraft during flight, and not a part of an aircraft, engine, or propeller (and
shall include without limitation “appliances” as defined in 49 U.S.C. §
40102(a)(11)).
“Associated Rights” shall mean associated rights as defined in the Cape Town
Treaty.
“Borrower Obligations” shall mean the “Obligations” as such term is defined in
the Credit Agreement.
“Certificated Air Carrier” shall mean a Citizen of the United States holding an
air carrier operating certificate issued by the Secretary of Transportation of
the United States pursuant to Chapter 447 of Title 49 for aircraft capable of
carrying ten or more individuals or 6,000 pounds or more of cargo or that
otherwise is certified or registered to the extent required to fall within the
purview of Section 1110 of the Bankruptcy Code or any analogous provision of the
Bankruptcy Code enacted in substitution or replacement thereof.
“Citizen of the United States” shall have the meaning given to such term in
Section 40102(a)(l5) of Title 49 and as that statutory provision has been
interpreted by the DOT pursuant to its policies or any similar legislation of
the United States enacted in substitution or replacement therefor.
“Claims” shall have the meaning given in Section 6.11(a) of this Mortgage.
“Collateral” shall have the meaning assigned thereto in the Granting Clause
hereof.



7

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



“Contract of Sale” shall mean a “contract of sale” as defined in the Cape Town
Treaty.
“CRAF Program” shall mean the Civil Reserve Air Fleet Program.
“Credit Agreement” shall have the meaning given to that term in the recitals of
this Mortgage.
“Data Report” shall mean information and data relating to the Pledged Spare
Parts supplied by a Grantor to the Administrative Agent and substantially in the
form of Exhibit C to this Mortgage.
“Designated Spare Parts Locations” shall mean the locations in the United States
designated from time to time by the Grantors at which the Pledged Spare Parts
may be maintained by or on behalf of such Grantors, which initially shall be the
locations set forth in the initial Mortgage Supplement and shall include the
additional locations designated by the Grantors pursuant to Section 2.06(b) of
this Mortgage.
“Encumbered Aircraft” shall mean any aircraft owned or hereafter acquired by a
Grantor as to which such Grantor has granted a security interest (or shall grant
a security interest) to a financier of such aircraft.
“Encumbered Engine” shall mean any engine owned or hereafter acquired by a
Grantor as to which such Grantor has granted a security interest (or shall grant
a security interest) to a financier of such engine.
“Engine” shall mean (i) each of the engines listed by Manufacturer, model and
Manufacturer’s serial numbers in Part A of Exhibit 1 to the initial Mortgage
Supplement and every subsequent Mortgage Supplement, and whether or not either
initially or from time to time installed on an Airframe or any other airframe,
(ii) any Replacement Engine which may from time to time be substituted for any
of such Engines pursuant to the terms hereof and (iii) in either case, any and
all Parts which are from time to time incorporated or installed in or attached
to any such Engine (including, without limitation, the portion of any quick
engine change kits installed thereon) and any and all Parts removed therefrom
unless the Lien of this Mortgage shall not apply to such Parts in accordance
with Section 2.02.
“Excepted Taxes” shall mean any Taxes (including any withholding Taxes) based
on, or measured by or with respect to, gross or net income, gross or net
receipts, capital or net worth or that are minimum, franchise, excess profits,
conduct of business or branch profits Taxes, in each case however denominated,
other than (i) any such Taxes which are in the nature of sales or use taxes,
stamp taxes, license or property taxes, mortgage or mortgage recording taxes,
turnover taxes, valorem taxes, and value added taxes (to the extent not imposed
in direct and clear substitution for an income tax), (ii) any such Taxes
necessary to make any indemnity amount that is required to be paid by a Grantor
under Section 6.11 hereof to be paid on an After-Tax Basis (as defined in
Section 6.11(b) hereof), and (iii) any such Taxes imposed by any foreign or
international taxing authority or by any territory or possession of the United
States (A) on any Indemnitee who does not otherwise maintain an office or other
place of business and is not



8

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



otherwise located in such locations solely as a result of the transactions
contemplated by the Loan Documents or the operation or registration of any
Aircraft or the identity or other activities of a Grantor or any lessee or other
Person in possession of any Aircraft or any part thereof in the jurisdiction of
such taxing authority, and (B) on any Indemnitee who is doing business,
maintaining an office or other place of business, or otherwise located in the
jurisdiction of such taxing authority, but only to the extent of any incremental
Taxes that would not have been imposed but for the transactions contemplated by
the Loan Documents or the operation or registration of any Aircraft or the
identity or other activities of a Grantor or any lessee or other Person in
possession of any Aircraft or any part thereof in such jurisdiction.
“Excluded Parts” means (i) any Spare Part (including an Appliance) specifically
identifiable by any Person, other than the Administrative Agent and any Secured
Party, as having been removed from an Encumbered Aircraft or an Encumbered
Engine, as the case may be, and under the document creating such security
interest the financier has a continuing security interest therein, until any
such Spare Part is replaced on such Encumbered Aircraft or Encumbered Engine, as
the case may be or (ii) any Hazardous Materials.
“Expendables” means Spare Parts that, once used, cannot be re-used, and if not
serviceable, cannot be overhauled or repaired.
“Event of Loss” shall mean, with respect to any Aircraft, any Airframe or any
Engine, Spare Engine or Spare Part, any of the following events with respect to
such property:
(a)    any damage to such property which results in an insurance settlement with
respect to such property on the basis of an actual or constructive total loss;
(b)    the loss of such property or of the use thereof due to destruction or
damage beyond repair;
(c)    the theft or disappearance of such property for a period in excess of 120
days;
(d)    the condemnation, confiscation, seizure or requisition of such property
for a period in excess of 120 days or the requisition or taking of title of such
property;
(e)    the requisition for use of such property by any Governmental Authority
(other than a requisition for use by the government of the country of registry
of such Aircraft) that results in the loss of possession of such property by a
Grantor (or any Permitted Lessee) for a period in excess of nine consecutive
months;
(f)    as a result of any law, rule, regulation, order or other action by the
FAA, the DOT or other Governmental Authority having jurisdiction, the use of
such Aircraft or such Airframe, Engine or Spare Engine in the normal business of
air transportation is prohibited by virtue of a condition affecting all aircraft
of the same type for a period of 12 consecutive months, unless prior to the
expiration of such 12 month period, Grantors have undertaken and are diligently
carrying forward all steps that are necessary or desirable to permit the normal
use of such



9

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Aircraft or such Airframe, Engine or Spare Engine or, in any event, if such use
is prohibited for a period of more than eighteen consecutive months; and
(g)    any event with respect to an Engine or Spare Engine that is deemed to be
an Event of Loss with respect to such Engine pursuant to Section 2.01(a)(vii) of
this Mortgage.
An Event of Loss with respect to an Aircraft shall be deemed to have occurred if
an Event of Loss occurs with respect to the corresponding Airframe.
“FAA Act” shall mean Title 49.
“Foreign Air Carrier” shall mean any air carrier principally domiciled in a
country other than the United States and which performs maintenance,
preventative maintenance and inspections for aircraft, engines and related parts
to standards which are approved by, or which are substantially equivalent to
those required by, the civil aviation authority of the United States, Australia,
Austria, Belgium, Canada, Denmark, France, Germany, Ireland, Italy, Japan, the
Netherlands, Norway, New Zealand, Spain, Sweden, Switzerland or the United
Kingdom.
“Grantor” and “Grantors” shall have the meaning given to that term in the first
paragraph of this Mortgage.
“Guarantor Obligations” shall mean, for each Grantor other than the Borrower,
the “Guaranty Obligations” (as such term is defined in the Credit Agreement) of
such Grantor.
“Insured Amount” shall have the meaning specified therefor on Exhibit B hereto.
“Irrevocable De-Registration and Export Request Authorization” shall have the
meaning given it in the Cape Town Treaty.
“Joinder” shall have the meaning given to that term in Section 6.16 of this
Mortgage.
“Key Repairable” shall mean those Spare Parts, including Appliances, that can be
economically restored or repaired to a serviceable condition, but have a life
that is considerably less than the life of the flight equipment to which they
are related.
“Manufacturer” shall mean, with respect to any Airframe, Engine, Spare Engine or
Pledged Spare Part, the manufacturer thereof.
“Minimum Liability Insurance Amount” shall have the meaning specified therefor
on Exhibit B hereto.
“Mortgage Supplement” shall mean any supplement to this Mortgage which is
delivered from time to time pursuant to the terms hereof in the form of
Exhibit A hereto.
“Obligations” shall mean (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Grantor other than the Borrower, its
Guarantor Obligations.



10

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



“Obligations Payment Date” shall have the meaning given in 5.01(a) of this
Mortgage.
“Obsolete Parts” shall have the meaning given in Section 2.02(c) of this
Mortgage.
“Opinion of Counsel” shall mean a written opinion from legal counsel to a
Grantor who is reasonably acceptable to the Administrative Agent.
“Parts” shall mean any and all appliances, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (other than (a)
complete Engines, Spare Engines, or engines, (b) any items leased by a Grantor
or any Permitted Lessee, (c) cargo containers, (d) severable components or
systems installed on or affixed to an Airframe that are used to provide
individual telecommunications or electronic entertainment to passengers aboard
an Aircraft (“Passenger Convenience Equipment”), (e) medical and similar
emergency equipment and (f) passenger service items and passenger service
equipment generally used in but not affixed to an Aircraft, such as blankets,
coffee pots, beverage and meal servicing carts, etc.), so long as the same are
incorporated or installed in or attached to any Airframe or any Engine or Spare
Engine or so long as the same are subject to the Lien of the Mortgage in
accordance with the terms of Section 2.02 thereof after removal from any
Airframe or any Engine or Spare Engine.
“Passenger Convenience Equipment” shall mean severable components or systems
defined as such in the definition of the term “Parts”.
“Permitted Air Carrier” shall mean any Certificated Air Carrier or any Foreign
Air Carrier.
“Permitted Lease” shall mean a lease permitted under Section 2.01(a) hereof.
“Permitted Lessee” shall mean the lessee under a Permitted Lease.
“Pledged Spare Parts” shall mean the Spare Parts included in the Collateral.
“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Prospective International Interest” shall have the meaning given it in the
Aircraft Protocol.
“Replacement Airframe” shall mean any airframe substituted for an Airframe in
accordance with Section 3.01(a) hereof.
“Replacement Engine” shall mean any engine substituted for an Engine or Spare
Engine in accordance with Section 3.01(b) hereof.
“Rotable” shall mean those Spare Parts, including Appliances, that can be
repeatedly and economically restored to a serviceable condition over a period
approximating the life of the flight equipment to which they are related.



11

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



“Spare Engine” shall mean (i) each of the engines listed by Manufacturer, model
and Manufacturer’s serial numbers in Part B of Exhibit 1 to the initial Mortgage
Supplement and each subsequent Mortgage Supplement, and whether or not either
initially or from time to time installed on any Airframe or airframe, (ii) any
Replacement Engine which may from time to time be substituted for any of such
Spare Engines pursuant to the terms hereof and (iii) in either case, any and all
Parts which are from time to time incorporated or installed in or attached to
any such Spare Engine (including, without limitation, the portion of any quick
engine change kits installed thereon) and any and all Parts removed therefrom
unless the Lien of this Mortgage shall not apply to such Parts in accordance
with Section 2.02.
“Spare Part” means (a) an accessory, appurtenance, or part of (i) an aircraft
(except an engine or propeller), (ii) an engine (except a propeller), (iii) a
propeller or (iv) an Appliance, in each case that is to be installed at a later
time in an aircraft, engine, propeller or Appliance and shall include, without
limitation, “spare parts” as defined in 49 U.S.C. § 40102(a)(43), (b) an
Appliance or (c) a propeller.
“Tracking Software” shall mean any software utilized by a Grantor or its
designees in its Tracking System to track the Pledged Spare Parts and shall
include any licenses, service or support contracts related thereto.
“Tracking System” shall mean a Grantor’s centralized computer system for
monitoring and tracking the location, condition and status of its Pledged Spare
Parts, and any and all improvements, upgrades or replacement systems. The
Tracking System shall include the Tracking Software.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time.


“United States” or “U.S.” shall mean the United States of America.
“United States Government” shall mean the federal government of the United
States or any instrumentality or agency thereof.
“Warranty Rights” shall mean, as to any Airframe, Engine, Spare Engine or
Pledged Spare Part, any continuing rights of a Grantor in respect of any
warranty, indemnity or agreement, express or implied, as to title, materials,
workmanship, design or patent infringement or related matters with respect to
such Airframe, Engine, Spare Engine or Pledged Spare Part, in each case to the
extent that: (a) such rights relate to such Airframe, Engine, Spare Engine or
Pledged Spare Part (and not to any other properties or assets), (b) such rights
are assignable at no additional expense to such Grantor and (c) such assignment
does not require the consent of any Person and does not violate any contract or
agreement binding upon such Grantor relating to such rights.
“Wet Lease” shall mean any arrangement whereby a Grantor agrees to furnish any
Airframes or airframes and the Engines or engines installed thereon to a third
party pursuant to which such Airframes or airframes and the Engines or engines
(i) shall be operated solely by



12

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



regular employees or agents of a Grantor possessing all current certificates and
licenses that would be required under the FAA or, if the Aircraft is not
registered in the United States, all certificates and licenses required by the
laws of the jurisdiction of registry, for the performance by such employees of
similar functions within the United States of America or such other jurisdiction
of registry and (ii) shall be maintained by a Grantor in accordance with its
normal maintenance practices.
ARTICLE 2
COVENANTS OF THE GRANTORS
Each of the Grantors represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Mortgage,
as follows:
Section 2.01 Possession, Operation and Use, Maintenance and Registration.
(a)     Possession. Without the prior written consent of the Administrative
Agent (and other than with respect to any such Airframe, Engine or Spare Engine
that has been released from the Liens granted herein pursuant to Section 6.06(c)
of the Credit Agreement or this Mortgage) no Grantor shall lease or otherwise in
any manner deliver, transfer or relinquish possession of any Airframe or any
Engine or Spare Engine or install any Engine or Spare Engine, or permit any
Engine or Spare Engine to be installed, on any airframe other than an Airframe;
provided that each Grantor (or, except with respect to clauses (viii) and (ix)
below, any Permitted Lessee) may without the prior written consent of the
Administrative Agent:
(i)    subject any Airframe to interchange agreements or subject any Engine or
Spare Engine, to interchange or pooling agreements or arrangements, in each case
entered into by a Grantor (or any Permitted Lessee) in the ordinary course of
its business; provided that (A) no such agreement or arrangement contemplates or
requires the transfer of title to such Airframe, and (B) if such Grantor’s title
to any such Engine or Spare Engine is divested under any such agreement or
arrangement, such divestiture shall be deemed to be an Event of Loss with
respect to such Engine or Spare Engine, and Grantors shall (or shall cause any
Permitted Lessee to) comply with Section 3.01(b) in respect thereof;
(ii)    deliver possession of any Airframe or any Engine or Spare Engine to any
Person for testing, service, repair, restoration, storage, maintenance or other
similar purposes or for alterations, modifications or additions to such Airframe
or such Engine or Spare Engine to the extent required or permitted by the terms
hereof;
(iii)    transfer or permit the transfer of possession of any Airframe or any
Engine or Spare Engine to the United States government pursuant to a lease,
contract or other instrument;



13

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(iv)    subject (or permit any Permitted Lessee to subject) any Airframe or any
Engine or any Spare Engine to the CRAF Program or transfer (or permit any
Permitted Lessee to transfer) possession of any Airframe or any Engine or any
Spare Engine to the United States Government in accordance with applicable laws,
rulings, regulations or orders (including, without limitation, any transfer of
possession pursuant to the CRAF Program); provided, that such Grantor (or any
Permitted Lessee) (A) shall promptly notify the Administrative Agent upon
transferring possession of any Airframe or any Engine or any Spare Engine
pursuant to this clause (iv) and (B) in the case of a transfer of possession
pursuant to the CRAF Program, shall notify the Administrative Agent of the name
and address of the responsible Contracting Office Representative for the
Military Airlift Command of the United States Air Force or other appropriate
Person to whom notices must be given and to whom requests or claims must be made
to the extent applicable under the CRAF program;
(v)    install an Engine or Spare Engine on an airframe owned by such Grantor
(or any Permitted Lessee) free and clear of all Liens, except (A) Permitted
Collateral Liens and Liens that apply only to the engines (other than Engines or
Spare Engines), appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment (other than Parts) installed on such airframe
(but not to the airframe as an entirety) and (B) the rights of third parties
under interchange agreements or pooling or similar arrangements that would be
permitted under clause (i) above;
(vi)    install an Engine or Spare Engine on an airframe leased to a Grantor (or
any Permitted Lessee) or purchased or owned by such Grantor (or any Permitted
Lessee) subject to a conditional sale or other security agreement; provided
that: (A) such airframe is free and clear of all Liens except (1) the rights of
the parties to the lease or conditional sale or other security agreement
covering such airframe, or their successors and assigns, and (2) Liens of the
type permitted by clause (v) of this Section 2.01(a); and (B) either: (1) such
Grantor has obtained from the lessor or secured party of such airframe a written
agreement (which may be the lease, conditional sale or other security agreement
covering such airframe), in form and substance satisfactory to the
Administrative Agent (an agreement from such lessor or secured party
substantially in the form of the penultimate paragraph of this Section 2.01(a)
being deemed to be satisfactory to the Administrative Agent), whereby such
lessor or secured party expressly agrees that neither it nor its successors or
assigns will acquire or claim any right, title or interest in any Engine or
Spare Engine by reason of such Engine or Spare Engine being installed on such
airframe at any time while such Engine or Spare Engine is subject to the Lien of
this Mortgage, or (2) such lease, conditional sale or other security agreement
provides that such Engine or Spare Engine shall not become subject to the Lien
of such lease, conditional sale or other security agreement at any time while
such Engine or Spare Engine is subject to the Lien of this Mortgage,
notwithstanding its installation on such airframe;
(vii)    install an Engine or Spare Engine on an airframe owned by such Grantor
(or any Permitted Lessee), leased to such Grantor (or any Permitted Lessee) or
purchased by such Grantor (or any Permitted Lessee) subject to a conditional
sale or other security



14

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



agreement under circumstances where neither clause (v) nor clause (vi) of this
Section 2.01(a) is applicable; provided that such installation shall be deemed
an Event of Loss with respect to such Engine or Spare Engine, and Grantors shall
comply with Section 3.01(b) in respect thereof, if such installation adversely
affects the Administrative Agent’s security interest in such Engine or Spare
Engine, the Administrative Agent not intending hereby to waive any right or
interest it may have to or in such Engine or Spare Engine under applicable law
until compliance by such Grantor with Section 3.01(b);
(viii)    lease any Engine or Spare Engine or any Airframe and its related
Engines to any Certificated Air Carrier; provided that at the commencement of
such lease no Event of Default has occurred and is continuing and such
Certificated Air Carrier, if other than an Affiliate in the same proceeding, is
not at that time subject to a proceeding under applicable bankruptcy, insolvency
or reorganization laws; and
(ix)    lease any Engine or Spare Engine or any Airframe and its related Engines
to:
(1)    any Foreign Air Carrier that is at the inception of the lease based in
and a domiciliary of a country listed in Exhibit D hereto, or
(2)    a manufacturer of airframes or engines (either directly or through an
Affiliate, so long as the obligations of such Affiliate are subject to the
unconditional guarantee of its related manufacturer) that is at the inception of
the lease based in and a domiciliary of the United States or any country listed
on Exhibit D hereto, or
(3)    any other Foreign Air Carrier consented to in writing by the
Administrative Agent;
provided that at the commencement of such lease no Event of Default has occurred
and is continuing, and provided, further, that (v) in the case of a lease of an
Airframe, Engine or Spare Engine to a Foreign Air Carrier under clause (1)
above, the Administrative Agent receives the following documents at least two
Business Days prior to the time of such lease (provided that such documents can
be furnished less than two Business Days prior to such time if the
Administrative Agent received drafts of such documents no later than two
Business Days prior to such time):
a.    a certificate of such Grantor’s independent insurance brokers stating that
in the opinion of such firm the insurance required to be carried and maintained
with respect to such Aircraft, Engine or Spare Engine by the terms of this
Mortgage will be in full force and effect during the term of such lease and
b.    an Opinion of Counsel to such Grantor to the effect that



15

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



i.    there exist no possessory rights in favor of the lessee under the laws of
such lessee’s country which would, upon bankruptcy or insolvency of or other
default by such Grantor and assuming at such time such lessee is not insolvent
or bankrupt, prevent the taking of possession of such Airframe, Engine or Spare
Engine by the Administrative Agent in accordance with and when permitted by the
terms of Section 4.02 upon the exercise by the Administrative Agent of its
remedies under Section 4.02.
ii.    the terms of the proposed lease (including the provisions therein as to
being subject and subordinate as required below) will be legal, valid, binding
and (subject to customary exceptions in foreign opinions generally acceptable to
aircraft financiers) enforceable against the proposed lessee in the country in
which the proposed lessee is principally based,
iii.    the laws of such lessee’s country of domicile require fair compensation
by the government of such jurisdiction payable in currency freely convertible
into Dollars for the loss of use or title of such Aircraft, Engine or Spare
Engine in the event of the requisition by such government of such use or title,
and
iv.    the laws of such lessee’s country of domicile would give recognition to
such Grantor’s title to such Aircraft, Engine or Spare Engine, to the registry
of such Aircraft in the name of a Grantor (or the proposed lessee, as “lessee”,
as appropriate) and to the Lien of this Mortgage, and
(w) in the case of a lease to a foreign manufacturer of airframes or engines
under clause (2) above, the re-registration conditions set forth in Section
2.01(e) shall be satisfied notwithstanding anything to the contrary in such
clause (2), (x) in the case of a lease to any foreign entity (other than a
foreign entity principally based in Taiwan), the United States maintains normal
diplomatic relations with the country in which such foreign entity is based at
the time such lease is entered into, (y) in the case of any lease to a foreign
entity, such entity, other than an Affiliate of such Grantor in the same
proceeding, is not then subject to any bankruptcy, insolvency, liquidation,
reorganization, dissolution or similar proceeding and shall not have
substantially all of its property in the possession of any liquidator, trustee,
receiver or similar person and (z) in the case of any lease to a foreign entity
that is situated in a Contracting State (as defined in the Cape Town Treaty),
the lease shall contain the remedies of a lessor set forth in the Cape Town
Treaty for the benefit of the lessor under such lease, unless counsel located in
the applicable foreign jurisdiction provides written advice, addressed to both
the applicable Grantor and the Administrative Agent, that such remedies are not
customarily made available to lessors in such jurisdiction;



16

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



provided that the rights of any lessee or other transferee covered by the
preceding clauses (i) through (ix) who receives possession of any Aircraft, any
Airframe, any Engine, Spare Engine or Pledged Spare Part by reason of a transfer
permitted by this Section 2.01(a) (other than the transfer of an Engine or Spare
Engine which is deemed an Event of Loss) shall be subject and subordinate to,
and any Permitted Lease shall be made expressly subject and subordinate to, all
the terms of this Mortgage, including the Administrative Agent’s rights to
repossess pursuant to Section 4.02 and to avoid such lease upon such
repossession, and Grantors shall remain primarily liable hereunder for the
performance and observance of all of the terms and conditions of this Mortgage,
to the same extent as if such lease or transfer had not occurred, any such lease
shall include appropriate provisions for the maintenance and insurance of any
such Aircraft, Airframe, Engine or Spare Engine, and no lease or transfer of
possession otherwise in compliance with this Section 2.01 shall (x) result in
any registration or re-registration of any Aircraft except to the extent
permitted in Section 2.01(e) or the maintenance, operation or use thereof that
does not comply with Section 2.01(b) and (c) or the registration of any
subordination in favor of the Permitted Lessee or in respect of other transfers
in the International Registry, or (y) permit any action not permitted to be
taken by Grantors with respect to any Aircraft hereunder.
Grantors shall provide the Administrative Agent a copy of each Permitted Lease
which has a term of more than one year promptly after execution thereof. In
addition, in furtherance of the Granting Clause, the applicable Grantor shall
expressly assign to the Administrative Agent in a manner reasonably acceptable
to the Administrative Agent (and take all further actions in order to create,
grant, establish, preserve, protect and perfect the validity, perfection and
priority of the Liens and security interests created or intended to be created
by this Mortgage), as part of the Collateral, such Grantor’s rights, but not its
obligations, under any such Permitted Lease with a term of more than one year
(provided that so long as no Event of Default shall have occurred and be
continuing hereunder, such Grantor shall be entitled to exercise all rights and
remedies with respect to such Permitted Lease). In connection with the foregoing
assignment, such Grantor shall deliver any chattel paper originals of any
Permitted Lease having a term in excess of one year to the Administrative Agent
and at Grantor’s request if the lessee is situated in (or the applicable
Airframe is registered in) a Contracting State cause such Permitted Lease to be
registered as an International Interest against the relevant airframe and
engines on the International Registry and assigned to Administrative Agent.
No Permitted Lease shall be entered into unless Grantors shall reimburse the
Administrative Agent for all of their respective reasonable out-of-pocket fees
and expenses (including reasonable fees and disbursements of counsel) incurred
in connection therewith and with any collateral assignment thereof.
The Administrative Agent agrees, for the benefit of Grantors (and any Permitted
Lessee) and for the benefit of the lessor or secured party of any airframe or
engine leased to a Grantor (or any Permitted Lessee) or purchased or owned by a
Grantor (or any Permitted Lessee) subject to a conditional sale or other
security agreement, that the Administrative Agent will not acquire or claim, as
against Grantors (or any Permitted Lessee) or such lessor or secured party, any
right, title or interest in: (A) any engine or engines owned by such Grantor (or
any Permitted Lessee) or by the lessor under such lease or subject to a security
interest in favor of the secured party



17

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



under such conditional sale or other security agreement as the result of such
engine or engines being installed on any Airframe, or (B) any airframe owned by
such Grantor (or any Permitted Lessee) or by the lessor under such lease or
subject to a security interest in favor of the secured party under such
conditional sale or other security agreement as the result of any Engine or
Spare Engine being installed on such airframe.
The Administrative Agent acknowledges that any Wet Lease or other similar
arrangement under which a Grantor (or any Permitted Lessee) maintains
operational control of an Aircraft does not constitute a delivery, transfer or
relinquishment of possession for purposes of this Section 2.01(a).
(b)    Operation and Use. Grantors agree that no Aircraft, Airframe, Engine or
Spare Engine will be maintained, used or operated in violation of any law, rule
or regulation of any Governmental Authority of any country having jurisdiction
over such Aircraft, Airframe, Engine or Spare Engine or in violation of any
airworthiness certificate, license or registration relating to such Aircraft
issued by any such Governmental Authority, except for unanticipated, minor or
non-recurring violations, and except to the extent a Grantor (or, if a Lease is
then in effect with respect to such Aircraft, any Permitted Lessee) of such
Aircraft is contesting in good faith the validity or application of any such
law, rule or regulation in any manner that does not involve any material risk of
sale, forfeiture or loss of such Aircraft, Airframe, Engine or Spare Engine or
any material risk of subjecting the Administrative Agent or any Lender to
criminal liability or materially impair the Lien of this Mortgage; provided
that, Grantors shall not be in default under, or required to take any action set
forth in, this sentence if it is not possible for them to comply with the laws
of a jurisdiction other than the United States (and other than any jurisdiction
in which such Aircraft is then registered) because of a conflict with the
applicable laws of the United States (and such jurisdiction in which such
Aircraft is then registered); provided, further, that a Grantor shall only be
entitled to contest mandatory grounding orders if it does not operate such
Aircraft or Spare Engine during such contest. Grantors will not operate any
Aircraft, Airframe, Engine or Spare Engine or permit any Aircraft, Airframe,
Engine or Spare Engine to be operated or located, (i) in any area excluded from
coverage by any insurance required by the terms of Section 2.03 or (ii) in any
war zone or recognized or, in the applicable Grantor’s reasonable judgment,
threatened areas of hostilities unless covered by war risk insurance in
accordance with Section 2.03, unless in the case of either clause (i) or (ii),
indemnification complying with Section 2.03(g) has been provided; provided,
however, that Grantors’ failure to comply with the provisions of this sentence
shall not give rise to an Event of Default hereunder where such failure is
attributable to causes beyond the control of Grantors (or any Permitted Lessee)
or to extraordinary circumstances involving an isolated occurrence or isolated
series of occurrences attributable to a hijacking, medical emergency, equipment
malfunction, weather conditions, navigational error or other similar unforeseen
circumstances.
(c)    Maintenance. Grantors shall maintain, service, repair and overhaul each
Aircraft, Airframe, Engine and Spare Engine (or cause the same to be done) so as
to keep each Aircraft, Airframe, Engine and Spare Engine in good operating
condition and in such condition as may be necessary to enable the airworthiness
certification of each Aircraft to be maintained in good standing at all times
(other than during temporary periods of storage, during maintenance,



18

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



testing or modification permitted hereunder, or during periods of grounding by
applicable Governmental Authorities, unless such grounding is due to the failure
by Grantors to maintain such Aircraft in accordance with the terms hereof) under
Title 49, during such periods in which such Aircraft is registered under the
laws of the United States, or, if such Aircraft is registered under the laws of
any other jurisdiction, the applicable laws of such jurisdiction, using the same
standards as Grantors (or a Permitted Lessee of such Aircraft, if a Lease is in
effect with respect to such Aircraft) uses with respect to similar aircraft
operated by Grantors (or such Permitted Lessee) in similar circumstances. In any
case, each Aircraft, Airframe, Engine, Spare Engine and Pledged Spare Part will
be maintained in accordance with the maintenance standards required by the FAA
(while operated under an FAA-approved maintenance program) or, while operated
under the maintenance program of another jurisdiction, standards substantially
equivalent to those required by the central aviation authority of the United
States, Australia, Austria, Belgium, Canada, Denmark, France, Germany, Ireland,
Italy, Japan, the Netherlands, New Zealand, Norway, Spain, Sweden, Switzerland
or the United Kingdom. Each Grantor shall maintain or cause to be maintained all
records, logs and other documents required to be maintained in respect of each
of its Aircraft and Spare Engines by appropriate authorities in the jurisdiction
in which such Aircraft is registered.
(d)    Identification of the Administrative Agent’s Interest.
(i)    Grantors agree to affix as promptly as practicable after the Closing Date
and thereafter to maintain in the cockpit of each Aircraft, in a clearly visible
location, and (if not prevented by applicable law or regulations or by any
government) on each Engine and Spare Engine a nameplate bearing the inscription
“MORTGAGED TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT” (such
nameplate to be replaced, if necessary, with a nameplate reflecting the name of
any successor Administrative Agent).
(ii)    On or prior to the Closing Date and from time to time thereafter, the
Grantors shall install signs, in size and form reasonably satisfactory to the
Administrative Agent, at each of the Designated Spare Parts Locations in which
the Pledged Spare Parts are stored and otherwise as may be directed by the
Administrative Agent within each Designated Spare Parts Location, bearing the
inscription: “MORTGAGED TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT”
(such sign to be replaced if there is a successor Administrative Agent).
(e)    Registration. The applicable Grantors shall cause each Aircraft to remain
duly registered, under the laws of the United States, in the name of the
applicable Grantor. Notwithstanding the preceding sentence, Grantors, at their
own expense, may cause or allow such Aircraft to be duly registered under the
laws of any country listed on Exhibit D (except as indicated therein) in the
name of the appropriate Grantor or of any nominee thereof, or, if required by
applicable law, in the name of any other Person (and, following any such foreign
registration, may cause such Aircraft to be re-registered under the laws of the
United States); provided, that the Administrative Agent shall have received, at
least two Business Days prior to the time of such non-US registration (provided
that such document can be furnished less than



19

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



two Business Days prior to such time if the Administrative Agent received a
draft of such document no later than two Business Days prior to such time), one
or more Opinions of Counsel, expert in the laws of the United States and such
other jurisdiction, in form and substance reasonably satisfactory to the
Administrative Agent, subject to exceptions, assumptions and limitations
customary in such jurisdiction and of a nature customarily accepted by aircraft
financiers making loans to entities in such jurisdiction, to the effect that:
(1)    such jurisdiction maintains normal diplomatic relations with the United
States (except, in the case of Taiwan);
(2)    such re-registration will not adversely affect the Administrative Agent’s
first priority and perfected Lien on such Aircraft (and Grantors shall, at their
expense, to the extent legally permitted, cause the interest of the
Administrative Agent as secured party in respect of such Aircraft to be duly
registered or recorded under the laws of such jurisdiction and the International
Interests of the Administrative Agent in such Airframe and Engines to be duly
registered in the International Registry, and at all times thereafter to remain
so duly registered or recorded unless and until the registration of such
Aircraft is changed as provided herein, and shall cause to be done at all times
all other acts necessary or, by reference to prudent industry practice in such
jurisdiction and under the Cape Town Treaty, advisable in order to create,
preserve and protect such interests in such Aircraft, and the priority thereof,
as against a Grantor or any third parties), and the laws of such jurisdiction
would provide the Administrative Agent with protections of its interest in and
to such Aircraft substantially equivalent to the protections afforded to the
holder or a first priority security interest under the UCC;
(3)    the obligations of Grantors under this Mortgage shall remain valid,
binding and enforceable to the same extent as before such registration, and such
re-registration shall not create any disability or adverse effect to the
existence or enforceability of the rights and remedies of the Administrative
Agent under the Loan Documents;
(4)    any import or export permits necessary to take such Aircraft into such
jurisdiction and any exchange permits necessary to allow all payments provided
for under this Mortgage and the other Loan Documents shall be in full force and
effect;
(5)    there are no possessory rights in favor of a Grantor or any Permitted
Lessee which would, upon bankruptcy or other default by a Grantor or any
Permitted Lessee, prevent the return of such Aircraft to the Administrative
Agent in accordance with and when permitted by the terms of the Mortgage upon
the Administrative Agent’s exercise of remedies thereunder, or, if such
possessory rights exist, they are not materially greater than those available to
owners and lessees under United States law and there are no procedural
impediments to the return of such Aircraft to the Administrative Agent
materially greater than under



20

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



United States law, and upon termination of any lease, registration shall be
terminable without material burden or delay;
(6)    there is no strict liability imposed on passive lenders, except such tort
liability not of materially greater scope or magnitude than might be imposed on
such passive lender under the prevailing law among the states of the United
States, and except liabilities that Grantors or a Permitted Lessee has agreed to
insure against in a manner reasonably satisfactory to the Administrative Agent.
(7)    that it is not necessary by reason of such re-registration or for
purposes of enforcing remedies contained herein or in any Lease, for the
Administrative Agent or any Lender to register or qualify to do business in such
jurisdiction;
(8)    no Liens (other than Permitted Collateral Liens) shall arise by reason of
such re-registration;
(9)    (unless Grantors shall have agreed to provide insurance reasonably
satisfactory to the Administrative Agent covering the risk of requisition of use
of such Aircraft by the government of such jurisdiction so long as such Aircraft
is registered under the laws of such jurisdiction) the laws of such jurisdiction
require fair compensation by the government of such jurisdiction, payable in
currency freely convertible into Dollars, for the loss of use of such Aircraft
in the event of requisition by such government of such use; and
(10)    neither the Administrative Agent nor any Lender shall be subjected to
any adverse tax consequences as a result of such re-registration for which
Grantors are not required to indemnify such Person, unless Grantors have agreed
to indemnify such Person therefor.
The Administrative Agent will cooperate with Grantors in effecting such foreign
registration. Notwithstanding the foregoing, prior to any such change in the
country of registry of any Aircraft, the following conditions shall be met
(unless waived as provided in Section 10.08 of the Credit Agreement):
(i)    no Event of Default shall have occurred and be continuing at the
effective date of the change in registration or occurs as a result of such
change in registration; provided that it shall not be necessary to comply with
this condition if the change in registration results in the registration of such
Aircraft under the laws of the United States;
(ii)    all insurance provided for in this Mortgage shall be in full force and
effect, before, at the time of, and after such change in registration, and the
Administrative Agent shall have received a certificate of Grantors’ or a
Permitted Lessee’s insurance broker to such effect;



21

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(iii)    such country imposes, or Grantors shall agree to cause such Aircraft to
be maintained in accordance with, aircraft maintenance standards approved by, or
which are substantially equivalent to those required by, the civil aviation
authority of the United States, Australia, Austria, Belgium, Canada, Denmark,
France, Germany, Ireland, Italy Japan, the Netherlands, Norway, New Zealand,
Spain, Sweden, Switzerland or the United Kingdom;
(iv)    all action shall be taken as the Administrative Agent deems reasonably
necessary to insure that all insurance and indemnities provided for in the Loan
Documents shall be in full force and effect at the time of and following such
re-registration; and
(v)    Grantors pay all fees, Taxes, expenses and other charges relating to such
re-registration (including those of each Lender).
(f)    Substitution of Airframes and Engines. Each Grantor may at any time, at
no cost to the Administrative Agent, on at least ten (10) days prior written
notice to the Administrative Agent, replace any Airframe, Engine or Spare Engine
subjected to the Lien hereof by causing an airframe or engine to be substituted
for such Airframe, Engine or Spare Engine hereunder in accordance with the
provisions of Section 3.01(a) or 3.01(b) hereof, as the case may be, to the same
extent as if an Event of Loss had occurred with respect to such Airframe, Engine
or Spare Engine.
Section 2.02 Replacement and Pooling of Parts; Alterations, Modifications and
Additions.
(a)    Replacement of Parts. Grantors, at their own cost and expense, will
promptly replace or cause to be replaced all Parts which may from time to time
become worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or permanently rendered unfit for use for any reason whatsoever, except
as otherwise provided in Section 2.02(c). In addition, a Grantor (or any
Permitted Lessee) may remove in the ordinary course of maintenance, service,
repair, overhaul or testing, any Part, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or rendered permanently
unfit for use; provided that such Grantor (or any Permitted Lessee), except as
otherwise provided in Section 2.02(c), replaces such Part as promptly as
practicable. All replacement Parts shall be owned by a Grantor free and clear of
all Liens (except Permitted Collateral Liens, pooling arrangements permitted by
Section 2.02(b) hereof and replacement parts temporarily installed on an
emergency basis) and shall be in the condition and repair required by the terms
hereof. All Parts at any time removed from any Airframe, Engine or Spare Engine
shall remain the property of a Grantor and subject to the Lien of this Mortgage,
no matter where located, until such time as such Parts shall be replaced by
Parts which meet the requirements for replacement Parts specified herein.
Immediately upon any replacement Part becoming incorporated or installed in or
attached to the applicable Airframe, Engine or Spare Engine, without further act
(subject only to Permitted Collateral Liens and any pooling arrangement
permitted by Section 2.02(b) hereof and except replacement parts temporarily
installed on an emergency basis), such replacement Part shall become the
property of a Grantor and subject to the Lien of this Mortgage and be deemed a
Part



22

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



for all purposes hereof to the same extent as the Parts originally incorporated
or installed in or attached to such Airframe, Engine or Spare Engine and the
replaced Part, without further act, shall be free and clear of all rights of the
Administrative Agent hereunder and shall no longer be deemed a Part hereunder
and shall no longer be subject to the Lien of this Mortgage. Upon request of a
Grantor from time to time, the Administrative Agent shall execute and deliver to
such Grantor an appropriate instrument confirming the release of any such
replaced Part from the Lien of this Mortgage.
(b)    Pooling of Parts. Any Part removed from any Airframe, Engine or Spare
Engine as provided in Section 2.02(a) hereof may be subjected by a Grantor (or
any Permitted Lessee) to a pooling arrangement entered into in the ordinary
course of such Grantor’s business; provided, that the Part replacing such
removed Part shall be incorporated or installed in or attached to such Airframe,
Engine or Spare Engine in accordance with Section 2.01(a) as promptly as
practicable after the removal of such removed Part. In addition, any replacement
Part when incorporated or installed in or attached to an Airframe, Engine or
Spare Engine in accordance with such Sections may be owned by any third Party
subject to such a pooling arrangement, provided, that such Grantor (or any
Permitted Lessee), at its expense, as promptly thereafter as practicable, either
(i) causes such replacement Part to become subject to the Lien of this Mortgage,
free and clear of all Liens other than Permitted Collateral Liens or
(ii) replaces or causes to be replaced such replacement Part with a further
replacement Part owned by a Grantor (or any Permitted Lessee) which shall become
the property of a Grantor and subject to the Lien of this Mortgage, free and
clear of all Liens other than Permitted Collateral Liens.
(c)    Alterations, Modifications and Additions(d)    . Grantors, at their own
expense, will make (or cause to be made) such alterations and modifications in
and additions to each Airframe, Engine and Spare Engine as may be required to be
made from time to time so as to comply with any law, rule, regulation or order
of any Governmental Authority of any jurisdiction in which an Aircraft may then
be registered or any Spare Engine may be located; provided, however, that a
Grantor or any Permitted Lessee may, in good faith, and by appropriate
proceedings contest the validity or application of any such law, rule,
regulation or order in any reasonable manner that does not subject any such
Person to material risk of any civil or any criminal penalties, or involve any
material risk of loss or forfeiture of title to any Airframe, Engine or Spare
Engine. In addition, each Grantor (or any Permitted Lessee), at its own expense,
may from time to time add further parts or accessories and make or cause to be
made such alterations and modifications in and additions to any Airframe, Engine
or Spare Engine as a Grantor (or any Permitted Lessee) may deem desirable in the
proper conduct of its business, including removal (without replacement) of Parts
which a Grantor (or any Permitted Lessee) deems to be obsolete or no longer
suitable or appropriate for use on such Airframe, Engine or Spare Engine (such
parts, “Obsolete Parts”); provided that no such alteration, modification,
removal or addition materially diminishes the fair market value or utility of
such Airframe, Engine or Spare Engine below the fair market value or utility
thereof immediately prior to such alteration, modification, removal or addition
assuming such Airframe, Engine or Spare Engine was then in the condition
required to be maintained by the terms of this Mortgage. In addition, the fair
market value (but not the utility) of an Airframe, Engine or Spare Engine may be
reduced by the fair market value, if any, of Obsolete Parts which shall have
been removed so long as the



23

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



aggregate fair market value of all Obsolete Parts which shall have been removed
and not replaced with respect to any Aircraft shall not exceed $500,000 in the
aggregate. All Parts incorporated or installed in or attached or added to an
Airframe, Engine or Spare Engine as the result of such alteration, modification
or addition (except those parts which are excluded from the definition of Parts
or which may be removed by a Grantor pursuant to the next sentence) (the
“Additional Parts”) shall, without further act, become subject to the Lien of
this Mortgage. Notwithstanding the foregoing sentence, a Grantor (or any
Permitted Lessee) may, at its own expense, remove or suffer to be removed any
Additional Part, provided that such Additional Part (i) is in addition to, and
not in replacement of or substitution for, any Part originally incorporated or
installed in or attached to such Airframe, Engine or Spare Engine or any Part in
replacement of or substitution for any such Part, (ii) is not required to be
incorporated or installed in or attached or added to such Airframe, Engine or
Spare Engine pursuant to the first sentence of this paragraph (c) and (iii) can
be removed from such Airframe, Engine or Spare Engine without diminishing the
value or utility of such Airframe, Engine or Spare Engine which such Airframe,
Engine or Spare Engine would have had had such Part never been installed on such
Airframe, Engine or Spare Engine, assuming that such Airframe, Engine or Spare
Engine was in the condition and repair required to be maintained by the terms
hereof. Upon the removal thereof as provided above, such Part shall no longer be
deemed to be subject to the Lien of this Mortgage or part of such Airframe,
Engine or Spare Engine from which it was removed. Upon request of a Grantor from
time to time, the Administrative Agent shall execute and deliver to such Grantor
an appropriate instrument confirming the release of any such removed Part from
the Lien of this Mortgage.
Section 2.03    Insurance.
(a)    Aircraft Liability Insurance.
(i)    Except as provided in paragraph (ii) of this Section 2.03(a) and subject
to the rights of Grantors to establish and maintain self-insurance in the manner
and to the extent specified in Section 2.03(f) below, Grantors will carry, or
cause to be carried, at no expense to the Administrative Agent, aircraft
liability insurance (including, but not limited to, passenger, contractual,
bodily injury, personal injury, property damage and products liability
(exclusive of manufacturer’s product liability insurance), and including without
limitation, war risk, hijacking and allied perils insurance, if and to the
extent, in the case of war risk, hijacking and allied perils insurance, any
Aircraft or Spare Engine is being operated in any war zone or recognized or, in
the applicable Grantor’s judgment, threatened areas of hostilities or war risk,
hijacking and allied perils insurance is otherwise maintained by a Grantor (or,
if a Permitted Lease in respect of any Airframe, Engine or Spare Engine is then
in effect, by Permitted Lessee) with respect to other similar aircraft and
engines operated by such Grantor or such Permitted Lessee, as the case may be,
on the same or similar routes) with respect to each Aircraft or Spare Engine
that is of the type as from time to time applicable to aircraft and engines
operated by such Grantor (or, if a Permitted Lease in respect of such Airframe,
Engine or Spare Engine is then in effect, by the Permitted Lessee) of the same
type as such Aircraft or Spare Engine (A) in amounts that are not less than the
aircraft liability insurance applicable to similar



24

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



aircraft and engines in such Grantor’s fleet on which Grantor carries insurance;
provided that such liability insurance shall not be less than the Minimum
Liability Insurance Amount, and (B) that is maintained in effect with insurers
of recognized responsibility. Any policies of insurance carried in accordance
with this Section 2.03(a) and any policies taken out in substitution or
replacement for any of such policies shall:
(1)    name the Additional Insureds, as their Interests (as defined below) may
appear, as additional insureds;
(2)    subject to the conditions of clause (3) below, provide that, in respect
of the interest of each Additional Insured in such policies, the insurance shall
not be invalidated by any action or inaction of a Grantor, any Permitted Lessee,
or any other Person (other than such Additional Insured or a Governmental
Authority) and shall insure each Additional Insured’s Interests as they appear,
regardless of any breach or violation by a Grantor, any Permitted Lessee, or any
other Person (other than such Additional Insured or a Governmental Authority) of
any warranty, declaration or condition contained in such policies;
(3)    provide that, if such insurance is cancelled for any reason, or if any
change is made in the insurance that materially reduces the amount of insurance
or the coverage certified in the insurance report delivered on the Closing Date
to the Administrative Agent or if such insurance is cancelled for nonpayment of
premium, such cancellation or change shall not be effective as to any Additional
Insured for 30 days (or seven days, or such other period as is then customary in
the industry, in the case of any war risk, hijacking and allied perils coverage)
after issuance to such Additional Insured of written notice from or on behalf of
such insurers of such cancellation or change, provided that in the case of any
war risk, hijacking and allied perils, liability insurance, if the same is
directly or indirectly provided by the United States government, or any agency
or regulatory body thereof, such notice shall be deemed delivered if published
in the Federal Register;
(4)    provide that the Additional Insureds shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance;
(5)    provide that the insurers shall waive any rights of (x) set-off,
counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability of the Additional Insureds to the extent of any moneys
due to the Additional Insureds and (y) subrogation against the Additional
Insureds to the extent that Grantors have waived their rights by their agreement
to indemnify the Additional Insureds pursuant to the Loan Documents;



25

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(6)    be primary without right of contribution from any other insurance carried
by any Additional Insured with respect to its Interests as such in any Aircraft,
Engine or Spare Engine; and
(7)    expressly provide that all of the provisions thereof, except the limits
of liability, shall operate in the same manner as if there were a separate
policy covering each insured.
“Interests” as used in this Section 2.03(a) and in Section 2.03(b) below with
respect to any Person means the interests of such Person in the transactions
contemplated by the Loan Documents.
(ii)    During any period that any Airframe, Engine or Spare Engine, as the case
may be, is on the ground and not being flown, Grantors may carry or cause to be
carried as to such non-flown Airframe, Engine or Spare Engine, in lieu of the
insurance required by clause (i) above, and subject to self-insurance to the
extent permitted by Section 2.03(f) below, insurance otherwise conforming with
the provisions of said clause (i) except that: (A) the amounts of coverage shall
not be required to exceed the amounts of airline liability insurance from time
to time applicable to airframes or engines owned or leased by a Grantor (or, if
a Permitted Lease in respect of such Airframe, Engine or Spare Engine is then in
effect, by the Permitted Lessee) of the same type as such non-flown Airframe,
Engine or Spare Engine and that are on the ground and not being flown and (B)
the scope of the risks covered and the type of insurance shall be the same as
from time to time are applicable to airframes or engines owned or leased by a
Grantor (or, if a Permitted Lease in respect of such Aircraft is then in effect,
by the Permitted Lessee) of the same type as such non-flown Airframe, Engine or
Spare Engine and that are on the ground and not being flown.
(b)    Insurance Against Loss or Damage.
(i)    Except as provided in clause (ii) of this Section 2.03(b), and subject to
the rights of Grantors to establish and maintain self-insurance in the manner
and to the extent specified in Section 2.03(f) below, Grantors shall maintain,
or cause to be maintained, in effect with insurers of recognized responsibility,
at no expense to the Administrative Agent, all-risk aircraft hull insurance
covering each Aircraft and Spare Engine and all-risk coverage with respect to
any Engine, Spare Engine or Part while removed from an Airframe or airframe (or
Engine, Spare Engine or engine (in the case of a Part)) (including, without
limitation, war risk, hijacking and allied perils insurance, if and to the
extent the same is maintained by a Grantor (or, if a Permitted Lease in respect
of such Airframe, Engine or Spare Engine is then in effect, by the Permitted
Lessee) with respect to other similar aircraft and engines operated by such
Grantor or such Permitted Lessee, as the case may be, on the same or similar
routes or if such Aircraft, Engine or Spare Engine is being operated in any war
zone or recognized or, in the applicable Grantor’s judgment, threatened areas of
hostilities), that is of the type as from time to time applicable to aircraft
operated by such Grantor (or, if a Permitted Lease in respect of such Airframe,
Engine or Spare Engine is then in effect, by the Permitted Lessee) of the same



26

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



type as such Aircraft and Spare Engine; provided that such insurance (including
the permitted self-insurance) in the case of such Aircraft and Spare Engine
shall at all times while such Aircraft or Spare Engine is subject to this
Mortgage be for an amount not less than the Insured Amount therefor. Any
insurance amounts described in this clause (b)(i) which relate to the loss of an
engine (other than an Engine or Spare Engine) shall be, if received by the
Administrative Agent, paid over to the Person legally entitled thereto. Any
policies carried in accordance with this Section 2.03(b) and any policies taken
out in substitution or replacement for any such policies shall:
(1)    provide that any insurance proceeds payable for any loss or damage, with
respect to any Aircraft, Engine or Spare Engine, together with accrued but
unpaid interest thereon, shall be paid to the Administrative Agent (at such
account and address as the Administrative Agent specifies) as follows: (a) if
such insurance proceeds are in respect of an Event of Loss, or (b) if the
insurer has received a notice from the Administrative Agent directing that such
insurance proceeds shall be so paid to the Administrative Agent; otherwise all
such insurance proceeds shall be payable to the applicable Grantor;
(2)    subject to the conditions of clause (3) below, provide that, in respect
of the interests of the Additional Insureds in such policies, the insurance
shall not be invalidated by any action or inaction of a Grantor, any Permitted
Lessee, or any other Person (other than such Additional Insured or a
Governmental Authority) and shall insure the Additional Insureds’ Interests as
they appear, regardless of any breach or violation by a Grantor, any Permitted
Lessee, or any other Person (other than such Additional Insured or a
Governmental Authority) of any warranty, declaration or condition contained in
such policies;
(3)    provide that if such insurance is cancelled for any reason, or if any
change is made in the insurance that materially reduces the coverage (not
including the amount if such amount exceeds the coverage required hereunder)
certified in the insurance report delivered on the Closing Date to the
Administrative Agent and each Lender or if such insurance is cancelled for
nonpayment of premium, such cancellation or change shall not be effective as to
the Additional Insureds for 30 days (or seven days, or such other period as is
then customary in the industry, in the case of war risk, hijacking or allied
perils coverage) after issuance to the Additional Insureds of written notice
from or on behalf of such insurers of such cancellation or change; provided that
in the case of any war risk, hijacking and allied perils hull insurance, if the
same is directly or indirectly provided by the United States government, or any
agency or regulatory body thereof, such notice shall be deemed delivered if
published in the Federal Register;



27

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(4)    provide that the Additional Insureds shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance;
(5)    provide that the insurers shall waive rights of (x) setoff, counterclaim
or any other deduction, whether by attachment or otherwise, in respect of any
liability of the Additional Insureds to the extent of any moneys due to the
Additional Insureds and (y) subrogation against the Additional Insureds to the
extent that Grantors have waived their rights by their agreement to indemnify
the Additional Insureds pursuant to the Loan Documents;
(6)    if applicable, be primary without rights of contribution from any other
insurance carried by any Additional Insured with respect to its Interests as
such in any Aircraft, Engine or Spare Engine; and
(7)    include a 50/50 provisional claims settlement clause in the event that
separate policies are maintained with respect to all-risk aircraft hull
insurance and war risk, hijacking and allied perils hull insurance.
The Administrative Agent shall be entitled to notify an insurer that insurance
proceeds payable in respect of loss or damage shall be paid directly to the
Administrative Agent as provided in clause (1) above, for deposit into an
account maintained with the Administrative Agent subject to an Account Control
Agreement, in the following circumstances: (1) an Event of Default has occurred
and is continuing, (2) such insurance proceeds are in respect of an Event of
Loss, or (3) such proceeds if paid to the applicable Grantor would be required
to be deposited in such account maintained with the Administrative Agent subject
to an Account Control Agreement in accordance with Section 2.12(a) of the Credit
Agreement (all calculations thereunder and under Section 6.06 of the Credit
Agreement to be performed in accordance with the Credit Agreement after giving
effect to the Event of Loss or other circumstance giving rise to such insurance
proceeds). For the avoidance of doubt, the parties agree that the Credit
Agreement governs the right of the Grantors to receive and use any insurance
proceeds so deposited with the Administrative Agent.
(ii)    During any period that an Airframe, an Engine or a Spare Engine is on
the ground and not being flown, Grantors may carry or cause to be carried as to
such non-flown Airframe, Engine or Spare Engine, in lieu of the insurance
required by clause (i) above, and subject to self-insurance to the extent
permitted by Section 2.03(f), insurance otherwise conforming with the provisions
of said clause (i) except that the scope of the risks covered and the type of
insurance shall be the same as from time to time applicable to airframes and
engines operated by Grantors (or, if a Permitted Lease in respect of such
Aircraft is then in effect, by the Permitted Lessee) of the same type as such
non-flown Airframe or Engine and that are on the ground and not being flown;
provided that, subject to self-insurance to the extent permitted by Section
2.03(f), Grantors shall maintain or cause to be maintained insurance against
risk of loss or damage to such non-flown Airframe, Engine or Spare Engine in an
amount at least equal to the replacement value of such Airframe, Engine or Spare
Engine.



28

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(c)    Pledged Spare Parts Liability Insurance. Each Grantor will carry or cause
to be carried at all times, at no expense to the Administrative Agent, third
party liability insurance with respect to the Pledged Spare Parts (if any),
which is (i) of amount and scope as is usually carried by corporations engaged
in the same or similar business, similarly situated with such Grantor and owning
or operating similar spare parts for aircraft and engines and covering risks of
the kind customarily insured against by such Grantor for equipment similar to
the Pledged Spare Parts (if any) and (ii) maintained in effect with insurers of
recognized responsibility. Each Grantor will carry or cause to be carried at all
times, at no expense to the Administrative Agent, with insurers of recognized
responsibility, third party liability insurance covering the Designated Spare
Parts Locations where any Pledged Spare Parts shall be located.
(d)    Pledged Spare Parts Insurance Against Loss or Damage. Each Grantor will
carry or cause to be carried at all times, at no expense to the Administrative
Agent, with insurers of recognized responsibility insurance covering physical
damage to the Pledged Spare Parts (if any), of the type covering the same risks
as are usually carried by corporations engaged in the same or similar business
as such Grantor and covering risks of the kind customarily insured against by
Borrower and providing for the reimbursement of the actual expenditure incurred
in repairing or replacing any damaged or destroyed Pledged Spare Part or, if not
repaired or replaced, for then payment of the amount it would cost to repair or
replace such Pledged Spare Part, on the date of loss, with proper deduction for
obsolescence and physical depreciation. Each Grantor will carry or cause to be
carried at all times, at no expense to the Administrative Agent, with insurers
of recognized responsibility property insurance covering the Designated Spare
Parts Locations where any Pledged Spare Parts shall be located.
(e)     Pledged Spare Parts Insurance Against Loss or Damage. Any policies of
insurance carried in accordance with Sections 2.03(c) and 2.03(d), including any
policies taken out in substitution or replacement for each policies shall:
(1)    in the case of Section 2.03(d), provide that any insurance proceeds
payable for any loss or damage, with respect to any Pledged Spare Parts,
together with accrued but unpaid interest thereon, shall be paid to the
Administrative Agent (at such account and address as the Administrative Agent
specifies) as follows: (A) if such insurance proceeds are in respect of an Event
of Loss, or (B) if the insurer has received a notice from the Administrative
Agent directing that such insurance proceeds shall be so paid to the
Administrative Agent; otherwise all such insurance proceeds shall be payable to
the applicable Grantor;
(2)    in the case of Section 2.03(c), name the Additional Insureds, as
additional insureds, as their respective interests may appear;
(3)    provide that, in respect of the interests of the Additional Insureds in
such policies the insurance shall not be invalidated or impaired by any act or
omission (including misrepresentation, nondisclosure or use of the Pledged Spare
Parts for illegal purposes) by the applicable Grantor or any other Person (other
than such Additional Insured or a Governmental Authority) and shall insure the



29

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Additional Insureds’ Interests as they appear, regardless of any breach or
violation by a Grantor of any warranty, declaration or condition contained in
such policies;
(4)    provide that, if the insurers cancel such insurance for any reason
whatsoever, or if the same is cancelled for nonpayment of premium, or if any
material change is made in the insurance which adversely affects the interest of
any of the Additional Insureds, such cancellation or change shall not be
effective as to the Additional Insureds for 30 days (or 7 days for nonpayment of
premiums or cancellation by such Grantor) after issuance to the Additional
Insureds of written notice by such insurers of such cancellation or change.
(5)    waive any right of recourse, subrogation, setoff, recoupment,
counterclaim or other deduction against any Additional Insured;
(6)    be primary without right of contribution from any other insurance that
may be available to any Additional Insured, other than Grantors’ all risk
aircraft hull insurance carried pursuant to Section 2.03(b);
(7)    in the case of Section 2.03(c), provide that all of the liability
insurance provisions thereof, except the limits of liability, shall operate in
all respects as if a separate policy had been issued covering each party insured
thereunder, and
(8)    provide that none of the Additional Insureds shall be liable for any
insurance premium.
The Administrative Agent shall be entitled to notify an insurer that insurance
proceeds payable in respect of loss or damage shall be paid directly to the
Administrative Agent as provided in clause (1) above, for deposit into an
account maintained with the Administrative Agent subject to an Account Control
Agreement, in the following circumstances: (1) an Event of Default has occurred
and is continuing, (2) such insurance proceeds are in respect of an Event of
Loss, or (3) such proceeds if paid to the applicable Grantor would be required
to be deposited in such account maintained with the Administrative Agent subject
to an Account Control Agreement in accordance with Section 2.12(a) of the Credit
Agreement (all calculations thereunder and under Section 6.06 of the Credit
Agreement to be performed in accordance with the Credit Agreement after giving
effect to the Event of Loss or other circumstance giving rise to such insurance
proceeds). For the avoidance of doubt the parties agree that the Credit
Agreement governs the right of the Grantors to receive and use any insurance
proceeds so deposited with the Administrative Agent.
(f)    Self-Insurance. Grantors may from time-to-time self-insure, by way of
deductible, self-insured retention, premium adjustment or franchise or otherwise
(including, with respect to insurance maintained pursuant to Section 2.03(a),
(b), (c) or (d) insuring for a maximum amount that is less than the amounts set
forth in Sections 2.03(a), (b), (c) or (d)), the risks required to be insured
against pursuant to Sections 2.03(a), (b), (c) and (d); provided, that in no
case shall the aggregate amount of such self-insurance with respect to all of
the aircraft,



30

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



engines and spare parts in the combined fleets of the Grantors (including,
without limitation, the Airframes, the Engines, the Spare Engines and the
Pledged Spare Parts) exceed for any twelve (12) month policy period the lesser
of (A) 100% of the highest replacement value of any single aircraft in the
Grantors’ combined fleets, or (B) 1.5% of the average aggregate insurable value
(for the preceding policy year) of all aircraft and spare parts (including,
without limitation, the Airframes, the Engines, the Spare Engines and the
Pledged Spare Parts) on which the Grantors carry insurance unless an insurance
broker of national standing certifies that the standard among other major United
States airlines is a higher level of self-insurance, in which case Grantors may
self-insure the Aircraft, the Engines and the Spare Engines to such higher
level. Any deductible per occurrence that, in the case of the Aircraft, Engine
or Spare Engines, is not in excess of the amount customarily allowed as a
deductible in the industry or is required to facilitate claims handling or any
applicable mandatory minimum per aircraft (or if applicable per annum or other
period) hull or liability insurance deductibles imposed by the aircraft hull or
liability insurers shall be permitted in addition to the above-mentioned
self-insurance.
(g)    Indemnification by Government in Lieu of Insurance. Notwithstanding any
provision of this Section 2.03 requiring insurance, in lieu of insurance against
any risk with respect to an Airframe, Engine, Spare Engine or Pledged Spare
Part, indemnification from, or insurance provided by, the United States
government, or any agency or instrumentality thereof, against such risk in an
amount which, when added to the amount of insurance maintained against such risk
by Grantors (or, if a Permitted Lease in respect of such Aircraft, Engine or
Spare Engine is then in effect, by the Permitted Lessee), shall be at least
equal to the amount of insurance against such risk otherwise required by this
Section 2.03 (taking into account self-insurance permitted by 2.03(f)) shall be
considered adequate insurance for purposes of this Section 2.03.
(h)    Reports, Etc. On or before the Closing Date and annually following
renewal of Grantors’ insurance coverage, Grantors will furnish to the
Administrative Agent a report signed by a firm of independent aircraft insurance
brokers appointed by Grantors (which brokers may be in the regular employ of
Grantors), stating the opinion of such firm that the commercial hull, spares and
liability insurance then carried and maintained on each Airframe, Engine and
Spare Engine and the Pledged Spare Parts complies with the terms hereof. All
information contained in such report shall be treated by the Administrative
Agent and each Lender and each of their affiliates, members and officers,
directors, agents and employees in accordance with the confidentiality
provisions of Section 10.03 of the Credit Agreement. Grantors will use
commercially reasonable efforts to cause such firm to notify the Administrative
Agent and each Lender of any act or omission on the part of a Grantor of which
such firm has knowledge that might invalidate or render unenforceable, in whole
or in part, any insurance on any Airframe, Engine or Spare Engine. Grantors will
use commercially reasonable efforts to also cause such firm to notify the
Administrative Agent and each Lender as promptly as practicable after such firm
acquires knowledge that a cancellation of any insurance carried and maintained
on any Airframe, Engine or Spare Engine pursuant to this Mortgage will occur.
Such information may only be provided to other Persons in accordance with the
confidentiality provisions of Section 10.03 of the Credit Agreement.



31

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



In the event that Grantors shall fail to maintain or to cause to be maintained
insurance as herein provided, the Administrative Agent may at its option obtain
such insurance (giving Grantors prompt written notice thereof) and, in such
event, Grantors shall, upon demand, reimburse the Administrative Agent for the
cost to the Administrative Agent of such insurance, together with interest
thereon at the default interest rate, as set forth in Section 2.08 of the Credit
Agreement, for the period commencing with the date such cost was paid to the
date of reimbursement.
(i)    Salvage Rights; Other. All salvage rights to each Airframe, Engine and
Spare Engine shall remain with Grantors’ insurers at all times, and any
insurance policies of the Administrative Agent insuring any Airframe or any
Engine or any Spare Engine shall provide for a release to Grantors of any and
all salvage rights in and to any Airframe, Engine or Spare Engine. Neither the
Administrative Agent nor any Lender may, directly or indirectly, obtain
insurance for its own account with respect to any Airframe, Engine or Spare
Engine if such insurance would limit or otherwise adversely affect the coverage
or amounts payable under, or increase the premiums for, any insurance required
to be maintained pursuant to this Mortgage or any other insurance maintained
with respect to any Aircraft or any other aircraft in Grantors’ fleet.
Section 2.04    Inspection. At reasonable times, but upon at least 15 Business
Days’ prior written notice to the applicable Grantor, any Lender (provided that
all Lenders shall exercise their respective inspection rights at the same time)
or the Administrative Agent or their respective authorized representatives may,
subject to the other conditions of this Section 2.04, inspect any Airframe,
Engine, Spare Engine or Pledged Spare Part and may inspect the books and records
of such Grantor, relating to the maintenance of the Airframe, Engines, Spare
Engines and Pledged Spare Parts required to be maintained by the FAA or the
government of another jurisdiction in which any Aircraft is then registered;
provided that:
(i)    any Lender or the Administrative Agent or their respective
representatives, as the case may be, shall be fully insured at no cost to
Grantors in a manner reasonably satisfactory to Grantors with respect to any
risks incurred in connection with any such inspection or shall provide to the
applicable Grantor a written release satisfactory to such Grantor with respect
to such risks;
(ii)    any such inspection shall be during such Grantor’s normal business hours
and subject to the safety, security and workplace rules applicable at the
location where such inspection is conducted and any applicable governmental
rules or regulations;
(iii)    any such inspection of any Airframe, Engine or Spare Engine shall be a
visual, walk-around inspection of the interior and exterior thereof and shall
not include opening any panels, bays or the like without such Grantor’s express
consent, which consent such Grantor may in its sole discretion withhold;
(iv)    any such inspection of an Airframe, Engine, Spare Engine or Pledged
Spare Part shall occur only during regularly scheduled maintenance visits (and
each



32

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Grantor shall notify the Lenders and the Administrative Agent, upon request, of
the next scheduled maintenance visit); and
(v)    no exercise of such inspection right shall interfere with the use,
operation or maintenance of any Airframe, Engine, Spare Engine or Pledged Spare
Part by, or the business of, such Grantor and no Grantor shall be required to
undertake or incur any additional liabilities in connection therewith. All
information obtained in connection with any such inspection of an Airframe,
Engine, Spare Engine or Pledged Spare Part and of such books and records shall
be treated by each Lender and the Administrative Agent and their respective
representatives in accordance with the provisions of Section 10.03 of the Credit
Agreement. Any inspection pursuant to this Section 2.04 shall be at the sole
risk (including, without limitation, any risk of personal injury or death) and
expense of the Lender or the Administrative Agent (or their respective
representatives) making such inspection (as the case may be); provided that the
costs of any such inspection during the continuance of an Event of Default shall
be for account of Grantors. Except during the continuance of an Event of
Default, all inspections by a Lender and the Administrative Agent and their
respective representatives provided for under this Section 2.04 shall be limited
to one inspection of any kind contemplated by this Section 2.04 during any
consecutive twelve month period.
Section 2.05    Other Representations, Warranties and Covenants.
(a)    Grantors hereby represent and warrant that (i) each Grantor has good
title to (x) each of the Airframes, Engines and Spare Engines that are listed on
the initial Mortgage Supplement in its name and will have good title to each of
the Airframes, Engines and Spare Engines listed on each subsequent Mortgage
Supplement in its name at the time of execution and delivery thereof; and (y)
all of the Pledged Spare Parts which are held by or on behalf of such Grantor at
the Designated Spare Parts Locations identified on the initial Mortgage
Supplement and such Grantor will have good title to each of the Pledged Spare
Parts which are held by or on behalf of such Grantor at the Designated Spare
Parts Locations identified on each subsequent Mortgage Supplement and that such
Pledged Spare Parts will be held by or on behalf of such Grantor at the
Designated Spare Parts Locations identified on the applicable Mortgage
Supplement at the time of its execution and delivery; (ii) each Grantor will
have good title to any of its other Collateral which is subject to this Mortgage
or which becomes subject to this Mortgage from time to time hereafter; (iii) the
Airframes, Engines and Spare Engines are correctly described by Manufacturer,
model and serial number as set forth on the Manufacturer’s serial plate for said
Airframes, Engines and Spare Engines, in each case subject to Permitted
Collateral Liens; and (iv) for purposes of the International Registry, model
references for the Airframes, Engines and Spare Engines set forth in each
Mortgage Supplement constitute the manufacturers’ respective generic model
designations for such Airframes, Engines, and Spare Engines (as required to be
used pursuant to the “regulations” (as defined in the Cape Town Convention)).
(b)    Certificated U.S. Air Carrier. Each Grantor hereby confirms that it is a
Certificated Air Carrier.



33

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(c)    Necessary Filings. Upon the filing of this Mortgage with the FAA in
accordance with Title 49 and the regulations thereunder, the filing of financing
statements (and continuation statements at periodic intervals) with respect to
the security and other interests created hereby under the UCC as in effect in
any applicable jurisdiction, the registrations of International Interests in the
International Registry with respect to the Airframes, Engines and Spare Engines,
and placing of the insignia referred to in Section 2.01(d) herein, (i) all
filings, registrations and recordings (including, without limitation, the filing
of financing statements under the UCC) necessary in the United States or in the
International Registry to create, preserve, protect and perfect the security
interest granted by each Grantor to the Administrative Agent hereby in respect
of the Collateral have been accomplished or, as to Collateral to become subject
to the security interest of this Mortgage as provided herein from time to time
after the date hereof, will be so filed, registered and recorded simultaneously
with such Collateral being subject to the Lien of this Mortgage, and (ii) the
security interest granted to the Administrative Agent pursuant to this Mortgage
in and to the Collateral will constitute a perfected security interest therein
prior to the rights of all other Persons therein (other than Specified Permitted
Collateral Liens and Liens granted therein to secure any Pari Passu Senior
Secured Debt), but subject to no other Liens (other than Permitted Collateral
Liens), and is entitled to all the rights, priorities and benefits afforded by
Title 49, the Cape Town Treaty (subject to the proviso to clause (iii) of
Section 4.02(a) of this Mortgage), and other relevant U.S. law as enacted in any
relevant jurisdiction to perfected security interests or Liens.
(d)    No Liens. Each Grantor is, and as to Collateral acquired by it from time
to time after the date hereof each Grantor will be, the owner of all such
Collateral free from any Lien, or other right, title or interest of any Person
(other than Permitted Collateral Liens), and Grantors shall promptly, at their
own expense, (i) defend the Collateral against all claims and demands of all
Persons (other than Persons claiming by, through or under the Administrative
Agent) at any time claiming the same or any interest therein adverse to the
Administrative Agent and (ii) take such action as may be necessary to duly
discharge any Lien (other than Permitted Collateral Liens) arising at any time.
(e)    Other Filings or Registrations. There is no financing statement (or
similar statement or instrument of encumbrance under the law of any
jurisdiction) or registration covering or purporting to cover any interest of
any kind in the Collateral (other than Permitted Collateral Liens), and there
are no International Interests registered on the International Registry in
respect of any of the Collateral (other than with respect to any Pari Passu
Senior Secured Debt or Junior Secured Debt), and so long as any Commitment
remains in effect, any Letter of Credit remains outstanding (in a face amount in
excess of the sum of (i) the amount of cash then held in the Letter of Credit
Account and (ii) the face amount of back-to-back letters of credit delivered
pursuant to Section 2.02(j) of the Credit Agreement) or any of the Loans or
other amounts are owing to a Lender or to the Administrative Agent (other than
contingent indemnity obligations not due and payable) under the Credit
Agreement, no Grantor will execute or authorize or permit to be filed in any
public office any financing statement or statements (or similar statement or
instrument of encumbrance under the law of any jurisdiction) relating to the
Collateral, other than with respect to Permitted Collateral Liens, or any
International Interests on the International Registry (other than with respect
to Permitted Collateral Liens and other International Interests



34

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



as to which no Grantor has agreed or consented) relating to the Collateral or
location (as such term is used in Section 9-307 of the UCC).
(f)    Identification. Each Grantor shall provide prompt written notice (any in
any event, within the earlier of (x) 30 days of the relevant change and (y) 30
days prior to the date on which the perfection of the liens granted hereunder
would lapse by reason of such change) of any change in its name or location (as
such term is used in Section 9-307 of the UCC). In connection therewith, on or
prior to such date, (x) each Grantor shall (i) have taken all action,
satisfactory to the Administrative Agent, to maintain the security interest of
the Administrative Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect and (ii) at the request of
the Administrative Agent, it shall have furnished an Opinion of Counsel to the
effect that all financing or continuation statements and amendments or
supplements thereto have been filed in the appropriate filing office or offices
and (y) the Administrative Agent shall have received evidence that all other
actions (including, without limitation, International Registry registrations and
the payment of all filing fees and taxes, if any, payable in connection with
such filings) have been taken, in order to perfect (and maintain the perfection
and priority of) the security interest granted hereby.
(g)    Recourse. Each Grantor agrees that the obligations of the “Grantors”
hereunder are joint and several obligations of each of the Grantors. Each
Grantor further specifically agrees that it shall not be necessary or required,
and that no Grantor shall be entitled to require, that the Administrative Agent
or any Lender or any other person:
(i)    make any effort to enforce the payment or performance by any other
Grantor of any of its obligations under this Mortgage or the other Loan
Documents, or
(ii)    foreclose against or seek to realize upon collateral security or other
credit support, if any, now or hereafter existing, for the Obligations or any
obligations of any of the Grantors under this Mortgage or the other Loan
Documents, or
(iii)    file suit or proceed to obtain or assert a claim for personal judgment
against any other Grantor or any other person liable for payment or performance
of any of the Obligations or of any of the obligations of any of the Grantors
under this Mortgage or the other Loan Documents, or
(iv)    exercise or assert any other right or remedy to which the Administrative
Agent, the Lenders or any other person is or may be entitled in connection with
this Mortgage or the other Loan Documents, the Obligations, or any security or
other guaranty therefor, or
(v)    assert or file any claim against the assets of any other Grantor, or any
other person liable for the Obligations or any of the obligations of any of the
Grantors under this Mortgage or the other Loan Documents, or any part thereof.
before or as a condition precedent to the enforcement of the obligations of such
Grantor hereunder.



35

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Each Grantor hereby unconditionally waives any requirement that, as a condition
precedent to the enforcement of the obligations of such Grantor hereunder, any
other Grantor or the Administrative Agent or any Lender be joined as parties to
any proceedings for the enforcement of any provision of this Mortgage or the
other Loan Documents.
(h)    Filings and Registrations. Each Grantor will take, or cause to be taken,
at Grantors’ cost and expense, such action with respect to the recording,
filing, re-recording and re-filing of this Mortgage and each Mortgage Supplement
in the office of the FAA, pursuant to Title 49, and in such other places as may
be required under any applicable law or regulation in the U.S., and any
financing statements or other instruments, or registrations on the International
Registry, as are necessary, or reasonably requested by the Administrative Agent
and appropriate, to maintain, so long as this Mortgage is in effect, the
perfection, priority and preservation of the Lien created by this Mortgage and
the International Interests of the Administrative Agent in each Airframe,
Engine, Spare Engine and Pledged Spare Part, and will furnish to the
Administrative Agent timely notice of the necessity of such action, together
with, if requested by the Administrative Agent, such instruments, in execution
form, and such other information as may be reasonably required to enable the
Administrative Agent to take such action or otherwise reasonably requested by
the Administrative Agent. To the extent permitted by applicable law, each
Grantor hereby authorizes the Administrative Agent to execute and file financing
statements or continuation statements without such Grantor’s signature appearing
thereon. Each Grantor shall pay the costs of, or incidental to, any recording or
filing, including, without limitation, any filing of financing or continuation
statements, concerning the Collateral.
(i)    Notice of Certain Events. Each Grantor shall provide the Administrative
Agent with prior written notice of its intent to convert any of the Aircraft
from passenger configuration to cargo configuration.
(j)    Further Assurances. Each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to further assure, preserve, protect and perfect the
Lien and the rights and remedies created hereby.
Section 2.06    Pledged Spare Parts.
(a)     Tracking System The Grantors shall from the date on which Pledged Spare
Parts are included as Collateral hereunder and at all times thereafter (so long
as the Collateral continues to include Pledged Spare Parts) maintain the
Tracking System in a manner sufficient to monitor the Pledged Spare Parts and
its perpetual inventory procedures for Pledged Spare Parts that provide a
continuous internal audit of Pledged Spare Parts. Notwithstanding the
limitations in this Section 2.06, at reasonable times during normal business
hours, at their own expense and upon reasonable notice (which shall not be less
than 5 Business Days) to the Grantors (as often as may be reasonably requested),
the Administrative Agent shall be entitled to access and inspect the Tracking
System to ensure each Grantor’s compliance with the terms hereof. Such
inspection right shall not be exercised in a manner which is unduly disruptive
to the operation or maintenance of the Tracking System or the business
operations of a Grantor nor shall such inspection right be exercised at any time
when the Collateral does not include Pledged



36

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Spare Parts. If requested by the Administrative Agent, Grantors will use
commercially reasonable efforts to obtain a written acknowledgment of the
Administrative Agent’s access and inspection rights hereunder from any third
party which owns or operates the Tracking System. Any inspection pursuant to
this Section 2.06 shall be at the sole risk (including, without limitation, any
risk of personal injury or death) and expense of the Lender or Administrative
Agent (or their respective representatives) making such inspection;
(b)    Designated Spare Parts Locations. Each Grantor represents, warrants and
agrees that all Spare Parts owned by such Grantor, whether now or hereafter
acquired and subjected to the Lien hereof, including any replacements,
substitutions or renewals therefor, and accessions thereto, including but not
limited to Rotables, Expendables, Key Repairables and Appliances, and identified
on the applicable Mortgage Supplement (other than any Excluded Parts) shall be
maintained by or on behalf of such Grantor at one or more of the Designated
Spare Parts Locations. The Grantors will promptly notify the Administrative
Agent in writing if any of the representations, warranties or agreements
contained in the preceding sentence become inaccurate in any respect with
respect to any of the Pledged Spare Parts or the interest of any Grantor
therein. If any Grantor desires at any time to add a Designated Spare Parts
Location, such Grantor shall promptly furnish the following to the
Administrative Agent:
(i)    thirty (30) days prior to the utilization of such new Designated Spare
Parts Location, a Mortgage Supplement duly executed by each Grantor, identifying
each location that is to become a Designated Spare Parts Location and
specifically subjecting the Pledged Spare Parts at such location to the Lien of
this Mortgage;
(ii)    five (5) days prior to the utilization of such new Designated Spare
Parts Location, an Opinion of Counsel, dated the date of execution of said
Mortgage Supplement, stating that said Mortgage Supplement has been duly filed
for recording in accordance with the provisions of the FAA Act, and either: (a)
no other filing or recording is required in any other place within the United
States in order to perfect the Lien of this Mortgage on the Pledged Spare Parts
held at the Designated Spare Parts Locations specified in such Mortgage
Supplement under the laws of the United States, or (b) if any such other filing
or recording shall be required that said filing or recording has been
accomplished in such other manner and places, which shall be specified in such
Opinion of Counsel, as are necessary to perfect the Lien of this Mortgage with
respect to such Pledged Spare Parts; and
(iii)    five (5) days prior to the utilization of such new Designated Spare
Parts Location, an Officer’s Certificate stating that in the opinion of the
Responsible Officer executing the Officer’s Certificate, all conditions
precedent provided for in this Mortgage relating to the subjection of such
property to the Lien of this Mortgage have been complied with.
(c)    Possession, Use; Permitted Sales and Maintenance.
(i)    Possession. Without the prior written consent of the Administrative Agent
(and other than with respect to any such Pledged Spare Part that has been
released from



37

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



the Liens granted herein pursuant to Section 6.06(c) of the Credit Agreement),
no Grantor will sell, lease (whether by way of a finance lease, operating lease
or otherwise), transfer or relinquish possession of any Pledged Spare Part to
anyone except as permitted by the provisions of this Section 2.06(c) and except
that such Grantor shall have the right, in the ordinary course of business, (x)
to transfer possession of any Pledged Spare Part to the manufacturer thereof or
any other organization for testing, overhaul, repairs, maintenance, alterations
or modifications (to the extent required or permitted by the terms hereof) or to
any Person for the purpose of transport to any of the foregoing, (y) to subject
any Pledged Spare Part to a pooling, exchange, borrowing or maintenance
servicing agreement arrangement and entered into in the ordinary course of
business or (z) to transfer any Pledged Spare Part between any Designated Spare
Parts Locations.
(ii)    Use; Permitted Sales Dispositions or Modifications.
(A)    Use. Each of the Grantors shall have the right, at any time and from time
to time at its own cost and expense, without the necessity of any release from
or consent by the Administrative Agent, to:
(1)    incorporate in, install on, attach or make appurtenant to, or use in, any
aircraft, engine, or spare part in its or in another Grantor’s fleet (whether or
not subject to any Lien and whether or not operated by any Grantor) such Pledged
Spare Part and, as a result thereof, if such Pledged Spare Part is not
incorporated in, installed in, attached or made appurtenant to an Airframe,
Engine or Spare Engine, such Pledged Spare Part shall thereupon be free from the
Lien of this Mortgage; and
(2)    dismantle any Pledged Spare Part that has become worn out or obsolete or
unfit for use, and to scrap, sell or dispose of any such Pledged Spare Part or
any salvage resulting from such dismantling, in which case such Pledged Spare
Part shall thereupon be free from the Lien of this Mortgage.
(B)    Permitted Sales, Dispositions and Modifications. The Grantors may, in the
ordinary course of its business consistent with past practices, sell, lease,
transfer or dispose of any Pledged Spare Parts in each case, free from the Lien
of this Mortgage. In addition, the Grantors may modify or alter any Pledged
Spare Parts as the Grantors may deem appropriate in the proper conduct of their
business, so long as the Grantors remain in compliance at all times with the
requirements of Section 2.06(c)(iii) below, after giving effect to any such
modification or alteration.
(iii)    Maintenance. Each of the Grantors:
(A)    shall maintain, or cause to be maintained, at all times its Pledged Spare
Parts in accordance with, (x) all applicable laws and all applicable rules and
regulations issued by the FAA and (y) all applicable laws and all applicable
rules



38

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



and regulations issued by any other Governmental Authority having jurisdiction
over such Grantor or any such Pledged Spare Parts, including making any
modifications, alterations, replacements and additions necessary therefor;
(B)    shall maintain, or cause to be maintained, all records, logs and other
materials required by the FAA or under Title 49 to be maintained in respect of
its Pledged Spare Parts and shall not modify its record retention procedures in
respect of its Pledged Spare Parts unless such modification is consistent with
such Grantor’s FAA approved maintenance program; and
(C)    shall maintain, or cause to be maintained on a timely basis, its Pledged
Spare Parts in good working order (other than during periods of maintenance,
repair, inspection and testing) and condition and shall perform all maintenance
thereon necessary for that purpose, excluding (x) Pledged Spare Parts that have
become worn out or unfit for use, beyond economic repair or become obsolete or
scrap, (y) Pledged Spare Parts and quick change engine kits that are not
required for such Grantor’s normal operations and (z) Expendables that have been
consumed or used in such Grantors’ operations. Notwithstanding anything herein
to the contrary, all Rotables and Key Repairables constituting Collateral and,
to the extent customary, Expendables constituting Collateral, located at
Designated Spare Parts Locations other than as excluded under clause (x), (y) or
(z) above, shall have a current and valid serviceable tag and shall be in
compliance with such tag, in each case in compliance with applicable FAA
regulations.
(d)    Data Reports. Solely to the extent any Pledged Spare Parts are included
as Collateral hereunder, after the occurrence and during the continuance of an
Event of Default, as requested by the Administrative Agent from time to time,
each Grantor shall furnish the Administrative Agent with a Data Report certified
(as a true and correct copy of the most recent data obtained from each Grantor’s
Pledged Spare Parts Tracking System) by an Officer of each Grantor.
Section 2.07       Cape Town Treaty
(a)    Regarding the Cape Town Treaty, (i) each Grantor shall establish a valid
and existing account with the International Registry and appoint an
Administrator and/or a Professional User reasonably acceptable to the
Administrative Agent to make registrations in regard to the Collateral, and (ii)
the Administrative Agent and each Grantor shall register and (each Grantor
hereby consents to registration of) a first priority Prospective International
Interest or International Interest in connection with the Collateral.
(b)    No Grantor shall register any prospective or, other than as expressly
permitted by Section 2.01(a) current International Interest or Contract of Sale
(or any amendment, modification, supplement, subordination or subrogation
thereof) with respect to the Collateral with the International Registry (other
than with respect to any Liens granted to secure any Pari Passu Senior Secured
Debt or any Junior Secured Debt) without the prior written



39

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



consent of the Administrative Agent. No Grantor shall execute or deliver any
Irrevocable De-Registration and Export Request Authorization, as provided for in
the Cape Town Treaty, with respect to the Collateral to any party unless the
Administrative Agent agrees in writing. No Grantor shall consent to any third
party’s registering an interest on the International Registry against the
Collateral (other than with respect to any Liens granted to secure any Pari
Passu Senior Secured Debt or any Junior Secured Debt) or granting an Irrevocable
De-Registration and Export Request Authorization in connection with the
Collateral (other than in favor of such Grantor or the Administrative Agent).


ARTICLE 3
EVENT OF LOSS
Section 3.01    Event of Loss.
(a)    Event of Loss with Respect to an Airframe. If an Event of Loss occurs (or
an event or circumstance which, with the passage of time, would constitute an
Event of Loss occurs) with respect to an Airframe or an Aircraft, Grantors shall
promptly (and in any event within 10 days after the occurrence of such Event of
Loss or other event or circumstance and otherwise in accordance with the Credit
Agreement) notify the Administrative Agent thereof and, to the extent required
by Section 2.12(a) of the Credit Agreement (all calculations under Section 6.06
of the Credit Agreement to be performed after giving effect to such Event of
Loss), deposit
within 3 Business Days of receipt all Net Cash Proceeds thereof, if any,
received by a Grantor (and not paid directly by an insurer to the Administrative
Agent pursuant to a loss payee clause as provided in Section 2.03 hereof) into
an account that is maintained with the Administrative Agent pursuant to Section
2.12(a) of the Credit Agreement and subject to an Account Control Agreement. The
applicable Grantor may use Net Cash Proceeds held by the Administrative Agent
(including Net Cash Proceeds in the form of insurance proceeds paid directly by
an insurer to the Administrative Agent as aforesaid) to replace, as soon as
reasonably possible, the Airframe or Aircraft which suffered such Event of Loss
in accordance with this Section 3.01(a), but subject to the provisions of
Section 2.12(a) and any other applicable provisions of the Credit Agreement.
Each Grantor’s right to substitute a Replacement Airframe (together with the
same number of Replacement Engines as the number of Engines, if any, installed
on such Airframe at the time such Event of Loss occurred) shall be subject to
the fulfillment, at Grantors’ sole cost and expense, of the following conditions
precedent:
(i)    on the date when such Replacement Airframe is subjected to the Lien of
this Mortgage, the following documents shall have been duly authorized, executed
and delivered by the respective party or parties thereto and shall be in full
force and effect, and an executed counterpart of each thereof shall have been
delivered to the Administrative Agent:
(A)    a Mortgage Supplement covering such Replacement Airframe and each
Replacement Engine shall have been duly filed for recordation pursuant to Title
49 or such other applicable law of such jurisdiction other than the United
States in which such Replacement Airframe is registered in accordance with
Section 2.01(e);
(B)    an Officer’s Certificate of a Responsible Officer of such Grantor stating
that (1) such Replacement Airframe (and any Replacement Engine) constitutes Cure
Collateral pursuant to the definition thereof set forth in the Credit Agreement
and (2) each of the conditions specified in this Section 3.01(a) with respect to
such Replacement Airframe and any comparable provisions of any Permitted Lease
to which such Airframe is subject, as the case may be, have been satisfied; and
(C)    UCC financing statements (and any similar statements or other documents
required to be filed or delivered pursuant to the laws of the jurisdiction in
which such Replacement Airframe may be registered and registrations on the
International Registry) as are deemed necessary or, by reference to prudent
industry practice, desirable by counsel for the Administrative Agent to protect
the security interests of the Administrative Agent in such Replacement Airframe
and each Replacement Engine shall have been duly filed;
(ii)    such Grantor shall furnish the Administrative Agent with (A) upon
recordation, an opinion of qualified FAA counsel, or if applicable, qualified
Opinion of



40

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Counsel in the jurisdiction of the relevant Aircraft’s registration addressed to
the Administrative Agent as to the due recordation of the Mortgage Supplement as
a first priority Lien on the Replacement Airframe and Replacement Engine, if
any, and the due registration of the International Interest of the
Administrative Agent in such Replacement Airframe and Replacement Engine, if
any, as a first priority International Interest therein, and stating that the
Replacement Airframe and/or Replacement Engine, is free from Liens of record
(except for or with respect to Permitted Collateral Liens) and International
Interests of record (other than with respect to any Pari Passu Senior Secured
Debt or any Junior Secured Debt), (B) an Opinion of Counsel as to the
availability of the benefits of Section 1110 of the Bankruptcy Code to the same
extent as for the Airframe and Engines being replaced, and (C) such satisfactory
evidence of compliance with the insurance provisions of Section 2.03 hereof with
respect to such Replacement Airframe and each Replacement Engine as the
Administrative Agent may reasonably request;
(iii)    such Grantor shall have delivered to the Administrative Agent (A) a
copy of the bill(s) of sale respecting such Replacement Airframe, each
Replacement Engine, if any, or other evidence of a Grantor’s ownership of such
Replacement Airframe and each Replacement Engine, reasonably satisfactory to the
Administrative Agent and such Grantor shall cause (subject, if necessary, to the
consent of the prior owner of the Replacement Airframe and/or Replacement
Engine) the sale of the Replacement Airframe and each Replacement Engine
effected by such bill(s) of sale (or other evidence) to be registered with the
International Registry as a sale, and (B) appropriate instruments assigning to
the Administrative Agent the benefits, if any, of all manufacturer’s and
vendor’s warranties generally available and permitted to be assigned by a
Grantor with respect to such Replacement Airframe and each Replacement Engine;
and
(iv)    such Grantor shall have satisfied any additional conditions (including
the furnishing of an appraisal to the extent required under the Credit
Agreement) to replacement as shall reasonably be specified by the Administrative
Agent, acting reasonably.
For all purposes hereof, each such Replacement Airframe shall be deemed to be
subjected to the Lien of this Mortgage and shall be deemed an “Airframe”, and
the Lien of this Mortgage shall no longer cover such replaced Airframe. Upon
compliance with the foregoing clauses (i) through (iv), (x) such replaced
Airframe and Engines (if any), any proceeds (including, without limitation,
insurance proceeds) thereof, the Warranty Rights in respect of such replaced
Airframe and Engines (if any) and all rights relating to any of the foregoing
shall be free and clear of the Lien of this Mortgage and of all rights and
interests of the Administrative Agent (and the other beneficiaries hereof), (y)
the Administrative Agent shall execute and deliver to such Grantor such
appropriate instrument furnished to it by such Grantor releasing such replaced
Airframe and Engines (if any), any proceeds (including, without limitation,
insurance proceeds) thereof, the Warranty Rights in respect of such replaced
Engine and all rights relating to any of the foregoing from the Lien of this
Mortgage and assigning to such Grantor all claims against third Persons for
damage to or loss of such replaced Airframe and Engines arising from the Event
of Loss and (z) the Administrative Agent will take such actions as may be
required to be taken by the



41

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Administrative Agent to cancel or release any International Interest of the
Administrative Agent registered with the International Registry in relation to
such replaced Airframe and Engines (if any) with respect to which such Event of
Loss occurred.
(b)    Event of Loss with Respect to an Engine or Spare Engine. If an Event of
Loss occurs (or an event or circumstance which, with the passage of time, would
constitute an Event of Loss occurs) with respect to an Engine or a Spare Engine
under circumstances in which there has not occurred an Event of Loss or such
other event or circumstance, as the case may be, with respect to the related
Airframe (if any), Grantors shall promptly (and in any event within 10 days
after the occurrence of such Event of Loss or such other event or circumstance,
as the case may be) notify the Administrative Agent thereof and, to the extent
required by Section 2.12(a) of the Credit Agreement (all calculations under
Section 6.06 of the Credit Agreement to be performed after giving effect to such
Event of Loss and otherwise in accordance with the Credit Agreement), deposit
within 3 Business Days of receipt all Net Cash Proceeds thereof, if any,
received by a Grantor (and not paid directly by an insurer to the Administrative
Agent pursuant to a loss payee clause as provided in Section 2.03 hereof) into
an account that is maintained with the Administrative Agent and subject to an
Account Control Agreement pursuant to Section 2.12(a) of the Credit Agreement.
The applicable Grantor may use Net Cash Proceeds held by the Administrative
Agent (including Net Cash Proceeds in the form of insurance proceeds paid
directly by an insurer to the Administrative Agent as aforesaid) to, as soon as
reasonably possible, replace the Engine or Spare Engine which suffered such
Event of Loss in accordance with this Section 3.01(b), but subject to the
provisions of Section 2.12(a) and any other applicable provisions of the Credit
Agreement. Upon application of such Net Cash Proceeds, the applicable Grantor
shall substitute an engine (that is reasonably satisfactory to the Appraisers),
free and clear of all Liens (other than Specified Permitted Collateral Liens or
other Permitted Collateral Liens that are subordinated to the Liens granted to
the Administrative Agent hereunder) and cause such engine to be subject to the
Lien of this Mortgage. Each Grantor’s right to make a replacement hereunder
shall be subject to the fulfillment (which may be simultaneous with such
replacement) of the following conditions precedent at Grantors’ sole cost and
expense and the Administrative Agent agrees to make reasonable efforts to
cooperate with Grantors to the extent reasonably necessary to enable it to
timely satisfy such conditions:
(i)    the following documents shall be duly authorized, executed and delivered
by the respective party or parties thereto, and an executed counterpart of each
shall be delivered to the Administrative Agent:
(A)    a Mortgage Supplement covering the Replacement Engine, which shall have
been duly filed for recordation pursuant to Title 49 or such other applicable
law of the jurisdiction other than the United States in which the aircraft of
which such Replacement Engine is a part is registered in accordance with
Section 2.01(e), as the case may be;
(B)    an Officer’s Certificate of a Responsible Officer of such Grantor stating
(i) that the Replacement Engine constitutes Cure Collateral pursuant to the
definition thereof set forth in the Credit Agreement and (ii) each of



42

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



the conditions specified in this paragraph (b) with respect to such Replacement
Engine, and any comparable provisions of any Permitted Lease to which such
Engine is subject, have been satisfied;
(C)    UCC financing statements covering the security interests created by this
Mortgage (and any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which such aircraft may be
registered or in the International Registry) as are deemed necessary or, by
reference to prudent industry practice, desirable by counsel to the
Administrative Agent to protect the security interests of the Administrative
Agent in the Replacement Engine shall have been duly filed;
(D)    upon request by the Administrative Agent, such Grantor shall furnish the
Administrative Agent with (1) upon recordation, an opinion of qualified FAA
counsel, or if applicable, qualified counsel in the jurisdiction of the relevant
Aircraft’s registration addressed to the Administrative Agent (in either case
which opinion and counsel shall be reasonably satisfactory to the Administrative
Agent), as to (a) the due recordation of the Mortgage Supplement as a first
priority Lien on the Replacement Engine, and the due registration of the
International Interest of the Administrative Agent in such Replacement Engine as
a first priority International Interest therein, stating that the Replacement
Engine is free from Liens of record (except for or with respect to Permitted
Collateral Liens) and of International Interests of record (other than with
respect to any Pari Passu Senior Secured Debt and any Junior Secured Debt), and
(2) such evidence of compliance with the insurance provisions of Section 2.03
hereof with respect to such Replacement Engine as the Administrative Agent may
reasonably request;
(E)    such Grantor shall have delivered to the Administrative Agent (1) a copy
of the bill of sale respecting such Replacement Engine or other evidence of such
Grantor’s ownership of such Replacement Engine, reasonably satisfactory to the
Administrative Agent and such Grantor shall cause (subject to the consent of the
prior owner of the Replacement Engine) the sale of such Replacement Engine
effected by said bill of sale (or other evidence) to be registered with the
International Registry as a sale, and (2) appropriate instruments assigning to
the Administrative Agent the benefits, if any, of all manufacturer’s and
vendor’s warranties generally available and permitted to be assigned by a
Grantor with respect to such Replacement Engine; and
(ii)     Such Grantor shall have satisfied any additional conditions (including
the furnishing of an appraisal to the extent required under the Credit
Agreement) to replacement as shall reasonably be specified by the Administrative
Agent, acting reasonably.
For all purposes hereof, each such Replacement Engine shall be deemed to be
subjected to the Lien of this Mortgage and shall be deemed an “Engine” and the
Lien of this Mortgage shall no longer cover such replaced Engine. Upon
compliance with the foregoing clauses (i) and



43

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(ii), (x) such replaced Engine, any proceeds (including, without limitation,
insurance proceeds) thereof, the Warranty Rights in respect of such replaced
Engine and all rights relating to any of the foregoing shall be free and clear
of the Lien of this Mortgage and of all rights and interests of the
Administrative Agent (and the other beneficiaries hereof), (y) the
Administrative Agent shall execute and deliver to such Grantor such appropriate
instrument furnished to it by such Grantor releasing such replaced Engine, any
proceeds (including, without limitation, insurance proceeds) thereof, the
Warranty Rights in respect of such replaced Engine and all rights relating to
any of the foregoing from the Lien of this Mortgage and assigning to such
Grantor all claims against third Persons for damage to or loss of such replaced
Engine arising from the Event of Loss and (z) the Administrative Agent will take
such actions as may be required to be taken by the Administrative Agent to
cancel or release any International Interest of the Administrative Agent
registered with the International Registry in relation to such replaced Engine
with respect to which such Event of Loss occurred.
(c)    Event of Loss with Respect to a Pledged Spare Part. Upon the occurrence
of an event or circumstance which constitutes an Event of Loss (or an event or
circumstance which, with the passage of time, would constitute an Event of Loss)
with respect to one (1) or more Pledged Spare Parts, the aggregate value of
which exceeds $5,000,000, Grantors shall forthwith (and in any event within ten
(10) days after such occurrence) give the Administrative Agent written notice
thereof and, to the extent required by Section 2.12(a) of the Credit Agreement
(all calculations under Section 6.06 of the Credit Agreement to be performed
after giving effect to such Event of Loss and otherwise in accordance with the
Credit Agreement), deposit all Net Cash Proceeds thereof, if any, received by a
Grantor (and not paid directly by an insurer to the Administrative Agent
pursuant to a loss payee clause as provided in Section 2.03 hereof) within 3
Business Days after receipt thereof into an account with the Administrative
Agent and subject to an Account Control Agreement pursuant to Section 2.12(a) of
the Credit Agreement. The applicable Grantor may use Net Cash Proceeds held by
the Administrative Agent (including Net Cash Proceeds in the form of insurance
proceeds paid directly by an insurer to the Administrative Agent as aforesaid)
to, as soon as reasonably possible, replace the Pledged Spare Part which
suffered such Event of Loss in accordance with this Section 3.01(c), but subject
to the provisions of Section 2.12(a) and any other applicable provisions of the
Credit Agreement. Upon such application of any Net Cash Proceeds, the applicable
Grantor shall substitute spare part(s) (reasonably satisfactory to the
Appraisers), free and clear of all Liens (other than Specified Permitted
Collateral Liens and other Permitted Collateral Liens that are subordinated to
the Liens granted to the Administrative Agent hereunder) and cause the same to
be subjected to the Lien of this Mortgage.
Section 3.02    Requisition for Use of an Aircraft, Engine or Spare Engine by
the United States Government or Government of Registry of the Aircraft. In the
event of the requisition for use of an Airframe and related engines, Engines or
Spare Engines installed on such Airframe by the United States Government or any
other government of registry (or any instrumentality or agency thereof) of such
Airframe, or the applicable airframe in the case of an Engine or Spare Engine
installed thereon, if so registered, Grantors shall promptly notify the
Administrative Agent of such requisition, and, unless an Event of Loss results
therefrom, all of Grantors’



44

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



obligations under this Mortgage with respect to such Airframe, Engines or Spare
Engines shall continue to the same extent as if such requisition had not
occurred; provided that, notwithstanding the foregoing, the Grantors’
obligations other than payment obligations shall only continue to the extent
feasible.
ARTICLE 4
REMEDIES
Section 4.01    Event of Default. It shall be an Event of Default hereunder and
for all purposes of the Cape Town Treaty, if under the Credit Agreement an
“Event of Default” shall occur and be continuing thereunder. For the avoidance
of doubt, notwithstanding anything to the contrary herein, in the Credit
Agreement or in any other Loan Document, any failure of a Grantor to perform or
observe any covenant contained in Article 2 hereof shall not constitute an Event
of Default if such failure arises by reason of an Event of Loss so long as such
Grantor is continuing to comply with all of the terms of Article 3 hereof.
Section 4.02    Remedies with Respect to Collateral.
(a)    Remedies Available. Upon (i) the occurrence and continuance of any Event
of Default, the Administrative Agent may do one or more of the following;
provided, however, that during any period that an Aircraft is subject to the
CRAF Program in accordance with the provisions of Section 2.01(a)(iv) hereof and
in possession of the United States government or an agency or instrumentality of
the United States, the Administrative Agent shall not, on account of any Event
of Default, be entitled to exercise any of the remedies specified in the
following clauses (i), (ii) and (iii) in relation to such Aircraft in such
manner as to limit a Grantor’s control (or any Permitted Lessee’s control under
any Permitted Lease) under this Mortgage of the relevant Airframe, or any
Engines or Spare Engines installed thereon, unless at least sixty (60) days’ (or
such lesser period as may then be applicable under the Air Mobility Command
program of the United States Air Force) written notice of default hereunder
shall have been given by the Administrative Agent by registered or certified
mail to Grantors (and any Permitted Lessee) with a copy addressed to the
Contracting Office Representative for the Air Mobility Command of the United
States Air Force under any contract with a Grantor (or any Permitted Lessee)
relating to such Aircraft:
(i)    cause each Grantor or all Grantors, upon the written demand of the
Administrative Agent, at Grantors’ expense, to deliver promptly, and such
Grantor(s) shall deliver promptly, all or such part of the Airframes, the
Engines, the Spare Engines or other Collateral as the Administrative Agent may
so demand to the Administrative Agent or its order, or the Administrative Agent,
at its option may (x) solely to the extent any Pledged Spare Parts are included
as Collateral hereunder, access the Tracking System (and demand the assistance
of a Grantor’s personnel necessary to utilize the Tracking System) and (y) enter
upon the premises where all or any part of the Airframes, the Engines, the Spare
Engines or other Collateral are located and take immediate possession (to the
exclusion of the Grantors and all Persons claiming under or through a Grantor)
of



45

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



and remove the same by summary proceedings or otherwise together with any engine
which is not an Engine or Spare Engine but which is installed on an Airframe,
subject to all of the rights of the owner, lessor, or lien holder of or with
respect to such engine;
(ii)    sell all or any part of the Airframes, Engines, Spare Engines or other
Collateral at public or private sale, whether or not the Administrative Agent
shall at the time have possession thereof, as the Administrative Agent may
determine, or otherwise dispose of, hold, use, operate, lease to others or keep
idle all or any part of the Airframes, the Engines, Spare Engines or other
Collateral as the Administrative Agent, in its sole discretion, may determine,
all free and clear of any rights or claims of whatsoever kind of any Grantor,
any person claiming by, through or under any Grantor and any person holding an
interest subordinate to the interests of the Administrative Agent hereunder; or
(iii)    exercise any or all of the rights and powers and pursue any and all
remedies of a secured party under the UCC of the State of New York; provided
that, notwithstanding anything to the contrary set forth herein or in any other
Loan Document, (A) as permitted by Article 15 of the Cape Town Convention, the
provisions of Chapter III of the Cape Town Convention are hereby excluded and
made inapplicable to this Agreement and the other Loan Documents, except for
those provisions of such Chapter III that cannot be derogated from; and (B) as
permitted by Article IV(3) of the Aircraft Protocol, the provisions of Chapter
II of the Aircraft Protocol are hereby excluded and made inapplicable to this
Agreement and the other Loan Documents, except for (x) Article XVI of the
Aircraft Protocol and (y) those provisions of such Chapter II that cannot be
derogated from, except, in each case, in the case of a lease by any Grantor to
any foreign entity that is situated in a Contracting State (as defined in the
Cape Town Treaty), the lease shall contain (and the Administrative Agent shall
be entitled to exercise) the remedies of a lessor set forth in the Cape Town
Treaty for the benefit of the lessor under such lease, to the extent required
pursuant to Section 2.01(a)(ix). In furtherance of the foregoing, the parties
hereto agree that the exercise of remedies hereunder and the other Loan
Documents is subject to other applicable law, including without limitation, the
UCC and the Bankruptcy Code, and that nothing herein derogates from the rights
of any Grantor or the Administrative Agent under or pursuant to such other
applicable law, including without limitation, the UCC or the Bankruptcy Code.
Upon every taking of possession of Collateral under this Section 4.02, the
Administrative Agent may, from time to time, at the expense of the Grantors,
make all such expenditures for maintenance, insurance, repairs, replacements,
alterations, additions and improvements to and of the Collateral as it may deem
proper. In each such case, the Administrative Agent shall have the right to
maintain, use, insure, operate, store, lease, control or manage the Collateral
and to carry on business and to exercise all rights and powers of each Grantor
relating to the Collateral in connection therewith, as the Administrative Agent
shall deem appropriate, including the right to enter into any and all such
agreements with respect to the maintenance, use, insurance, operation, storage,
leasing, control, management or disposition of the Collateral or any part
thereof as the Administrative Agent may determine; and the



46

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Administrative Agent shall be entitled to collect and receive directly all
tolls, rents, revenues, issues, income, products, proceeds and profits of the
Collateral and every part thereof, without prejudice, however, to the right of
the Administrative Agent under any provision of this Mortgage to collect and
receive all cash held by, or required to be deposited with, the Administrative
Agent hereunder. Such tolls, rents, revenues, issues, income, products, proceeds
and profits shall be applied to pay the expenses of using, operating, storage,
leasing, control, management or disposition of the Collateral, and of all
maintenance, insurance, repairs, replacement, alterations, additions and
improvements, and to make all payments which the Administrative Agent may be
required or may elect to make, if any, for taxes, assessments, insurance or
other proper charges upon the Collateral or any part thereof (including the
employment of engineers and accountants to examine, inspect and make reports
upon the properties and books and records of a Grantor), and all other payments
which the Administrative Agent may be required or authorized to make under any
provision of this Mortgage, as well as just and reasonable compensation for the
services of the Administrative Agent, and of all Persons engaged and employed by
the Administrative Agent.
In addition, Grantors shall be liable for all legal fees and other costs and
expenses incurred by reason of the occurrence of any Event of Default or the
exercise of the Administrative Agent’s remedies with respect thereto, including
all costs and expenses incurred in connection with the retaking, return or sale
of any Airframe, Engines, Spare Engines or other Collateral in accordance with
the terms hereof under the UCC, which amounts shall, until paid, be secured by
the Lien of this Mortgage.
If any Event of Default shall have occurred and be continuing, or the Loans
shall have been declared forthwith due and payable pursuant to the Credit
Agreement, the Administrative Agent may at any time thereafter while any Event
of Default shall be continuing, without notice of any kind to any Grantor
(except as provided herein) to the extent permitted by law, carry out or enforce
any one or more of the actions and remedies provided in this Article 4 or
elsewhere in this Mortgage or otherwise available to a secured party under the
UCC as in effect at the time in New York State, whether or not any or all of the
Collateral is subject to the jurisdiction of such UCC and whether or not such
remedies are referred to in this Article 4.
Nothing in the foregoing shall affect the right of each Secured Party to receive
all payments of principal of, and interest on, the Obligations held by such
Secured Party and all other amounts owing to such Secured Party as and when the
same may be due.
(b)    Notice of Sale. The Administrative Agent shall give each Grantor at least
ten (10) days’ prior written notice of the date fixed for any public sale of any
of its Airframes, Engines, Spare Engines, Pledged Spare Parts or other
Collateral, or the date on or after which any private sale will be held, which
notice each Grantor hereby agrees is reasonable notice.
(c)    Receiver. If any Event of Default shall occur and be continuing, to the
extent permitted by law, the Administrative Agent shall be entitled, as a matter
of right as against a Grantor, without notice or demand and without regard to
the adequacy of the security for the Obligations or the solvency of any Grantor,
upon the commencement of judicial proceedings by it to enforce any right under
this Mortgage, to the appointment of a receiver of the Collateral or



47

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



any part thereof and of the tolls, rents, revenues, issues, income, products and
profits thereof for the recovery of judgment for the indebtedness secured by the
Lien created under this Mortgage or for the enforcement of any other proper,
legal or equitable remedy available under applicable law.
(d)    Concerning Sales. At any sale under this Article, any Secured Party may
bid for and purchase the property offered for sale, may make payment on account
thereof as herein provided, free of any right of redemption, stay valuation or
appraisal on the part of a Grantor (all said rights being hereby waived and
released to the fullest extent permitted by law) and, upon compliance with the
terms of sale, may hold, retain and dispose of such property without further
accountability therefor. Any purchaser shall be entitled, for the purpose of
making payment for the property purchased, to deliver any of the Obligations in
lieu of cash in the amount which shall be payable thereon as principal or
interest. Said Obligations, in case the amount so payable to the holders thereof
shall be less than the amounts due thereon, shall be returned to the holders
thereof after being stamped or endorsed to show partial payment.
Section 4.03    Waiver of Appraisement, Etc.  Each Grantor, for itself and all
who may claim under it, waives, to the extent that it lawfully may, all right to
have the property in the Collateral marshalled upon any foreclosure hereof, and
agrees that any court having jurisdiction to foreclosure under this Mortgage may
order the sale of the Collateral as an entirety.
Section 4.04    Application of Proceeds. After the exercise of remedies pursuant
to Section 4.02 hereof, any payments in respect of the Obligations and any
proceeds (as defined in the UCC) of the Collateral, when received by the
Administrative Agent or any other Secured Party in cash or its equivalent, will
be applied in the order set forth in and in accordance with Section 2.17 of the
Credit Agreement and any intercreditor agreements entered into by the
Administrative Agent in respect of the Liens granted herein pursuant to the
terms of the Credit Agreement.
Section 4.05    Remedies Cumulative. Each and every right, power and remedy
hereby specifically given to the Administrative Agent or otherwise in this
Mortgage shall be cumulative and shall be in addition to every other right,
power and remedy specifically given under this Mortgage or the other Loan
Documents or now or hereafter existing at law, in equity or by statute or treaty
(including, without limitation, the Cape Town Treaty) and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Administrative Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of the exercise
of one shall not be deemed a waiver of the right to exercise any other or
others. No delay or omission of the Administrative Agent in the exercise of any
such right, power or remedy and no renewal or extension of any of the
Obligations shall impair any such right, power or remedy or shall be construed
to be a waiver of any Event of Default or an acquiescence therein. No notice to
or demand on a Grantor in any case shall entitle it or any other Grantor to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Administrative Agent to any
other or further action in any circumstances. In the event that the
Administrative Agent shall bring any suit to



48

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Administrative Agent may recover reasonable expenses, including
attorneys’ fees, and the amounts thereof shall be included in such judgment.
Section 4.06    Discontinuance of Proceedings. In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Mortgage by foreclosure, sale entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Administrative Agent, then and in every such case each Grantor,
the Administrative Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Mortgage, and all
rights, remedies and powers of the Administrative Agent shall continue as if no
such proceeding had been instituted (but otherwise without prejudice).
ARTICLE 5
TERMINATION OF MORTGAGE
Section 5.01    Termination of Mortgage.
(a)    This Mortgage shall terminate on the date (the “Obligations Payment
Date”) on which (a) the Obligations (other than (x) contingent indemnification
obligations not due and payable and (y) obligations and liabilities under any
Designated Banking Product Agreement or Designated Hedging Agreement) have been
paid in cash in full (or cash collateralized or defeased in accordance with the
terms of the Loan Documents), (b) all Commitments have been terminated, and
(c) there are no outstanding Letters of Credit issued and outstanding (other
than such as have been cash collateralized or defeased in accordance with the
terms of the Loan Documents). Upon termination, each Grantor may request, at
such Grantor’s sole cost and expense, the Administrative Agent to execute and
deliver to or as directed in writing by such Grantor an appropriate instrument
reasonably required to release such Grantor’s Collateral from the Lien of this
Mortgage and to discharge from the International Registry the registration of
the International Interests constituted by this Mortgage with respect to such
Collateral, and the Administrative Agent shall execute and deliver such
instrument as aforesaid at such Grantor’s expense; provided, however, that in
the event that any portion of the Collateral is sold or otherwise disposed of in
accordance with the applicable provisions of the Credit Agreement and this
Mortgage, or is released as provided in Section 6.06(c) of the Credit Agreement
or as expressly provided in this Mortgage, entitling the Grantors to a release
from the Lien of this Mortgage, the Administrative Agent shall cooperate, at
Grantors’ sole cost and expense, in releasing the Lien of this Mortgage from
such portion of the Collateral (and (except to the extent the Borrower is not in
pro forma compliance with Section 6.06(a) of the Credit Agreement after giving
effect to such sale or disposition) the Proceeds thereof). Except as aforesaid
otherwise provided, this Mortgage and the trusts created hereby shall continue
in full force and effect in accordance with the terms hereof.



49

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(b)    In the event that the security interests granted hereunder in all of the
Collateral of any Grantor shall have been released as permitted by and in
accordance with the terms of this Mortgage and the Credit Agreement, upon the
request of the Borrower, such Grantor shall be released as a Grantor hereunder.
(c)    At any time that a Grantor desires that any Collateral or any Grantor be
released as provided in the foregoing Section 5.01(a) or (b), as applicable, it
shall deliver to the Administrative Agent a certificate signed by an authorized
officer stating that the release of the respective Collateral or Grantor, as
applicable, is permitted pursuant to Section 5.01(a) or (b) hereof, as
applicable, and the Credit Agreement. The Administrative Agent shall have no
liability whatsoever to any Secured Party as the result of any release of any
Collateral, or of any Grantor, by it as permitted by Section 5.01(a) or (b), as
applicable, hereof.
ARTICLE 6
MISCELLANEOUS
Section 6.01    No Legal Title to Collateral in Secured Creditor. No Secured
Party shall have legal title to any part of the Collateral. No transfer, by
operation of law or otherwise, of any portion of the Loans or other right, title
and interest of a Secured Party in and to the Collateral or this Mortgage shall
operate to terminate this Mortgage or entitle any successor or transferee of
such Secured Party to an accounting or to the transfer to it of legal title to
any part of the Collateral.
Section 6.02    Sale of Collateral by the Administrative Agent is Binding. Any
sale or other conveyance of any Airframe, Engine, Spare Engine or other item of
Collateral or any interest therein by the Administrative Agent made pursuant to
the terms of this Mortgage shall bind the Secured Parties and each Grantor, and
shall be effective to transfer or convey all right, title and interest of the
Administrative Agent, each Grantor, and the other Secured Parties therein. No
purchaser or other grantee shall be required to inquire as to the authorization,
necessity, expediency or regularity of such sale or conveyance or as to the
application of any sale or other proceeds with respect thereto by the
Administrative Agent.
Section 6.03    Benefit of Mortgage. Nothing in this Mortgage, whether express
or implied, shall be construed to give to any Person other than a Grantor, the
Administrative Agent and the Secured Parties any legal or equitable right,
remedy or claim under or in respect of this Mortgage.
Section 6.04    Notices. All notices and other communication provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy as follows:



50

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



if to the Grantors, to:
Delta Air Lines, Inc.
1030 Delta Boulevard
Atlanta, Georgia 30354
Attention: Treasurer, Dept. 856
Telecopier: (404) 715-4862
Copy to: General Counsel, Dept. 971
Telecopier: (404) 715-2233

if to the Administrative Agent, to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: Matthew Massie
Telecopier: (212) 270-5100


with a copy to:


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, 3/Ops2
Newark, Delaware 19713
Attention: Emily Cousineau
Telecopier: (302) 634-4250


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Mortgage shall be deemed to have been given on the date of receipt.
Section 6.05    Governing Law; Jurisdiction; Service of Process. THIS MORTGAGE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS ITSELF TO THE EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS MORTGAGE OR THE SUBJECT MATTER HEREOF BROUGHT
BY THE SECURED PARTIES OR ANY OF THEIR SUCCESSORS OR PERMITTED ASSIGNS. EACH
PARTY HERETO, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVES, AND
AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE ABOVE NAMED COURTS, THAT ITS PROPERTY IS EXEMPT



51

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR
PROCEEDING IS IMPROPER OR THAT THIS MORTGAGE OR THE SUBJECT MATTER HEREOF MAY
NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY HEREBY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.04 HEREOF.
Section 6.06    Counterparts. This Mortgage may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 6.07    Waiver; Amendment. (a) No waiver of any provisions of this
Mortgage or consent to any departure by any Grantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No notice to or demand on a Grantor in any
case shall entitle a Grantor to any other or further notice or demand in similar
or other circumstances.
(b)    Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent, acting in accordance with Section 10.08 of the
Credit Agreement, and each Grantor with respect to which such waiver, amendment
or modification is to apply.
Section 6.08    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS MORTGAGE, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 6.09    Successors and Assigns. This Mortgage shall be binding upon each
Grantor and its successors and permitted assigns and shall inure to the benefit
of the Administrative Agent and each Secured Party and their respective
successors and permitted assigns; provided, that no Grantor may transfer or
assign any or all of its rights or obligations hereunder (other than to each
other) without the prior written consent of the Administrative Agent. All
agreements, statements, representations and warranties made by any Grantor
herein or in any certificate or other instrument delivered by any Grantor or on
its behalf under this Mortgage shall be considered to have been relied upon by
the Secured Parties and shall survive the execution and delivery of this
Mortgage and the other Loan Documents regardless of any investigation made by
the Secured Parties or on their behalf.



52

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Section 6.10    Lien Absolute. All rights of the Administrative Agent hereunder,
the Lien hereof and all obligations of the Grantors hereunder shall, to the
fullest extent permitted by applicable law, be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations
or any other amendment to or waiver of or any consent to any departure from any
Loan Document, or any other agreement or instrument, (c) any exchange, release
or non-perfection of any Lien on other collateral, or any release or amendment
or waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement (other than that the
Obligations Payment Date shall have occurred).
Section 6.11    General Indemnity.
(a)    Claims Defined. For the purposes of this Section 6.11, “Claims” means any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, costs or expenses of whatsoever kind and nature (whether or not on the
basis of negligence, strict or absolute liability or liability in tort) that may
be imposed on or asserted against an Indemnitee, as defined below, and, except
as otherwise expressly provided in this Section 6.11, includes all reasonable
out-of-pocket costs, disbursements and expenses (including reasonable
out-of-pocket legal fees and expenses) actually incurred by an Indemnitee in
connection therewith or related thereto.
(b)    Other Terms Defined. For the purposes of this Section 6.11: (1)
“After-Tax Basis” means that indemnity and compensation payments required to be
made will be supplemented by the Person paying the base amount by that amount
which, when added to such base amount, and after deduction of all federal,
state, local and foreign Taxes required to be paid by or on behalf of the payee
with respect to the receipt or realization of any such amounts, and after
consideration of any current tax savings of such payee resulting by way of any
deduction, credit or other tax benefit attributable to such base amount or Tax,
shall net such payee the full amount of such base amount; (2) “Administrative
Agent Liens” means any Lien attributable to JPMorgan Chase Bank, N.A. or the
Administrative Agent with respect to an Aircraft, Airframe, an Engine, a Spare
Engine, a Pledged Spare Part, any interest therein or any other portion of the
Collateral arising as a result of (i) claims against JPMorgan Chase Bank, N.A.
or the Administrative Agent not related to its interest in Aircraft, Airframe,
an Engine, a Spare Engine, a Pledged Spare Part or the administration of the
Collateral pursuant to this Mortgage, (ii) acts of JPMorgan Chase Bank, N.A. or
the Administrative Agent not permitted by, or the failure of JPMorgan Chase
Bank, N.A. or the Administrative Agent to take any action required by the Loan
Documents, (iii) claims against JPMorgan Chase Bank, N.A. or the Administrative
Agent relating to Taxes or Claims that are excluded from the indemnification
provided by Section 6.11 of this Mortgage or (iv) claims against JPMorgan Chase
Bank, N.A. or the Administrative Agent arising out of the transfer by any such
party of all or any portion of its interest in the Aircraft, Airframe, an
Engine, a Spare Engine, a Pledged Spare Part, other Collateral, the Loan



53

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Documents, except while an Event of Default is continuing and prior to the time
that the Administrative Agent has received all amounts due to it pursuant to the
Loan Documents; and (3) “Lender Lien” means any Lien attributable to a Lender on
or against an Aircraft, Airframe, Engine, Spare Engine, Pledged Spare Part, any
interest therein or any other portion of the Collateral, arising out of any
claims against such Person that are not related to the Loan Documents, or out of
any act or omission of such Person that is not related to the transactions
contemplated by, or that constitutes a breach by such Person of its obligations
under, the Loan Documents. If any Indemnitee fails to comply with any duty or
obligation under this Section 6.11 with respect to any Claim, such Indemnitee
shall not be entitled to any indemnity with respect to such Claim under this
Section 6.11 to the extent (x) such failure was prejudicial to such Grantor or
(y) such Grantor’s indemnification obligations are increased as a result of such
failure.
(c)    Claims Indemnified. Subject to the exclusions stated in Subsection
6.11(d), each Grantor agrees to indemnify, protect, defend and hold harmless on
an After-Tax Basis each Indemnitee against Claims resulting from or arising out
of (i) the Loan Documents and the transactions contemplated thereby, (ii) the
operation, possession, use, maintenance, overhaul, testing or registration of
the Aircraft, Airframes, Engines, Spare Engines and Pledged Spare Parts
(including injury, death or property damage of passengers, shippers or others,
and environmental control, noise and pollution regulations), and (iii) the
manufacture, design, sale, purchase, acceptance, non-acceptance or rejection,
delivery or condition of the Aircraft, Airframes, Engines, Spare Engines,
Pledged Spare Parts or any Part or the ownership, possession, use, non-use,
substitution, airworthiness, control, operation, storage, modification,
alteration, lease, sublease, return, transfer or other disposition of any
Aircraft, any Airframe, any Engine, any Spare Engine, any Pledged Spare Part or
any Part (including, without limitation, latent or other defects, whether or not
discoverable, and any claim for patent, trademark or copyright infringement) by
a Grantor, any Permitted Lessee or any other Person.
(d)    Claims Excluded. The following are excluded from the Grantors’ agreement
to indemnify an Indemnitee under this Section 6.11:
(i)    any Claim to the extent such Claim is attributable to acts or events
occurring after (x) the Obligations Payment Date, (y) with respect to an
Airframe, Engine, Spare Engine or Pledged Spare Part, the transfer of possession
thereof pursuant to Article 4 of this Mortgage except to the extent that such
Claim is attributable to acts occurring in connection with the exercise of
remedies pursuant to Section 4.02 of this Mortgage following the occurrence and
continuance of an Event of Default or (z) any disposition of the applicable
Collateral permitted hereunder or under the Credit Agreement;
(ii)    any Claim to the extent such Claim is, or is attributable to, an
Excepted Tax;
(iii)    any Claim to the extent such Claim is attributable to the gross
negligence or willful misconduct of such Indemnitee or attributable to
negligence by such Indemnitee in exercising its right of inspection;



54

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



(iv)    any Claim to the extent such Claim is attributable to the material
noncompliance with or material breach by such Indemnitee of any of the terms of,
or any material misrepresentation by such Indemnitee contained in, this
Agreement, any other Loan Document to which such Indemnitee is a party or any
agreement relating hereto or thereto;
(v)    any Claim to the extent such Claim constitutes a Lender Lien or
Administrative Agent Lien attributable to such Indemnitee;
(vi)    any Claim to the extent such Claim is attributable to the offer, sale,
assignment, transfer, participation or other disposition (whether voluntary or
involuntary) by or on behalf of such Indemnitee (other than as a result of, or
following, or in lieu of exercising remedies during the occurrence and
continuance of, an Event of Default) of any Loan, all or any part of such
Indemnitee’s interest in the Loan Documents or any interest in the Collateral or
any similar security;
(vii)    any Claim to the extent such Claim is attributable to a failure on the
part of the Administrative Agent to distribute in accordance with this Mortgage
any amounts received and distributable by it hereunder or thereunder;
(viii)    any Claim to the extent such Claim is attributable to the
authorization or giving or withholding of any future amendments, supplements,
waivers or consents with respect to any Loan Document, other than such as have
been requested or consented to by a Grantor, or such as are expressly required
or contemplated by the provisions of the Loan Documents; and
(ix)    any Claim to the extent such Claim is payable or required to be borne by
a Person other than the Grantors pursuant to any provision of any Loan Document.
(e)    Insured Claims. In the case of any Claim indemnified by a Grantor
hereunder that is covered by a policy of insurance maintained by such Grantor,
each Indemnitee agrees to cooperate, at such Grantor’s expense, with the
insurers in the exercise of their rights to investigate, defend and compromise
such Claim.
(f)    Claims Procedure. An Indemnitee shall promptly notify the Grantors of any
Claim as to which indemnification is sought. Such Indemnitee shall promptly
submit to the Grantors all additional information in such Indemnitee’s
possession to substantiate such Claim as the Grantors reasonably request.
Subject to the rights of the Grantors’ insurers, the applicable Grantor may, at
its sole cost and expense, investigate any Claim, and may in its sole discretion
defend or compromise any Claim. The applicable Grantor shall be entitled, at its
sole cost and expense, acting through counsel acceptable to the respective
Indemnitee, (A) so long as such Grantor has agreed in a writing acceptable to
such Indemnitee that such Grantor is liable to such Indemnitee for such Claim
hereunder (unless such Claim is covered by Section 6.11(d)), in any judicial or
administrative proceeding that involves solely a claim for one or more Claims,
to assume responsibility for and control thereof, (B) so long as such Grantor
has agreed in a writing



55

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



acceptable to such Indemnitee that such Grantor is liable to such Indemnitee for
such Claim hereunder (unless such Claim is covered by Section 6.11(d)), in any
judicial or administrative proceeding involving a claim for one or more Claims
and other claims related or unrelated to the transactions contemplated by the
Loan Documents, to assume responsibility for and control of such claim for
Claims to the extent that the same may be and is severed from such other claims
(and such Indemnitee shall use reasonable efforts to obtain such severance), and
(C) in any other case, to be consulted by such Indemnitee with respect to
judicial proceedings subject to the control of such Indemnitee. Notwithstanding
any of the foregoing to the contrary, the Grantors shall not be entitled to
assume responsibility for and control of any such judicial or administrative
proceedings (i) while an Event of Default exists, (ii) if such proceeding will
involve a material risk of the sale, forfeiture or loss of, or the creation of
any Lien (other than a Permitted Collateral Lien) on any Aircraft, Airframe,
Engine, Spare Engine, Pledged Spare Part, other Collateral or any part thereof,
or (iii) if such proceeding could in the good faith opinion of such Indemnitee
entail any material risk of criminal liability or present a conflict of interest
making separate representation necessary, and, in any such proceeding, the
Grantors shall be liable for the cost of such proceeding and (subject to the
provisions of Section 6.11(d)) any Claim resulting therefrom. The affected
Indemnitee may participate at its own expense and with its own counsel in any
judicial proceeding controlled by a Grantor pursuant to the preceding
provisions. At the Grantors’ expense, any Indemnitee shall cooperate with all
reasonable requests of the Grantors in connection therewith. Such Indemnitee
shall not enter into a settlement or other compromise with respect to any Claim
without the prior written consent of the Grantors, which consent shall not be
unreasonably withheld or delayed, unless such Indemnitee waives its right to be
indemnified with respect to such Claim. Where a Grantor or its insurers
undertake the defense of an Indemnitee with respect to a Claim, no additional
legal fees or expenses of such Indemnitee in connection with the defense of such
Claim shall be indemnified hereunder unless such fees or expenses were incurred
at the written request of a Grantor or such insurers. Subject to the
requirements of any policy of insurance, an Indemnitee may participate at its
own expense in any judicial proceeding controlled by a Grantor pursuant to the
preceding provisions; provided that such party’s participation does not, in the
Opinion of Counsel appointed by a Grantor or its insurers to conduct such
proceedings, interfere with such control. Such participation shall not
constitute a waiver of the indemnification provided in this Section 6.11.
Notwithstanding anything to the contrary contained herein, the Grantors shall
not under any circumstances be liable for the fees and expenses of more than one
counsel for all Indemnitees with respect to any one Claim unless a conflict of
interest shall exist among such Indemnitees.
(g)    Subrogation. To the extent that a Claim is in fact paid in full by the
Grantors or their insurer, the Grantors or such insurer (as the case may be)
shall, without any further action, be subrogated to the rights and remedies of
the Indemnitee on whose behalf such Claim was paid with respect to the
transaction or event giving rise to such Claim. Such Indemnitee shall give such
further assurances or agreements and shall cooperate with a Grantor or such
insurer, as the case may be, to permit such Grantor or such insurer to pursue
such rights and remedies, if any, to the extent reasonably requested by such
Grantor. So long as no Event of Default has occurred and is continuing, if an
Indemnitee receives any payment, in whole or in part, from any party other than
a Grantor or its insurers with respect to any Claim paid by such



56

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



Grantor or its insurers, it shall promptly pay over to such Grantor the amount
received (but not an amount in excess of the amount such Grantor or any of its
insurers has paid in respect of such Claim). Any amount referred to in the
preceding sentence that is payable to a Grantor shall not be paid to such
Grantor, or, if it has been previously paid directly to such Grantor, shall not
be retained by such Grantor, if at the time of such payment an Event of Default
has occurred and is continuing, but shall be paid to and held by the
Administrative Agent as security for the Obligations. At the option of the
Administrative Agent, such amount payable shall be applied against the
Obligations when and as they become due and payable. At such time as such Event
of Default is no longer continuing, such amount, to the extent not previously so
applied against a Grantor’s obligations, shall be paid to such Grantor.
(h)    No Guaranty. Nothing set forth in this Section 6.11 constitutes a
guarantee by the Grantors that any Aircraft, Airframe, Engine, Spare Engine or
Pledged Spare Part at any time will have any particular value, useful life or
residual value.
(i)    Payments; Interest. Any amount payable to any Indemnitee on account of a
Claim shall be paid within 30 days after receipt by a Grantor of a written
demand therefor from such Indemnitee accompanied by a written statement
describing in reasonable detail the Claims that are the subject of and basis for
such indemnity and the computation of the amount payable. Any payments made
pursuant to this Section 6.11 directly to an Indemnitee or to a Grantor, as the
case may be, shall be made in immediately available funds at such bank or to
such account as is specified by the payee in written directions to the payor or,
if no such directions are given, by check of the payor payable to the order of
the payee and mailed to the payee by certified mail, return receipt requested,
postage prepaid to its address referred to in Section 6.04. To the extent
permitted by applicable law, interest at the applicable rate provided for in
Section 2.08 of the Credit Agreement shall be paid, on demand, on any amount or
indemnity not paid when due pursuant to this Section 6.11 until the same is
paid. Such interest shall be paid in the same manner as the unpaid amount in
respect of which such interest is due.
(j)    Tax deduction or credit. If, by reason of any Claim payment made to or
for the account of an Indemnitee by a Grantor pursuant to this Section 6.11,
such Indemnitee subsequently realizes a tax deduction or credit (including
foreign tax credit and any reduction in Taxes) not previously taken into account
in computing such payment, such Indemnitee shall promptly pay to such Grantor,
but only if such Grantor has made all payments then due and owing to such
Indemnitee under the Loan Documents, an amount equal to the sum of (1) the
actual reduction in Taxes realized by such Indemnitee which is attributable to
such deduction or credit, and (2) the actual reduction in Taxes realized by such
Indemnitee as a result of any payment made by such Indemnitee pursuant to this
sentence; provided that, each Grantor, upon request of such Indemnitee, agrees
to repay the amount paid over to such Grantor (plus any penalties, interest or
other charges imposed by the relevant taxing authority) to such Indemnitee to
the extent a subsequent determination by such taxing authority results in an
actual increase in Taxes payable by such Indemnitee which is attributable to
such deduction or credit.
Section 6.12    Section 1110 of the Bankruptcy Code. It is the intention of the
parties that the Administrative Agent be entitled to the benefits of Section
1110 of the Bankruptcy Code,



57

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



subject to each Grantor’s rights thereunder, with respect to the right to take
possession of Aircraft, Engine, Spare Engines and Pledged Spare Parts (other
than Aircraft listed on Schedule 3.18 to the Credit Agreement and Engines, Spare
Engines and Pledged Spare Parts that were first placed in service on or prior to
October 22, 1994), and to enforce any of its other rights or remedies as
provided in this Mortgage in the event of a case under Chapter 11 of the
Bankruptcy Code in which a Grantor is a debtor, all subject to the provisions
and limitations of the Bankruptcy Code.
Section 6.13    Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any Intercreditor Agreement and such Intercreditor Agreement
shall remain outstanding, the rights granted to the Secured Parties hereunder,
the lien and security interest granted to the Administrative Agent pursuant to
this Agreement and the exercise of any right or remedy by the Administrative
Agent hereunder shall be subject to the terms and conditions of such
Intercreditor Agreement. In the event of any conflict between the terms of this
Agreement and such Intercreditor Agreement, the terms of such Intercreditor
Agreement shall govern and control with respect to any right or remedy, and no
right, power or remedy granted to the Administrative Agent hereunder shall be
exercised by the Administrative Agent, and no direction shall be given by the
Administrative Agent, in contravention of such Intercreditor Agreement.
Section 6.14    Quiet Enjoyment. The Administrative Agent agrees on behalf of
itself and the other Secured Parties that, unless an Event of Default shall have
occurred and be continuing, neither it nor any Person claiming through it shall
take any action contrary to, or otherwise in any way interfere with or disturb
(and then only in accordance with this Mortgage), the quiet enjoyment of the use
and possession of the Aircraft, the Airframes, the Engines, the Spare Engines
and Pledged Spares Parts or the Parts by a Grantor or any transferee of any
interest in any thereof permitted under this Mortgage.
Section 6.15    Grantors’ Performance and Rights. Any obligation imposed on a
Grantor herein shall require only that such Grantor perform or cause to be
performed such obligation, even if stated as a direct obligation, and the
performance of any such obligation by any permitted assignee, lessee or
transferee under an assignment, lease or transfer agreement then in effect and
in accordance with the provisions of this Mortgage shall constitute performance
by such Grantor and, to the extent of such performance, discharge such
obligation by such Grantor. Except as otherwise expressly provided herein, any
right granted to a Grantor in this Mortgage shall grant such Grantor the right
to permit such right to be exercised by any such assignee, lessee or transferee,
and in the case of a lessee, as if the terms hereof were applicable to such
lessee were such lessee a Grantor hereunder. The inclusion of specific
references to obligations or rights of any such assignee, lessee or transferee
in certain provisions of this Mortgage shall not in any way prevent or diminish
the application of the provisions of the two sentences immediately preceding
with respect to obligations or rights in respect of which specific reference to
any such assignee, lessee or transferee has not been made in this Mortgage.
Section 6.16    Additional Grantors. Each Grantor acknowledges that additional
Subsidiaries may become a party hereto as an additional Grantor (each such
Person, an



58

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



“Additional Grantor”) by executing an Instrument of Assumption and Joinder (a
“Joinder”) substantially in the form of Exhibit F hereto. Upon delivery of any
such Joinder to the Administrative Agent, notice of which is hereby waived by
the Grantors, each such Additional Grantor shall be deemed a Grantor hereunder
and shall be as fully a party hereto as if such Additional Grantor were an
original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be discharged, diminished or otherwise affected (a)
by the addition or release of any other Grantor hereunder, (b) any failure by
the Borrower or any other Grantor to cause any Subsidiary of the Borrower to
become an Additional Grantor or a Grantor hereunder or (c) by reason of the
Administrative Agent’s or any of the other Secured Parties’ actions in
effecting, or failure to effect, any such Joinder, or in releasing any Grantor
hereunder, in each case without the necessity of giving notice to or obtaining
the consent of any other Grantor. This Agreement shall be fully effective as to
any Grantor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Grantor hereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







59

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement to be
duly executed by their respective officers thereunto duly authorized.




DELTA AIR LINES, INC.,
as a Grantor




By:                        
Name:
    Title:





[Signature Page to Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]

--------------------------------------------------------------------------------



[Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement]



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:                        
Name:    
Title:    



[Signature Page to Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]

--------------------------------------------------------------------------------



EXHIBIT A
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO. ___
THIS AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO. __ dated __________ (this “Mortgage Supplement”) made by DELTA
AIR LINES, INC., a Delaware corporation (“Borrower”) and the Subsidiaries of the
Borrower from time to time party hereto (together with the Borrower, the
“Grantors”), in favor of JPMORGAN CHASE BANK, N.A., acting as administrative
agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement, dated as of August 24, 2015 (herein called the “Mortgage”;
capitalized terms used herein but not defined shall have the meaning ascribed to
them in the Mortgage), between the Grantors and the Administrative Agent,
provides for the execution and delivery of supplements thereto substantially in
the form hereof, which shall particularly describe certain collateral, and shall
specifically mortgage the same to the Administrative Agent; and
WHEREAS, the Mortgage was entered into between the Grantors and the
Administrative Agent in order to secure the Obligations of the Borrower and each
of the Guarantors under that certain Credit and Guaranty Agreement, dated as of
August 24, 2015 (as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified, renewed or replaced from time to
time, herein called the “Credit Agreement”), among the Borrower, each of the
direct and indirect Domestic Subsidiaries (as defined in the Credit Agreement)
of the Borrower from time to time party thereto, JPMorgan Chase Bank, N.A. and
the other lenders from time to time party thereto (collectively, the “Lenders”)
and JPMorgan Chase Bank, N.A., as administrative agent and the other Loan
Documents;
WHEREAS, the Mortgage relates to the Airframes, Engines, Spare Engines and Spare
Parts described in Exhibit 1 hereto, and a counterpart of the Mortgage is
attached hereto and made a part hereof and this Mortgage Supplement, together
with such counterpart of the Mortgage and any previous Mortgage Supplements, is
being filed for recordation on the date hereof with the FAA, as one document;
NOW, THEREFORE, this Mortgage Supplement Witnesseth, that to secure the prompt
and complete payment and performance when due of the Obligations of the Borrower
and each of the Guarantors under the Credit Agreement and each of the other Loan
Documents, to secure the performance and observance by the Borrower and each of
the Guarantors of all the agreements, covenants and provisions contained in the
Mortgage and in the Loan Documents for

EXHIBIT A
Page 1

--------------------------------------------------------------------------------



the benefit of the Administrative Agent on behalf of the Secured Parties and
each of the other Indemnitees, and for the uses and purposes and subject to the
terms and provisions of the Mortgage, and in consideration of the premises and
of the covenants contained in the Mortgage, and of other good and valuable
consideration the receipt and adequacy whereof are hereby acknowledged, each
Grantor has granted, bargained, sold, assigned, transferred, conveyed,
mortgaged, pledged and confirmed, and does hereby grant, bargain, sell, assign,
transfer, convey, mortgage, pledge and confirm, unto the Administrative Agent,
its successors and assigns, for the security and benefit of the Secured Parties
and such other Persons, an International Interest and a first priority
continuing security interest in and first priority mortgage lien on all estate,
right (including without limitation any and all Associated Rights), title and
interest of such Grantor in, to and under the following described property:
1.    The Airframes, as owned by the respective Grantor, and as further
described on Part A of Exhibit 1 hereto together with all Parts which are from
time to time incorporated or installed in or attached thereto or which shall be
removed therefrom, unless the Lien of the Mortgage shall not be applicable to
such Part pursuant to the provisions of the Mortgage.
2.    The Engines, as owned by the respective Grantor, and as further described
on Part A of Exhibit 1 hereto (each such engine having 1750 or more pounds of
thrust or the equivalent thereof, whether or not such engines shall be installed
in or attached to an Airframe or any other airframe) in each case, together with
all Parts which are from time to time incorporated or installed in or attached
thereto or which shall be removed therefrom, unless the Lien of the Mortgage
shall not be applicable to such Part pursuant to the provisions of the Mortgage.
3.    The Spare Engines, as owned by the respective Grantor, and as further
described on Part B of Exhibit 1 hereto (each such engine having 1750 or more
pounds of thrust or the equivalent thereof, whether or not such engines shall be
installed in or attached to an Airframe or any other airframe) in each case,
together with all Parts which are from time to time incorporated or installed in
or attached thereto or which shall be removed therefrom, unless the Lien of the
Mortgage shall not be applicable to such Part pursuant to the provisions of the
Mortgage.
4.    all Spare Parts owned by the respective Grantor, whether now or hereafter
acquired and subjected to the Lien hereof, including any replacements,
substitutions or renewals therefor, and accessions thereto, including but not
limited to Rotables, Expendables, Key Repairables and Appliances, and as further
described on Part C of Exhibit 1 hereto and located at the applicable Designated
Spare Parts Locations described in Part C of Exhibit 1 hereto, other than any
Excluded Parts.
TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent, its successors and assigns, for the uses and purposes and
subject to the terms and provisions set forth in the Mortgage.

EXHIBIT A
Page 2

--------------------------------------------------------------------------------



[Each undersigned Grantor hereby confirms that it is a Certificated Air Carrier
as of the date hereof.]1 
This Mortgage Supplement shall be construed as a supplemental Mortgage and shall
form a part thereof, and the Mortgage is hereby incorporated by reference herein
and is hereby ratified, approved and confirmed.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
















































































__________________
1 To the extent applicable.

EXHIBIT A
Page 3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor caused this Mortgage Supplement to be duly
executed by one of its officers, thereunto duly authorized, on the day and year
first above written.


DELTA AIR LINES, INC.,
as a Grantor




By:                        
Name:
    Title:







[Signature Page to Aircraft and Spare Engines Mortgage and Security Agreement
Supplement]
    



--------------------------------------------------------------------------------



EXHIBIT 1
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO. ___
PART A – DESCRIPTION OF AIRCRAFT, AIRFRAMES AND ENGINES2


Grantor
FAA Aircraft Manufacturer and Model
Described on the International Registry drop down menu as:
U.S. Reg Number
Serial Number
Engine Manufacturer and Model
Engines Serial Numbers
Described on the International Registry drop down menu as:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PART B – DESCRIPTION OF SPARE ENGINES
Grantor
FAA Engine Manufacturer and Model
Described on the International Registry drop down menu as:
Manufacturer’s Serial Number
 
 
 
 
 
 
 
 
 
 
 
 



PART C – DESIGNATED SPARE PARTS LOCATIONS


Grantor
Address
Plant Code
Location
 
 
 
 
 
 
 
 









__________
2 Engines listed opposite an Airframe are “related” Engines for purposes of this
Mortgage.

EXHIBIT 1
Page 1

--------------------------------------------------------------------------------



EXHIBIT B
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
CERTAIN ECONOMIC TERMS
Insured Amount:
Replacement cost
 
 
Minimum Liability Insurance Amount:


$350,000,000 per occurrence for any regional jet aircraft.


$600,000,000 per occurrence for any narrow-body aircraft (including, without
limitation, any McDonnell Douglas MD-88, McDonnell Douglas MD-90, Boeing 757 or
Airbus A320 aircraft.)


$750,000,000 per occurrence for any aircraft other than those mentioned above
(including, without limitation, any Boeing 767 aircraft)


In the event a Grantor includes a new type of wide-body aircraft in its aircraft
fleet after the date hereof (including, without limitation, any Airbus A380
aircraft), then the Minimum Liability Insurance Amount with respect to such
aircraft type shall be such amount as may be agreed by the Administrative Agent.




EXHIBIT B
    
    



--------------------------------------------------------------------------------



EXHIBIT C
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
[Address to Administrative Agent]


____________________, 20__
Data Report For Pledged Spare Parts
Ladies and Gentlemen:
We refer to the Aircraft, Engine, Spare Engine And Spare Parts Security
Agreement dated as of August 24, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, including by one
or more Joinders or Mortgage Supplements, the “Security Agreement”), among Delta
Air Lines, Inc., a Delaware corporation (the “Borrower”) and the Subsidiaries of
the Borrower from time to time party thereto (together with the Borrower, the
“Grantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent.
Terms defined in the Security Agreement and used herein have such respective
defined meanings. The Grantor hereby certifies that:
Attached hereto as Exhibit 1 is a report that correctly sets forth the following
information as of the date hereof with respect to each Pledged Spare Part:
i)
Manufacturer’s part number;

ii)
part description;

iii)
related aircraft model(s) in summary form;

iv)
classification as Rotable or Expendable or Key Repairable;

v)
quantity on hand;

vi)
Designated Spare Parts Location;

vii)
each Pledged Spare Part out for repair; and

viii)
each Pledged Spare Part in transit.

Very truly yours,


[DELTA AIR LINES, INC.



EXHIBIT C

--------------------------------------------------------------------------------



By:                             
Name:
Title
Date:]







EXHIBIT C
2
    
    



--------------------------------------------------------------------------------





EXHIBIT D
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
LIST OF PERMITTED COUNTRIES
Argentina
Australia
Austria
Bahamas
Barbados
Belgium
Bermuda Islands
Bolivia
Brazil
British Virgin Islands
Canada
Cayman Islands
Chile
Colombia
Czech Republic
Denmark
Ecuador
Egypt
Finland
France
Germany
Greece
Guatemala
Hong Kong
Hungary
Iceland
India
Indonesia
Ireland
Italy
Jamaica
Japan
Jordan
Kuwait
Liechtenstein
Luxembourg
Malaysia

EXHIBIT D

--------------------------------------------------------------------------------



Malta
Mexico
Monaco
Netherlands, Antilles
Netherlands, the
New Zealand
Norway
Panama
Peoples Republic of China
Peoples Republic of China (Taiwan)
Poland
Portugal
Russian Federation
Singapore
South Africa
South Korea
Spain
Sweden
Switzerland
Thailand
Trinidad and Tobago
Turkey
United Kingdom
Uruguay
Venezuela



EXHIBIT D

--------------------------------------------------------------------------------



EXHIBIT E
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
CREDIT AND GUARANTY AGREEMENT
PLEASE SEE ATTACHED

EXHIBIT E

--------------------------------------------------------------------------------



EXHIBIT F
TO
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER

ASSUMPTION AND JOINDER AGREEMENT dated as of _____________________ (the
“Assumption Agreement”) made by [_____], a [Insert State of Organization]
[corporation, limited partnership or limited liability company] (the “Company”),
for the benefit of the Secured Parties (as such term is defined in that certain
Credit and Guaranty Agreement, dated as of August 24, 2015 (as such agreement
may be amended, restated, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time, herein called the “Credit
Agreement”), among Delta Air Lines, Inc., a Delaware corporation (“Borrower”),
each of the direct and indirect Subsidiaries (as defined in the Credit
Agreement) of the Borrower from time to time party thereto, the lenders from
time to time party thereto (collectively, the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, the Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement, dated as of August 24, 2015 (herein called the “Aircraft Mortgage”;
capitalized terms used herein but not defined shall have the meaning ascribed to
them in the Aircraft Mortgage), between the Grantors and the Administrative
Agent was entered into between the Grantors and the Administrative Agent in
order to secure the Obligations of the Borrower and each of the Guarantors under
the Credit Agreement; and
WHEREAS, the Company is a [Insert State of Organization] [corporation, limited
partnership or limited liability company], is a subsidiary of [Insert name of
Borrower or Guarantor] and has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Aircraft Mortgage pursuant to
Section 6.16 of the Aircraft Mortgage.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:
SECTION 1. Assumption and Joinder. The Company hereby expressly confirms that it
hereby agrees to perform and observe, each and every one of the covenants and
agreements and hereby assumes the obligations and liabilities of a Grantor under
the Aircraft Mortgage applicable to it as a Grantor thereunder. The Company
hereby accepts and assumes any liability of a Grantor related to each
representation or warranty, covenant or obligation made by it as a Grantor in
the Aircraft Mortgage and hereby expressly affirms in all material respects, as
of the date hereof, each of the representations, warranties, covenants and
obligations contained in the Aircraft Mortgage as they apply to the Company.

EXHIBIT F

--------------------------------------------------------------------------------



(a)    (i)  All references to the term “Grantor” in the Aircraft Mortgage, or in
any document or instrument executed and delivered or furnished, or to be
executed and delivered or furnished, in connection therewith shall be deemed to
be references to, and shall include, the Company as of the date hereof.
(ii)    The Company, as Grantor, hereby joins in and agrees to be bound by each
and all of the provisions of the Aircraft Mortgage, as of the date hereof, with
the same force and effect as if originally referred to therein as a Grantor.
SECTION 2. Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent and the Secured Parties as follows:
(a)    The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Assumption Agreement
and to perform its obligations hereunder. The execution, delivery and
performance of this Assumption Agreement by the Company and the performance of
its obligations hereunder have been duly authorized by all necessary [corporate,
partnership or limited liability company] action, including the consent of
shareholders, partners or members where required. This Assumption Agreement has
been duly executed and delivered by the Company. This Assumption Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against it in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(b)    The Company has delivered to the Administrative Agent any and all
schedules and documents required as a Grantor under the Aircraft Mortgage.
SECTION 3. Binding Effect. This Assumption Agreement shall be binding upon the
Company and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.
SECTION 4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
SECTION 5. Counterparts. This Assumption Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall constitute
an original for all purposes, but all such counterparts taken together shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or pdf electronic transmission shall be deemed to be an original
signature thereto.
[Signature Pages Follow]



EXHIBIT F

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
above written.


[NAME OF COMPANY]
By: ______________________________    
Name:
Title:

Signature Page to Assumption Agreement

--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:____________________________    
Name:__________________________        
Title:___________________________    
    







--------------------------------------------------------------------------------



EXHIBIT E



FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER
TO CREDIT AND GUARANTY AGREEMENT
ASSUMPTION AND JOINDER AGREEMENT dated as of    
(the “Assumption Agreement”) made by [ ] a [Insert State of Organization]
[corporation, limited partnership or limited liability company] (the “Company”)
for the benefit of the Secured Parties (as such term is defined in that certain
Credit and Guaranty Agreement, dated as of August 24, 2015 (as amended, amended
and restated, supplemented or otherwise modified, renewed or replaced from time
to time in accordance with its terms, the “Credit Agreement”), among Delta Air
Lines, Inc., a Delaware corporation (the “Borrower”), the direct and indirect
Domestic Subsidiaries of the Borrower from time to time party thereto (each a
“Guarantor” and collectively the “Guarantors”), each of the lenders from time to
time party thereto, and JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative
agent for the Lenders (together with its permitted successors in such capacity,
the “Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings given to such terms in the Credit Agreement.


W I T N E S S E T H:
The Company is a [Insert State of Organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of [Insert name
of Borrower or Guarantor]. Pursuant to Section 5.14 of the Credit Agreement, the
Company is required to execute this document as a newly [formed] [acquired]
[non-excluded] subsidiary of [Insert name of Borrower or Guarantor].
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:
SECTION 1. Assumption and Joinder. The Company hereby expressly confirms that it
hereby agrees to perform and observe, each and every one of the covenants and
agreements and hereby assumes the obligations and liabilities of [(i)] a
Guarantor under the Credit Agreement applicable to it as a Guarantor thereunder,
[and (ii) a Grantor [an Account Grantor] [an Additional Grantor (used herein as
defined in the Aircraft Mortgage)] and/or Pledgor, as applicable, under [the
Security Agreement, SGR Security Agreement, Aircraft Mortgage or other
Collateral Document, as applicable] (any such applicable documents, a “Company
Security Document”) in each case applicable to it as a Grantor thereunder].1 By
virtue of the foregoing, the Company hereby accepts and assumes any liability of
[(x)] a Guarantor related to each representation or warranty, covenant or
obligation made by a Guarantor in the Credit Agreement, and hereby expressly
affirms in all material respects, as of the date hereof, each of such
representations, warranties, covenants and obligations as they apply to the
Company, [and (y) a Grantor [an Account Grantor] [an Additional Grantor] [and/or
Pledgor], as applicable, related to each representation or warranty, covenant or
obligation made by a Grantor [an Account Grantor] [an Additional Grantor]
[and/or Pledgor] in each Company Security Document, and hereby expressly affirms
in all material respects, as of the date hereof, each of such representations,
warranties, covenants and obligations as they apply to the Company].
_______________________
1 
Include reference to applicable Collateral Documents to the extent that the
Company intends to pledge collateral contemporaneous with the delivery of this
Assumption Agreement






--------------------------------------------------------------------------------



(a)Guarantee. (i) All references to the term “Guarantor” in the Credit
Agreement, or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be references to, and shall include, the Company, in each case as of
and after the date hereof.
(ii)    The Company, as a Guarantor, hereby joins in and agrees to be bound by
each and
all of the provisions of the Credit Agreement, as of the date hereof, as a
Guarantor thereunder, including without limitation, Section 9 thereof with the
same force and effect as if originally referred to therein as a Guarantor.


(b)[Collateral Documents. (i) All references to the term “Grantor” [an Account
Grantor] [an Additional Grantor] [and/or Pledgor] in each Company Security
Document, or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be references to, and shall include, the Company as of and after the
date hereof.
(ii)     The Company, as Grantor [an Account Grantor] [an Additional Grantor]
[and/or Pledgor], hereby joins in and agrees to be bound by each and all of the
provisions of each Company Security Document, as of the date hereof, with the
same force and effect as if originally referred to therein as a Grantor [an
Account Grantor] [an Additional Grantor] [and/or Pledgor].]
SECTION 2. Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent, the Issuing Lenders and the Secured
Parties as follows:
(a)    The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Assumption Agreement
and to perform its obligations hereunder and under the Loan Documents to which
it is a party. The execution, delivery and performance of this Assumption
Agreement by the Company and the performance of its obligations hereunder and
under the Loan Documents to which it is a party, have been duly authorized by
all necessary [corporate, partnership or limited liability company] action,
including the consent of shareholders, partners or members where required. This
Assumption Agreement has been duly executed and delivered by the Company. This
Assumption Agreement and the Loan Documents to which it is a party each
constitutes a legal, valid and binding obligation of the Company enforceable
against it in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(b)    The Company has delivered to the Administrative Agent the information set
forth in Annex E-1 hereto, including [specify the schedules and documents]
required as [(i)] a Guarantor under the Credit Agreement, [and (ii) a Grantor
[an Account Grantor] [an Additional Grantor] [and/or Pledgor] under each Company
Security Document], and the same is hereby added to the information set forth in
the Schedules to the Credit Agreement.
SECTION 3. Binding Effect. This Assumption Agreement shall be binding upon the
Company and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.
SECTION 4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



SECTION 5. Counterparts. This Assumption Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall constitute
an original for all purposes, but all such counterparts taken together shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or .pdf electronic transmission shall be deemed to be an original
signature thereto.
[Signature Pages Follow]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
above written.


[NAME OF COMPANY]
By: _______________________________    
Name:
Title:

Signature Page - Assumption Agreement



--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:____________________________    
Name:__________________________        
Title:___________________________    





Signature Page - Assumption Agreement



--------------------------------------------------------------------------------



EXHIBIT F



FORM OF
ASSIGNMENT AND ACCEPTANCE
        


This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit and Guaranty Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2. Assignee:
______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]


3.
Borrower:        Delta Air Lines, Inc.



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement



5.
Credit Agreement:    The Credit and Guaranty Agreement dated as of August 24,
2015, among Delta Air Lines, Inc. (the “Borrower”), all of the direct and
indirect domestic subsidiaries of the Borrower signatory thereto (together with
the Borrower, the “Guarantors”), the Lenders party thereto and JPMorgan Chase
Bank, N.A. (together with its permitted successors in such capacity), as
Administrative Agent.

________________________
1 Select as applicable.



--------------------------------------------------------------------------------



6.
Assigned Interest:



Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
Revolving Facility
$
$
%
Term Loan Facility
$
$
%





Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Guarantors and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.






















































________________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

2

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR


_________________________________
NAME OF ASSIGNOR




By:______________________________
Title:




ASSIGNEE


_________________________________
NAME OF ASSIGNEE




By:______________________________
Title:

3

--------------------------------------------------------------------------------



[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Title:




Consented to:4 


[DELTA AIR LINES, INC.]




By________________________________
Title:




[INSERT NAME ], as Issuing Lender5 




By________________________________
Title:








































________________________
3 No consent of the Administrative Agent shall be required for an assignment of
Term Loans if the Assignee is a Lender, an Affiliate of a Lender or an Approved
Fund.
4 If such consent is required under the Credit Agreement
5 If such consent is required under the Credit Agreement

4

--------------------------------------------------------------------------------



EXHIBIT F



ANNEX 1


Credit and Guaranty Agreement dated as of August 24, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Delta Air Lines, Inc. (the “Borrower”), all of the
direct and indirect domestic subsidiaries of the Borrower signatory thereto (the
“Guarantors”), the Lenders party thereto and JPMorgan Chase Bank, N.A. (together
with its permitted successors in such capacity), as Administrative Agent.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.01 (a) and (b) thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (vi) it is not a Disqualified Institution and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other



--------------------------------------------------------------------------------



amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.


3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.





--------------------------------------------------------------------------------



EXHIBIT G

Delta Air Lines, Inc.
Form of Monthly Eligible Accounts Receivable Certificate
For the Month Ended ______________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
in 000,000's (Millions) USD
 
 
Passenger Related A/R
 
Trade A/R
 
Other
 
Total A/R
 
Visa / MC
 
Other CC
 
Domestic Travel Agency (net)
 
Int'l Travel Agency (net)
 
BARTS
 
UATP
 
Trade/ Sourcing/ Charter
 
EPSILON
 
Notes / Interest
Gross
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Less ineligibles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Past due balances
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Foreign Receivables
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Credit in Prior
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Intercompany
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Owed from other airlines (contra)
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Unapplied Pmts
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Unearned Revenue
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Est. potential refund liability
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   AMEX potential contra
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Estimated interested related to debt instruments
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Codeshare portion of Accrued A/R
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   0100 Restricted Cash
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   0185 DLMS Interest Receivable (restricted)
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Other (per terms of Credit Agreement)
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     Total ineligibles
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible A/R
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A/R Balance per BS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
% Eligible as collateral
#DIV/0!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Officer’s Certification:


Pursuant to the Credit and Guaranty Agreement dated as of August 24, 2015 the
undersigned certifies that the information provided in this Certificate to
JPMorgan Chase Bank, N.A. as Administrative Agent is accurate and complete in
all material respects based on the accounting records of Delta Air Lines, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature & Title
 
 
 
Date
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

EXHIBIT 10.1


Execution Version

Schedule 1.01(a)


IMMATERIAL SUBSIDIARIES




Aero Assurance, Ltd.
Comair Holdings, LLC
Comair Services, Inc.
Delta Sky Club, Inc.
NW Red Baron LLC
Montana Enterprises, Inc.





--------------------------------------------------------------------------------



Schedule 3.06


SUBSIDIARIES OF DELTA AIR LINES, INC.




The Subsidiaries of the Borrower and the percentages of voting securities owned
by the immediate parent of each Subsidiary are as follows:
Name of Entity
Percentage of Voting Securities Owned by Immediate Parent
Aero Assurance Ltd.
100%
Comair Holdings, LLC
100%
Comair Services, Inc.
100%
Delta Private Jets, Inc.
100%
DAL Global Services, LLC
100%
Delta Air Lines Dublin Limited
100%
Delta Air Lines, Inc. and Pan American World Airways - Unterstutzungskasse GMBH
100%
Delta Air Lines Private Limited
51%
Delta Sky Club, Inc.
100%
Endeavor Air, Inc.
100%
Epsilon Trading, LLC
100%
MLT Vacations, LLC
100%
Delta Gift Cards, Inc.
100%
Monroe Energy, LLC
100%
MIPC, LLC
100%
Montana Enterprises, Inc.
100%
Tomisato Shoji Kabushiki Kaisha
100%
New Sky, Ltd.
100%
Northwest Airlines, LLC
100%
NW Red Baron LLC
100%








--------------------------------------------------------------------------------



Schedule 3.10


PRIMARY FAA SLOTS ON CLOSING DATE


LaGuardia Airport (LGA):
 
 
 
 
 
LGA
600
D
DAL
3176
LGA
600
D
DAL
3216
LGA
600
D
DAL
3340
LGA
600
D
DAL
3366
LGA
600
D
DAL
3496
LGA
600
D
DAL
3630
LGA
600
D
DAL
3639
LGA
600
D
DAL
3664
LGA
600
D
DAL
3741
LGA
600
D
DAL
3818
LGA
630
A
DAL
2056
LGA
630
A
DAL
3037
LGA
630
A
DAL
3203
LGA
630
D
DAL
3535
LGA
630
D
DAL
3536
LGA
630
D
DAL
3576
LGA
630
D
DAL
3668
LGA
630
D
DAL
3672
LGA
700
A
DAL
3529
LGA
700
A
DAL
3530
LGA
700
A
DAL
3547
LGA
700
A
DAL
3564
LGA
700
A
DAL
35068
LGA
700
A
DAL
35126
LGA
700
D
DAL
3284
LGA
700
D
DAL
3321
LGA
700
D
DAL
3324
LGA
700
D
DAL
3330
LGA
700
D
DAL
3339
LGA
700
D
DAL
3365
LGA
700
D
DAL
3440
LGA
700
D
DAL
3446
LGA
700
D
DAL
3577
LGA
700
D
DAL
3757
LGA
700
D
DAL
3771
LGA
730
A
DAL
3034
LGA
730
A
DAL
3105
LGA
730
A
DAL
3184
LGA
730
A
DAL
3357
LGA
730
A
DAL
3376




--------------------------------------------------------------------------------


LGA
730
A
DAL
3553
LGA
730
A
DAL
3597
LGA
730
A
DAL
3650
LGA
730
A
DAL
3722
LGA
730
A
DAL
3768
LGA
730
A
DAL
3857
LGA
730
A
DAL
35032
LGA
730
A
DAL
35121
LGA
730
A
DAL
35127
LGA
730
A
DAL
35154
LGA
730
D
DAL
2085
LGA
730
D
DAL
3484
LGA
730
D
DAL
3505
LGA
730
D
DAL
3846
LGA
730
D
DAL
35024
LGA
730
D
DAL
35025
LGA
730
D
DAL
35069
LGA
730
D
DAL
35089
LGA
800
A
DAL
2148
LGA
800
A
DAL
3212
LGA
800
A
DAL
3386
LGA
800
A
DAL
3445
LGA
800
A
DAL
3612
LGA
800
A
DAL
3635
LGA
800
A
DAL
3717
LGA
800
A
DAL
3728
LGA
800
D
DAL
2055
LGA
800
D
DAL
3171
LGA
800
D
DAL
3223
LGA
800
D
DAL
3292
LGA
800
D
DAL
3480
LGA
800
D
DAL
3704
LGA
800
D
DAL
3753
LGA
800
D
DAL
3776
LGA
800
D
DAL
35162
LGA
830
A
DAL
3225
LGA
830
A
DAL
3455
LGA
830
A
DAL
3508
LGA
830
A
DAL
3538
LGA
830
A
DAL
35013
LGA
830
A
DAL
35090
LGA
830
A
DAL
35102
LGA
830
D
DAL
3220
LGA
830
D
DAL
3248
LGA
830
D
DAL
3297
LGA
830
D
DAL
3347


--------------------------------------------------------------------------------


LGA
830
D
DAL
3384
LGA
830
D
DAL
3385
LGA
830
D
DAL
3641
LGA
830
D
DAL
3743
LGA
830
D
DAL
3763
LGA
830
D
DAL
35128
LGA
900
A
DAL
3033
LGA
900
A
DAL
3035
LGA
900
A
DAL
3036
LGA
900
A
DAL
3047
LGA
900
A
DAL
3599
LGA
900
A
DAL
35122
LGA
900
A
DAL
35129
LGA
900
D
DAL
2121
LGA
900
D
DAL
2127
LGA
900
D
DAL
2225
LGA
900
D
DAL
3082
LGA
900
D
DAL
3486
LGA
900
D
DAL
3488
LGA
900
D
DAL
3528
LGA
900
D
DAL
4305
LGA
900
D
DAL
35017
LGA
930
A
DAL
2064
LGA
930
A
DAL
3247
LGA
930
A
DAL
3283
LGA
930
A
DAL
3316
LGA
930
A
DAL
3333
LGA
930
A
DAL
3624
LGA
930
A
DAL
3637
LGA
930
A
DAL
3691
LGA
930
A
DAL
3798
LGA
930
A
DAL
35144
LGA
930
A
DAL
35167
LGA
930
D
DAL
3206
LGA
930
D
DAL
3358
LGA
930
D
DAL
3424
LGA
930
D
DAL
3442
LGA
930
D
DAL
3516
LGA
930
D
DAL
3692
LGA
930
D
DAL
3720
LGA
930
D
DAL
4335
LGA
930
D
DAL
35058
LGA
930
D
DAL
35070
LGA
930
D
DAL
35110
LGA
1000
A
DAL
2219
LGA
1000
A
DAL
3156


--------------------------------------------------------------------------------


LGA
1000
A
DAL
3158
LGA
1000
A
DAL
3313
LGA
1000
A
DAL
3360
LGA
1000
A
DAL
3461
LGA
1000
A
DAL
3542
LGA
1000
A
DAL
3646
LGA
1000
A
DAL
3747
LGA
1000
A
DAL
35049
LGA
1000
A
DAL
35104
LGA
1000
D
DAL
2206
LGA
1000
D
DAL
3046
LGA
1000
D
DAL
3048
LGA
1000
D
DAL
3202
LGA
1000
D
DAL
3293
LGA
1000
D
DAL
3388
LGA
1000
D
DAL
3432
LGA
1000
D
DAL
3487
LGA
1000
D
DAL
3565
LGA
1000
D
DAL
3709
LGA
1000
D
DAL
35036
LGA
1030
A
DAL
2036
LGA
1030
A
DAL
2214
LGA
1030
A
DAL
3231
LGA
1030
A
DAL
3404
LGA
1030
A
DAL
3492
LGA
1030
A
DAL
3629
LGA
1030
A
DAL
3632
LGA
1030
A
DAL
3727
LGA
1030
A
DAL
3730
LGA
1030
A
DAL
3803
LGA
1030
D
DAL
35035
LGA
1030
D
DAL
35053
LGA
1030
D
DAL
35054
LGA
1030
D
DAL
35066
LGA
1030
D
DAL
35071
LGA
1100
A
DAL
3140
LGA
1100
A
DAL
3233
LGA
1100
A
DAL
3253
LGA
1100
A
DAL
3570
LGA
1100
A
DAL
3719
LGA
1100
A
DAL
3740
LGA
1100
A
DAL
3849
LGA
1100
A
DAL
3861
LGA
1100
D
DAL
2177
LGA
1100
D
DAL
3410
LGA
1100
D
DAL
3534


--------------------------------------------------------------------------------


LGA
1100
D
DAL
3666
LGA
1100
D
DAL
3684
LGA
1100
D
DAL
3839
LGA
1100
D
DAL
4308
LGA
1100
D
DAL
35050
LGA
1100
D
DAL
35155
LGA
1100
D
DAL
35157
LGA
1130
A
DAL
2014
LGA
1130
A
DAL
3566
LGA
1130
A
DAL
3659
LGA
1130
A
DAL
3756
LGA
1130
A
DAL
3792
LGA
1130
A
DAL
35059
LGA
1130
A
DAL
35072
LGA
1130
A
DAL
35105
LGA
1130
A
DAL
35123
LGA
1130
A
DAL
35148
LGA
1130
D
DAL
3193
LGA
1130
D
DAL
3245
LGA
1130
D
DAL
3269
LGA
1130
D
DAL
3286
LGA
1130
D
DAL
3362
LGA
1130
D
DAL
3370
LGA
1130
D
DAL
3406
LGA
1130
D
DAL
3421
LGA
1130
D
DAL
3628
LGA
1130
D
DAL
3669
LGA
1130
D
DAL
3703
LGA
1200
A
DAL
2091
LGA
1200
A
DAL
3244
LGA
1200
A
DAL
3367
LGA
1200
A
DAL
3459
LGA
1200
A
DAL
3658
LGA
1200
A
DAL
3801
LGA
1200
A
DAL
35020
LGA
1200
D
DAL
3378
LGA
1200
D
DAL
3454
LGA
1200
D
DAL
3462
LGA
1200
D
DAL
3503
LGA
1200
D
DAL
3581
LGA
1200
D
DAL
3590
LGA
1200
D
DAL
3617
LGA
1200
D
DAL
3642
LGA
1200
D
DAL
3795
LGA
1200
D
DAL
35168
LGA
1230
A
DAL
2140


--------------------------------------------------------------------------------


LGA
1230
A
DAL
2172
LGA
1230
A
DAL
2216
LGA
1230
A
DAL
3294
LGA
1230
A
DAL
3688
LGA
1230
A
DAL
3815
LGA
1230
A
DAL
35051
LGA
1230
A
DAL
35073
LGA
1230
A
DAL
35074
LGA
1230
D
DAL
2053
LGA
1230
D
DAL
3310
LGA
1230
D
DAL
3315
LGA
1230
D
DAL
3495
LGA
1230
D
DAL
35039
LGA
1230
D
DAL
35107
LGA
1230
D
DAL
35130
LGA
1300
A
DAL
3195
LGA
1300
A
DAL
3596
LGA
1300
A
DAL
3660
LGA
1300
A
DAL
3685
LGA
1300
A
DAL
3828
LGA
1300
A
DAL
3832
LGA
1300
D
DAL
2180
LGA
1300
D
DAL
3405
LGA
1300
D
DAL
3506
LGA
1300
D
DAL
3550
LGA
1300
D
DAL
3760
LGA
1300
D
DAL
35075
LGA
1300
D
DAL
35094
LGA
1300
D
DAL
35131
LGA
1330
A
DAL
2080
LGA
1330
A
DAL
2124
LGA
1330
A
DAL
3073
LGA
1330
A
DAL
3254
LGA
1330
A
DAL
3355
LGA
1330
A
DAL
3453
LGA
1330
A
DAL
3619
LGA
1330
A
DAL
3715
LGA
1330
A
DAL
35095
LGA
1330
A
DAL
35132
LGA
1330
A
DAL
35133
LGA
1330
D
DAL
2144
LGA
1330
D
DAL
2199
LGA
1330
D
DAL
3095
LGA
1330
D
DAL
3122
LGA
1330
D
DAL
3265
LGA
1330
D
DAL
3551


--------------------------------------------------------------------------------


LGA
1330
D
DAL
3814
LGA
1330
D
DAL
3831
LGA
1330
D
DAL
35021
LGA
1330
D
DAL
35134
LGA
1400
A
DAL
3019
LGA
1400
A
DAL
3031
LGA
1400
A
DAL
3219
LGA
1400
A
DAL
3300
LGA
1400
A
DAL
3329
LGA
1400
A
DAL
3434
LGA
1400
A
DAL
3519
LGA
1400
A
DAL
3734
LGA
1400
A
DAL
3779
LGA
1400
A
DAL
35096
LGA
1400
A
DAL
35135
LGA
1400
A
DAL
35159
LGA
1400
D
DAL
2113
LGA
1400
D
DAL
3055
LGA
1400
D
DAL
3160
LGA
1400
D
DAL
3301
LGA
1400
D
DAL
3302
LGA
1400
D
DAL
3657
LGA
1430
A
DAL
2137
LGA
1430
A
DAL
2246
LGA
1430
A
DAL
3161
LGA
1430
A
DAL
3238
LGA
1430
A
DAL
3256
LGA
1430
A
DAL
3353
LGA
1430
A
DAL
3575
LGA
1430
A
DAL
3621
LGA
1430
A
DAL
3643
LGA
1430
D
DAL
2023
LGA
1430
D
DAL
2025
LGA
1430
D
DAL
3675
LGA
1430
D
DAL
3676
LGA
1430
D
DAL
3697
LGA
1430
D
DAL
3733
LGA
1430
D
DAL
35076
LGA
1430
D
DAL
35136
LGA
1500
A
DAL
3129
LGA
1500
A
DAL
3449
LGA
1500
A
DAL
3611
LGA
1500
A
DAL
3863
LGA
1500
A
DAL
35098
LGA
1500
D
DAL
2186
LGA
1500
D
DAL
2235


--------------------------------------------------------------------------------


LGA
1500
D
DAL
3085
LGA
1500
D
DAL
3109
LGA
1500
D
DAL
3149
LGA
1500
D
DAL
3295
LGA
1500
D
DAL
3306
LGA
1500
D
DAL
3586
LGA
1500
D
DAL
3770
LGA
1500
D
DAL
3804
LGA
1530
A
DAL
3524
LGA
1530
A
DAL
3601
LGA
1530
A
DAL
3754
LGA
1530
A
DAL
3799
LGA
1530
A
DAL
3820
LGA
1530
A
DAL
3822
LGA
1530
A
DAL
35111
LGA
1530
A
DAL
35124
LGA
1530
D
DAL
2107
LGA
1530
D
DAL
3262
LGA
1530
D
DAL
3463
LGA
1530
D
DAL
3502
LGA
1530
D
DAL
3613
LGA
1530
D
DAL
3653
LGA
1530
D
DAL
3783
LGA
1530
D
DAL
35041
LGA
1600
A
DAL
3343
LGA
1600
A
DAL
3356
LGA
1600
A
DAL
3409
LGA
1600
A
DAL
3585
LGA
1600
D
DAL
3050
LGA
1600
D
DAL
3131
LGA
1600
D
DAL
3579
LGA
1600
D
DAL
3759
LGA
1600
D
DAL
3844
LGA
1630
A
DAL
2217
LGA
1630
A
DAL
3498
LGA
1630
A
DAL
3515
LGA
1630
A
DAL
3626
LGA
1630
A
DAL
3662
LGA
1630
A
DAL
3680
LGA
1630
A
DAL
3690
LGA
1630
A
DAL
3718
LGA
1630
A
DAL
3859
LGA
1630
D
DAL
3043
LGA
1630
D
DAL
3096
LGA
1630
D
DAL
3311
LGA
1630
D
DAL
3460


--------------------------------------------------------------------------------


LGA
1630
D
DAL
3541
LGA
1630
D
DAL
3583
LGA
1630
D
DAL
3696
LGA
1700
A
DAL
2131
LGA
1700
A
DAL
2181
LGA
1700
A
DAL
3602
LGA
1700
A
DAL
3648
LGA
1700
A
DAL
3661
LGA
1700
A
DAL
3806
LGA
1700
A
DAL
4322
LGA
1700
D
DAL
3246
LGA
1700
D
DAL
3264
LGA
1700
D
DAL
3276
LGA
1700
D
DAL
3656
LGA
1700
D
DAL
4337
LGA
1730
A
DAL
3064
LGA
1730
A
DAL
3458
LGA
1730
A
DAL
3467
LGA
1730
A
DAL
3593
LGA
1730
A
DAL
3655
LGA
1730
A
DAL
3737
LGA
1730
A
DAL
3766
LGA
1730
A
DAL
3823
LGA
1730
D
DAL
3088
LGA
1730
D
DAL
3141
LGA
1730
D
DAL
3280
LGA
1730
D
DAL
3419
LGA
1730
D
DAL
3485
LGA
1730
D
DAL
3693
LGA
1730
D
DAL
4365
LGA
1800
A
DAL
3549
LGA
1800
A
DAL
3560
LGA
1800
A
DAL
3567
LGA
1800
A
DAL
3732
LGA
1800
A
DAL
35100
LGA
1800
A
DAL
35170
LGA
1800
D
DAL
2232
LGA
1800
D
DAL
3038
LGA
1800
D
DAL
3119
LGA
1800
D
DAL
3127
LGA
1800
D
DAL
3345
LGA
1800
D
DAL
3368
LGA
1800
D
DAL
3521
LGA
1800
D
DAL
3853
LGA
1830
A
DAL
2068
LGA
1830
A
DAL
2079


--------------------------------------------------------------------------------


LGA
1830
A
DAL
3005
LGA
1830
A
DAL
3097
LGA
1830
A
DAL
3101
LGA
1830
A
DAL
3303
LGA
1830
A
DAL
3425
LGA
1830
A
DAL
3520
LGA
1830
A
DAL
3623
LGA
1830
D
DAL
3071
LGA
1830
D
DAL
3398
LGA
1830
D
DAL
3436
LGA
1830
D
DAL
3464
LGA
1830
D
DAL
3526
LGA
1830
D
DAL
3573
LGA
1830
D
DAL
3721
LGA
1830
D
DAL
3836
LGA
1830
D
DAL
3864
LGA
1900
A
DAL
3689
LGA
1900
A
DAL
3701
LGA
1900
A
DAL
3724
LGA
1900
A
DAL
3744
LGA
1900
A
DAL
3858
LGA
1900
A
DAL
35055
LGA
1900
A
DAL
35113
LGA
1900
D
DAL
3148
LGA
1900
D
DAL
3192
LGA
1900
D
DAL
3307
LGA
1900
D
DAL
3396
LGA
1900
D
DAL
3574
LGA
1900
D
DAL
3667
LGA
1900
D
DAL
3772
LGA
1900
D
DAL
4369
LGA
1930
A
DAL
2103
LGA
1930
A
DAL
3006
LGA
1930
A
DAL
3829
LGA
1930
A
DAL
35081
LGA
1930
A
DAL
35137
LGA
1930
A
DAL
35151
LGA
1930
D
DAL
3150
LGA
1930
D
DAL
3361
LGA
1930
D
DAL
3548
LGA
1930
D
DAL
3589
LGA
1930
D
DAL
3609
LGA
1930
D
DAL
3765
LGA
1930
D
DAL
3773
LGA
2000
A
DAL
2003
LGA
2000
A
DAL
2097


--------------------------------------------------------------------------------


LGA
2000
A
DAL
2110
LGA
2000
A
DAL
3151
LGA
2000
A
DAL
3255
LGA
2000
A
DAL
3266
LGA
2000
A
DAL
3537
LGA
2000
A
DAL
35052
LGA
2000
D
DAL
2171
LGA
2000
D
DAL
3249
LGA
2000
D
DAL
3259
LGA
2000
D
DAL
3450
LGA
2000
D
DAL
3539
LGA
2000
D
DAL
3698
LGA
2000
D
DAL
35056
LGA
2000
D
DAL
35067
LGA
2030
A
DAL
2015
LGA
2030
A
DAL
3327
LGA
2030
A
DAL
3571
LGA
2030
A
DAL
3588
LGA
2030
A
DAL
3750
LGA
2030
D
DAL
2022
LGA
2030
D
DAL
2060
LGA
2030
D
DAL
2122
LGA
2030
D
DAL
3114
LGA
2030
D
DAL
3177
LGA
2030
D
DAL
3332
LGA
2030
D
DAL
3755
LGA
2030
D
DAL
3817
LGA
2030
D
DAL
35060
LGA
2030
D
DAL
35114
LGA
2100
A
DAL
2006
LGA
2100
A
DAL
2021
LGA
2100
A
DAL
2054
LGA
2100
A
DAL
2212
LGA
2100
A
DAL
3179
LGA
2100
A
DAL
3240
LGA
2100
A
DAL
3273
LGA
2100
A
DAL
3374
LGA
2100
A
DAL
3418
LGA
2100
A
DAL
3513
LGA
2100
A
DAL
35026
LGA
2100
A
DAL
35080
LGA
2100
A
DAL
35125
LGA
2100
A
DAL
35139
LGA
2100
D
DAL
2143
LGA
2100
D
DAL
2178
LGA
2100
D
DAL
2195


--------------------------------------------------------------------------------


LGA
2100
D
DAL
3731
LGA
2100
D
DAL
35031
LGA
2100
D
DAL
35045
LGA
2100
D
DAL
35046
LGA
2100
D
DAL
35057
LGA
2130
A
DAL
2175
LGA
2130
A
DAL
3065
LGA
2130
A
DAL
3383
LGA
2130
A
DAL
3390
LGA
2130
A
DAL
3490
LGA
2130
A
DAL
35138
LGA
2130
A
DAL
35153
LGA
2130
D
DAL
2001
LGA
2130
D
DAL
2002
LGA
2130
D
DAL
2117
LGA
2130
D
DAL
2244
LGA
2130
D
DAL
3408
LGA
2130
D
DAL
35062
LGA
2130
D
DAL
35064
LGA
2130
D
DAL
35065



Ronald Reagan Washington National Airport (DCA):
 
 
 
 
 
DCA
600
DAL
1006
A
DCA
600
DAL
1048
A
DCA
600
DAL
1145
A
DCA
600
DAL
1218
A
DCA
600
DAL
1219
A
DCA
600
DAL
1309
A
DCA
600
DAL
1317
A
DCA
600
DAL
1402
A
DCA
600
DAL
1431
A
DCA
600
DAL
1592
A
DCA
600
DAL
1595
A
DCA
700
DAL
66
C
DCA
700
DAL
95
C
DCA
700
DAL
164
C
DCA
700
DAL
1163
A
DCA
800
DAL
30
C
DCA
800
DAL
1225
A
DCA
800
DAL
1459
A
DCA
800
DAL
1486
A
DCA
800
DAL
1609
A
DCA
900
DAL
133
C


--------------------------------------------------------------------------------


DCA
900
DAL
173
C
DCA
900
DAL
1215
A
DCA
900
DAL
1367
A
DCA
900
DAL
1619
A
DCA
900
DAL
1649
A
DCA
900
DAL
11009
A
DCA
1000
DAL
195
C
DCA
1000
DAL
1125
A
DCA
1000
DAL
1421
A
DCA
1000
DAL
1450
A
DCA
1000
DAL
1630
A
DCA
1000
DAL
11103
A
DCA
1100
DAL
225
C
DCA
1100
DAL
1366
A
DCA
1100
DAL
1507
A
DCA
1100
DAL
1508
A
DCA
1100
DAL
1578
A
DCA
1100
DAL
1660
A
DCA
1200
DAL
222
C
DCA
1200
DAL
1106
A
DCA
1200
DAL
1107
A
DCA
1200
DAL
1137
A
DCA
1200
DAL
1176
A
DCA
1200
DAL
1329
A
DCA
1200
DAL
1338
A
DCA
1300
DAL
13
C
DCA
1300
DAL
1161
A
DCA
1300
DAL
11032
A
DCA
1400
DAL
1390
A
DCA
1400
DAL
1442
A
DCA
1400
DAL
1471
A
DCA
1400
DAL
1533
A
DCA
1400
DAL
11010
A
DCA
1400
DAL
11014
A
DCA
1500
DAL
234
C
DCA
1500
DAL
1282
A
DCA
1500
DAL
1391
A
DCA
1500
DAL
1452
A
DCA
1500
DAL
1621
A
DCA
1600
DAL
1386
A
DCA
1600
DAL
1469
A
DCA
1600
DAL
1512
A
DCA
1600
DAL
1519
A
DCA
1600
DAL
1528
A
DCA
1600
DAL
1539
A
DCA
1600
DAL
1574
A


--------------------------------------------------------------------------------


DCA
1600
DAL
1665
A
DCA
1700
DAL
1227
A
DCA
1700
DAL
1339
A
DCA
1700
DAL
1346
A
DCA
1700
DAL
1349
A
DCA
1700
DAL
1415
A
DCA
1700
DAL
1468
A
DCA
1700
DAL
1567
A
DCA
1700
DAL
1617
A
DCA
1700
DAL
1654
A
DCA
1800
DAL
10
C
DCA
1800
DAL
62
C
DCA
1800
DAL
1303
A
DCA
1800
DAL
1336
A
DCA
1800
DAL
1363
A
DCA
1800
DAL
1380
A
DCA
1800
DAL
1563
A
DCA
1800
DAL
1626
A
DCA
1900
DAL
143
C
DCA
1900
DAL
161
C
DCA
1900
DAL
1277
A
DCA
1900
DAL
1307
A
DCA
1900
DAL
1379
A
DCA
2000
DAL
136
C
DCA
2000
DAL
1332
A
DCA
2100
DAL
14
C
DCA
2100
DAL
1062
A
DCA
2200
DAL
1004
A
DCA
2200
DAL
1245
A
DCA
2200
DAL
1485
A
DCA
2200
DAL
1504
A
DCA
2200
DAL
1645
A
DCA
2200
DAL
11104
A
DCA
2300
DAL
1192
A
DCA
2300
DAL
1607
A
DCA
2300
DAL
99
C
DCA
2300
DAL
1124
A



John F. Kennedy International Airport (JFK)


Winter
 
 
 
 
 
 
 
 
 
 
JFK
600
A
DAL
20058


--------------------------------------------------------------------------------


JFK
600
A
DAL
20074
JFK
600
A
DAL
20551
JFK
600
A
DAL
20666
JFK
600
A
DAL
20693
JFK
600
A
DAL
20730
JFK
600
D
DAL
20960
JFK
630
A
DAL
20064
JFK
630
A
DAL
21374
JFK
700
A
DAL
20007
JFK
700
A
DAL
20224
JFK
700
A
DAL
20319
JFK
700
A
DAL
20533
JFK
700
A
DAL
21076
JFK
700
D
DAL
20100
JFK
700
D
DAL
20154
JFK
700
D
DAL
20234
JFK
700
D
DAL
20245
JFK
700
D
DAL
20513
JFK
700
D
DAL
20630
JFK
700
D
DAL
21414
JFK
730
A
DAL
20125
JFK
730
A
DAL
20353
JFK
730
A
DAL
20374
JFK
730
A
DAL
20381
JFK
730
A
DAL
20642
JFK
730
A
DAL
20882
JFK
730
D
DAL
20033
JFK
730
D
DAL
20565
JFK
800
A
DAL
20071
JFK
800
A
DAL
20573
JFK
800
A
DAL
20636
JFK
800
A
DAL
20929
JFK
800
A
DAL
21338
JFK
800
D
DAL
20099
JFK
800
D
DAL
20348
JFK
800
D
DAL
20358
JFK
800
D
DAL
20388
JFK
800
D
DAL
20439
JFK
800
D
DAL
20651
JFK
800
D
DAL
20707
JFK
800
D
DAL
20802
JFK
800
D
DAL
20835
JFK
800
D
DAL
20857
JFK
800
D
DAL
20943
JFK
800
D
DAL
21005
JFK
800
D
DAL
21340


--------------------------------------------------------------------------------


JFK
800
D
DAL
21402
JFK
800
D
DAL
21405
JFK
830
A
DAL
20637
JFK
830
D
DAL
20038
JFK
830
D
DAL
20227
JFK
830
D
DAL
20287
JFK
830
D
DAL
20304
JFK
830
D
DAL
20474
JFK
830
D
DAL
20499
JFK
830
D
DAL
20695
JFK
830
D
DAL
20813
JFK
830
D
DAL
20957
JFK
830
D
DAL
21035
JFK
830
D
DAL
21044
JFK
830
D
DAL
21319
JFK
900
A
DAL
20387
JFK
900
A
DAL
20711
JFK
900
D
DAL
20062
JFK
900
D
DAL
20185
JFK
900
D
DAL
20220
JFK
900
D
DAL
20428
JFK
900
D
DAL
20437
JFK
900
D
DAL
20472
JFK
900
D
DAL
20490
JFK
900
D
DAL
20512
JFK
900
D
DAL
20588
JFK
900
D
DAL
21018
JFK
900
D
DAL
21390
JFK
930
A
DAL
20578
JFK
930
A
DAL
20724
JFK
930
D
DAL
20017
JFK
930
D
DAL
20884
JFK
930
D
DAL
20975
JFK
930
D
DAL
21039
JFK
930
D
DAL
21200
JFK
1000
A
DAL
20180
JFK
1000
A
DAL
20253
JFK
1000
A
DAL
21215
JFK
1030
A
DAL
20142
JFK
1030
A
DAL
20371
JFK
1030
A
DAL
20609
JFK
1030
D
DAL
20083
JFK
1030
D
DAL
21267
JFK
1100
A
DAL
20627
JFK
1100
A
DAL
21206
JFK
1100
A
DAL
21336


--------------------------------------------------------------------------------


JFK
1100
D
DAL
20223
JFK
1100
D
DAL
20423
JFK
1130
A
DAL
20264
JFK
1130
D
DAL
20135
JFK
1130
D
DAL
20248
JFK
1130
D
DAL
20321
JFK
1130
D
DAL
20597
JFK
1130
D
DAL
20951
JFK
1130
D
DAL
21271
JFK
1130
D
DAL
21322
JFK
1200
A
DAL
20139
JFK
1200
A
DAL
20815
JFK
1200
A
DAL
20834
JFK
1200
A
DAL
21050
JFK
1200
A
DAL
21294
JFK
1200
D
DAL
20340
JFK
1200
D
DAL
20483
JFK
1230
A
DAL
20790
JFK
1230
A
DAL
20948
JFK
1230
A
DAL
21419
JFK
1230
D
DAL
20285
JFK
1230
D
DAL
20325
JFK
1230
D
DAL
20753
JFK
1230
D
DAL
20908
JFK
1230
D
DAL
21071
JFK
1300
A
DAL
20162
JFK
1300
A
DAL
20262
JFK
1300
A
DAL
20283
JFK
1300
A
DAL
20360
JFK
1300
A
DAL
20518
JFK
1300
A
DAL
20538
JFK
1300
A
DAL
20596
JFK
1300
A
DAL
21266
JFK
1300
D
DAL
20664
JFK
1300
D
DAL
21089
JFK
1330
A
DAL
20172
JFK
1330
A
DAL
20197
JFK
1330
A
DAL
20314
JFK
1330
A
DAL
20530
JFK
1330
A
DAL
20543
JFK
1330
A
DAL
20568
JFK
1330
A
DAL
20587
JFK
1330
A
DAL
20655
JFK
1330
A
DAL
20756
JFK
1330
A
DAL
20800
JFK
1330
A
DAL
20833


--------------------------------------------------------------------------------


JFK
1330
A
DAL
20918
JFK
1330
A
DAL
21070
JFK
1330
A
DAL
21122
JFK
1330
A
DAL
21230
JFK
1330
A
DAL
21316
JFK
1330
D
DAL
20763
JFK
1330
D
DAL
20950
JFK
1330
D
DAL
21208
JFK
1330
D
DAL
21375
JFK
1400
A
DAL
20188
JFK
1400
A
DAL
20289
JFK
1400
A
DAL
20978
JFK
1400
A
DAL
21205
JFK
1400
A
DAL
21222
JFK
1400
D
DAL
20332
JFK
1430
A
DAL
20302
JFK
1430
A
DAL
20389
JFK
1430
A
DAL
20394
JFK
1430
A
DAL
20420
JFK
1430
A
DAL
20524
JFK
1430
A
DAL
20536
JFK
1430
A
DAL
20798
JFK
1430
A
DAL
20973
JFK
1430
A
DAL
21153
JFK
1430
A
DAL
21283
JFK
1430
D
DAL
20024
JFK
1430
D
DAL
20073
JFK
1430
D
DAL
20407
JFK
1430
D
DAL
20649
JFK
1430
D
DAL
20665
JFK
1430
D
DAL
20760
JFK
1430
D
DAL
20782
JFK
1430
D
DAL
20932
JFK
1430
D
DAL
21364
JFK
1430
D
DAL
21395
JFK
1430
D
DAL
21416
JFK
1430
D
DAL
21554
JFK
1500
A
DAL
20384
JFK
1500
A
DAL
20477
JFK
1500
A
DAL
20679
JFK
1500
A
DAL
20723
JFK
1500
A
DAL
20926
JFK
1500
A
DAL
20936
JFK
1500
A
DAL
21010
JFK
1500
A
DAL
21074
JFK
1500
A
DAL
21255


--------------------------------------------------------------------------------


JFK
1500
D
DAL
20159
JFK
1500
D
DAL
20213
JFK
1500
D
DAL
20359
JFK
1500
D
DAL
20484
JFK
1500
D
DAL
21139
JFK
1530
A
DAL
20049
JFK
1530
A
DAL
20212
JFK
1530
A
DAL
21194
JFK
1530
A
DAL
21201
JFK
1530
A
DAL
21352
JFK
1530
D
DAL
20317
JFK
1530
D
DAL
20684
JFK
1530
D
DAL
20904
JFK
1530
D
DAL
21028
JFK
1530
D
DAL
21116
JFK
1530
D
DAL
21127
JFK
1530
D
DAL
21180
JFK
1530
D
DAL
21388
JFK
1600
A
DAL
20136
JFK
1600
A
DAL
20351
JFK
1600
A
DAL
20357
JFK
1600
A
DAL
20401
JFK
1600
A
DAL
20419
JFK
1600
A
DAL
20718
JFK
1600
D
DAL
20824
JFK
1600
D
DAL
20849
JFK
1600
D
DAL
20941
JFK
1600
D
DAL
20967
JFK
1600
D
DAL
20974
JFK
1600
D
DAL
21209
JFK
1600
D
DAL
21240
JFK
1600
D
DAL
21282
JFK
1600
D
DAL
21370
JFK
1630
A
DAL
20065
JFK
1630
A
DAL
20217
JFK
1630
A
DAL
20291
JFK
1630
A
DAL
20510
JFK
1630
A
DAL
20726
JFK
1630
A
DAL
20839
JFK
1630
A
DAL
20972
JFK
1630
A
DAL
21004
JFK
1630
A
DAL
21111
JFK
1630
D
DAL
20037
JFK
1630
D
DAL
20204
JFK
1630
D
DAL
20444
JFK
1630
D
DAL
20647


--------------------------------------------------------------------------------


JFK
1630
D
DAL
20825
JFK
1630
D
DAL
21143
JFK
1700
A
DAL
20122
JFK
1700
A
DAL
20178
JFK
1700
A
DAL
20433
JFK
1700
A
DAL
20469
JFK
1700
A
DAL
20843
JFK
1700
D
DAL
20092
JFK
1700
D
DAL
20392
JFK
1700
D
DAL
20855
JFK
1700
D
DAL
21021
JFK
1730
A
DAL
20055
JFK
1730
A
DAL
20108
JFK
1730
A
DAL
20123
JFK
1730
A
DAL
20211
JFK
1730
A
DAL
20233
JFK
1730
A
DAL
20303
JFK
1730
A
DAL
20509
JFK
1730
A
DAL
20598
JFK
1730
A
DAL
20713
JFK
1730
A
DAL
21158
JFK
1730
D
DAL
20583
JFK
1730
D
DAL
20991
JFK
1730
D
DAL
21024
JFK
1730
D
DAL
21055
JFK
1730
D
DAL
21123
JFK
1730
D
DAL
21229
JFK
1800
A
DAL
20582
JFK
1800
A
DAL
20604
JFK
1800
A
DAL
20897
JFK
1800
A
DAL
20917
JFK
1800
A
DAL
20995
JFK
1800
A
DAL
21199
JFK
1800
A
DAL
21353
JFK
1800
A
DAL
21406
JFK
1800
D
DAL
20354
JFK
1800
D
DAL
20515
JFK
1800
D
DAL
20572
JFK
1800
D
DAL
20735
JFK
1830
A
DAL
20084
JFK
1830
A
DAL
20106
JFK
1830
A
DAL
20173
JFK
1830
A
DAL
20464
JFK
1830
A
DAL
20785
JFK
1830
A
DAL
20795
JFK
1830
A
DAL
21088


--------------------------------------------------------------------------------


JFK
1830
A
DAL
21110
JFK
1830
D
DAL
20270
JFK
1830
D
DAL
20324
JFK
1830
D
DAL
20488
JFK
1830
D
DAL
20644
JFK
1830
D
DAL
20916
JFK
1830
D
DAL
20944
JFK
1830
D
DAL
21114
JFK
1830
D
DAL
21167
JFK
1900
A
DAL
20150
JFK
1900
A
DAL
20167
JFK
1900
A
DAL
20168
JFK
1900
A
DAL
20182
JFK
1900
A
DAL
20511
JFK
1900
A
DAL
21289
JFK
1900
D
DAL
20504
JFK
1900
D
DAL
20622
JFK
1900
D
DAL
20645
JFK
1900
D
DAL
20662
JFK
1900
D
DAL
20717
JFK
1900
D
DAL
20773
JFK
1900
D
DAL
21244
JFK
1900
D
DAL
21358
JFK
1900
D
DAL
21367
JFK
1900
D
DAL
21694
JFK
1930
A
DAL
20047
JFK
1930
A
DAL
20105
JFK
1930
A
DAL
20847
JFK
1930
A
DAL
20906
JFK
1930
A
DAL
21380
JFK
1930
D
DAL
20091
JFK
1930
D
DAL
20208
JFK
1930
D
DAL
20300
JFK
1930
D
DAL
20640
JFK
1930
D
DAL
20745
JFK
1930
D
DAL
20827
JFK
1930
D
DAL
21098
JFK
1930
D
DAL
21131
JFK
1930
D
DAL
21286
JFK
1930
D
DAL
21342
JFK
1930
D
DAL
21391
JFK
2000
A
DAL
20076
JFK
2000
A
DAL
21016
JFK
2000
A
DAL
21092
JFK
2000
A
DAL
21118
JFK
2000
D
DAL
20012


--------------------------------------------------------------------------------


JFK
2000
D
DAL
20143
JFK
2000
D
DAL
20169
JFK
2000
D
DAL
20238
JFK
2000
D
DAL
20619
JFK
2000
D
DAL
20656
JFK
2000
D
DAL
20686
JFK
2000
D
DAL
20955
JFK
2000
D
DAL
21172
JFK
2030
A
DAL
20186
JFK
2030
A
DAL
20214
JFK
2030
A
DAL
20505
JFK
2030
A
DAL
20737
JFK
2030
A
DAL
21171
JFK
2030
A
DAL
21190
JFK
2030
D
DAL
20219
JFK
2030
D
DAL
20316
JFK
2030
D
DAL
20375
JFK
2030
D
DAL
20418
JFK
2030
D
DAL
21345
JFK
2100
A
DAL
20044
JFK
2100
A
DAL
20050
JFK
2100
A
DAL
20175
JFK
2100
A
DAL
21392
JFK
2100
D
DAL
20430
JFK
2100
D
DAL
20757
JFK
2100
D
DAL
20810
JFK
2100
D
DAL
20938
JFK
2100
D
DAL
21042
JFK
2100
D
DAL
21220
JFK
2100
D
DAL
21305
JFK
2130
A
DAL
20722
JFK
2130
A
DAL
21218
JFK
2130
A
DAL
21269
JFK
2130
D
DAL
20759
JFK
2130
D
DAL
21501
JFK
2200
A
DAL
20216
JFK
2230
A
DAL
20030
JFK
2230
A
DAL
20398
JFK
2230
A
DAL
21066
JFK
2230
D
DAL
21103



John F. Kennedy International Airport (JFK)


Summer
 
 
 
 
 
 
 
 
 
 
JFK
600
A
DAL
20007
JFK
600
A
DAL
20058


--------------------------------------------------------------------------------


JFK
600
A
DAL
20074
JFK
600
A
DAL
20693
JFK
600
A
DAL
20730
JFK
600
A
DAL
21689
JFK
600
D
DAL
21374
JFK
630
A
DAL
21522
JFK
630
A
DAL
21722
JFK
630
A
DAL
21749
JFK
630
A
DAL
21850
JFK
700
A
DAL
20319
JFK
700
A
DAL
20533
JFK
700
A
DAL
20882
JFK
700
A
DAL
20905
JFK
700
A
DAL
21076
JFK
700
A
DAL
21338
JFK
700
A
DAL
21414
JFK
700
D
DAL
20154
JFK
700
D
DAL
20224
JFK
700
D
DAL
20234
JFK
700
D
DAL
20381
JFK
700
D
DAL
20513
JFK
700
D
DAL
20565
JFK
700
D
DAL
20630
JFK
700
D
DAL
20642
JFK
700
D
DAL
21913
JFK
730
A
DAL
20125
JFK
730
A
DAL
20353
JFK
730
A
DAL
20374
JFK
730
D
DAL
20033
JFK
800
A
DAL
20636
JFK
800
A
DAL
20929
JFK
800
A
DAL
21712
JFK
800
A
DAL
22144
JFK
800
D
DAL
20071
JFK
800
D
DAL
20099
JFK
800
D
DAL
20358
JFK
800
D
DAL
20388
JFK
800
D
DAL
20439
JFK
800
D
DAL
20573
JFK
800
D
DAL
20651
JFK
800
D
DAL
20707
JFK
800
D
DAL
20802
JFK
800
D
DAL
20835
JFK
800
D
DAL
20857
JFK
800
D
DAL
20943
JFK
800
D
DAL
21005


--------------------------------------------------------------------------------


JFK
800
D
DAL
21340
JFK
830
A
DAL
20637
JFK
830
A
DAL
21402
JFK
830
D
DAL
20038
JFK
830
D
DAL
20227
JFK
830
D
DAL
20287
JFK
830
D
DAL
20304
JFK
830
D
DAL
20474
JFK
830
D
DAL
20490
JFK
830
D
DAL
20499
JFK
830
D
DAL
20695
JFK
830
D
DAL
20813
JFK
830
D
DAL
20957
JFK
830
D
DAL
21035
JFK
830
D
DAL
21044
JFK
830
D
DAL
21319
JFK
830
D
DAL
21405
JFK
900
A
DAL
20578
JFK
900
A
DAL
20711
JFK
900
D
DAL
20017
JFK
900
D
DAL
20062
JFK
900
D
DAL
20185
JFK
900
D
DAL
20220
JFK
900
D
DAL
20512
JFK
900
D
DAL
20588
JFK
900
D
DAL
20673
JFK
900
D
DAL
20923
JFK
900
D
DAL
21018
JFK
900
D
DAL
21250
JFK
900
D
DAL
21347
JFK
900
D
DAL
21390
JFK
900
D
DAL
21390
JFK
900
D
DAL
21532
JFK
930
A
DAL
20104
JFK
930
A
DAL
21852
JFK
930
A
DAL
21858
JFK
930
D
DAL
20683
JFK
930
D
DAL
20876
JFK
930
D
DAL
20884
JFK
930
D
DAL
20975
JFK
930
D
DAL
21039
JFK
930
D
DAL
21200
JFK
1000
A
DAL
20180
JFK
1000
A
DAL
20253
JFK
1000
A
DAL
21215
JFK
1000
D
DAL
20371


--------------------------------------------------------------------------------


JFK
1030
A
DAL
20083
JFK
1030
A
DAL
21071
JFK
1030
A
DAL
21089
JFK
1030
A
DAL
21266
JFK
1030
A
DAL
21419
JFK
1030
D
DAL
20248
JFK
1030
D
DAL
20753
JFK
1030
D
DAL
21267
JFK
1100
A
DAL
20223
JFK
1100
A
DAL
20834
JFK
1100
A
DAL
21206
JFK
1100
D
DAL
20597
JFK
1100
D
DAL
20627
JFK
1100
D
DAL
20948
JFK
1100
D
DAL
21336
JFK
1130
A
DAL
20264
JFK
1130
A
DAL
20423
JFK
1130
A
DAL
21322
JFK
1130
D
DAL
20064
JFK
1130
D
DAL
20100
JFK
1130
D
DAL
20135
JFK
1130
D
DAL
20245
JFK
1130
D
DAL
20321
JFK
1130
D
DAL
20348
JFK
1130
D
DAL
20951
JFK
1200
A
DAL
20139
JFK
1200
A
DAL
20551
JFK
1200
A
DAL
20666
JFK
1200
A
DAL
20815
JFK
1200
A
DAL
21050
JFK
1200
A
DAL
21294
JFK
1200
D
DAL
20340
JFK
1200
D
DAL
20483
JFK
1200
D
DAL
20960
JFK
1200
D
DAL
21271
JFK
1230
A
DAL
20387
JFK
1230
A
DAL
20428
JFK
1230
A
DAL
20437
JFK
1230
A
DAL
20472
JFK
1230
A
DAL
20724
JFK
1230
A
DAL
20790
JFK
1230
D
DAL
20285
JFK
1230
D
DAL
20325
JFK
1230
D
DAL
20609
JFK
1230
D
DAL
20908
JFK
1300
A
DAL
20596


--------------------------------------------------------------------------------


JFK
1300
A
DAL
21430
JFK
1300
A
DAL
21580
JFK
1300
A
DAL
21673
JFK
1300
A
DAL
21802
JFK
1300
D
DAL
20142
JFK
1300
D
DAL
20162
JFK
1300
D
DAL
20283
JFK
1300
D
DAL
20518
JFK
1300
D
DAL
20664
JFK
1330
A
DAL
20262
JFK
1330
A
DAL
20360
JFK
1330
A
DAL
20530
JFK
1330
A
DAL
20538
JFK
1330
A
DAL
20543
JFK
1330
A
DAL
20568
JFK
1330
A
DAL
20655
JFK
1330
A
DAL
20800
JFK
1330
A
DAL
20833
JFK
1330
A
DAL
20918
JFK
1330
A
DAL
21070
JFK
1330
A
DAL
21122
JFK
1330
A
DAL
21230
JFK
1330
A
DAL
21316
JFK
1330
D
DAL
20172
JFK
1330
D
DAL
20197
JFK
1330
D
DAL
20314
JFK
1330
D
DAL
20587
JFK
1330
D
DAL
20756
JFK
1330
D
DAL
20763
JFK
1330
D
DAL
20950
JFK
1330
D
DAL
21208
JFK
1330
D
DAL
21375
JFK
1400
A
DAL
20188
JFK
1400
A
DAL
20289
JFK
1400
A
DAL
20978
JFK
1400
A
DAL
21205
JFK
1400
D
DAL
20332
JFK
1400
D
DAL
21222
JFK
1430
A
DAL
20024
JFK
1430
A
DAL
20073
JFK
1430
A
DAL
20302
JFK
1430
A
DAL
20389
JFK
1430
A
DAL
20394
JFK
1430
A
DAL
20420
JFK
1430
A
DAL
20524
JFK
1430
A
DAL
20536


--------------------------------------------------------------------------------


JFK
1430
A
DAL
20798
JFK
1430
A
DAL
20973
JFK
1430
A
DAL
21153
JFK
1430
A
DAL
21283
JFK
1430
D
DAL
20407
JFK
1430
D
DAL
20649
JFK
1430
D
DAL
20665
JFK
1430
D
DAL
20760
JFK
1430
D
DAL
20782
JFK
1430
D
DAL
20932
JFK
1430
D
DAL
21364
JFK
1430
D
DAL
21395
JFK
1430
D
DAL
21416
JFK
1430
D
DAL
21554
JFK
1500
A
DAL
20317
JFK
1500
A
DAL
20679
JFK
1500
A
DAL
20723
JFK
1500
A
DAL
20926
JFK
1500
A
DAL
20936
JFK
1500
A
DAL
21010
JFK
1500
A
DAL
21074
JFK
1500
A
DAL
21255
JFK
1500
A
DAL
21388
JFK
1500
D
DAL
20159
JFK
1500
D
DAL
20359
JFK
1500
D
DAL
20384
JFK
1500
D
DAL
20477
JFK
1530
A
DAL
20049
JFK
1530
A
DAL
20212
JFK
1530
A
DAL
20213
JFK
1530
A
DAL
20484
JFK
1530
A
DAL
21139
JFK
1530
A
DAL
21194
JFK
1530
A
DAL
21201
JFK
1530
A
DAL
21352
JFK
1530
D
DAL
20684
JFK
1530
D
DAL
20904
JFK
1530
D
DAL
21028
JFK
1530
D
DAL
21116
JFK
1530
D
DAL
21127
JFK
1530
D
DAL
21180
JFK
1600
A
DAL
20065
JFK
1600
A
DAL
20136
JFK
1600
A
DAL
20217
JFK
1600
A
DAL
20351
JFK
1600
A
DAL
20357


--------------------------------------------------------------------------------


JFK
1600
A
DAL
20401
JFK
1600
A
DAL
20419
JFK
1600
A
DAL
20510
JFK
1600
D
DAL
20967
JFK
1600
D
DAL
20974
JFK
1600
D
DAL
21209
JFK
1600
D
DAL
21240
JFK
1600
D
DAL
21282
JFK
1600
D
DAL
21370
JFK
1630
A
DAL
20726
JFK
1630
A
DAL
20839
JFK
1630
A
DAL
20972
JFK
1630
A
DAL
21004
JFK
1630
A
DAL
21111
JFK
1630
D
DAL
20037
JFK
1630
D
DAL
20204
JFK
1630
D
DAL
20291
JFK
1630
D
DAL
20444
JFK
1630
D
DAL
20647
JFK
1630
D
DAL
20718
JFK
1630
D
DAL
20824
JFK
1630
D
DAL
20825
JFK
1630
D
DAL
20849
JFK
1630
D
DAL
20941
JFK
1630
D
DAL
21143
JFK
1700
A
DAL
20091
JFK
1700
A
DAL
20122
JFK
1700
A
DAL
20178
JFK
1700
A
DAL
20469
JFK
1700
A
DAL
20843
JFK
1700
D
DAL
20092
JFK
1700
D
DAL
20238
JFK
1700
D
DAL
20392
JFK
1700
D
DAL
20433
JFK
1700
D
DAL
20855
JFK
1700
D
DAL
21021
JFK
1700
D
DAL
21123
JFK
1700
D
DAL
21229
JFK
1730
A
DAL
20055
JFK
1730
A
DAL
20108
JFK
1730
A
DAL
20123
JFK
1730
A
DAL
20211
JFK
1730
A
DAL
20233
JFK
1730
A
DAL
20303
JFK
1730
A
DAL
20509
JFK
1730
A
DAL
20598


--------------------------------------------------------------------------------


JFK
1730
A
DAL
20713
JFK
1730
A
DAL
21158
JFK
1730
D
DAL
20583
JFK
1730
D
DAL
20991
JFK
1730
D
DAL
21024
JFK
1730
D
DAL
21055
JFK
1800
A
DAL
20582
JFK
1800
A
DAL
20604
JFK
1800
A
DAL
20897
JFK
1800
A
DAL
20917
JFK
1800
A
DAL
20995
JFK
1800
A
DAL
21199
JFK
1800
A
DAL
21353
JFK
1800
A
DAL
21406
JFK
1800
D
DAL
20515
JFK
1800
D
DAL
20572
JFK
1800
D
DAL
20735
JFK
1830
A
DAL
20084
JFK
1830
A
DAL
20106
JFK
1830
A
DAL
20173
JFK
1830
A
DAL
20464
JFK
1830
A
DAL
20785
JFK
1830
A
DAL
20795
JFK
1830
D
DAL
20270
JFK
1830
D
DAL
20324
JFK
1830
D
DAL
20354
JFK
1830
D
DAL
20488
JFK
1830
D
DAL
20644
JFK
1830
D
DAL
20916
JFK
1830
D
DAL
20944
JFK
1830
D
DAL
21088
JFK
1830
D
DAL
21110
JFK
1830
D
DAL
21114
JFK
1830
D
DAL
21167
JFK
1900
A
DAL
20150
JFK
1900
A
DAL
20167
JFK
1900
A
DAL
20168
JFK
1900
A
DAL
20511
JFK
1900
A
DAL
21289
JFK
1900
A
DAL
21367
JFK
1900
D
DAL
20182
JFK
1900
D
DAL
20504
JFK
1900
D
DAL
20622
JFK
1900
D
DAL
20645
JFK
1900
D
DAL
20662
JFK
1900
D
DAL
20717


--------------------------------------------------------------------------------


JFK
1900
D
DAL
20773
JFK
1900
D
DAL
21244
JFK
1900
D
DAL
21358
JFK
1900
D
DAL
21694
JFK
1930
A
DAL
20105
JFK
1930
A
DAL
20847
JFK
1930
A
DAL
20906
JFK
1930
A
DAL
21380
JFK
1930
D
DAL
20047
JFK
1930
D
DAL
20208
JFK
1930
D
DAL
20300
JFK
1930
D
DAL
20640
JFK
1930
D
DAL
20745
JFK
1930
D
DAL
20827
JFK
1930
D
DAL
21098
JFK
1930
D
DAL
21131
JFK
1930
D
DAL
21286
JFK
1930
D
DAL
21342
JFK
1930
D
DAL
21391
JFK
2000
A
DAL
20076
JFK
2000
A
DAL
20169
JFK
2000
A
DAL
20619
JFK
2000
A
DAL
20656
JFK
2000
A
DAL
21016
JFK
2000
A
DAL
21092
JFK
2000
D
DAL
20012
JFK
2000
D
DAL
20143
JFK
2000
D
DAL
20186
JFK
2000
D
DAL
20214
JFK
2000
D
DAL
20686
JFK
2000
D
DAL
20955
JFK
2000
D
DAL
21118
JFK
2000
D
DAL
21172
JFK
2030
A
DAL
20505
JFK
2030
A
DAL
20737
JFK
2030
A
DAL
21171
JFK
2030
A
DAL
21190
JFK
2030
D
DAL
20219
JFK
2030
D
DAL
20316
JFK
2030
D
DAL
20375
JFK
2030
D
DAL
20418
JFK
2030
D
DAL
21345
JFK
2100
A
DAL
20050
JFK
2100
A
DAL
20175
JFK
2100
A
DAL
21392
JFK
2100
D
DAL
20030


--------------------------------------------------------------------------------


JFK
2100
D
DAL
20044
JFK
2100
D
DAL
20216
JFK
2100
D
DAL
20398
JFK
2100
D
DAL
20430
JFK
2100
D
DAL
20757
JFK
2100
D
DAL
20810
JFK
2100
D
DAL
20938
JFK
2100
D
DAL
21042
JFK
2100
D
DAL
21220
JFK
2100
D
DAL
21305
JFK
2130
A
DAL
21218
JFK
2130
A
DAL
21269
JFK
2130
A
DAL
21452
JFK
2130
A
DAL
21473
JFK
2130
A
DAL
21601
JFK
2130
A
DAL
21638
JFK
2130
A
DAL
21816
JFK
2130
A
DAL
22166
JFK
2130
D
DAL
20722
JFK
2130
D
DAL
20759
JFK
2130
D
DAL
21501
JFK
2200
A
DAL
20160
JFK
2200
A
DAL
20203
JFK
2200
A
DAL
20205
JFK
2200
A
DAL
20380
JFK
2200
A
DAL
20458
JFK
2200
A
DAL
20496
JFK
2200
A
DAL
20558
JFK
2200
A
DAL
21528
JFK
2200
A
DAL
21748
JFK
2200
A
DAL
22034
JFK
2200
D
DAL
21103
JFK
2230
A
DAL
22225
JFK
2230
A
DAL
22235
JFK
2230
D
DAL
21066
JFK
2230
D
DAL
22208
JFK
2230
D
DAL
22262





--------------------------------------------------------------------------------



Schedule 3.11


PRIMARY FOREIGN SLOTS ON CLOSING DATE


Summer 2015
 
 
 
 
 
 
 
 
Sao Paulo, Brazil
 
 
 
 
 
 
 
 
GRU
DL105
DL058
29-Mar-15
24-Oct-15
1234567
0900
0140
GRU
DL471
DL058
29-Mar-15
24-Oct-15
1234567
1110
0125
GRU
DL053
DL104
29-Mar-15
24-Oct-15
1234567
1040
0000
GRU
DL059
DL052
29-Mar-15
24-Oct-15
1234567
1150
0025
 
 
 
 
 
 
 
 
Johannesburg, South Africa
 
 
 
 
 
 
 
 
JNB
DL200
DL201
29-Mar-15
24-Oct-15
1234567
1500
1725
 
 
 
 
 
 
 
 
Moscow, Russia
 
 
 
 
 
 
 
 
SVO
DL466
DL467
1-Jul-15
27-Sep-15
1.345.7
0635
0910
 
 
 
 
 
 
 
 
Mexico City, Mexico
 
 
 
 
 
 
 
 
MEX
DL334
DL335
29-Mar-15
24-Oct-15
1234567
1540
1625
MEX
DL363
DL366
29-Mar-15
24-Oct-15
1234567
1730
1815
MEX
DL557
DL512
29-Mar-15
24-Oct-15
1234567
1848
1948
MEX
DL481
DL948
29-Mar-15
24-Oct-15
1234567
1852
1955
MEX
DL365
DL368
29-Mar-15
24-Oct-15
1234567
1955
2045
MEX
DL641
DL642
29-Mar-15
24-Oct-15
1234567
2002
2050
MEX
DL131
DL130
29-Mar-15
24-Oct-15
1234567
0025
1400
MEX
DL359
DL364
29-Mar-15
24-Oct-15
1234567
0312
1215
MEX
DL316
DL321
29-Mar-15
24-Oct-15
1234567
0416
0555
 
 
 
 
 
 
 
 
London, England
 
 
 
 
 
 
 
 
LHR
DL028
VS107
26-Oct-14
28-Mar-15
123456.
0845
1010
LHR
VS006
VS005
26-Oct-14
28-Mar-15
1234567
1130
1235
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Note: All times UTC; slight timing/frequency changes might occur throughout the
season.
Note: LHR slots owned by DL and operated by VS and DL.
 
 






--------------------------------------------------------------------------------



Winter 2015/2016
 
 
 
 
 
 
 
 
Sao Paulo, Brazil
 
 
 
 
 
 
 
 
GRU
DL105
DL104
25-Oct-15
26-Mar-16
1234567
815
2240
GRU
DL471
DL058
25-Oct-15
26-Mar-16
1234567
1110
0125
GRU
DL053
DL052
25-Oct-15
26-Mar-16
.2.4.6.
945
2215
GRU
DL197
DL196
25-Oct-15
26-Mar-16
1.3.5.7
950
2355
 
 
 
 
 
 
 
 
Johannesburg, South Africa
 
 
 
 
 
 
 
 
JNB
DL200
DL201
25-Oct-15
26-Mar-16
1234567
1530
1750
 
 
 
 
 
 
 
 
 
Mexico City, Mexico
 
 
 
 
 
 
 
 
MEX
DL334
DL335
25-Oct-15
26-Mar-16
1234567
1657
1740
MEX
MEX
DL481
DL948
25-Oct-15
26-Mar-16
1234567
1935
2030
MEX
DL557
DL512
25-Oct-15
26-Mar-16
1234567
1945
2054
MEX
DL365
DL368
25-Oct-15
26-Mar-16
1234567
2036
2135
MEX
DL641
DL642
25-Oct-15
26-Mar-16
1234567
2100
2145
MEX
DL345
DL130
25-Oct-15
26-Mar-16
1234567
0049
1515
MEX
DL131
DL364
25-Oct-15
26-Mar-16
1234567
0349
1330
 
 
 
 
 
 
 
 
London, England
 
 
 
 
 
 
 
 
LHR
DL402
VS107
25-Oct-15
26-Mar-16
123456
0845
1010
LHR
VS020
VS023
25-Oct-15
26-Mar-16
1234567
1130
1220
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Note: All times UTC; slight timing/frequency changes might occur throughout the
season.
Note: LHR slots owned by DL and operated by VS and DL.
 
 








--------------------------------------------------------------------------------



Schedule 3.12


PRIMARY ROUTES ON CLOSING DATE




Atlanta (ATL) - Rio de Janeiro (GIG)
Atlanta (ATL) - Sao Paulo (GRU)
Detroit (DTW) - Sao Paulo (GRU)
New York (JFK) - Sao Paulo (GRU)
Atlanta (ATL) - Brasilia (BSB)
Atlanta (ATL) - Buenos Aires (EZE)
Atlanta (ATL) - Bogota (BOG)
New York (JFK) - Bogota (BOG)
Atlanta (ATL) - Quito (UIO)
New York (JFK) - Mexico City (MEX)
Los Angeles (LAX) - Guadalajara (GDL)
Atlanta (ATL) - Caracas (CCS)
Atlanta (ATL) - Johannesburg (JNB)
New York (JFK) - Moscow (SVO)
Atlanta (ATL) - Guadalajara (GDL)
Atlanta (ATL) - Mexico City (MEX)
Atlanta (ATL) - Monterrey (MTY)
Atlanta (ATL) - London (LHR)
Detroit (DTW) - Mexico City (MEX)
Detroit (DTW) - Monterrey (MTY)
Salt Lake City (SLC) - Guadalajara (GDL)





--------------------------------------------------------------------------------



Schedule 3.14
ERISA


None.







--------------------------------------------------------------------------------



Schedule 3.18


Pre 10/22/94 COLLATERAL
Part A. DESCRIPTION OF AIRCRAFT
Grantor
Aircraft Model
FAA
Registration
Number
Manufacturer’s
Serial Number
Engine Model and Type
Engines
Serial
Number
Delta Air
Lines, Inc.
Boeing 767-332
N174DN
24802
Pratt & Whitney PW4060
P724150B,
P724151B
Delta Air
Lines, Inc.
Boeing 767-3P6
N1501P
24983
General Electric CF6-80C2B6
695443,
695446
Delta Air
Lines, Inc.
Boeing 767-3P6
N152DL
24984
General Electric CF6-80C2B6
695307,
695376
Delta Air
Lines, Inc.
Boeing 767-3P6
N153DL
24985
General Electric CF6-80C2B6
695476,
695438
Delta Air
Lines, Inc.
Airbus 320-211
N154DL
25241
General Electric CF6-80C2B6
695373,
695339
Delta Air
Lines, Inc.
Airbus 320-211
N312US
152
CFM International Inc.
CFM56-5A1
731369,
731363
Delta Air
Lines, Inc.
Airbus 320-211
N313US
153
CFM International Inc.
CFM56-5A1
731364,
731365
Delta Air
Lines, Inc.
Airbus 320-211
N314US
160
CFM International Inc.
CFM56-5A1
731383,
731743
Delta Air
Lines, Inc.
Airbus 320-211
N315US
171
CFM International Inc.
CFM56-5A1
731393,
731394
Delta Air
Lines, Inc.
Airbus 320-211
N316US
192
CFM International Inc.
CFM56-5A1
731431,
731432
Delta Air
Lines, Inc.
Airbus 320-211
N317US
197
CFM International Inc.
CFM56-5A1
731440,
731437
Delta Air
Lines, Inc.
Airbus 320-211
N318US
206
CFM International Inc.
CFM56-5A1
731366,
731444
Delta Air
Lines, Inc.
Airbus 320-211
N319US
208
CFM International Inc.
CFM56-5A1
731459,
731464
Delta Air
Lines, Inc.
Airbus 320-211
N320US
213
CFM International Inc.
CFM56-5A1
731476,
731477
Delta Air
Lines, Inc.
Airbus 320-211
N331NW
318
CFM International Inc.
CFM56-5A1
731638,
731639
Delta Air
Lines, Inc.
Airbus 320-211
N332NW
319
CFM International Inc.
CFM56-5A1
731657,
731641
Delta Air
Lines, Inc.
Airbus 320-211
N333NW
329
CFM International Inc.
CFM56-5A1
733141,
731685
Delta Air
Lines, Inc.
Airbus 320-212
N311US
125
CFM International Inc.
CFM56-5A1
731304,
731305
Delta Air
Lines, Inc.
Airbus 320-212
N334NW
339
CFM International Inc.
CFM56-5A1
731673,
731676






--------------------------------------------------------------------------------



Part B. DESCRIPTION OF SPARE ENGINES
Grantor
Engine Model and Type
Manufacturer’s Serial Number
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A1
731407
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A1
731640
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A1
731642
Delta Air Lines, Inc.
CFM International Inc. CFM56-5A3
731686








--------------------------------------------------------------------------------





Schedule 6.08


TRANSACTIONS WITH AFFILIATES




None.





